As filed with the Securities and Exchange Commission on April 29, 2011 Registration No. 33-17486 811-05346 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Pre-Effective Amendment No. / / Post-Effective Amendment No. 44 /X/ and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY /X/ ACT OF 1940 Amendment No. 45 /X/ (Check appropriate box or boxes) PUTNAM VARIABLE TRUST (Exact name of registrant as specified in charter) One Post Office Square, Boston, Massachusetts 02109 (Address of principal executive offices) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / X / on April 30, 2011 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / on (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. BETH S. MAZOR, Vice President PUTNAM VARIABLE TRUST One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W. GERSTMAYR, Esquire ROPES & GRAY LLP Prudential Tower 800 Boylston Street Boston, Massachusetts 02199-3600 FUND SYMBOLS CLASS IA CLASS IB   Putnam Variable Trust Prospectus 4 | 30 | 11 Fund summaries 2 What are each funds main investment strategies and related risks? 32 Who oversees and manages the funds? 40 How to buy and sell fund shares 45 How do the funds price their shares? 45 Distribution plan and payments to dealers 46 Policy on excessive short-term trading 46 Fund distributions and taxes 48 Financial highlights 48 Growth Funds Putnam VT Growth Opportunities Fund Putnam VT International Growth Fund Putnam VT Multi-Cap Growth Fund* Putnam VT Voyager Fund Blend Funds Putnam VT Capital Opportunities Fund Putnam VT Global Equity Fund Putnam VT International Equity Fund Putnam VT Investors Fund Putnam VT Research Fund Value Funds Putnam VT Equity Income Fund Putnam VT George Putnam Balanced Fund** Putnam VT Growth and Income Fund Putnam VT International Value Fund Putnam VT Multi-Cap Value Fund*** Putnam VT Small Cap Value Fund Income Funds Putnam VT American Government Income Fund Putnam VT Diversified Income Fund Putnam VT High Yield Fund Putnam VT Income Fund Putnam VT Money Market Fund Global Sector Funds Putnam VT Global Health Care Fund Putnam VT Global Utilities Fund Absolute Return Fund Putnam VT Absolute Return 500 Fund Asset Allocation Fund Putnam VT Global Asset Allocation Fund This prospectus explains what you should know about the funds in Putnam Variable Trust, which are available for purchase by separate accounts of insurance companies. Please read it carefully. These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Commission passed upon the accuracy or adequacy of this prospectus. Any statement to the contrary is a crime. *Prior to September 1, 2010, Putnam VT Multi-Cap Growth Fund was known as Putnam VT New Opportunities Fund. **Prior to September 1, 2010, Putnam VT George Putnam Balanced Fund was known as Putnam VT The George Putnam Fund of Boston. ***Prior to September 1, 2010, Putnam VT Multi-Cap Value Fund was known as Putnam VT Mid Cap Value Fund. Fund summaries PUTNAM VT ABSOLUTE RETURN 500 FUND Goal Putnam VT Absolute Return 500 Fund seeks to earn a positive total return that exceeds the rate of inflation by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. The fees and expenses information does not reflect insurance-related charges or expenses borne by contract holders indirectly investing in the fund. If it did, expenses would be higher. Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) * Total annual fund operating Distribu- Total expenses tion and annual after service fund Expense expense Manage- (12b-1) Other operating reimburse- reimburse- Share class ment fees fees expenses** expenses ment ment Class IA 0.73% N/A 0.51% 1.24% (0.34)% 0.90% Class IB 0.73% 0.25 % 0.51% 1.49% (0.34)% 1.15% * Reflects Putnam Investment Management, LLCs contractual obligation to limit certain fund expenses through 4/30/12. This obligation may be modified or discontinued only with approval of the funds Board of Trustees. **Other expenses are based on estimated amounts for the current fiscal year. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. The example does not reflect insurance-related charges or expenses. If it did, expenses would be higher. It assumes that you invest $10,000 in the fund for the time periods indicated and then redeem or hold all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years Class IA $92 $347 Class IB $117 $425 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds portfolio turnover rate will be available after the fund completes its first fiscal year. Investments, risks, and performance Investments The fund is designed to pursue a consistent absolute return by combining two independent investment strategies  a beta strategy, which provides broad exposure to investment markets, and an alpha strategy, which seeks returns from active trading. The beta strategy seeks to balance risk and to provide positive total return by investing, without limit, in many different asset classes, including U.S., international, and emerging markets equity securities (growth or value stocks or both) and fixed-income securities; mortgage- and asset-backed securities; high yield securities (sometimes referred to as junk bonds); inflation-protected securities; commodities; and real estate investment trusts. The alpha strategy involves the potential use of active trading strategies designed to provide additional total return through active security selection, tactical asset allocation, currency transactions and options transactions. In pursuing a consistent absolute return, the funds strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, balanced portfolios with significant exposure to both stocks and bonds. We may consider, among other factors, a companys valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks when deciding whether to buy or sell fixed income investments. We may also take into account general market conditions when making investment decisions. We may use derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes in implementing the beta and alpha strategies. Accordingly, derivatives may be used to obtain or enhance exposure to the asset classes and strategies mentioned above, and to hedge against risk. Risks It is important to understand that you can lose money by investing in the fund. Our allocation of assets among asset classes may hurt performance. The prices of stocks and bonds in the funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. These risks are generally greater for small and midsize companies. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The 2 Prospectus of the Trust market may not favor growth- or value-style investing. The risks associated with bond investments include interest rate risk, which means the prices of the funds investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuers of the funds investments may default on payment of interest or principal. Interest rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds (junk bonds). Mortgage-backed investments carry the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. We may have to invest the proceeds from prepaid investments, including mortgage- and asset-backed investments, in other investments with less attractive terms and yields. The value of international investments traded in foreign currencies may be adversely impacted by fluctuations in exchange rates. International investments may carry risks associated with potentially less stable economies or governments, such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation. International investments, particularly emerging-market investments, can be illiquid. Our alpha strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Our use of derivatives may increase these risks by, for example, increasing investment exposure or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions. The fund may not achieve its goal, and it is not intended to be a complete investment program. The funds efforts to produce lower volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. In addition, under certain market conditions, the fund may accept greater volatility than would typically be the case, in order to seek its targeted return. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Investor profile The fund is designed for investors seeking positive total return in excess of inflation by 500 basis points on an annualized basis over a reasonable period of time regardless of market conditions. Because the fund seeks performance over a reasonable period of time, investors should be willing to wait out short-term market fluctuations and should generally have an investment horizon of at least three years or more. The fund may be suitable for you if you are considering a balanced fund, or a fund that can manage allocations and risk across global asset classes. Performance Performance information will be available after the fund completes a full calendar year of operation. Your funds management Investment advisor Putnam Investment Management, LLC Portfolio managers Jeffrey Knight, Head of Global Asset Allocation, portfolio manager of the fund since 2011 James Fetch, Portfolio Manager, portfolio manager of the fund since 2011 Robert Kea, Portfolio Manager, portfolio manager of the fund since 2011 Robert Schoen, Portfolio Manager, portfolio manager of the fund since 2011 Jason Vaillancourt, Portfolio Manager, portfolio manager of the fund since 2011 For important information about the purchase and sale of fund shares, tax information, and payments to insurance companies, please turn to Important additional information about all funds beginning on page 31. PUTNAM VT AMERICAN GOVERNMENT INCOME FUND Goal Putnam VT American Government Income Fund seeks high current income with preservation of capital as its secondary objective. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. The fees and expenses information does not reflect insurance-related charges or expenses borne by contract holders indirectly investing in the fund. If it did, expenses would be higher. Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution Total annual Management and service Other fund operating Share class fees (12b-1) fees expenses expenses Class IA 0.40% N/A 0.20% 0.60% Class IB 0.40% 0.25% 0.20% 0.85% Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. The example does not reflect insurance-related charges or expenses. If it did, expenses would be higher. It assumes that you invest $10,000 in the fund for the time periods indicated and then redeem or hold all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Your actual costs may be higher or lower. Prospectus of the Trust 3 Share class 1 year 3 years 5 years 10 years Class IA $61 $192 $335 $750 Class IB $87 $271 $471 $1,051 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 204%. Investments, risks, and performance Investments We invest mainly in bonds and securitized debt instruments (such as mortgage-backed investments) that are obligations of the U.S. government, its agencies and instrumentalities and accordingly are backed by the full faith and credit of the United States (e.g., U.S. Treasury bonds and Ginnie Mae mortgage-backed bonds) or by only the credit of a federal agency or government-sponsored entity (e.g., Fannie Mae and Freddie Mac mortgage-backed bonds); and that have intermediate- to long-term maturities (three years or longer). We may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. We may also use derivatives, such as futures, options and swap contracts, for both hedging and non-hedging purposes. Risks It is important to understand that you can lose money by investing in the fund. The prices of bonds in the funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. The risks associated with bond investments include interest rate risk, which means the prices of the funds investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuers of the funds investments may default on payment of interest or principal. Credit risk is generally greater for debt not backed by the full faith and credit of the U.S. government, and interest rate risk is generally greater for longer-term bonds. Mortgage-backed investments carry the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. We may have to invest the proceeds from prepaid investments, including mortgage- and asset-backed investments, in other investments with less attractive terms and yields. Our use of derivatives may increase these risks by, for example, increasing investment exposure or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The performance information does not reflect insurance-related charges or expenses. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Average annual total returns (for periods ending 12/31/10) Share class 1 year 5 years 10 years Class IA 5.35% 7.64% 6.01% Class IB 5.16% 7.38% 5.75% Barclays Capital Government Bond Index (no deduction for fees or expenses) 5.52% 5.45% 5.42% Your funds management Investment advisor Putnam Investment Management, LLC Portfolio managers Michael Salm, Co-Head of Fixed Income and Team Leader, Liquid Markets, portfolio manager of the fund since 2007 Daniel Choquette, Investment Strategist, portfolio manager of the fund since 2005 For important information about the purchase and sale of fund shares, tax information, and payments to insurance companies, please turn to Important additional information about all funds beginning on page 31. 4 Prospectus of the Trust PUTNAM VT CAPITAL OPPORTUNITIES FUND Goal Putnam VT Capital Opportunities Fund seeks long-term growth of capital. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. The fees and expenses information does not reflect insurance-related charges or expenses borne by contract holders indirectly investing in the fund. If it did, expenses would be higher. Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution Total annual Management and service Other fund operating Share class fees (12b-1) fees expenses expenses Class IA 0.63% N/A 0.30% 0.93% Class IB 0.63% 0.25% 0.30% 1.18% Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. The example does not reflect insurance-related charges or expenses. If it did, expenses would be higher. It assumes that you invest $10,000 in the fund for the time periods indicated and then redeem or hold all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class IA $95 $296 $515 $1,143 Class IB $120 $375 $649 $1,436 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 29%. Investments, risks, and performance Investments We invest mainly in common stocks (growth or value stocks or both) of small and midsize U.S. companies that we believe have favorable investment potential. For example, we may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We may also consider other factors we believe will cause the stock price to rise. We may consider, among other factors, a companys valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. Risks It is important to understand that you can lose money by investing in the fund. The prices of stocks in the funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. These risks are generally greater for small and midsize companies. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The performance information does not reflect insurance-related charges or expenses. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Average annual total returns (for periods ending 12/31/10) Since inception Share class 1 year 5 years (5/1/03) Class IA 29.83% 5.23% 10.83% Class IB 29.54% 4.96% 10.55% Russell 2500 Index (no deduction for fees or expenses) 26.71% 4.86% 11.21% Prospectus of the Trust 5 Your funds management Investment advisor Putnam Investment Management, LLC Portfolio managers Joseph Joseph, Portfolio Manager, portfolio manager of the fund since 2003 Randy Farina, Portfolio Manager, portfolio manager of the fund since 2010 John McLanahan, Portfolio Manager, portfolio manager of the fund since 2010 For important information about the purchase and sale of fund shares, tax information, and payments to insurance companies, please turn to Important additional information about all funds beginning on page 31. PUTNAM VT DIVERSIFIED INCOME FUND Goal Putnam VT Diversified Income Fund seeks as high a level of current income as Putnam Investment Management, LLC (Putnam Management) believes is consistent with preservation of capital. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. The fees and expenses information does not reflect insurance-related charges or expenses borne by contract holders indirectly investing in the fund. If it did, expenses would be higher. Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution Total annual Management and service Other fund operating Share class fees (12b-1) fees expenses expenses Class IA 0.55% N/A 0.19% 0.74% Class IB 0.55% 0.25% 0.19% 0.99% Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. The example does not reflect insurance-related charges or expenses. If it did, expenses would be higher. It assumes that you invest $10,000 in the fund for the time periods indicated and then redeem or hold all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class IA $76 $237 $411 $918 Class IB $101 $315 $547 $1,216 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 115%. Investments, risks, and performance Investments We invest mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide, are either investment-grade or below-investment-grade (sometimes referred to as junk bonds) in quality and have intermediate- to long-term maturities (three years or longer). We may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. We may also use derivatives, such as futures, options, certain foreign currency transactions and swap contracts, for both hedging and non-hedging purposes. Risks It is important to understand that you can lose money by investing in the fund. The prices of bonds in the funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. The risks associated with bond investments include interest rate risk, which means the prices of the funds investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuers of the funds investments may default on payment of interest or principal. Interest rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds (a significant part of the funds investments). Mortgage-backed investments carry the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. We may have to invest the proceeds from prepaid investments, including mortgage- and asset-backed investments, in other investments with less attractive terms and yields. The value of international investments traded in foreign currencies may be adversely impacted by fluctuations in exchange rates. International investments may carry risks associated with potentially less stable economies or governments, such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation. International investments, particularly emerging-market investments, can be illiquid. Our use of derivatives may increase these risks by, for example, increasing investment exposure or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions. 6 Prospectus of the Trust The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The performance information does not reflect insurance-related charges or expenses. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Average annual total returns (for periods ending 12/31/10) Share class 1 year 5 years 10 years Class IA 13.02% 6.05% 7.25% Class IB 12.81% 6.06% 7.11% Barclays Capital Aggregate Bond Index (no deduction for fees or expenses) 6.54% 5.80% 5.84% Citigroup Non-U.S. World Government Bond Index (no deduction for fees or expenses) 5.21% 7.59% 7.42% JPMorgan Developed High Yield Index (no deduction for fees or expenses) 14.86% 8.87% 9.15% Your funds management Investment advisor Putnam Investment Management, LLC Portfolio managers D. William Kohli, Co-Head of Fixed Income and Team Leader, Portfolio Construction and Global Strategies, portfolio manager of the fund since 1994 Michael Atkin, Director of Sovereign Research, portfolio manager of the fund since 2007 Kevin Murphy, Team Leader, High Grade Credit and Emerging Markets Debt, portfolio manager of the fund since 2008 Michael Salm, Co-Head of Fixed Income and Team Leader, Liquid Markets, portfolio manager of the fund since 2011 Paul Scanlon, Co-Head of Fixed Income and Team Leader, High Yield, portfolio manager of the fund since 2005 For important information about the purchase and sale of fund shares, tax information, and payments to insurance companies, please turn to Important additional information about all funds beginning on page 31. PUTNAM VT EQUITY INCOME FUND Goal Putnam VT Equity Income Fund seeks capital growth and current income. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. The fees and expenses information does not reflect insurance-related charges or expenses borne by contract holders indirectly investing in the fund. If it did, expenses would be higher. Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Acquired Total Distribution fund annual fund Management and service Other operating operating Share class fees (12b-1) fees expenses expenses expenses Class IA 0.48% N/A 0.17% 0.05% 0.70% Class IB 0.48% 0.25% 0.17% 0.05% 0.95% Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. The example does not reflect insurance-related charges or expenses. If it did, expenses would be higher. It assumes that you invest $10,000 in the fund for the time periods indicated and then redeem or hold all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class IA $72 $224 $390 $871 Class IB $97 $303 $525 $1,169 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 56%. Prospectus of the Trust 7 Investments, risks, and performance Investments We invest mainly in common stocks of large U.S. companies, with a focus on value stocks that offer the potential for capital growth, current income, or both. Value stocks are issued by companies that we believe are currently undervalued by the market. If we are correct and other investors recognize the value of the company, the price of its stock may rise. We may consider, among other factors, a companys valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. Risks It is important to understand that you can lose money by investing in the fund. The prices of stocks in the funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Value stocks may fail to rebound, and the market may not favor value-style investing. Income provided by the fund may be reduced by changes in the dividend policies of, and the capital resources available at, the companies in which the fund invests. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The performance information does not reflect insurance-related charges or expenses. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Average annual total returns (for periods ending 12/31/10) Since inception Share class 1 year 5 years (5/1/03) Class IA 12.92% 4.18% 7.72% Class IB 12.70% 3.93% 7.46% Russell 1000 Value Index (no deduction for fees or expenses) 15.51% 1.28% 6.91% Your funds management Investment advisor Putnam Investment Management, LLC Portfolio manager Bartlett Geer, Portfolio Manager, portfolio manager of the fund since 2003 For important information about the purchase and sale of fund shares, tax information, and payments to insurance companies, please turn to Important additional information about all funds beginning on page 31. PUTNAM VT GEORGE PUTNAM BALANCED FUND Goal Putnam VT George Putnam Balanced Fund seeks to provide a balanced investment composed of a well-diversified portfolio of stocks and bonds which produce both capital growth and current income. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. The fees and expenses information does not reflect insurance-related charges or expenses borne by contract holders indirectly investing in the fund. If it did, expenses would be higher. Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution Total annual Management and service Other fund operating Share class fees (12b-1) fees expenses expenses Class IA 0.53% N/A 0.21% 0.74% Class IB 0.53% 0.25% 0.21% 0.99% Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. The example does not reflect insurance-related charges or expenses. If it did, expenses would be higher. It assumes that you invest $10,000 in the fund for the time periods indicated and then redeem or hold all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Your actual costs may be higher or lower. 8 Prospectus of the Trust Share class 1 year 3 years 5 years 10 years Class IA $76 $237 $411 $918 Class IB $101 $315 $547 $1,216 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 191%. Investments, risks, and performance Investments We invest mainly in a combination of bonds and U.S. value stocks with a greater focus on value stocks. Value stocks are those that we believe are currently undervalued by the market. If we are correct and other investors recognize the value of the company, the price of its stock may rise. Our equity investments are mainly those in large companies, which are of a size similar to those in the Russell 1000 Value Index (which was composed of companies having a market capitalization between $193 million and $417 billion as of March 31, 2011) and midsize companies, which are of a size similar to those in the Russell Midcap Value Index (which was composed of companies having a market capitalization between $193 million and $63 billion as of March 31, 2011). We buy bonds of governments and private companies that are mostly investment-grade in quality with intermediate- to long-term maturities (three years or longer). We may consider, among other factors, a companys valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed income investments. We may also use derivatives, such as futures, options, warrants and swap contracts, for both hedging and non-hedging purposes. Risks It is important to understand that you can lose money by investing in the fund. The prices of stocks and bonds in the funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. These risks are generally greater for small and midsize companies. Value stocks may fail to rebound, and the market may not favor value-style investing. The risks associated with bond investments include interest rate risk, which means the prices of the funds investments are likely to fall if interest rates rise. Bond investments are also subject to credit risk, which is the risk that the issuers of the funds investments may default on payment of interest or principal. Our use of derivatives may increase these risks by, for example, increasing investment exposure or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The performance information does not reflect insurance-related charges or expenses. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Average annual total returns (for periods ending 12/31/10) Share class 1 year 5 years 10 years Class IA 11.20% 1.11% 1.46% Class IB 10.83% 1.37% 1.19% Russell 1000 Value Index (no deduction for fees or expenses) 15.51% 1.28% 3.26% Barclays Capital Aggregate Bond Index (no deduction for fees or expenses) 6.54% 5.80% 5.84% George Putnam Blended Index (no deduction for fees or expenses) 12.44% 4.09% 5.01% The George Putnam Blended Index is an unmanaged index administered by Putnam Management, 60% of which is the Russell 1000 Value Index and 40% of which is the Barclays Capital Aggregate Bond Index. Prospectus of the Trust 9 Your funds management Investment advisor Putnam Investment Management, LLC Portfolio managers David Calabro, Portfolio Manager, portfolio manager of the fund since 2008 Raman Srivastava, Team Leader, Portfolio Construction, portfolio manager of the fund since 2004 For important information about the purchase and sale of fund shares, tax information, and payments to insurance companies, please turn to Important additional information about all funds beginning on page 31. PUTNAM VT GLOBAL ASSET ALLOCATION FUND Goal Putnam VT Global Asset Allocation Fund seeks long-term return consistent with preservation of capital. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. The fees and expenses information does not reflect insurance-related charges or expenses borne by contract holders indirectly investing in the fund. If it did, expenses would be higher. Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Acquired Total Distribution fund annual fund Management and service Other operating operating Share class fees (12b-1) fees expenses expenses expenses Class IA 0.60% N/A 0.27% 0.02% 0.89% Class IB 0.60% 0.25% 0.27% 0.02% 1.14% Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. The example does not reflect insurance-related charges or expenses. If it did, expenses would be higher. It assumes that you invest $10,000 in the fund for the time periods indicated and then redeem or hold all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class IA $91 $284 $493 $1,096 Class IB $116 $362 $628 $1,390 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 159%. Investments, risks, and performance Investments We invest mainly in a diversified portfolio of equity securities (growth or value stocks or both) of both U.S. and foreign companies of any size. We may consider, among other factors, a companys valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments. We also invest in a diversified portfolio of fixed income investments, including both U.S. and foreign government obligations, corporate obligations and securitized debt instruments (such as mortgage-backed investments). We may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed income investments. We may also select other investments that do not fall within these asset classes. We may also use derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes. Risks It is important to understand that you can lose money by investing in the fund. Our allocation of assets between stocks and bonds may hurt performance. The prices of stocks and bonds in the funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. These risks are generally greater for small and midsize companies. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The risks associated with bond investments include interest rate risk, which means the prices of the funds investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuers of the funds investments may default on payment of interest or principal. Interest rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds (sometimes referred to as junk bonds). Mortgage-backed investments carry the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. We may have to invest the proceeds from prepaid investments, including mortgage-and asset-backed investments, in other investments with less attractive terms and yields. The value of international 10 Prospectus of the Trust investments traded in foreign currencies may be adversely impacted by fluctuations in exchange rates. International investments may carry risks associated with potentially less stable economies or governments, such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation. International investments, particularly emerging-market investments, can be illiquid. Our use of derivatives may increase these risks by, for example, increasing investment exposure or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The performance information does not reflect insurance-related charges or expenses. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Average annual total returns (for periods ending 12/31/10) Share class 1 year 5 years 10 years Class IA 14.95% 3.93% 3.36% Class IB 14.69% 3.73% 3.18% Russell 3000 Index (no deduction for fees or expenses) 16.93% 2.74% 2.16% Putnam Balanced Blended Bench- mark (no deduction for fees or expenses; reflects deduction of withholding taxes on reinvested dividends in the case of the MSCI Index) 12.77% 4.53% 4.32% Putnam Balanced Blended Benchmark is a benchmark administered by Putnam Management, 50% of which is the Russell 3000 Index, 35% of which is the Barclays Capital Aggregate Bond Index, 10% of which is the MSCI EAFE Index (ND) and 5% of which is the JPMorgan Developed High Yield Index. Your funds management Investment advisor Putnam Investment Management, LLC Portfolio managers Jeffrey Knight, Head of Global Asset Allocation, portfolio manager of the fund since 2002 James Fetch, Portfolio Manager, portfolio manager of the fund since 2008 Robert Kea, Portfolio Manager, portfolio manager of the fund since 2002 Robert Schoen, Portfolio Manager, portfolio manager of the fund since 2002 Jason Vaillancourt, Portfolio Manager, portfolio manager of the fund since 2008 For important information about the purchase and sale of fund shares, tax information, and payments to insurance companies, please turn to Important additional information about all funds beginning on page 31. PUTNAM VT GLOBAL EQUITY FUND Goal Putnam VT Global Equity Fund seeks capital appreciation. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. The fees and expenses information does not reflect insurance-related charges or expenses borne by contract holders indirectly investing in the fund. If it did, expenses would be higher. Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution Total annual Management and service Other fund operating Share class fees (12b-1) fees expenses expenses Class IA 0.70% N/A 0.21% 0.91% Class IB 0.70% 0.25% 0.21% 1.16% Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. The example does not reflect insurance-related charges or expenses. If it did, expenses would be higher. It assumes that you invest $10,000 in the fund for the time periods indicated and then redeem or hold all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class IA $93 $290 $504 $1,120 Class IB $118 $368 $638 $1,413 Prospectus of the Trust 11 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 123%. Investments, risks, and performance Investments We invest mainly in common stocks (growth or value stocks or both) of midsize and large companies worldwide that we believe have favorable investment potential. We may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We also consider other factors we believe will cause the stock price to rise. We may consider, among other factors, a companys valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. We invest mainly in developed countries, but may invest in emerging markets. We may also use derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes. Risks It is important to understand that you can lose money by investing in the fund. The prices of stocks in the funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. These risks are generally greater for small and midsize companies. The value of international investments traded in foreign currencies may be adversely impacted by fluctuations in exchange rates. International investments may carry risks associated with potentially less stable economies or governments, such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation. International investments, particularly emerging-market investments, can be illiquid. Our use of derivatives may increase these risks by, for example, increasing investment exposure or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The performance information does not reflect insurance-related charges or expenses. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Average annual total returns (for periods ending 12/31/10) Share class 1 year 5 years 10 years Class IA 10.22% 1.19% 0.66% Class IB 9.84% 0.94% 0.91% MSCI World Index (ND) (no deduction for fees or expenses; reflects deduction of withholding taxes on reinvested dividends) 11.76% 2.43% 2.31% Your funds management Investment advisor Putnam Investment Management, LLC Portfolio manager Darren Jaroch, Portfolio Manager, portfolio manager of the fund since 2011 For important information about the purchase and sale of fund shares, tax information, and payments to insurance companies, please turn to Important additional information about all funds beginning on page 31. 12 Prospectus of the Trust PUTNAM VT GLOBAL HEALTH CARE FUND Goal Putnam VT Global Health Care Fund seeks capital appreciation. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. The fees and expenses information does not reflect insurance-related charges or expenses borne by contract holders indirectly investing in the fund. If it did, expenses would be higher. Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution Total annual Management and service Other fund operating Share class fees (12b-1) fees expenses expenses Class IA 0.63% N/A 0.19% 0.82% Class IB 0.63% 0.25% 0.19% 1.07% Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. The example does not reflect insurance-related charges or expenses. If it did, expenses would be higher. It assumes that you invest $10,000 in the fund for the time periods indicated and then redeem or hold all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class IA $84 $262 $455 $1,014 Class IB $109 $340 $590 $1,309 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 33%. Investments, risks, and performance Investments For this non-diversified fund concentrating in the health care industries, we invest mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that we believe have favorable investment potential. Potential investments include companies that manufacture health care supplies or provide health care-related services, and companies in the research, development, production and marketing of pharmaceuticals and biotechnology products. We may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We also consider other factors we believe will cause the stock price to rise. We may consider, among other factors, a companys valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. We may also use derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes, and may engage in short sales of securities. Risks It is important to understand that you can lose money by investing in the fund. The prices of stocks in the funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The health care industries may be affected by technological obsolescence, changes in regulatory approval policies for drugs, medical devices or procedures and changes in governmental and private payment systems. Our policy of concentrating on a limited group of industries and the funds non-diversified status, which means the fund may invest in fewer issuers than a diversified fund, can increase the funds vulnerability to adverse developments affecting a single industry or issuer, which may result in greater losses and volatility for the fund. The value of international investments traded in foreign currencies may be adversely impacted by fluctuations in exchange rates. International investments may carry risks associated with potentially less stable economies or governments, such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation. International investments, particularly emerging-market investments, can be illiquid. Our use of derivatives may increase these risks by, for example, increasing investment exposure or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions. Our use of short-selling may result in losses if the securities appreciate in value. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The performance information does not reflect insurance-related charges or expenses. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Prospectus of the Trust 13 Average annual total returns (for periods ending 12/31/10) Share class 1 year 5 years 10 years Class IA 2.68% 2.07% 0.29% Class IB 2.47% 1.81% 0.04% MSCI World Health Care Index (ND) (no deduction for fees or expenses; reflects deduction of withholding taxes on reinvested dividends) 2.41% 1.88% 0.76% Your funds management Investment advisor Putnam Investment Management, LLC Portfolio managers Kelsey Chen, Analyst and Sector Team Leader, portfolio manager of the fund since 2005 Christopher Stevo, Analyst, portfolio manager of the fund since 2009 For important information about the purchase and sale of fund shares, tax information, and payments to insurance companies, please turn to Important additional information about all funds beginning on page 31. PUTNAM VT GLOBAL UTILITIES FUND Goal Putnam VT Global Utilities Fund seeks capital growth and current income. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. The fees and expenses information does not reflect insurance-related charges or expenses borne by contract holders indirectly investing in the fund. If it did, expenses would be higher. Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution Total annual Management and service Other fund operating Share class fees (12b-1) fees expenses expenses Class IA 0.63% N/A 0.19% 0.82% Class IB 0.63% 0.25% 0.19% 1.07% Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. The example does not reflect insurance-related charges or expenses. If it did, expenses would be higher. It assumes that you invest $10,000 in the fund for the time periods indicated and then redeem or hold all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class IA $84 $262 $455 $1,014 Class IB $109 $340 $590 $1,309 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 34%. Investments, risks, and performance Investments For this non-diversified fund concentrating in the utilities industries, we invest mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that we believe have favorable investment potential. Potential investments include electric, gas or water utilities and companies that operate as independent producers and/or distributors of power. We may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We also consider other factors we believe will cause the stock price to rise. We may consider, among other factors, a companys valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. We may also use derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes, and may engage in short sales of securities. Risks It is important to understand that you can lose money by investing in the fund. 14 Prospectus of the Trust The prices of stocks in the funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The utilities industries may be affected by increases in fuel costs, technological obsolescence, changes in regulatory policies and deregulation. Our policy of concentrating on a limited group of industries and the funds non-diversified status, which means the fund may invest in fewer issuers than a diversified fund, can increase the funds vulnerability to adverse developments affecting a single industry or issuer, which may result in greater losses and volatility for the fund. The value of international investments traded in foreign currencies may be adversely impacted by fluctuations in exchange rates. International investments may carry risks associated with potentially less stable economies or governments, such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation. International investments, particularly emerging-market investments, can be illiquid. Our use of derivatives may increase these risks by, for example, increasing investment exposure or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions. Our use of short-selling may result in losses if the securities appreciate in value. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The performance information does not reflect insurance-related charges or expenses. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Average annual total returns (for periods ending 12/31/10) Share class 1 year 5 years 10 years Class IA 2.10% 3.25% 1.45% Class IB 1.83% 2.98 1.19% MSCI World Utilities Index (ND) (no deduction for fees or expenses; reflects deduction of withholding taxes on reinvested dividends) 0.99% 4.15% 4.02% Your funds management Investment advisor Putnam Investment Management, LLC Portfolio manager Michael Yogg, Analyst and Sector Team Leader, Global Equity Research Team, portfolio manager of the fund since 2000 For important information about the purchase and sale of fund shares, tax information, and payments to insurance companies, please turn to Important additional information about all funds beginning on page 31. PUTNAM VT GROWTH AND INCOME FUND Goal Putnam VT Growth and Income Fund seeks capital growth and current income. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. The fees and expenses information does not reflect insurance-related charges or expenses borne by contract holders indirectly investing in the fund. If it did, expenses would be higher. Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution Total annual Management and service Other fund operating Share class fees (12b-1) fees expenses expenses Class IA 0.48% N/A 0.15% 0.63% Class IB 0.48% 0.25% 0.15% 0.88% Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. The example does not reflect insurance-related charges or expenses. If it did, expenses would be higher. It assumes that you invest $10,000 in the fund for the time periods indicated and then redeem or hold all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Your actual costs may be higher or lower. Prospectus of the Trust 15 Share class 1 year 3 years 5 years 10 years Class IA $64 $202 $351 $786 Class IB $90 $281 $488 $1,087 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 45%. Investments, risks, and performance Investments We invest mainly in common stocks of large U.S. companies, with a focus on value stocks that offer the potential for capital growth, current income, or both. Value stocks are issued by companies that we believe are currently undervalued by the market. If we are correct and other investors recognize the value of the company, the price of its stock may rise. We may consider, among other factors, a companys valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. Risks It is important to understand that you can lose money by investing in the fund. The prices of stocks in the funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Value stocks may fail to rebound, and the market may not favor value-style investing. Income provided by the fund may be reduced by changes in the dividend policies of, and the capital resources available at, the companies in which the fund invests. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The performance information does not reflect insurance-related charges or expenses. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Average annual total returns (for periods ending 12/31/10) Share class 1 year 5 years 10 years Class IA 14.71% 0.08% 1.39% Class IB 14.38% 0.17% 1.14% Russell 1000 Value Index (no deduction for fees or expenses) 15.51% 1.28% 3.26% Your funds management Investment advisor Putnam Investment Management, LLC Portfolio manager Robert Ewing, Head of U.S. Large Cap Equities, portfolio manager of the fund since 2008 For important information about the purchase and sale of fund shares, tax information, and payments to insurance companies, please turn to Important additional information about all funds beginning on page 31. PUTNAM VT GROWTH OPPORTUNITIES FUND Goal Putnam VT Growth Opportunities Fund seeks capital appreciation. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. The fees and expenses information does not reflect insurance-related charges or expenses borne by contract holders indirectly investing in the fund. If it did, expenses would be higher. 16 Prospectus of the Trust Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment)* Total annual fund operating Distribu- Total expenses tion and annual after service fund Expense expense Manage- (12b-1) Other operating reimburse- reimburse- Share class ment fees fees expenses expenses ment ment Class IA 0.56% N/A 0.37% 0.93% (0.07)% 0.86% Class IB 0.56% 0.25% 0.37% 1.18% (0.07)% 1.11% * Reflects Putnam Managements contractual obligation to limit certain fund expenses through 4/30/12. This obligation may be modified or discontinued only with approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. The example does not reflect insurance-related charges or expenses. If it did, expenses would be higher. It assumes that you invest $10,000 in the fund for the time periods indicated and then redeem or hold all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class IA $88 $289 $508 $1,137 Class IB $113 $368 $642 $1,429 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 91%. Investments, risks, and performance Investments We invest mainly in common stocks of large U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies whose earnings are expected to grow faster than those of similar firms, and whose business growth and other characteristics may lead to an increase in stock price. We may consider, among other factors, a companys valuation, finan-cial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. Risks It is important to understand that you can lose money by investing in the fund. The prices of stocks in the funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The performance information does not reflect insurance-related charges or expenses. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Average annual total returns (for periods ending 12/31/10) Share class 1 year 5 years 10 years Class IA 17.57% 3.58% 2.79% Class IB 17.31% 3.34% 3.03% Russell 1000 Growth Index (no deduction for fees or expenses) 16.71% 3.75% 0.02% Your funds management Investment advisor Putnam Investment Management, LLC Portfolio manager Robert Brookby, Portfolio Manager, portfolio manager of the fund since 2009 For important information about the purchase and sale of fund shares, tax information, and payments to insurance companies, please turn to Important additional information about all funds beginning on page 31. Prospectus of the Trust 17 PUTNAM VT HIGH YIELD FUND Goal Putnam VT High Yield Fund seeks high current income. Capital growth is a secondary goal when consistent with achieving high current income. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. The fees and expenses information does not reflect insurance-related charges or expenses borne by contract holders indirectly investing in the fund. If it did, expenses would be higher. Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution Total annual Management and service Other fund operating Share class fees (12b-1) fees expenses expenses Class IA 0.57% N/A 0.18% 0.75% Class IB 0.57% 0.25% 0.18% 1.00% Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. The example does not reflect insurance-related charges or expenses. If it did, expenses would be higher. It assumes that you invest $10,000 in the fund for the time periods indicated and then redeem or hold all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class IA $77 $240 $417 $930 Class IB $102 $318 $552 $1,227 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 73%. Investments, risks, and performance Investments We invest mainly in bonds that are obligations of U.S. companies, are below-investment-grade in quality (sometimes referred to as junk bonds), and have intermediate- to long-term maturities (three years or longer). We may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. We may also use derivatives, such as futures, options, warrants and swap contracts, for both hedging and non-hedging purposes. Risks It is important to understand that you can lose money by investing in the fund. The prices of bonds in the funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. The risks associated with bond investments include interest rate risk, which means the prices of the funds investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuers of the funds investments may default on payment of interest or principal. Interest rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds (a significant part of the funds investments). Our use of derivatives may increase these risks by, for example, increasing investment exposure or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The performance information does not reflect insurance-related charges or expenses. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Average annual total returns (for periods ending 12/31/10) Share class 1 year 5 years 10 years Class IA 14.54% 7.80% 8.16% Class IB 14.04% 7.54% 7.88% JPMorgan Developed High Yield Index (no deduction for fees or expenses) 14.86% 8.87% 9.15% 18 Prospectus of the Trust Your funds management Investment advisor Putnam Investment Management, LLC Portfolio managers Paul Scanlon, Co-Head of Fixed Income and Team Leader, High Yield, portfolio manager of the fund since 2002 Norman Boucher, Portfolio Manager, portfolio manager of the fund since 2005 Robert Salvin, Portfolio Manager, portfolio manager of the fund since 2005 For important information about the purchase and sale of fund shares, tax information, and payments to insurance companies, please turn to Important additional information about all funds beginning on page 31. PUTNAM VT INCOME FUND Goal Putnam VT Income Fund seeks high current income consistent with what Putnam Management believes to be prudent risk. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. The fees and expenses information does not reflect insurance-related charges or expenses borne by contract holders indirectly investing in the fund. If it did, expenses would be higher. Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution Total annual Management and service Other fund operating Share class fees (12b-1) fees expenses expenses Class IA 0.40% N/A 0.19% 0.59% Class IB 0.40% 0.25% 0.19% 0.84% Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. The example does not reflect insurance-related charges or expenses. If it did, expenses would be higher. It assumes that you invest $10,000 in the fund for the time periods indicated and then redeem or hold all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class IA $60 $189 $329 $738 Class IB $86 $268 $466 $1,039 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 88%. Investments, risks, and performance Investments We invest mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide denominated in U.S. dollars, are either investment-grade or below investment-grade (sometimes referred to as junk bonds) and have intermediate- to long-term maturities (three years or longer). We may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. We may also use derivatives, such as futures, options and swap contracts, for both hedging and non-hedging purposes. Risks It is important to understand that you can lose money by investing in the fund. The prices of bonds in the funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. The risks associated with bond investments include interest rate risk, which means the prices of the funds investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuers of the funds investments may default on payment of interest or principal. Interest rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds (a significant part of the funds investments). Mortgage-backed investments carry the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Our use of derivatives may increase these risks by, for example, increasing investment exposure or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The performance information does not reflect insurance-related Prospectus of the Trust 19 charges or expenses. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Average annual total returns (for periods ending 12/31/10) Share class 1 year 5 years 10 years Class IA 10.22% 6.45% 5.98% Class IB 9.87% 6.16% 5.71% Barclays Capital Aggregate Bond Index (no deduction for fees or expenses) 6.54% 5.80% 5.84% Your funds management Investment advisor Putnam Investment Management, LLC Portfolio managers Michael Salm, Co-Head of Fixed Income and Team Leader, Liquid Markets, portfolio manager of the fund since 2007 Carl Bell, Team Leader, Structured Credit, portfolio manager of the fund since 2008 Kevin Murphy, Team Leader, High Grade Credit and Emerging Markets Debt, portfolio manager of the fund since 2005 Raman Srivastava, Team Leader, Portfolio Construction, portfolio manager of the fund since 2005 For important information about the purchase and sale of fund shares, tax information, and payments to insurance companies, please turn to Important additional information about all funds beginning on page 31. PUTNAM VT INTERNATIONAL EQUITY FUND Goal Putnam VT International Equity Fund seeks capital appreciation. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. The fees and expenses information does not reflect insurance-related charges or expenses borne by contract holders indirectly investing in the fund. If it did, expenses would be higher. Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution Total annual Management and service Other fund operating Share class fees (12b-1) fees expenses expenses Class IA 0.70% N/A 0.19% 0.89% Class IB 0.70% 0.25% 0.19% 1.14% Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. The example does not reflect insurance-related charges or expenses. If it did, expenses would be higher. It assumes that you invest $10,000 in the fund for the time periods indicated and then redeem or hold all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class IA $91 $284 $493 $1,096 Class IB $116 $362 $628 $1,390 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 75%. Investments, risks, and performance Investments We invest mainly in common stocks (growth or value stocks or both) of large and midsize companies outside the United States that we believe have favorable investment potential. For example, we may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We may also consider other factors we believe will cause the stock price to rise. We invest mainly in developed countries, but may invest in emerging markets. We may consider, among other factors, a companys valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. We may also use derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes. Risks It is important to understand that you can lose money by investing in the fund. 20 Prospectus of the Trust The prices of stocks in the funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The value of international investments traded in foreign currencies may be adversely impacted by fluctuations in exchange rates. International investments may carry risks associated with potentially less stable economies or governments, such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation. International investments, particularly emerging-market investments, can be illiquid. Our use of derivatives may increase these risks by, for example, increasing investment exposure or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The performance information does not reflect insurance-related charges or expenses. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Average annual total returns (for periods ending 12/31/10) Share class 1 year 5 years 10 years Class IA 10.27% 1.49% 1.78% Class IB 10.03% 1.24% 1.54% MSCI EAFE Index (ND) (no deduction for fees or expenses; reflects deduction of withholding taxes on reinvested dividends) 7.75% 2.46% 3.50% Your funds management Investment advisor Putnam Investment Management, LLC Portfolio manager Simon Davis, Head of International Equities, portfolio manager of the fund from 2003 to 2008 and since 2011 For important information about the purchase and sale of fund shares, tax information, and payments to insurance companies, please turn to Important additional information about all funds beginning on page 31. PUTNAM VT INTERNATIONAL GROWTH FUND Goal Putnam VT International Growth Fund seeks long-term capital appreciation. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. The fees and expenses information does not reflect insurance-related charges or expenses borne by contract holders indirectly investing in the fund. If it did, expenses would be higher. Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment)* Total annual fund operating Distribu- Total expenses tion and annual after service fund Expense expense Manage- (12b-1) Other operating reimburse- reimburse- Share class ment fees fees expenses expenses ment ment Class IA 0.93% N/A 0.31% 1.24% (0.01)% 1.23% Class IB 0.93% 0.25% 0.31% 1.49% (0.01)% 1.48% * Reflects Putnam Managements contractual obligation to limit certain fund expenses through 4/30/12. This obligation may be modified or discontinued only with the approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. The example does not reflect insurance-related charges or expenses. If it did, expenses would be higher. It assumes that you invest $10,000 in the fund for the time periods indicated and then redeem or hold all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class IA $125 $392 $680 $1,499 Class IB $151 $470 $812 $1,785 Prospectus of the Trust 21 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 148%. Investments, risks, and performance Investments We invest mainly in common stocks of companies of any size in established and emerging markets outside the United States. We invest mainly in growth stocks, which are issued by companies whose earnings are expected to grow faster than those of similar firms, and whose business growth and other characteristics may lead to an increase in stock price. We may consider, among other factors, a companys valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. We may also use derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes. Risks It is important to understand that you can lose money by investing in the fund. The prices of stocks in the funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. These risks are generally greater for small and midsize companies. Growth stocks may be more susceptible to earnings disappointments. The value of international investments traded in foreign currencies may be adversely impacted by fluctuations in exchange rates. International investments may carry risks associated with potentially less stable economies or governments, such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation. International investments, particularly emerging-market investments, can be illiquid. Our use of derivatives may increase these risks by, for example, increasing investment exposure or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The performance information does not reflect insurance-related charges or expenses. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Average annual total returns (for periods ending 12/31/10) Share class 1 year 5 years 10 years Class IA 12.48% 5.24% 3.70% Class IB 12.20% 4.98% 3.45% MSCI EAFE Growth Index (ND) (no deduction for fees or expenses; reflects deduction of withholding taxes on reinvested dividends) 12.25% 3.46% 2.69% Your funds management Investment advisor Putnam Investment Management, LLC Portfolio manager Jeffrey Sacknowitz, Portfolio Manager, portfolio manager of the fund since 2008 For important information about the purchase and sale of fund shares, tax information, and payments to insurance companies, please turn to Important additional information about all funds beginning on page 31. PUTNAM VT INTERNATIONAL VALUE FUND Goal Putnam VT International Value Fund seeks capital growth. Current income is a secondary objective. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. The fees and expenses information does not reflect insurance-related charges or expenses borne by contract holders indirectly investing in the fund. If it did, expenses would be higher. 22 Prospectus of the Trust Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution Total annual Management and service Other fund operating Share class fees (12b-1) fees expenses expenses Class IA 0.70% N/A 0.21% 0.91% Class IB 0.70% 0.25% 0.21% 1.16% Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. The example does not reflect insurance-related charges or expenses. If it did, expenses would be higher. It assumes that you invest $10,000 in the fund for the time periods indicated and then redeem or hold all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class IA $93 $290 $504 $1,120 Class IB $118 $368 $638 $1,413 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 52%. Investments, risks, and performance Investments We invest mainly in common stocks of companies outside the United States, with a focus on value stocks. Value stocks are those that we believe are currently undervalued by the market. If we are correct and other investors recognize the value of the company, the price of its stock may rise. We invest mainly in midsize and large companies, although we can invest in companies of any size. We invest mainly in developed countries, but may invest in emerging markets. We may consider, among other factors, a companys valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. We may also use derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes. Risks It is important to understand that you can lose money by investing in the fund. The prices of stocks in the funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Value stocks may fail to rebound, and the market may not favor value-style investing. The value of international investments traded in foreign currencies may be adversely impacted by fluctuations in exchange rates. International investments may carry risks associated with potentially less stable economies or governments, such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation. International investments, particularly emerging-market investments, can be illiquid. Our use of derivatives may increase these risks by, for example, increasing investment exposure or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The performance information does not reflect insurance-related charges or expenses. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Average annual total returns (for periods ending 12/31/10) Share class 1 year 5 years 10 years Class IA 7.42% 0.13% 2.84% Class IB 7.12% 0.13% 2.59% MSCI EAFE Value Index (ND) (no deduction for fees or expenses; reflects deduction of withholding taxes on reinvested dividends) 3.25% 1.37% 4.19% S&P Developed Ex-U.S. LargeMidCap Value Index (no deduction for fees or expenses) 10.02% 3.81% 5.87% The MSCI EAFE Value Index (ND) will replace the S&P Developed Ex-U.S. LargeMidCap Value Index as the benchmark for this fund because, in Putnam Managements opinion, the securities tracked by this index more accurately reflect the types of securities that generally will be held by the fund. Prospectus of the Trust 23 Your funds management Investment advisor Putnam Investment Management, LLC Portfolio manager Darren Jaroch, Portfolio Manager, portfolio manager of the fund since 2009 For important information about the purchase and sale of fund shares, tax information, and payments to insurance companies, please turn to Important additional information about all funds beginning on page 31. PUTNAM VT INVESTORS FUND Goal Putnam VT Investors Fund seeks long-term growth of capital and any increased income that results from this growth. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. The fees and expenses information does not reflect insurance-related charges or expenses borne by contract holders indirectly investing in the fund. If it did, expenses would be higher. Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution Total annual Management and service Other fund operating Share class fees (12b-1) fees expenses expenses Class IA 0.56% N/A 0.17% 0.73% Class IB 0.56% 0.25% 0.17% 0.98% Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. The example does not reflect insurance-related charges or expenses. If it did, expenses would be higher. It assumes that you invest $10,000 in the fund for the time periods indicated and then redeem or hold all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class IA $75 $233 $406 $906 Class IB $100 $312 $542 $1,204 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 85%. Investments, risks, and performance Investments We invest mainly in common stocks (growth or value stocks or both) of large U.S. companies that we believe have favorable investment potential. For example, we may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We may also consider other factors we believe will cause the stock price to rise. We may consider, among other factors, a companys valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. Risks It is important to understand that you can lose money by investing in the fund. The prices of stocks in the funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The performance information does not reflect insurance-related charges or expenses. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. 24 Prospectus of the Trust Average annual total returns (for periods ending 12/31/10) Share class 1 year 5 years 10 years Class IA 14.24% 0.28% 1.16% Class IB 13.92% 0.54% 1.40% S&P 500 Index (no deduction for fees or expenses) 15.06% 2.29% 1.41% Your funds management Investment advisor Putnam Investment Management, LLC Portfolio manager Gerard Sullivan, Portfolio Manager, portfolio manager of the fund since 2008 For important information about the purchase and sale of fund shares, tax information, and payments to insurance companies, please turn to Important additional information about all funds beginning on page 31. PUTNAM VT MONEY MARKET FUND Goal Putnam VT Money Market Fund seeks as high a rate of current income as we believe is consistent with preservation of capital and maintenance of liquidity. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. The fees and expenses information does not reflect insurance-related charges or expenses borne by contract holders indirectly investing in the fund. If it did, expenses would be higher. Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution Total annual Management and service Other fund operating Share class fees (12b-1) fees expenses expenses Class IA 0.29% N/A 0.16% 0.45% Class IB 0.29% 0.25% 0.16% 0.70% Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. The example does not reflect insurance-related charges or expenses. If it did, expenses would be higher. It assumes that you invest $10,000 in the fund for the time periods indicated and then redeem or hold all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class IA $46 $144 $252 $567 Class IB $72 $224 $390 $872 Investments, risks, and performance Investments We invest mainly in money market instruments that are high quality and have short-term maturities. We invest significantly in certificates of deposit, commercial paper (including asset-backed commercial paper), U.S. government debt and repurchase agreements, corporate obligations and bankers acceptances. We may consider, among other factors, credit, interest rate, and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. Risks The effects of inflation may erode the value of your investment over time. Although the fund seeks to preserve the value of your investment at $1.00 per share, deterioration in the credit quality of issuers whose securities the fund holds or an increase in interest rates may impair the value of your investment, and it is possible to lose money by investing in the fund. The values of money market investments usually rise and fall in response to changes in interest rates. Interest rate risk is generally lowest for investments with short maturities (a significant part of the funds investments). Although the fund only buys high quality investments, investments backed by a letter of credit have the risk that the provider of the letter of credit will not be able to fulfill its obligations to the issuer. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The performance information does not reflect insurance-related charges or expenses. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Prospectus of the Trust 25 Average annual total returns (for periods ending 12/31/10) Share class 1 year 5 years 10 years Class IA 0.03% 2.56% 2.27% Class IB 0.03% 2.38% 2.05% Lipper VP (Underlying Funds) Money Market Funds Category Average 0.01% 2.34% 2.11% Your funds management Investment advisor Putnam Investment Management, LLC For important information about the purchase and sale of fund shares, tax information, and payments to insurance companies, please turn to Important additional information about all funds beginning on page 31. PUTNAM VT MULTI-CAP GROWTH FUND Goal Putnam VT Multi-Cap Growth Fund seeks long-term capital appreciation. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. The fees and expenses information does not reflect insurance-related charges or expenses borne by contract holders indirectly investing in the fund. If it did, expenses would be higher. Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution Total annual Management and service Other fund operating Share class fees (12b-1) fees expenses expenses Class IA 0.56% N/A 0.19% 0.75% Class IB 0.56% 0.25% 0.19% 1.00% Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. The example does not reflect insurance-related charges or expenses. If it did, expenses would be higher. It assumes that you invest $10,000 in the fund for the time periods indicated and then redeem or hold all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class IA $77 $240 $417 $930 Class IB $102 $318 $552 $1,227 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 86%. Investments, risks, and performance Investments We invest mainly in common stocks of U.S. companies of any size, with a focus on growth stocks. Growth stocks are issued by companies whose earnings are expected to grow faster than those of similar firms, and whose business growth and other characteristics may lead to an increase in stock price. We may consider, among other factors, a companys valuation, financial strength, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. Risks It is important to understand that you can lose money by investing in the fund. The prices of stocks in the funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. These risks are generally greater for small and midsize companies. Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The performance information does not reflect insurance-related charges or expenses. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. 26 Prospectus of the Trust Average annual total returns (for periods ending 12/31/10) Share class 1 year 5 years 10 years Class IA 19.87% 2.38% 1.18% Class IB 19.56% 2.12% 1.42% Russell 3000 Growth Index (no deduction for fees or expenses) 17.64% 3.88% 0.30% Your funds management Investment advisor Putnam Investment Management, LLC Portfolio manager Robert Brookby, Portfolio Manager, portfolio manager of the fund since 2010 For important information about the purchase and sale of fund shares, tax information, and payments to insurance companies, please turn to Important additional information about all funds beginning on page 31. PUTNAM VT MULTI-CAP VALUE FUND Goal Putnam VT Multi-Cap Value Fund seeks capital appreciation and, as a secondary objective, current income. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. The fees and expenses information does not reflect insurance-related charges or expenses borne by contract holders indirectly investing in the fund. If it did, expenses would be higher. Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment)* Distribution Total annual Management and service Other fund operating Share class fees (12b-1) fees expenses expenses Class IA 0.56% N/A 0.28% 0.84% Class IB 0.56% 0.25% 0.28% 1.09% * Restated to reflect projected expenses under a management contract effective 9/1/10. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. The example does not reflect insurance-related charges or expenses. If it did, expenses would be higher. It assumes that you invest $10,000 in the fund for the time periods indicated and then redeem or hold all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class IA $86 $268 $466 $1,037 Class IB $111 $347 $601 $1,332 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 111%. Investments, risks, and performance Investments We invest mainly in common stocks of U.S. companies of any size, with a focus on value stocks. Value stocks are issued by companies that we believe are currently undervalued by the market. If we are correct and other investors recognize the value of the company, the price of its stock may rise. We may consider, among other factors, a companys valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. Risks It is important to understand that you can lose money by investing in the fund. The prices of stocks in the funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. These risks are generally greater for small and midsize companies. Value stocks may fail to rebound, and the market may not favor value-style investing. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The performance information does not reflect insurance-related charges or expenses. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Prospectus of the Trust 27 Average annual total returns (for periods ending 12/31/10) Since inception Share class 1 year 5 years (5/1/03) Class IA 24.32% 3.15% 9.21% Class IB 24.06% 2.90% 8.95% Russell 3000 Value Index (no deduction for fees or expenses) 16.23% 1.45% 7.17% The funds performance is compared to the Russell 3000 Value Index, an index of those companies in the broad-market Russell 3000 Index chosen for their value orientation. As of September 1, 2010, the Russell 3000 Value Index replaced the Russell Midcap Value Index as the benchmark for this fund because of a change in the funds investment strategy. The one-year, five-year and since-inception returns for the Russell Midcap Value Index for the periods ending December 31, 2010 were 24.75%, 4.08% and 11.32%, respectively. Your funds management Investment advisor Putnam Investment Management, LLC Portfolio manager James Polk, Portfolio Manager, portfolio manager of the fund since 2004 For important information about the purchase and sale of fund shares, tax information, and payments to insurance companies, please turn to Important additional information about all funds beginning on page 31. PUTNAM VT RESEARCH FUND Goal Putnam VT Research Fund seeks capital appreciation. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. The fees and expenses information does not reflect insurance-related charges or expenses borne by contract holders indirectly investing in the fund. If it did, expenses would be higher. Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution Total annual Management and service Other fund operating Share class fees (12b-1) fees expenses expenses Class IA 0.56% N/A 0.25% 0.81% Class IB 0.56% 0.25% 0.25% 1.06% Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. The example does not reflect insurance-related charges or expenses. If it did, expenses would be higher. It assumes that you invest $10,000 in the fund for the time periods indicated and then redeem or hold all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class IA $83 $259 $450 $1,002 Class IB $108 $337 $585 $1,297 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 100%. Investments, risks, and performance Investments We invest mainly in common stocks (growth or value stocks or both) of large U.S. companies that we believe have favorable investment potential. For example, we may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We may also consider other factors we believe will cause the stock price to rise. We may consider, among other factors, a companys valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. Risks It is important to understand that you can lose money by investing in the fund. The prices of stocks in the funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. 28 Prospectus of the Trust The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The performance information does not reflect insurance-related charges or expenses. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Average annual total returns (for periods ending 12/31/10) Share class 1 year 5 years 10 years Class IA 16.61% 1.54% 0.24% Class IB 16.38% 1.31% 0.48% S&P 500 Index (no deduction for fees or expenses) 15.06% 2.29% 1.41% Your funds management Investment advisor Putnam Investment Management, LLC Portfolio managers Kelsey Chen, Analyst and Sector Team Leader, portfolio manager of the fund since 2010 Steven Curbow, Analyst and Sector Team Leader, portfolio manager of the fund since 2010 George Gianarikas, Analyst and Sector Team Leader, portfolio manager of the fund since 2010 Ferat Ongoren, Analyst, portfolio manager of the fund since 2010 Walter Scully, Analyst, portfolio manager of the fund since 2010 Michael Yogg, Analyst and Sector Team Leader, Global Equity Research Team, portfolio manager of the fund since 2010 For important information about the purchase and sale of fund shares, tax information, and payments to insurance companies, please turn to Important additional information about all funds beginning on page 31. PUTNAM VT SMALL CAP VALUE FUND Goal Putnam VT Small Cap Value Fund seeks capital appreciation. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. The fees and expenses information does not reflect insurance-related charges or expenses borne by contract holders indirectly investing in the fund. If it did, expenses would be higher. Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Acquired Total Distribution fund annual fund Management and service Other operating operating Share class fees (12b-1) fees expenses expenses expenses Class IA 0.63% N/A 0.19% 0.09% 0.91% Class IB 0.63% 0.25% 0.19% 0.09% 1.16% Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. The example does not reflect insurance-related charges or expenses. If it did, expenses would be higher. It assumes that you invest $10,000 in the fund for the time periods indicated and then redeem or hold all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class IA $93 $290 $504 $1,120 Class IB $118 $368 $638 $1,413 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 69%. Prospectus of the Trust 29 Investments, risks, and performance Investments We invest mainly in common stocks of small U.S. companies, with a focus on value stocks. Value stocks are issued by companies that we believe are currently undervalued by the market. If we are correct and other investors recognize the value of the company, the price of its stock may rise. We invest mainly in small companies of a size similar to those in the Russell 2000 Value index. As of March 31, 2011, the index was composed of companies having market capitalizations of between approximately $8 million and $4.94 billion. We may consider, among other factors, a companys valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. Risks It is important to understand that you can lose money by investing in the fund. The prices of stocks in the funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. These risks are generally greater for small and midsize companies. Value stocks may fail to rebound, and the market may not favor value-style investing. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The performance information does not reflect insurance-related charges or expenses. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Average annual total returns (for periods ending 12/31/10) Share class 1 year 5 years 10 years Class IA 26.31% 0.81% 7.49% Class IB 25.98% 0.57% 7.22% Russell 2000 Value Index (no deduction for fees or expenses) 24.50% 3.52% 8.42% Your funds management Investment advisor Putnam Investment Management, LLC Portfolio manager Eric Harthun, Portfolio Manager, portfolio manager of the fund since 2008 For important information about the purchase and sale of fund shares, tax information, and payments to insurance companies, please turn to Important additional information about all funds beginning on page 31. PUTNAM VT VOYAGER FUND Goal Putnam VT Voyager Fund seeks capital appreciation. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. The fees and expenses information does not reflect insurance-related charges or expenses borne by contract holders indirectly investing in the fund. If it did, expenses would be higher. Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Acquired Total Distribution fund annual fund Management and service Other operating operating Share class fees (12b-1) fees expenses expenses expenses Class IA 0.56% N/A 0.16% 0.02% 0.74% Class IB 0.56% 0.25% 0.16% 0.02% 0.99% Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. The example does not reflect insurance-related charges or expenses. If it did, expenses would be higher. It assumes that you invest $10,000 in the fund for the time periods indicated and then redeem or hold all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Your actual costs may be higher or lower. 30 Prospectus of the Trust Share class 1 year 3 years 5 years 10 years Class IA $76 $237 $411 $918 Class IB $101 $315 $547 $1,216 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 182%. Investments, risks, and performance Investments We invest mainly in common stocks of midsize and large U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies whose earnings are expected to grow faster than those of similar firms, and whose business growth and other characteristics may lead to an increase in stock price. We may consider, among other factors, a companys valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. Risks It is important to understand that you can lose money by investing in the fund. The prices of stocks in the funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. These risks are generally greater for midsize companies. Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the funds performance year to year and over time. The performance information does not reflect insurance-related charges or expenses. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Average annual total returns (for periods ending 12/31/10) Share class 1 year 5 years 10 years Class IA 21.08% 7.03% 1.17% Class IB 20.80% 6.76% 0.92% Russell 1000 Growth Index (no deduction for fees or expenses) 16.71% 3.75% 0.02% Your funds management Investment advisor Putnam Investment Management, LLC Portfolio manager Nick Thakore, Head of U.S. Equities, portfolio manager of the fund since 2008 For important information about the purchase and sale of fund shares, tax information, and payments to insurance companies, please turn to Important additional information about all funds beginning on page 31. Important additional information about all funds Purchase and sale of fund shares Fund shares are offered to separate accounts of various insurers. Each fund requires no minimum investment, but insurers may require minimum investments from those purchasing variable insurance products for which the fund is an underlying investment option. Insurers may purchase or sell shares on behalf of separate accounts by submitting an order to Putnam Retail Management any day the New York Stock Exchange (NYSE) is open. Some restrictions may apply. Tax information Generally, owners of variable insurance contracts are not taxed currently on income or gains realized with respect to such contracts. However, some distributions from such contracts may be taxable at ordinary income tax rates and distributions to contract owners younger than 59 ½ may be subject to a 10% penalty tax. For more information, please see the prospectus (or other offering document) for your variable insurance contract. Prospectus of the Trust 31 Payments to insurance companies Each fund is offered as an underlying investment option for variable insurance contracts. Each fund and its related companies may make payments to the sponsoring insurance company (or its affiliates) and dealers for distribution and/or other services. These payments may create an incentive for the insurance company to include the fund, rather than another investment, as an option in its products and may create a conflict of interest for dealers in recommending the fund over another investment. The prospectus (or other offering document) for your variable insurance contract may contain additional information about these payments. What are each funds main investment strategies and related risks? This section contains greater detail on each funds main investment strategies and the related risks you would face as a fund shareholder. It is important to keep in mind that risk and reward generally go hand in hand; the higher the potential reward, the greater the risk. Many of the investment strategies and related risks discussed below are common to a number of the funds. Not every investment strategy listed below applies to each fund. Please refer to your funds strategy in the Fund summaries section to determine which risks apply to your fund.  Common stocks. Common stock represents an ownership interest in a company. The value of a companys stock may fall as a result of factors directly relating to that company, such as decisions made by its management or lower demand for the companys products or services. A stocks value may also fall because of factors affecting not just the company, but also other companies in the same industry or in a number of different industries, such as increases in production costs. From time to time, a fund may invest a significant portion of its assets in companies in one or more related industries or sectors, which would make the fund more vulnerable to adverse developments affecting those industries or sectors. The value of a companys stock may also be affected by changes in financial markets that are relatively unrelated to the company or its industry, such as changes in interest rates or currency exchange rates. In addition, a companys stock generally pays dividends only after the company invests in its own business and makes required payments to holders of its bonds and other debt. For this reason, the value of a companys stock will usually react more strongly than its bonds and other debt to actual or perceived changes in the companys financial condition or prospects. Stocks of smaller companies may be more vulnerable to adverse developments than those of larger companies. Growth stocks  Stocks of companies we believe are fast-growing may trade at a higher multiple of current earnings than other stocks. The values of these stocks may be more sensitive to changes in current or expected earnings than the values of other stocks. If our assessment of the prospects for a companys earnings growth is wrong, or if our judgment of how other investors will value the companys earnings growth is wrong, then the price of the companys stock may fall or not approach the value that we have placed on it. Value stocks  Companies whose stocks we believe are undervalued by the market may have experienced adverse business developments or may be subject to special risks that have caused their stocks to be out of favor. If our assessment of a companys prospects is wrong, or if other investors do not similarly recognize the value of the company, then the price of the companys stock may fall or may not approach the value that we have placed on it. Income provided by a fund may be reduced by changes in the dividend policies of the companies in which the fund invests and the capital resources available for dividend payments at such companies. For Putnam VT Equity Income Fund , Putnam VT Global Equity Fund and Putnam VT International Equity Fund , under normal circumstances we invest at least 80% of each funds net assets in equity investments. This policy may be changed only after 60 days notice to shareholders.  Absolute Return strategies. For Putnam VT Absolute Return 500 Fund , the use of the term absolute return in the funds name is meant to distinguish the funds goal and investment strategies from those of most other mutual funds available in the marketplace. Most mutual funds are generally managed with a goal of outperforming an index of securities or an index of competitive funds. As a result, even if these funds are successful in achieving their goals, their investment returns may be positive or negative and will tend to reflect the general direction of the markets. In addition, these funds can expose investors to significant market volatility and sustained periods of negative performance. Volatility refers to the tendency of investments and markets to fluctuate in price over time. The greater an investments or markets volatility, the more sharply its price may fluctuate. A funds volatility is often measured as the standard deviation of the funds monthly returns and expressed as a percentage. In contrast, an absolute return strategy seeks to earn a positive total return over a reasonable period of time, regardless of market conditions or general market direction. As a result, if this strategy is successful, investors should expect the fund to outperform the general securities markets during periods of flat or negative market performance, to underperform during periods of strong positive market performance, and typically to produce less volatile returns over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. The fund seeks to earn its targeted return over a reasonable period of time  generally at least three years or more  since investment returns will likely fluctuate over shorter periods of time as market conditions vary, even under an absolute return strategy. 32 Prospectus of the Trust The fund seeks to earn a positive total return that exceeds the rate of inflation by 500 basis points, as reflected by the return of the BofA Merrill Lynch U.S. Treasury Bill Index. The index tracks the performance of U.S. dollar denominated U.S. Treasury bills, which represent obligations of the U.S. Government having a maturity of one year or less, and is intended as an approximate measure of the rate of inflation. While the fund seeks a return in excess of the BofA Merrill Lynch U.S. Treasury Bill Index, you should be aware that an investment in the fund is not the same as an investment in the BofA Merrill Lynch U.S. Treasury Bill Index. An investment in U.S. Treasury bills, which are supported by the full faith and credit of the U.S. Government, is generally considered a risk free investment. Investing in the fund, however, does involve certain risks, including the risk of loss. The following sections describe the funds main investment strategies. As a general matter, the fund has significant flexibility in its choice of strategies. This flexibility enhances the funds ability to seek its targeted return. This flexibility is also generally expected to result in diversification of the funds portfolio across multiple asset classes, although the fund may focus on particular asset classes from time to time. Diversification generally limits market exposure to any asset class and helps to reduce the volatility of returns. Beta and alpha strategies The beta strategy of allocating assets among many asset classes generally depends upon the direction of the relevant markets for success, while the alpha strategy is generally designed not to depend upon market direction for success. The beta and alpha strategies are intended to be uncorrelated and to operate largely independently, thus improving the funds chances of earning a positive total return regardless of market conditions. Both the beta and alpha strategies are dynamic, permitting us to take advantage of opportunities that arise from different economic conditions. Beta strategy Asset classes. Through the beta strategy, we invest without limit in many asset classes directly or through derivatives. These asset classes include equity and fixed-income securities (including high yield and mortgage- and asset-backed securities) of U.S. and foreign corporate and governmental issuers and currencies. We also allocate the funds assets to less traditional asset classes such as commodities, inflation-protected securities and real estate investment trusts. Allocations to these less traditional asset classes are intended to, in part, protect the funds portfolio from downturns in the equity and fixed income markets and against inflation. However, we cannot assure you that any asset classes will perform as expected. If our assessment of the risk and return potential of asset classes is incorrect, the fund could significantly underperform the markets in general, particular markets, or other funds that make similar investments. Asset allocation. Although we may adjust asset allocations at any time and without constraint, we expect generally to allocate the majority of the funds assets to investments in traditional asset classes. Our asset allocation is intended to reduce risk and volatility in the funds portfolio and to provide protection against a decline in the funds assets. However, we cannot assure you that our asset allocation judgments will achieve these objectives. Within each asset class, we make specific investments on the basis of quantitative analysis, in addition to fundamental research and analysis. Even if our asset allocation decisions are successful, if the particular investments that we make within each asset class do not perform as we expect, the fund may fail to meet its objective or may lose money. Derivatives and investment exposures; investment leverage. When the fund uses derivatives to increase its exposure to investments, the derivatives may create investment leverage. We expect that the fund will generally use leverage to increase its exposure to investments. The fund expects to employ investment leverage in pursuing its beta strategy. Under normal market conditions, we expect that, on average, investment leverage on a net notional basis will be approximately 50% of the funds net assets, although the amount of leverage may be significantly higher or lower at any given time. Investment leverage of 50% means that, for every $100 invested in the fund, the fund will obtain an exposure to $150 of underlying investments after long and short positions are netted against each other. The funds alpha strategy may also entail leverage. Alpha strategy The funds alpha strategy involves potentially using diverse active trading strategies, including overlay strategies, active security selection, tactical asset allocation, currency transactions and options transactions, to seek enhanced returns. There is no restriction on the type or number of strategies that we may employ in the alpha strategy. Because the alpha strategy is designed to generate a return regardless of market direction, we can use it to generate a positive investment return even in broadly declining markets. Though the funds alpha strategy is intended to earn a positive total return even when the general market declines, the funds beta strategy is unlikely to earn a positive return in those circumstances. However, while we intend the strategies within the alpha strategy to be relatively uncorrelated with one another and with the performance of most asset classes to which the fund is exposed through the beta strategy, it is possible that the performance of various asset classes and strategies within the alpha strategy may be correlated under certain market conditions, which may negatively affect the funds performance. The alpha strategy may involve Prospectus of the Trust 33 investment leverage. The alpha strategy may fail to make money in broadly declining markets, and may lose money even in broadly advancing markets.  Industry focus. For Putnam VT Global Health Care Fund , under normal circumstances, we invest at least 80% of the funds net assets in securities of companies in the health care industries. This policy may be changed only after 60 days notice to shareholders. Companies that we consider to be in the health care industries encompass two main groups of companies. The first group includes companies who manufacture health care supplies or provide health care-related services, including distributors of products, providers of basic health care services and owners and operators of care facilities and organizations. The second group includes companies in the research, development, production and marketing of pharmaceuticals and biotechnology products. We consider a company to be in the health care industries if, at the time of investment, we determine that at least 50% of the companys assets, revenues or profits are derived from these industries, or if an independent industry source considers the company to be in these industries. Events that affect the health care industries will have a greater effect on the fund than they would on a fund that is more widely diversified among a number of unrelated industries. Examples of such events include technological advances that make existing products and services obsolete, and changes in regulatory policies concerning approvals of new drugs, medical devices or procedures. In addition, changes in governmental payment systems and private payment systems, such as increased use of managed care arrangements, may be more likely to adversely affect the fund than if the fund were more widely diversified. For Putnam VT Global Utilities Fund , under normal circumstances, we invest at least 80% of the funds net assets in securities of companies worldwide in the utilities industries. This policy may be changed only after 60 days notice to shareholders. Companies that we consider to be in the utilities industries include electric, gas or water utilities and companies that operate as independent producers and/or distributors of power. We consider a company to be in the utilities industries if, at the time of investment, we determine that at least 50% of the companys assets, revenues or profits are derived from these industries, or if an independent industry source considers the company to be in these industries. Events that affect the utilities industries will have a greater effect on the fund than they would on a fund that is more widely diversified among a number of unrelated industries. Examples of such events include increases in fuel and other operating costs, and technological advances that make existing plants, equipment or products obsolete. In addition, changes in regulatory policies concerning the environment, energy conservation, nuclear power and utility pricing, as well as deregulation of certain utility services, may be more likely to adversely affect the fund. For Putnam VT Money Market Fund , we may invest without limit in money market investments from the banking industry. The funds shares may be more vulnerable to decreases in value than those of money market funds that invest in issuers in a greater number of industries. To the extent that the fund invests significantly in a particular industry, it runs an increased risk of loss if economic or other developments affecting that industry cause the prices of related money market investments to fall. At times, the fund and other accounts that we and our affiliates manage may own all or most of the debt of a particular issuer. This concentration of ownership may make it more difficult to sell, or to determine the fair value of, these investments.  Small and midsize companies. These companies, some of which may have a market capitalization of less than $1 billion, are more likely than larger companies to have limited product lines, markets or financial resources, or to depend on a small, inexperienced management group. Stocks of these companies often trade less frequently and in limited volume, and their prices may fluctuate more than stocks of larger companies. Stocks of small and midsize companies may therefore be more vulnerable to adverse developments than those of larger companies. Small companies in foreign countries could be relatively smaller than those in the United States. For Putnam VT Small Cap Value Fund , under normal circumstances, we invest at least 80% of the funds net assets in companies of a size similar to those in the Russell 2000 Value Index. This policy may be changed only after 60days notice to shareholders.  Foreign investments. Each of the funds may invest in securities of foreign issuers. Foreign investments involve certain special risks, including:  Unfavorable changes in currency exchange rates: Foreign investments are typically issued and traded in foreign currencies. As a result, their values may be affected by changes in exchange rates between foreign currencies and the U.S. dollar.  Political and economic developments: Foreign investments may be subject to the risks of seizure by a foreign government, direct or indirect impact of sovereign debt default, imposition of restrictions on the exchange or export of foreign currency, and tax increases.  Unreliable or untimely information: There may be less information publicly available about a foreign company than about most publicly-traded U.S. companies, and foreign companies are usually not subject to accounting, auditing and financial reporting standards and practices as stringent as those in the United States. 34 Prospectus of the Trust  Limited legal recourse: Legal remedies for investors may be more limited than the remedies available in the United States.  Limited markets: Certain foreign investments may be less liquid (harder to buy and sell) and more volatile than U.S. investments, which means we may at times be unable to sell these foreign investments at desirable prices. For the same reason, we may at times find it difficult to value a funds foreign investments.  Trading practices: Brokerage commissions and other fees are generally higher for foreign investments than for U.S. investments. The procedures and rules governing foreign transactions and custody may also involve delays in payment, delivery or recovery of money or investments.  Sovereign issuers: The willingness and ability of sovereign issuers to pay principal and interest on government securities depends on various economic factors, including the issuers balance of payments, overall debt level, and cash flow from tax or other revenues. The risks of foreign investments are typically increased in less developed countries, which are sometimes referred to as emerging markets. Emerging markets countries may have less developed markets and legal and regulatory systems and may be susceptible to greater political and economic instability than developed markets. These countries are also more likely to experience high levels of inflation, deflation or currency devaluation, and investments in emerging markets countries may be more volatile and less liquid than U.S. investments. For these and other reasons, investments in emerging markets are often considered speculative. Certain of these risks may also apply to some extent to U.S.-traded investments that are denominated in foreign currencies, investments in U.S. issuers that are traded in foreign markets or investments in U.S. issuers that have significant foreign operations. For Putnam VT Income Fund , we may invest in U.S. dollar-denominated fixed-income securities of foreign issuers; and for Putnam VT Money Market Fund , we may invest in money market instruments of foreign issuers that are denominated in U.S. dollars. For Putnam VT Global Equity Fund , the use of the term global in the funds name is meant to emphasize that we look for investment opportunities on a worldwide basis and that our investment strategies are not constrained by the countries or regions in which companies are located. We seek to invest mainly in common stocks of U.S. or foreign companies that we believe have favorable investment potential. As a result, the portions of the fund that are invested in U.S. and foreign companies will change over time based on the number and size of U.S. and foreign companies that, in our assessment, have favorable investment potential at any particular time. Under normal market conditions, the fund intends to invest in at least three different countries and at least 40% of its net assets in securities of foreign companies (or, if less, the percentage of net assets that is 10% less than the percentage of the MSCI World Index that is represented by foreign companies from time to time). For purposes of determining whether securities held by the fund are securities of a foreign company, we will consider a company to be a foreign company if we determine that the companys securities trade on a market outside of the United States, the company is headquartered or organized outside of the United States, the company derives a majority of its revenues or profits outside of the United States, or the company is significantly exposed to the economic fortunes and risks of regions outside the United States. For Putnam VT Global Health Care Fund and Putnam VT Global Utilities Fund , the use of the term global in each funds name is meant to emphasize that we look for investment opportunities on a worldwide basis and that our investment strategies are not constrained by the countries or regions in which companies are located. We seek to invest mainly in common stocks of U.S. or foreign companies in the group of industries indicated by the funds name that we believe have favorable investment potential. As a result, the portions of the fund that are invested in U.S. and foreign companies will change over time based on both the number and size of U.S. and foreign companies in such group of industries and on our assessment of the relative investment potential of such companies. By way of illustration, the table below lists, as of December 31, 2010, the allocation between U.S. and foreign companies reflected in key market indexes used to evaluate each funds performance: Fund Benchmark U.S. Foreign VT Global Health MSCI World Health Care Fund Care Index 58.21% 41.79% VT Global Utilities Fund MSCI World Utilities Index 40.42% 59.58% As noted above, however, the portions of a funds investments represented by U.S. and foreign companies may differ from those of these indexes based on our assessment of relative investment potential at any particular time. Under normal market conditions, each fund intends to invest in at least five different countries and at least 40% of its net assets in securities of foreign companies (or, if less, at least the percentage of net assets that is 10% less than the percentage of the funds benchmark represented by foreign companies, as determined by the provider of the benchmark). For purposes of determining whether securities held by a fund are securities of a foreign company, we will consider a company to be a foreign company if we determine that the companys securities trade on a market outside of the United States, the company is headquartered or organized outside of the United Prospectus of the Trust 35 States, the company derives a majority of its revenues or profits outside of the United States, or the company is significantly exposed to the economic fortunes and risks of regions outside the United States.  Fixed income investments. Fixed-income securities, which typically pay an unchanging rate of interest or dividends, include bonds and other debt. Each of the funds may invest in fixed-income securities. The value of a fixed-income investment may fall as a result of factors directly relating to the issuer of the security, such as decisions made by its management or a reduction in its credit rating. An investments value may also fall because of factors affecting not just the issuer, but other issuers, such as increases in production costs. The value of an investment may also be affected by general changes in financial market conditions, such as changing interest rates or currency exchange rates. For Putnam VT American Government Income Fund , under normal circumstances, we invest at least 80% of the funds net assets in U.S. government securities. We may invest up to 20% of the funds net assets in mortgage-backed and other asset-backed securities of private (non-governmental) issuers and securities issued by money market funds, in each case rated AAA or its equivalent at the time of purchase by a nationally recognized securities rating agency or, if unrated, that we determine to be of comparable quality. This policy may be changed only after 60 days notice to shareholders. For Putnam VT Diversified Income Fund , under normal market conditions, we invest 15%  65% of the funds net assets in each of: (a) the U.S. and investment-grade sector, including U.S. government securities and investment-grade bonds of U.S. companies; (b) the high yield sector, including lower-rated bonds of U.S. companies; and (c) the international sector, including bonds of foreign governments and companies, and including both investment-grade and lower-rated securities. For the fund, we consider any securities issued by a foreign government or a supranational organization (such as the World Bank) or denominated in a foreign currency to be securities of a foreign issuer. In addition, we will consider an issuer to be a foreign issuer if we determine that (i) the issuer is headquartered or organized outside the United States, (ii) the issuers securities trade in a market outside the United States, (iii) the issuer derives a majority of its revenues or profits outside the United States, or (iv)the issuer is significantly exposed to the economic fortunes and risks of regions outside the United States. We will not invest less than 15% of the funds net assets in U.S. government securities.  Interest rate risk. The values of bonds and other debt instruments usually rise and fall in response to changes in interest rates. Declining interest rates generally increase the value of existing debt instruments, and rising interest rates generally decrease the value of existing debt instruments. Changes in a debt instruments value usually will not affect the amount of interest income paid to a fund, but will affect the value of the funds shares. Interest rate risk is generally greater for investments with longer maturities. In evaluating the potential performance of an investment in a fund, investors may find it useful to compare the funds current dividend rate with its yield, which is computed on a yield-to-maturity basis in accordance with Securities and Exchange Commission (SEC) regulations and which reflects amortization of market premiums. Some investments give the issuer the option to call or redeem an investment before its maturity date. If an issuer calls or redeems an investment during a time of declining interest rates, we might have to reinvest the proceeds in an investment offering a lower yield, and therefore a fund might not benefit from any increase in value as a result of declining interest rates. Inflation-protected securities are debt instruments whose principal and/or interest are adjusted for inflation. A fund may invest in inflation-protected securities issued by the U.S. Department of Treasury, by non-U.S. governments, or by private issuers. Inflation-protected securities issued by the U.S. Treasury pay a fixed rate of interest that is applied to an inflation-adjusted principal amount. The principal amount is adjusted based on changes in the Consumer Price Index, a measure of inflation. The principal due at maturity is typically equal to the inflation-adjusted principal amount, or to the instruments original par value, whichever is greater. Because the principal amount would be adjusted downward during a period of deflation, a fund will be subject to deflation risk with respect to its investments in these securities. In addition, if a fund purchases inflation-adjusted debt instruments in the secondary market whose principal values have been adjusted upward due to inflation since issuance, the fund may experience a loss if there is a subsequent period of deflation. For Putnam VT Money Market Fund , the fund may not hold an investment with more than 397 days remaining to maturity and the funds average weighted maturity will not exceed 60 days (after giving effect to maturity-shortening features such as interest rate resets or demand features). In addition, the weighted average life (determined without reference to maturity-shortening features) of the fund will not exceed 120days. Short-term investments may have lower yields than longer-term investments.  Credit risk. Investors normally expect to be compensated in proportion to the risk they are assuming. Thus, debt of issuers with poor credit prospects usually offers higher yields than debt of issuers with more secure credit. Higher-rated investments generally have lower credit risk. For Putnam VT Absolute Return 500 Fund , we may invest without limit in higher-yield, higher-risk debt investments that are rated below BBB or its equivalent at the time of purchase by a nationally recognized securities rating agency rating such investments. 36 Prospectus of the Trust For Putnam VT George Putnam Balanced Fund and Putnam VT Income Fund , we invest mostly in investment-grade investments. These are rated at least BBB or its equivalent by a nationally recognized securities rating agency, or are unrated investments we believe are of comparable quality. We may also invest in securities rated below-investment-grade. However, we will not invest in securities that are rated lower than B or its equivalent by each rating agency rating the investment, or in unrated securities that we believe are of comparable quality. We will not necessarily sell an investment if its rating is reduced after we buy it. For Putnam VT High Yield Fund , under normal circumstances, we invest at least 80% of the funds net assets in higher-yield, higher-risk debt investments that are rated below BBB or its equivalent at the time of purchase by any nationally recognized securities rating agency rating such investments, or are unrated investments that we believe are of comparable quality. This policy may be changed only after 60 days notice to shareholders. For Putnam VT Diversified Income Fund and Putnam VT Global Asset Allocation Fund , we may invest up to 70% and 40%, respectively, of each funds total assets in higher-yield, higher-risk debt investments that are rated below BBB or its equivalent at the time of purchase by each nationally recognized securities rating agency rating such investments, or are unrated investments that we believe are of comparable quality. We will not necessarily sell an investment if its rating is reduced after we buy it. For Putnam VT Absolute Return 500 Fund , Putnam VT High Yield Fund , Putnam VT Diversified Income Fund , and Putnam VT Global Asset Allocation Fund , we may invest up to 15%, 15%, 5% and 5%, respectively, of each funds total assets in debt investments rated below CCC or its equivalent, at the time of purchase, by each agency rating such investments, or in unrated investments that we believe are of comparable quality. This includes investments in the lowest rating category of the rating agency. We will not necessarily sell an investment if its rating is reduced after we buy it. Investments rated below BBB or its equivalent are below-investment-grade (sometimes referred to as junk bonds). This rating reflects a greater possibility that the issuers may be unable to make timely payments of interest and principal and thus default. If this happens, or is perceived as likely to happen, the values of those investments will usually be more volatile and are likely to fall. A default or expected default could also make it difficult for us to sell the investments at prices approximating the values we had previously placed on them. Lower-rated debt usually has a more limited market than higher-rated debt, which may at times make it difficult for us to buy or sell certain debt instruments or to establish their fair value. Credit risk is generally greater for zero-coupon bonds and other investments that are issued at less than their face value and that are required to make interest payments only at maturity rather than at intervals during the life of the investment. Credit ratings are based largely on the issuers historical financial condition and the rating agencies investment analysis at the time of rating. The rating assigned to any particular investment does not necessarily reflect the issuers current financial condition, and does not reflect an assessment of an investments volatility or liquidity. Although we consider credit ratings in making investment decisions, we perform our own investment analysis and do not rely only on ratings assigned by the rating agencies. Our success in achieving the funds investment objective may depend more on our own credit analysis when we buy lower-rated debt than when we buy investment-grade debt. We may have to participate in legal proceedings involving the issuer or take possession of and manage assets that secure the issuers obligations. This could increase the funds operating expenses and decrease its net asset value. Although investment-grade investments generally have lower credit risk, they may share some of the risks of lower-rated investments. U.S. government investments generally have the least credit risk, but are not completely free of credit risk. While some investments, such as U.S. Treasury obligations and Ginnie Mae certificates, are backed by the full faith and credit of the U.S. government, others are backed only by the credit of the issuer. Mortgage-backed securities may be subject to the risk that underlying borrowers will be unable to meet their obligations. Some convertible securities receive payments only after the company has paid the holders of its non-convertible debt; for this reason, the credit risk of a companys convertible securities can be greater than that of its non-convertible debt. For Putnam VT Money Market Fund , we buy only high quality investments. These are:  rated in one of the two highest categories by at least two nationally recognized rating services (but no more than 3% of the funds net assets may be invested in investments that, at the time of purchase, were not rated in the highest category or determined to be of comparable quality),  rated by one rating service in one of the services two highest categories (if only one rating service has provided a rating)or  unrated investments that we determine are of equivalentquality. The credit quality of an investment may be supported or enhanced by another company or financial institution through the use of a letter of credit or similar arrangements. The main risk in investments backed by a letter of credit is that the provider of the letter of credit will not be able to fulfill its obligations to the issuer. Prospectus of the Trust 37  Prepayment risk. Traditional debt investments typically pay a fixed rate of interest until maturity, when the entire principal amount is due. By contrast, payments on securitized debt instruments, including mortgage-backed and asset-backed investments, typically include both interest and partial payment of principal. Principal may also be prepaid voluntarily or as a result of refinancing or foreclosure. We may have to invest the proceeds from prepaid investments in other investments with less attractive terms and yields. Compared to debt that cannot be prepaid, mortgage-backed investments are less likely to increase in value during periods of declining interest rates and have a higher risk of decline in value during periods of rising interest rates. These investments may increase the volatility of the fund. Some mortgage-backed investments receive only the interest portion or the principal portion of payments on the underlying mortgages. The yields and values of these investments are extremely sensitive to changes in interest rates and in the rate of principal payments on the underlying mortgages. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Asset-backed securities are structured like mortgage-backed securities, but instead of mortgage loans or interests in mortgage loans, the underlying assets may include such items as motor vehicle installment sales or installment loan contracts, leases of various types of real and personal property and receivables from credit card agreements. Asset-backed securities are subject to risks similar to those of mortgage-backedsecurities.  Money market investments. These include certificates of deposit, commercial paper (including asset-backed commercial paper), U.S. government debt and repurchase agreements, corporate obligations and bankers acceptances.  Liquidity. For Putnam VT Money Market Fund , we maintain certain minimum liquidity standards, including that:  the fund may not purchase a security other than a security offering daily liquidity (as specified by applicable rules governing money market funds) if, immediately after purchase, the fund would have invested less than 10% of its total assets in securities offering daily liquidity,  the fund may not purchase a security other than a security offering weekly liquidity (as specified by applicable rules governing money market funds) if, immediately after purchase, the fund would have invested less than 30% of its total assets in securities offering weekly liquidity and  the fund may not purchase an illiquid security (securities that cannot be sold or disposed of in the ordinary course of business within seven days at approximately the market value ascribed to them by the fund) if, immediately after purchase, the fund would have invested more than 5% of its total assets in illiquid securities.  Illiquid investments. For Putnam VT High Yield Fund , we may invest up to 15% of the funds assets in illiquid investments, which may be considered speculative and which may be difficult to sell. The sale of many of these investments is limited by law. We may not be able to sell the funds illiquid investments when we consider it desirable to do so, or we may be able to sell them only at less than their market value.  Derivatives. We may engage in a variety of transactions involving derivatives, such as futures, certain foreign currency transactions, options, warrants and swap contracts. Derivatives are financial instruments whose value depends upon, or is derived from, the value of something else, such as one or more underlying investments, pools of investments, indexes or currencies. We may make use of short derivatives positions, the values of which move in the opposite direction from the price of the underlying investment, pool of investments, index or currency. We may use derivatives both for hedging and non-hedging purposes. For example, we may use derivatives to increase or decrease a funds exposure to long- or short-term interest rates (in the United States or abroad) or to a particular currency or group of currencies. We may also use derivatives as a substitute for a direct investment in the securities of one or more issuers. However, we may also choose not to use derivatives, based on our evaluation of market conditions or the availability of suitable derivatives. Investments in derivatives may be applied toward meeting a requirement to invest in a particular kind of investment if the derivatives have economic characteristics similar to that investment. A funds investment in derivatives may be limited by its intention to qualify as a regulated investment company. Derivatives involve special risks and may result in losses. The successful use of derivatives depends on our ability to manage these sophisticated instruments. Some derivatives are leveraged, which means that they provide a fund with investment exposure greater than the value of the funds investment in the derivatives. As a result, these derivatives may magnify or otherwise increase investment losses to a fund. The risk of loss from certain short derivatives positions is theoretically unlimited. The prices of derivatives may move in unexpected ways due to the use of leverage or other factors, especially in unusual market conditions, and may result in increasedvolatility. Derivatives may create investment leverage, which involves risks. If our judgments about the performance of various asset classes or investments prove incorrect, and a funds exposure to underperforming asset classes or investments is increased through the use of leverage, a relatively small market movement may result in significant losses to the fund. For Putnam VT Absolute Return 500 Fund , our decision to pursue alpha and beta strategies separately may not be successful if we are unable to invest in appropriate derivatives or other instruments or if the derivatives and instruments do not perform as expected. 38 Prospectus of the Trust Other risks arise from the potential inability to terminate or sell derivatives positions. A liquid secondary market may not always exist for a funds derivatives positions at any time. In fact, many over-the-counter instruments (investments not traded on an exchange) will not be liquid. Over-the-counter instruments also involve the risk that the other party to the derivatives transaction will not meet its obligations. For further information about the risks of derivatives, see Miscellaneous investments, investment practices and risks in the statement of additional information (SAI).  Floating rate loans. Floating rate loans are debt obligations with interest rates that adjust or float periodically (normally on a monthly or quarterly basis) based on a generally recognized base rate such as the London Interbank Offered Rate or the prime rate offered by one or more major U.S. banks. While most floating rate loans are below-investment-grade in quality, most also are senior in rank in the event of bankruptcy to most other securities of the borrower such as common stock or public bonds. Floating rate loans are also normally secured by specific collateral or assets of the borrower so that the holders of the loans will have a priority claim on those assets in the event of default or bankruptcy of the issuer. Floating rate loans generally are less sensitive to interest rate changes than obligations with fixed interest rates but may decline in value if their interest rates do not rise as much, or as quickly, as interest rates in general. Conversely, floating rate instruments will not generally increase in value if interest rates decline. Changes in interest rates will also affect the amount of interest income the fund earns on its floating rate investments. Most floating rate loans allow for prepayment of principal without penalty. If a borrower prepays a loan, we might have to reinvest the proceeds in an investment that may have lower yields than the yield on the prepaid loan or might not be able to take advantage of potential gains from increases in the credit quality of the issuer. Although the market for the types of floating rate loans in which a fund invests has become increasingly liquid over time, this market is still developing, and there can be no assurance that adverse developments with respect to this market or particular borrowers will not prevent the fund from selling these loans at their market values when we consider such a sale desirable.  Short sales. For Putnam VT Global Health Care Fund and Putnam VT Global Utilities Fund , we may engage in short sales, which are transactions in which a fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the short position. The price the fund pays at the later date may be more or less than the price at which the fund sold the security. If the price of the security sold short increases between the time of the short sale and the time the fund replaces the borrowed security, the fund will incur a loss which is theoretically unlimited. The funds investment strategy of reinvesting proceeds received from selling securities short may effectively create leverage, which can amplify the effects of market volatility on the funds share price and make the funds returns more volatile. This is because leverage tends to magnify the effect of any increase or decrease in the value of the funds portfolio securities. The use of leverage may also cause the fund to liquidate portfolio positions when it would not be advantageous to do so in order to satisfy its obligations.  Real estate investment trusts (REITs). For Putnam VT Absolute Return 500 Fund , a REIT pools investors funds for investment primarily in income-producing real estate properties or real estate-related loans (such as mortgages). The real estate properties in which REITs invest typically include properties such as office buildings, retail and industrial facilities, hotels, apartment buildings and healthcare facilities. We will invest in publicly-traded REITs listed on national securities exchanges. The yields available from investments in REITs depend on the amount of income and capital appreciation generated by the related properties. Investments in REITs are subject to the risks associated with direct ownership in real estate, including economic downturns that have an adverse effect on real estate markets.  Commodity-linked notes. For Putnam VT Absolute Return 500 Fund , commodity-linked notes are debt securities whose maturity values or interest rates are determined by reference to a single commodity or to all or a portion of a commodities index. Commodity-linked notes may be positively or negatively indexed, meaning their maturity value may be structured to increase or decrease as commodity values change. Investments in commodity-linked notes are subject to the risks associated with the overall commodities markets and other factors that affect the value of commodities, including weather, disease, political, tax and other regulatory developments. Commodity-linked notes may be more volatile and less liquid than the underlying measures, have substantial risk of loss with respect to both principal and interest and are subject to the credit risks associated with the issuer. The funds investment in commodity-linked notes may be limited by its intention to qualify as a regulated investment company.  Other investments. In addition to the main investment strategies described above, we may make other types of investments, such as, for Putnam VT International Equity Fund , Putnam VT International Growth Fund and Putnam VT International Value Fund , investments in U.S. companies, and, for all funds, preferred stocks, convertible securities, debt securities, bank loans, asset-backed securities, hybrid and structured bonds and notes (including, for Putnam VT Global Asset Allocation Fund , debt instruments with terms determined by reference to a particular commodity or to all or portions of a commodities index), preferred securities that Prospectus of the Trust 39 would be characterized as debt securities under applicable accounting standards and tax laws, and assignments of and participations in fixed and floating rate loans. The funds may also loan their portfolio securities to earn income. These practices may be subject to other risks, as described under the heading Miscellaneous investments, investment practices and risks in the SAI.  Alternative strategies. At times we may judge that market conditions make pursuing a funds usual investment strategies inconsistent with the best interests of its shareholders. We then may temporarily invest some or all of the funds assets using alternative strategies that are mainly designed to limit losses, including, for funds that invest significantly outside the United States, investing solely in the United States. However, we may choose not to use these strategies for a variety of reasons, even in very volatile market conditions. These strategies may cause a fund to miss out on investment opportunities, and may prevent a fund from achieving its goal.  Changes in policies. The Trustees may change any of the funds goals, investment strategies and other policies set forth in this prospectus without shareholder approval.  Portfolio turnover rate. Each funds portfolio turnover rate measures how frequently the fund buys and sells investments. A portfolio turnover rate of 100%, for example, would mean that a fund sold and replaced securities valued at 100% of the funds assets within a one-year period. From time to time the funds may engage in frequent trading. High turnover may cause a fund to pay more brokerage commissions and other transaction costs, which may detract from performance. Each funds portfolio turnover rate and the amount of brokerage commissions it pays will vary over time based on marketconditions.  Portfolio holdings. The SAI includes a description of the funds policies with respect to the disclosure of their portfolio holdings. For more specific information on a funds portfolio, you may visit the Putnam Investments website, putnam.com/individual, and click on Annuities . With the exception of Putnam VT Money Market Fund , each funds top 10 holdings and related portfolio information may be viewed monthly beginning approximately 15 days after the end of each month, and full portfolio holdings of each fund may be viewed beginning on the last business day of the month after the end of each calendar quarter. This information will remain available on the website until a fund files a Form N-CSR or N-Q with the SEC for theperiodthat includes the date of the information, after which such information can be found on the SECs website at http://www.sec.gov. For Putnam VT Money Market Fund , the funds portfolio holdings and related portfolio information may be viewed monthly beginning no later than 5 business days after the end of each month. Who oversees and manages the funds? The funds Trustees As a shareholder of a mutual fund, you have certain rights and protections, including representation by a Board of Trustees. The Putnam Funds Board of Trustees oversees the general conduct of the funds business and represents the interests of the Putnam fund shareholders. At least 75% of the members of the Putnam Funds Board of Trustees are independent, which means they are not an officer of a fund or affiliated with Putnam Management. The Trustees periodically review each funds investment performance and the quality of other services such as administration, custody, and investor services. At least annually, the Trustees review the fees paid to Putnam Management and its affiliates for providing or overseeing these services, as well as the overall level of the funds operating expenses. In carrying out their responsibilities, the Trustees are assisted by an administrative staff, auditors and legal counsel that are selected by the Trustees and are independent of Putnam Management and its affiliates. Contacting the funds Trustees Address correspondence to: The Putnam Funds Trustees One Post Office Square Boston, MA 02109 The funds investment manager The Trustees have retained Putnam Management, which has managed mutual funds since 1937, to be each funds investment manager, responsible for making investment decisions for each fund and managing each funds other affairs and business. The basis for the Trustees approval of each funds management contract and the sub-management and sub-advisory contracts described below is discussed in each funds semi-annual report to shareholders dated June30, 2010, except for Putnam VT Absolute Return 500 Fund , which is newly created and for which information will be discussed in the funds initial shareholder report. Each fund pays a monthly management fee to Putnam Management. The fee is calculated by applying to the funds average net assets for the month a rate based on the monthly average of the aggregate net assets of all open-end funds sponsored by Putnam Management (excluding fund assets that are invested in other Putnam funds) (Total Open-End Mutual Fund Average Net Assets). For Putnam VT Absolute Return 500 Fund , which is newly created, the applicable rates are set forth below: 0.880% of the first $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.830% of the next $5 billion of Total Open-End Mutual Fund Average Net Assets; 40 Prospectus of the Trust 0.780% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.730% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.680% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.660% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.650% of the next $100 billion of Total Open-End Mutual Fund Average Net Assets; 0.645% of any excess thereafter. Putnam VT Absolute Return 500 Funds management fee in the Annual fund operating expenses table in Fund summaries is based on Total Open-End Mutual Fund Average Net Assets of $68.8 billion as of 12/31/10. Based on each funds current management contract (and for Putnam VT Multi-Cap Value Fund , a prior management contract in effect before 9/1/10) each fund (except for Putnam VT Absolute Return 500 Fund , which is newly created), paid Putnam Management a management fee (after any applicable waivers) for each funds last fiscal year at the following rates (reflected as a percentage of average net assets): Putnam VT American Government Income Fund 0.40% Putnam VT Capital Opportunities Fund 0.63% Putnam VT Diversified Income Fund 0.55% Putnam VT Equity Income Fund 0.48% Putnam VT George Putnam Balanced Fund 0.53% Putnam VT Global Asset Allocation 0.60% Putnam VT Global Equity Fund 0.70% Putnam VT Global Health Care Fund 0.63% Putnam VT Global Utilities Fund 0.63% Putnam VT Growth and Income Fund 0.48% Putnam VT Growth Opportunities Fund 0.49% Putnam VT High Yield Fund 0.57% Putnam VT Income Fund 0.40% Putnam VT International Equity Fund 0.70% Putnam VT International Growth Fund 0.92% Putnam VT International Value Fund 0.70% Putnam VT Investors Fund 0.56% Putnam VT Money Market Fund 0.10%* Putnam VT Multi-Cap Growth 0.56% Putnam VT Multi-Cap Value Fund 0.58% Putnam VT Research Fund 0.56% Putnam VT Small Cap Value Fund 0.63% Putnam VT Voyager Fund 0.56% * For Putnam VT Money Market Fund , Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses in order to enhance the annualized net yield for the fund. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. Putnam Managements address is One Post Office Square, Boston, MA 02109. For all funds, Putnam Management has retained its affiliate Putnam Investments Limited (PIL) to make investment decisions for such fund assets as may be designated from time to time for its management by Putnam Management. Putnam Management (and not the funds) will pay a quarterly sub-management fee to PIL for its services at the following annualrates: Putnam VT Absolute Return 500 Fund , Putnam VT Capital Opportunities Fund , Putnam VT Equity Income Fund , Putnam VT Global Asset Allocation Fund , Putnam VT Global Equity Fund , Putnam VT Global Health Care Fund , Putnam VT Global Utilities Fund , Putnam VT Growth and Income Fund , Putnam VT Growth Opportunities Fund , Putnam VT International Equity Fund , Putnam VT International Growth Fund , Putnam VT International Value Fund , Putnam VT Investors Fund , Putnam VT Multi-Cap Growth Fund , Putnam VT Multi-Cap Value Fund , Putnam VT Research Fund , Putnam VT Small Cap Value Fund , and Putnam VT Voyager Fund : 0.35% of the average aggregate net asset value of any fund assets managed by PIL. Putnam VT American Government Income Fund , Putnam VT Diversified Income Fund , Putnam VT George Putnam Balanced Fund , Putnam VT High Yield Fund , Putnam VT Income Fund , and Putnam VT Money Market Fund : 0.40% of the average aggregate net asset value of any fund assets managed by PIL. PIL, which provides a full range of international investment advisory services to institutional clients, is located at Cassini House, 5759 St Jamess Street, London, England, SW1A 1LD. With respect to Putnam VT Absolute Return 500 Fund , Putnam VT Global Asset Allocation Fund , Putnam VT Global Equity Fund , Putnam VT Global Health Care Fund , Putnam VT Global Utilities Fund , Putnam VT International Equity Fund , Putnam VT International Growth Fund , Putnam VT International Value Fund , and Putnam VT Research Fund , Putnam Management and PIL have retained their affiliate The Putnam Advisory Company, LLC (PAC) to make investment decisions for such fund assets as may be designated from time to time for its management by Putnam Management or PIL, as applicable. Putnam Management or PIL, as applicable (and not the funds), will pay a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average aggregate net asset value of any fund assets managed by PAC. PAC, which provides financial services to institutions and individuals through separately-managed accounts and pooled investment vehicles, has its headquarters at One Post Office Square, Boston, MA 02109, with additional investment management personnel located inSingapore. Pursuant to these arrangements, Putnam investment professionals who are based in foreign jurisdictions may serve as portfolio managers of a fund or provide other investment services, consistent with local regulations. Prospectus of the Trust 41  Portfolio managers. The officers of Putnam Management identified below are primarily responsible for the day-to-day management of each funds portfolio. Putnam VT Absolute Return 500 Fund Joined Positions over past Portfolio managers fund Employer five years Jeffrey Knight 2011 Putnam Head of Global Asset Management Allocation 1993  Present Previously, Deputy Head of Investments, and Chief Investment Officer, Global Asset Allocation James Fetch 2011 Putnam Portfolio Manager Management Previously, Investment 1994  Present Strategist; Analyst Robert Kea 2011 Putnam Portfolio Manager Management 1989  Present Robert Schoen 2011 Putnam Portfolio Manager Management Previously, 1997  Present Quantitative Analyst Jason Vaillancourt 2011 Putnam Portfolio Manager Management Previously, Investment 1999  Present Strategist; Analyst Putnam VT American Government Income Fund Joined Positions over past Portfolio managers fund Employer five years Michael Salm 2007 Putnam Co-Head of Fixed Management Income and Team 1997  Present Leader, Liquid Markets Previously, Mortgage Specialist Daniel Choquette 2005 Putnam Investment Strategist Management Previously, Mortgage 2002  Present Specialist Putnam VT Capital Opportunities Fund Joined Positions over past Portfolio managers fund Employer five years Joseph Joseph 2003 Putnam Portfolio Manager Management 1994  Present Randy Farina 2010 Putnam Portfolio Manager Management 1997  Present John McLanahan 2010 Putnam Portfolio Manager Management Previously, Analyst 1996  Present Putnam VT Diversified Income Fund Joined Positions over past Portfolio managers fund Employer five years D. William Kohli 1994 Putnam Co-Head of Fixed Management Income and Team 1994  Present Leader, Portfolio Construction and Global Strategies Previously, Director of Global Core Fixed Income Team Michael Atkin 2007 Putnam Director of Sovereign Management Research 1997  Present Kevin Murphy 2008 Putnam Team Leader, Management High Grade Credit and 1999  Present Emerging Markets Debt Michael Salm 2011 Putnam Co-Head of Fixed Management Income and Team 1997  Present Leader, Liquid Markets Previously, Mortgage Specialist Paul Scanlon 2005 Putnam Co-Head of Fixed Management Income and Team 1999  Present Leader, High Yield Putnam VT Equity Income Fund Joined Positions over past Portfolio manager fund Employer five years Bartlett Geer 2003 Putnam Portfolio Manager Management 2000  Present Putnam VT George Putnam Balanced Fund Joined Positions over past Portfolio managers fund Employer five years David Calabro 2008 Putnam Portfolio Manager Management 2008  Present MFS Portfolio Manager Investment Management Prior to 2008 Raman Srivastava 2004 Putnam Team Leader, Management Portfolio Construction 1999  Present Previously, Portfolio Construction Specialist 42 Prospectus of the Trust Putnam VT Global Asset Allocation Fund Joined Positions over past Portfolio managers fund Employer five years Jeffrey Knight 2002 Putnam Head of Global Asset Management Allocation 1993  Present Previously, Deputy Head of Investments, and Chief Investment Officer, Global Asset Allocation James Fetch 2008 Putnam Portfolio Manager Management Previously, Investment 1994  Present Strategist; Analyst Robert Kea 2002 Putnam Portfolio Manager Management 1989  Present Robert Schoen 2002 Putnam Portfolio Manager Management Previously, 1997  Present Quantitative Analyst Jason Vaillancourt 2008 Putnam Portfolio Manager Management Previously, Investment 1999  Present Strategist; Analyst Putnam VT Global Equity Fund Joined Positions over past Portfolio manager fund Employer five years Darren Jaroch 2011 Putnam Portfolio Manager Management 1999  Present Putnam VT Global Health Care Fund Joined Positions over past Portfolio managers fund Employer five years Kelsey Chen 2005 Putnam Analyst and Sector Management Team Leader 2000  Present Previously, Analyst Christopher Stevo 2009 Putnam Analyst Management 1999  Present Putnam VT Global Utilities Fund Joined Positions over past Portfolio manager fund Employer five years Michael Yogg 2000 Putnam Analyst and Sector Team Management Leader, Global Equity 1997  Present Research Team Putnam VT Growth and Income Fund Joined Positions over past Portfolio manager fund Employer five years Robert Ewing 2008 Putnam Head of U.S. Large Cap Management Equities 2008  Present RiverSource Portfolio Manager Investments 2002  2008 Putnam VT Growth Opportunities Fund Joined Positions over past Portfolio manager fund Employer five years Robert Brookby 2009 Putnam Portfolio Manager Management 2008  Present American Portfolio Manager Century Investments 2000  2008 Putnam VT High Yield Fund Joined Positions over past Portfolio managers fund Employer five years Paul Scanlon 2002 Putnam Co-Head of Fixed Management Income and Team 1999  Present Leader, High Yield Norman Boucher 2005 Putnam Portfolio Manager Management 1998  Present Robert Salvin 2005 Putnam Portfolio Manager Management 2000  Present Putnam VT Income Fund Joined Positions over past Portfolio managers fund Employer five years Michael Salm 2007 Putnam Co-Head of Fixed Management Income and Team 1997  Present Leader, Liquid Markets Previously, Mortgage Specialist Carl Bell 2008 Putnam Team Leader, Management Structured Credit 1998  Present Previously, Team Member, Mortgage/ Asset Balanced Securities Team Kevin Murphy 2005 Putnam Team Leader, High Management Grade Credit and 1999  Present Emerging Markets Debt Raman Srivastava 2005 Putnam Team Leader, Management Portfolio Construction 1999  Present Previously, Portfolio Construction Specialist Putnam VT International Equity Fund Joined Positions over past Portfolio manager fund Employer five years Simon Davis 2011 Putnam Head of International (and Management Equities 2003  2000  Present Previously, Co-Chief 2008) Investment Officer, International Core Team, Director of International Equity Team and Senior Portfolio Manager Prospectus of the Trust 43 Putnam VT International Growth Fund Joined Positions over past Portfolio manager fund Employer five years Jeffrey Sacknowitz 2008 Putnam Portfolio Manager Management Previously, Analyst 1999  Present Putnam VT International Value Fund Joined Positions over past Portfolio manager fund Employer five years Darren Jaroch 2009 Putnam Portfolio Manager Management 1999  Present Putnam VT Investors Fund Joined Positions over past Portfolio manager fund Employer five years Gerard Sullivan 2008 Putnam Portfolio Manager Management 2008  Present American Portfolio Manager Century Investments 2000  2008 Putnam VT Multi-Cap Growth Fund Joined Positions over past Portfolio manager fund Employer five years Robert Brookby 2010 Putnam Portfolio Manager Management 2008  Present American Portfolio Manager Century Investments 2000  2008 Putnam VT Multi-Cap Value Fund Joined Positions over past Portfolio manager fund Employer five years James Polk 2004 Putnam Portfolio Manager Management Previously, Senior 1998  Present Analyst Putnam VT Research Fund Joined Positions over past Portfolio managers fund Employer five years Kelsey Chen 2010 Putnam Analyst and Sector Management Team Leader 2000  Present Previously, Analyst Steven Curbow 2010 Putnam Analyst and Sector Management Team Leader 2008  Present Independence Analyst, Portfolio Investments, Manager, Director of L.L.C. Fundamental Research 1999  2008 George Gianarikas 2010 Putnam Analyst and Sector Management Team Leader 2009  Present Wellington Global Industry Analyst Management Company 2007  2008 RiverSource Equity Analyst Investments 2003  2007 Ferat Ongoren 2010 Putnam Analyst Management 2009  Present Citigroup, Inc. Director, Industrials 1997  2009 Sector Walter Scully 2010 Putnam Analyst Management 1996  Present Michael Yogg 2010 Putnam Analyst and Sector Team Management Leader, Global Equity 1997  Present Research Team Putnam VT Small Cap Value Fund Joined Positions over past Portfolio manager fund Employer five years Eric Harthun 2008 Putnam Portfolio Manager Management 2000  Present Putnam VT Voyager Fund Joined Positions over past Portfolio manager fund Employer five years Nick Thakore 2008 Putnam Head of U.S. Equities Management 2008  Present RiverSource Manager Investments 2002  2008 The SAI provides information about these individuals compensation, other accounts managed by these individuals and these individuals ownership of securities in the funds. 44 Prospectus of the Trust How to buy and sell fund shares The Trust has an underwriting agreement relating to the funds with Putnam Retail Management, One Post Office Square, Boston, Massachusetts 02109. Putnam Retail Management presently offers shares of each fund of the Trust continuously to separate accounts of various insurers. The underwriting agreement presently provides that Putnam Retail Management accepts orders for shares at net asset value and no sales commission or load is charged. Shares are sold or redeemed at the net asset value per share next determined after receipt of an order. Orders for purchases or sales of shares of a fund must be received by Putnam Retail Management before the close of regular trading on the NYSE in order to receive that days net asset value. No fee is charged to a separate account when it redeems fund shares. Please check with your insurance company to determine which funds are available under your variable annuity contract or variable life insurance policy. Certain funds may not be available in your state due to various insurance regulations. Inclusion in this prospectus of a fund that is not available in your state is not to be considered a solicitation. This prospectus should be read in conjunction with the prospectus of the separate account of the specific insurance product which accompanies this prospectus. The funds currently do not foresee any disadvantages to policyowners arising out of the fact that the funds offer their shares to separate accounts of various insurance companies to serve as the investment medium for their variable products. Nevertheless, the Trustees intend to monitor events in order to identify any material irreconcilable conflicts which may possibly arise, and to determine what action, if any, should be taken in response to such conflicts. If such a conflict were to occur, one or more insurance companies separate accounts might be required to withdraw their investments in one or more funds and shares of another fund may be substituted. This might force a fund to sell portfolio securities at disadvantageous prices. In addition, the Trustees may refuse to sell shares of any fund to any separate account or may suspend or terminate the offering of shares of any fund if such action is required by law or regulatory authority or is in the best interests of the shareholders of the fund. Under unusual circumstances, the Trust may suspend repurchases or postpone payment for up to seven days or longer, as permitted by federal securities law. Redemption proceeds may be paid in securities or other property rather than in cash if Putnam determines it is in the best interest of the funds. How do the funds price their shares? The price of a funds shares is based on its net asset value (NAV). The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the NYSE each day the exchange is open. Each fund (other than Putnam VT Money Market Fund ) values its investments for which market quotations are readily available at market value. These funds value all other investments and assets at their fair value, which may differ from recent market prices. For example, a fund may value a stock traded on a U.S. exchange at its fair value when the exchange closes early or trading in the stock is suspended. It may also value a stock at fair value if recent transactions in the stock have been very limited or if, in the case of a security traded on a market that closes before the NYSE closes, material information about the issuer becomes available after the close of the relevant market. Market quotations are not considered to be readily available for some debt securities. These securities are generally valued at fair value on the basis of valuations provided by an independent pricing service approved by each funds Trustees or dealers selected by Putnam Management. Pricing services and dealers determine valuations for normal institutional-size trading units of such securities using information with respect to transactions in the bond being valued, market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Each fund translates prices for its investments quoted in foreign currencies into U.S. dollars at current exchange rates, which are generally determined as of 3:00 p.m. Eastern time each day the NYSE is open. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a funds NAV. Because foreign markets may be open at different times than the NYSE, the value of a funds shares may change on days when shareholders are not able to buy or sell them. Many securities markets and exchanges outside the U.S. close before the close of the NYSE, and, therefore, the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the NYSE. As a result, each fund has adopted fair value pricing procedures, which, among other things, require a fund to assess the fair value of foreign equity securities if there has been a movement in the U.S. market that exceeds a specified threshold. Although the threshold may be revised from time to time and the number of days on which fair value prices will be used will depend on market activity, it is possible that fair value prices will be used by a fund to a significant extent. If events materially affecting the values of a funds foreign fixed-income investments occur between the close of foreign markets and the close of regular trading on the NYSE, these investments will also be valued at their fair value. As noted above, the value determined for an investment using a funds fair value pricing procedures may differ from recent market prices for the investment. Prospectus of the Trust 45 Putnam VT Money Market Fund values its investments at amortized cost, which approximates market value. Distribution plan and payments to dealers The Trust has adopted a Distribution Plan with respect to class IB shares to compensate Putnam Retail Management for services provided and expenses incurred by it as principal underwriter of the class IB shares, including the payments to insurance companies and their affiliated dealers mentioned below. The plan provides for payments by each fund to Putnam Retail Management at the annual rate (expressed as a percentage of average net assets) of up to 0.35% on classIB shares. The Trustees currently limit payments on class IB shares to 0.25% of average net assets. Because these fees are paid out of a funds assets on an ongoing basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. Putnam Retail Management compensates insurance companies (or affiliated broker-dealers) whose separate accounts invest in the Trust through class IB shares for providing services to their contract holders investing in the Trust. Putnam Retail Management makes quarterly payments to dealers at the annual rate of up to 0.25% of the average net asset value of class IB shares. Putnam Retail Management may suspend or modify its payments to dealers. The payments are also subject to the continuation of the Distribution Plan, the terms of service agreements between dealers and Putnam Retail Management, and any applicable limits imposed by the Financial Industry Regulatory Authority (FINRA). In addition to the payments described above with respect to class IB shares, Putnam Retail Management and its affiliates also pay additional compensation to selected insurance companies (or affiliated broker-dealers) to whom shares of the funds are offered (Record Owners) and to dealers that sell variable insurance products (dealers) in recognition of their marketing and/or administrative services support. These payments may create an incentive for a Record Owner firm, dealer firm or their representatives to recommend or offer shares of the funds or other Putnam funds, or insurance products for which the funds serve as underlying investments, to its customers. These additional payments are made by Putnam Retail Management and its affiliates and do not increase the amount paid by you or a fund as shown in each funds table of annual fund operating expenses in the section Fund summaries  Fees and expenses at the front of this prospectus. These payments to Record Owners and dealers by Putnam Retail Management and its affiliates are generally based on one or more of the following factors: average net assets of a fund attributable to that Record Owner or dealer, sales or net sales of a fund attributable to that Record Owner or dealer, or on the basis of a negotiated lump sum payment for services provided. Payments made by Putnam Retail Management and its affiliates for marketing and/or administrative support services to any one Record Owner or dealer are not expected, with certain limited exceptions, to exceed 0.25% of the average assets of the funds attributable to that Record Owner or dealer on an annual basis. These payments are made for marketing and/or administrative support services provided by Record Owners and dealers, including business planning assistance, educating dealer personnel about the funds and shareholder financial planning needs, placement on the dealers preferred or recommended fund list, access to sales meetings, sales representatives and management representatives of the dealer and administrative services performed by the Record Owner or dealer. Putnam Retail Management and its affiliates may make other payments (including payments in connection with educational seminars or conferences) or allow other promotional incentives to Record Owners and dealers to the extent permitted by SEC and National Association of Security Dealers, Inc. (as adopted by FINRA) rules and by other applicable laws and regulations. You can find a list of all Record Owners and dealers to which Putnam made marketing and/or administrative support services payments in 2010 in the SAI, which is on file with the SEC and is also available on Putnams website at putnam.com. You can also find other details in the SAI about the payments made by Putnam Retail Management and its affiliates and the services provided by your Record Owner or dealer. In addition, you can ask your Record Owner or dealer for information about any payments it receives from Putnam Retail Management and its affiliates and any services provided by your Record Owner or dealer. Policy on excessive short-term trading  Risks of excessive short-term trading. The expected tax advantages associated with the insurance products that invest in the funds (such as tax deferral for gains realized from exchanges among the funds) may make the funds more attractive to excessive short-term traders, although other aspects of these products (such as the penalty tax on some withdrawals) may discourage short-term trading. Excessive short-term trading activity may reduce a funds performance and harm all fund shareholders by interfering with portfolio management, increasing the funds expenses and diluting the funds NAV. Depending on the size and frequency of short-term trades in a funds shares, the fund may experience increased cash volatility, which could require the fund to maintain undesirably large cash positions or buy or sell portfolio securities it would not have bought or sold otherwise. The need to execute additional portfolio transactions due to these cash flows may also increase the funds brokerage and administrative costs. 46 Prospectus of the Trust When a fund invests in foreign securities, its performance may be adversely impacted and the interests of longer-term shareholders may be diluted as a result of time-zone arbitrage, a short-term trading practice that seeks to exploit changes in the value of a funds investments that result from events occurring after the close of the foreign markets on which the investments trade, but prior to the later close of trading on the NYSE, the time as of which the fund determines its net asset value. If an arbitrageur is successful, he or she may dilute the interests of other shareholders by trading shares at prices that do not fully reflect their fair value. When a fund invests in securities that may trade infrequently or may be more difficult to value, such as lower-rated bonds and securities of smaller companies, it may be susceptible to trading by short-term traders who seek to exploit perceived price inefficiencies in the funds investments. In addition, the market for these securities may at times show market momentum, in which positive or negative performance may continue from one day to the next for reasons unrelated to the fundamentals of the issuer. Short-term traders may seek to capture this momentum by trading frequently in a funds shares, which will reduce fund performance and may dilute the interests of other shareholders. Because lower-rated debt and securities of smaller companies may be less liquid than higher-rated debt or securities of larger companies, respectively, a fund may also be unable to buy or sell these securities at desirable prices when the need arises (for example, in response to volatile cash flows caused by short-term trading).  Fund policies and limitations. Putnam Management and the funds Trustees have adopted policies and procedures intended to discourage excessive short-term trading. The funds seek to discourage excessive short-term trading by using fair value pricing procedures to value investments under some circumstances. For funds that invest in foreign securities, fair value pricing may be used to a significant extent with respect to those securities. In addition, Putnam Management monitors aggregate cash flows in each insurance company separate account that invests in the funds (other than Putnam VT Money Market Fund ). If high cash flows relative to the size of the account or other information indicate that excessive short-term trading may be taking place in a particular separate account, Putnam Management will contact the insurance company that maintains accounts for the underlying contract holders and seek to have the insurance company enforce the separate accounts policies on excessive short-term trading. As noted below, each insurance companys policies on excessive short-term trading will vary, and some insurance companies may not have adopted specific policies on excessive short-term trading. With respect to Putnam VT Money Market Fund , because the fund is a money market fund that investors may seek to use as a source of short-term liquidity, Putnam Management and the funds Trustees have not adopted policies to discourage short-term trading in the fund. Because very large cash flows based on short-term trading may, under some market conditions, decrease the funds performance, however, Putnam Management may refuse to sell shares to any separate account or may suspend or terminate the offering of shares of the fund if such action is required by law or regulatory authority or is in the interests of the shareholders and the fund. These actions may apply to all accounts or only to those accounts whose exchanges Putnam Management determines are likely to have a negative effect on the fund or other Putnam funds. As noted above, the funds shareholders are separate accounts sponsored by various insurance companies. Because Putnam Management currently does not have comprehensive access to trading records of individual contract holders, it is difficult (and in some cases impossible) for Putnam Management to determine if a particular contract holder is engaging in excessive short-term trading. In certain circumstances, there currently are also operational or technological constraints on Putnam Managements ability to monitor trading activity. In addition, even in circumstances when Putnam Management has access to sufficient information to permit a review of trading, its detection methods may not capture all excessive short-term trading. As a result of these limitations, the funds ability to monitor and deter excessive short-term trading ultimately depends on the capabilities, policies and cooperation of the insurance companies that sponsor the separate accounts. Some of the separate accounts have adopted transfer fees, limits on exchange activity, or other measures to attempt to address the potential for excessive short-term trading, while other separate accounts currently have not. For more information about any measures applicable to your investment, please see the prospectus of the separate account of the specific insurance product that accompanies this prospectus. The measures used by Putnam Management or a separate account may or may not be effective in deterring excessive short-term trading. In addition, the terms of the particular insurance contract may also limit the ability of the insurance company to address excessive short-term trading. As a result, the funds can give no assurances that market timing and excessive short-term trading will not occur in the funds. In compliance with Rule 22c-2 under the Investment Company Act of 1940, as amended, Putnam Retail Management and Putnam Investor Services, on behalf of each fund, have entered into written agreements with each of the funds financial intermediaries, under which the intermediary must, upon request, provide the fund with certain shareholder identity and trading information so that the fund can enforce its market timing policies. Prospectus of the Trust 47 Fund distributions and taxes Each fund (other than Putnam VT Money Market Fund ) will normally distribute any net investment income and any net realized capital gains at least annually. Distributions will be made by reinvestment of distributions in additional shares of such funds, unless an election is made on behalf of a separate account to receive some or all of the distributions in cash. Putnam VT Money Market Fund will declare a dividend of its net investment income daily and distribute such dividend monthly. Each months distributions will be paid as of the last business day of each month. Distributions are reinvested without a sales charge, using the net asset value determined on the ex dividend date, except that with respect to Putnam VT Money Market Fund , distributions are reinvested using the net asset value determined on the last business day of each month. Distributions on each share are determined in the same manner and are paid in the same amount, regardless of class, except for such differences as are attributable to different class expenses. Generally, holders of variable annuity and variable life insurance contracts are not taxed currently on income or gains realized with respect to such contracts. However, some distributions from such contracts may be taxable at ordinary income tax rates. In addition, distributions made to a contract holder who is younger than 59 ½ may be subject to a 10% penalty tax. Investors should ask their own tax advisors for more information on their own tax situation, including possible foreign, state or local taxes. In order for investors to receive the favorable tax treatment available to holders of variable annuity and variable life insurance contracts, the separate accounts underlying such contracts, as well as the funds in which such accounts invest, must meet certain diversification requirements. Each fund intends to comply with these requirements. If a fund does not meet such requirements, income allocable to the contracts would be taxable currently to the holders of such contracts. In addition, if the Internal Revenue Service (IRS) finds an impermissible level of investor control over the investment options underlying variable annuity or variable life insurance contracts, the advantageous tax treatment provided with respect to insurance company separate accounts under the Internal Revenue Code of 1986, as amended, will no longer be available. Please see the SAI for further discussion. Each fund intends to qualify as a regulated investment company for federal income tax purposes and to meet all other requirements necessary for it to be relieved of federal income taxes on income and gains it distributes to the separate accounts. For information concerning federal income tax consequences for the holders of variable annuity contracts and variable life insurance policies, contract holders should consult the prospectus of the applicable separate account. A funds investments in certain debt obligations may cause the fund to recognize taxable income in excess of the cash generated by such obligations. Thus, a fund could be required at times to liquidate investments, including when it is not advantageous to do so, in order to satisfy its distributionrequirements. A funds investments in foreign securities may be subject to foreign withholding taxes. In that case, that funds return on those investments would be decreased. Investments in derivative financial instruments, including investments by which the fund seeks exposure to assets other than securities, are subject to numerous special and complex tax rules. The funds use of derivatives, if any, may affect the amount and timing of distributions to shareholders, potentially requiring the fund to liquidate investments, including when it is not advantageous to do so, in order to satisfy its distribution requirements. As a result, the funds intention to qualify as a regulated investment company and receive favorable treatment under the federal income tax rules may limit its ability to invest in such instruments. In addition, because the application of these rules may be uncertain under current law, an adverse determination or future IRS guidance with respect to these rules may affect whether the fund has made sufficient distributions and otherwise satisfied the relevant requirements to maintain its qualification as a regulated investment company and avoid a fund-level tax. The foregoing discussion is based on the assumption that the shareholders in a fund will be insurance company separate accounts. For further information, please see Taxes in the SAI. Financial highlights The financial highlights tables are intended to help you understand each funds recent financial performance (except for Putnam VT Absolute Return 500 Fund , which is newly created). Certain information reflects financial results for a single fund share. The total returns represent the rate that an investor would have earned or lost on an investment in a fund, assuming reinvestment of all dividends and distributions. Total returns and expense ratios do not reflect insurance-related charges or expenses; if these charges and expenses were reflected, performance would be lower and expenses would be higher. This information has been derived from each funds financial statements, which have been audited by PricewaterhouseCoopers LLP. Its report and each funds financial statements are included in each funds annual report to shareholders, which is available upon request. 48 Prospectus of the Trust Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of expenses to average net assets, excluding interest expense (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Putnam VT American Government Income Fund (Class IA) 12/31/10 .64 .02 (1.05)  .60 f .60 f 4.97 203.70 12/31/09 .60 1.73 (.53)  .64 g,h .60 g 4.99 g 241.74 12/31/08 .54 (.46) (.54)  i,j .62 g .62 g 4.68 g 127.57 12/31/07 .54 .40 k (.59)  k .62 g .62 g 4.76 g 153.13 12/31/06 .45 (.07) (.50)  .62 g .62 g 4.01 g 180.25 Putnam VT American Government Income Fund (Class IB) 12/31/10 .61 .03 (1.02)  .85 f .85 f 4.75 203.70 12/31/09 .57 1.72 (.50)  .89 g,h .85 g 4.74 g 241.74 12/31/08 .52 (.47) (.51)  i,j .87 g .87 g 4.49 g 127.57 12/31/07 .51 .40 k (.56)  k .87 g .87 g 4.51 g 153.13 12/31/06 .42 (.07) (.47)  .87 g .87 g 3.74 g 180.25 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements. e Portfolio turnover excludes dollar roll transactions. f Excludes the impact of a current period reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.02% of average net assets for the period ended December 31, 2010. g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.20% 12/31/08 0.21 12/31/07 0.21 12/31/06 0.22 h Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.04% of average net assets for the period ended December 31, 2009. i Amount represents less than $0.01 per share. j Reflects a non-recurring reimbursal from Putnam Management related to restitution payments in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share based on the weighted average number of shares outstanding for the year ended December 31, 2008. k Reflects a non-recurring reimbursement from Putnam Management relating to the misidentification, in 2006, of the characteristics of certain securities in the funds portfolio, which amounted to $0.01 per share. Prospectus of the Trust 49 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d,e Ratio of net investment income (loss) to average net assets (%) d Portfolio turnover (%) Putnam VT Capital Opportunities Fund (Class IA) 12/31/10 $12.78 .07 3.73 3.80 (.06)  (.06)  $16.52 29.83 $18,737 .93 .50 29.27 12/31/09 8.86 .06 3.95 4.01 (.09)  (.09)  12.78 45.98 11,883 .93 .57 47.37 12/31/08 14.50 .09 (4.93) (4.84) (.11) (.69) (.80)  f,g 8.86 (35.02) 9,013 .98 .74 97.42 12/31/07 17.15 .09 (1.52) (1.43) (.03) (1.19) (1.22)  14.50 (9.29) 18,728 .91 .57 82.20 12/31/06 15.87 .03 2.38 2.41 (.04) (1.09) (1.13)  17.15 15.52 26,293 .96 .21 104.74 Putnam VT Capital Opportunities Fund (Class IB) 12/31/10 $12.70 .03 3.72 3.75 (.04)  (.04)  $16.41 29.54 $18,071 1.18 .24 29.27 12/31/09 8.79 .03 3.94 3.97 (.06)  (.06)  12.70 45.62 14,452 1.18 .33 47.37 12/31/08 14.38 .06 (4.89) (4.83) (.07) (.69) (.76)  f,g 8.79 (35.18) 10,806 1.23 .50 97.42 12/31/07 17.04 .05 (1.52) (1.47)  (1.19) (1.19)  14.38 (9.55) 18,801 1.16 .32 82.20 12/31/06 15.79 (.01) 2.37 2.36 (.02) (1.09) (1.11)  17.04 15.21 20,696 1.21 (.04) 104.74 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.21% 12/31/08 0.17 12/31/07 0.07 12/31/06 0.11 e Includes amounts paid through expense offset arrangements. f Amount represents less than $0.01 per share. g Reflects a non-recurring reimbursal from Putnam Management related to restitution payments in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 for the fund based on the funds weighted average number of shares outstanding for the year ended December 31, 2008. 50 Prospectus of the Trust Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of expenses to average net assets, excluding interest expense (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Putnam VT Diversified Income Fund (Class IA) 12/31/10 .72 .23 (1.21)  .74 f .74 f 9.41 114.64 12/31/09 .61 2.29 (.51)  .77 g,h .73 g 9.07 g 167.77 12/31/08 .47 (3.07) (.49)  i,j .74 g .74 g 6.19 g 198.09 12/31/07 .46 (.09) (.45)  .75 g .75 g 5.25 g 78.65 12/31/06 .44 .11 (.52)  .76 g .76 g 5.12 g 87.14 Putnam VT Diversified Income Fund (Class IB) 12/31/10 .70 .23 (1.19)  .99 f .99 f 9.13 114.64 12/31/09 .61 2.30 (.49)  1.02 g,h .98 g 8.95 g 167.77 12/31/08 .43 (2.98) (.47)  i,j .99 g .99 g 5.71 g 198.09 12/31/07 .43 (.08) (.43)  1.00 g 1.00 g 5.02 g 78.65 12/31/06 .42 .10 (.50)  1.01 g 1.01 g 4.86 g 87.14 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements. e Portfolio turnover excludes dollar roll transactions. f Excludes the impact of a current period reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.01% of average net assets for the period ended December 31, 2010. g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.13% 12/31/08 0.13 12/31/07 0.08 12/31/06 0.09 h Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.04% of average net assets for the period ended December 31, 2009. i Amount represents less than $0.01 per share. j Reflects a non-recurring reimbursal from Putnam Management related to restitution payments in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share based on the weighted average number of shares outstanding for the year ended December 31, 2008. Prospectus of the Trust 51 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Putnam VT Equity Income Fund (Class IA) 12/31/10 .25 1.31 (.26)  .65 2.02 56.42 12/31/09 .25 2.40 f (.13)  f .76 e 2.43 e 111.79 12/31/08 .30 (4.76) (.30) (.58) .78 e 2.41 e 73.65 12/31/07 .28 .24 (.25) (1.08) .77 e 1.79 e 74.27 12/31/06 .27 2.31 (.20) (.47) .79 e 1.85 e 81.54 Putnam VT Equity Income Fund (Class IB) 12/31/10 .22 1.31 (.24)  .90 1.77 56.42 12/31/09 .23 2.37 f (.11)  f 1.01 e 2.17 e 111.79 12/31/08 .27 (4.74) (.26) (.58) 1.03 e 2.16 e 73.65 12/31/07 .24 .24 (.22) (1.08) 1.02 e 1.54 e 74.27 12/31/06 .23 2.31 (.17) (.47) 1.04 e 1.61 e 81.54 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and brokerage/service arrangements. e Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 <0.01% 12/31/08 <0.01 12/31/07 <0.01 12/31/06 0.01 f Reflects a non-recurring litigation payment received by the fund from Tyco International, Ltd. which amounted to $0.06 per share outstanding as of March 13, 2009. This payment resulted in an increase to total returns of 0.63% for the year ended December 31, 2009. 52 Prospectus of the Trust Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of expenses to average net assets, excluding interest expense (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Putnam VT George Putnam Balanced Fund (Class IA) 12/31/10 .16 .58 (.37)  .74 f .74 f 2.38 191.25 12/31/09 .19 1.22 (.31)  1.00 g,h .77 g 3.15 237.44 12/31/08 .33 (4.35) (.47) (.82) .77 g .77 g 3.85 140.22 12/31/07 .35 (.20) (.38) (1.19) .72 g .72 g 3.03 128.49 12/31/06 .29 1.09 (.32) (.42) .74 g .74 g 2.50 124.55 Putnam VT George Putnam Balanced Fund (Class IB) 12/31/10 .14 .57 (.35)  (. 35) .99 f .99 f 2.13 191.25 12/31/09 .17 1.21 (.28)  1.25 g,h 1.02 g 2.87 237.44 12/31/08 .31 (4.33) (.44) (.82) 1.02 g 1.02 g 3.59 140.22 12/31/07 .32 (.20) (.34) (1.19) .97 g .97 g 2.78 128.49 12/31/06 .26 1.09 (.29) (.42) .99 g .99 g 2.25 124.55 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and for certain funds, brokerage/service arrangements. e Portfolio turnover excludes dollar roll transactions. f Excludes the impact of a current period reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.09% of average net assets for the period ended December 31, 2010. g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.05% 12/31/08 0.04 12/31/07 0.02 12/31/06 <0.01 h Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.23% of average net assets for the period ended December 31, 2009. Prospectus of the Trust 53 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of expenses to average net assets excluding interest expense (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Putnam VT Global Asset Allocation Fund (Class IA) 12/31/10 .38 1.59 (.82) .87 f .87 f 2.75 158.87 12/31/09 .41 3.12 (.76) .99 g,h .86 g 3.55 g 177.85 12/31/08 .48 (5.91) (.60) .78 g .78 g 3.31 g 155.03 12/31/07 .42 .10 (.12) .77 g .77 g 2.49 g 106.99 12/31/06 .33 1.59 (.45) .82 g .82 g 2.15 g 76.62 Putnam VT Global Asset Allocation Fund (Class IB) 12/31/10 .35 1.60 (.79) 1.12 f 1.12 f 2.50 158.87 12/31/09 .39 3.15 (.72) 1.24 g,h 1.11 g 3.28 g 177.85 12/31/08 .44 (5.92) (.56) 1.03 g 1.03 g 3.05 g 155.03 12/31/07 .38 .11 (.09) 1.02 g 1.02 g 2.23 g 106.99 12/31/06 .29 1.61 (.42) (. 42) 1.07 g 1.07 g 1.87 g 76.62 a Per share net investment income (loss) has been determined on the basis of weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and brokerage/service arrangements. e Portfolio turnover excludes dollar roll transactions. f Excludes the impact of a current period reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.05% of average net assets for the period ended December 31, 2010. g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.10% 12/31/08 0.15 12/31/07 0.08 12/31/06 0.10 h Includes interest accrued in connection with certain derivatives contracts, which amounted to 0.13% of average net assets for the period ended December 31, 2009. 54 Prospectus of the Trust Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average netassets (%) b,d Ratio of expenses to average net assets, excluding interest expense (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Putnam VT Global Equity Fund (Class IA) 12/31/10 .16 .86 (.24)  .91 e .91 e 1.61 123.48 12/31/09 .21 2.14 f (.02)  30.16 f .94 g,h .93 g 2.45 g 102.65 12/31/08 .25 (6.75) (.32) .01 i,j .88 g .88 g 2.15 g 99.60 12/31/07 .18 1.08 (.33)  .89 g .89 g 1.23 g 86.29 12/31/06 .15 2.46 (.07)  .95 g .95 g 1.26 g 84.81 Putnam VT Global Equity Fund (Class IB) 12/31/10 .13 .85 (.22)  1.16 e 1.16 e 1.37 123.48 12/31/09 .19 2.13 f    f 1.19 g,h 1.18 g 2.20 g 102.65 12/31/08 .22 (6.69) (.28) .01 i,j 1.13 g 1.13 g 1.90 g 99.60 12/31/07 .14 1.07 (.30)  1.14 g 1.14 g .99 g 86.29 12/31/06 .12 2.44 (.04)  1.20 g 1.20 g 1.01 g 84.81 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and brokerage/service arrangements. e Excludes the impact of a current period reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to less than 0.01% of average net assets for the period ended December 31, 2010. f Reflects a non-recurring litigation payment received by the fund from Tyco International, Ltd. which amounted to $0.08 per share outstanding on March 13, 2009. This payment resulted in an increase to total returns of 1.03% for the year ended December 31, 2009. g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.04% 12/31/08 0.05 12/31/07 <0.01 12/31/06 <0.01 h Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.01% of average net assets for the period ended December 31, 2009. i Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and The Hartford Financial Services Group and the Attorney Generals of New York State, Illinois and Connecticut which amounted to less than $0.01 per share based on the funds weighted average number of shares outstanding for the year ended December 31, 2008. j Reflects a non-recurring reimbursal from Putnam Management related to restitution payments in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share based on the weighted average number of shares outstanding for the year ended December 31, 2008. Prospectus of the Trust 55 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Net asset value, end of period Total return at net asset value(%) b, c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Putnam VT Global Health Care Fund (Class IA) 12/31/10 .11 .23 (.26)  .82 .90 33.47 12/31/09 .07 2.46  (1.32) .87 .64 33.21 12/31/08 .06 (2.33)  (.11) .83 f .49 f 19.11 12/31/07 .13 e (.18) (.15)  .81 f .95 e,f 16.03 12/31/06 .04 .37 (.07)  .85 f .30 f 22.40 Putnam VT Global Health Care Fund (Class IB) 12/31/10 .08 .23 (.23)  1.07 .65 33.47 12/31/09 .04 2.42  (1.32) 1.12 .39 33.21 12/31/08 .03 (2.30)  (.11) 1.08 f .24 19.11 12/31/07 .10 e (.19) (.11)  1.06 f .69 e,f 16.03 12/31/06 .01 .36 (.04)  1.10 f .05 f 22.40 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and for certain funds, brokerage/service arrangements. e Net investment income (loss) per share and ratio of net investment income (loss) for the funds class IA and class IB shares reflect a special dividend received by the fund, which amounted to $0.08 per share and 0.60% as a percentage of average net assets for the period ended December 31, 2007. f Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2008, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/08 0.03% 12/31/07 0.02 12/31/06 <0.01 56 Prospectus of the Trust Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Putnam VT Global Utilities Fund (Class IA) 12/31/10 .43 (.18) (.54)  .82 3.39 33.50 12/31/09 .42 .21 (.60) (.90) .84 e 3.41 e 55.11 12/31/08 .49 (6.77) (.44)  .81 e 2.73 e 49.80 12/31/07 .38 3.19 (.37)  .80 e 1.94 e 39.76 12/31/06 .34 3.50 (.48)  .84 e 2.20 e 65.65 Putnam VT Global Utilities Fund (Class IB) 12/31/10 .40 (.18) (.51)  1.07 3.15 33.50 12/31/09 .39 .21 (.54) (.90) 1.09 e 3.17 e 55.11 12/31/08 .44 (6.74) (.38)  1.06 e 2.48 e 49.80 12/31/07 .33 3.17 (.32)  1.05 e 1.69 e 39.76 12/31/06 .30 3.48 (.44)  1.09 e 1.95 e 65.65 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Includes amounts paid through expense offset arrangements and brokerage/service arrangements. e Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.02% 12/31/08 0.01 12/31/07 0.01 12/31/06 0.03 Prospectus of the Trust 57 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Putnam VT Growth and Income Fund (Class IA) 12/31/10 .21 1.90 (.26)  (. 26) .63 1.45 45.48 12/31/09 .23 3.07 e (.38)  30.16 e .67 1.90 54.56 12/31/08 .36 (8.17) g (.52) (3.41) (38.57) g .60 f 2.19 f 40.26 12/31/07 .40 (1.80) (.46) (4.40) .55 f 1.52 f 50.44 12/31/06 .39 3.78 (.49) (.65) .55 f 1.44 f 78.00 Putnam VT Growth and Income Fund (Class IB) 12/31/10 .18 1.87 (.22)  (. 22) .88 1.20 45.48 12/31/09 .20 3.06 e (.33)  e .92 1.65 54.56 12/31/08 .31 (8.11) g (.44) (3.41) (38.70) g .85 f 1.94 f 40.26 12/31/07 .33 (1.79) (.38) (4.40) .80 f 1.27 f 50.44 12/31/06 .32 3.76 (.42) (.65) .80 f 1.19 f 78.00 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and brokerage/service arrangements. e Reflects a non-recurring litigation payment received by the fund from Tyco International, Ltd. which amounted to $0.08 per share outstanding as of March 31, 2009. This payment resulted in an increase to total returns of 0.72% for the year ended December 31, 2009. f Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/08 <0.01% 12/31/07 <0.01 12/31/06 <0.01 g Reflects a non-recurring litigation payment received by the fund from Enron Corporation which amounted to $0.06 per share outstanding on December 29, 2008. This payment resulted in an increase to total returns of 0.32% for the year ended December 31, 2008. 58 Prospectus of the Trust Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d,f Ratio of net investment income (loss) to average net assets (%) f Portfolio turnover (%) Putnam VT Growth Opportunities Fund (Class IA) 12/31/10 .01 .84 (.02)  .86 .30 90.98 12/31/09 .02 1.40 g (.05)  41.26 g .87 .45 176.05 12/31/08 .04 (2.14) i    e,h i .81 .78 99.67 12/31/07 .01 .30 (.02)  .81 .14 60.00 12/31/06 .01 .42 (.02)  .83 .30 82.83 Putnam VT Growth Opportunities Fund (Class IB) 12/31/10  e .83 (.01)  1.11 .04 90.98 12/31/09 .01 1.38 g (.03)  g 1.12 .20 176.05 12/31/08 .02 (2.11) i    e,h i 1.06 .53 99.67 12/31/07 (.01) .30  e  e  1.06 (.11) 60.00 12/31/06  e .41  e  e  1.08 .05 82.83 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and brokerage/service arrangements. e Amount represents less than $0.01 per share. f Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009 certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/10 0.07% 12/31/09 0.36 12/31/08 0.39 12/31/07 0.25 12/31/06 0.24 g Reflects a non-recurring litigation payment received by the fund from Tyco International, Ltd. which amounted to $0.02 per share outstanding as of March 13, 2009. This payment resulted in an increase to total returns of 0.58% for the year ended December 31, 2009. h Reflects a non-recurring reimbursal from Putnam Management related to restitution payments in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC), which amounted to less than $0.01 per share based on the weighted average number of shares outstanding for the year ended December 31, 2008. i Reflects a non-recurring litigation payment received by the fund from Enron Corporation which amounted to $0.05 per share outstanding as of December 29, 2008. This payment resulted in an increase to total returns of 0.89% for the year ended December 31, 2008. Prospectus of the Trust 59 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Putnam VT High Yield Fund (Class IA) 12/31/10 .53 .38 (.52) .75 7.91 72.90 12/31/09 .47 1.81 (.64) .73 e 8.29 e 63.24 12/31/08 .54 (2.33) (.66) .72 e 8.37 e 24.21 12/31/07 .58 (.33) (.63) .73 e 7.67 e 43.25 12/31/06 .56 .20 (.61) .74 e 7.46 e 51.55 Putnam VT High Yield Fund (Class IB) 12/31/10 .51 .37 (.51) 1.00 7.67 72.90 12/31/09 .46 1.80 (.62) .98 e 8.05 e 63.24 12/31/08 .52 (2.31) (.64) .97 e 8.11 e 24.21 12/31/07 .56 (.34) (.61) .98 e 7.42 e 43.25 12/31/06 .54 .21 (.59) .99 e 7.20 e 51.55 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements. e Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.10% 12/31/08 0.10 12/31/07 0.06 12/31/06 0.07 60 Prospectus of the Trust Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d Ratio of expenses to average net assets, excluding interest expense (%) c,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Putnam VT Income Fund (Class IA) 12/31/10 .88 .30 (1.43)  .59 f .59 f 7.25 88.25 12/31/09 .79 3.23 (.65)  1.16 g,h .58 g 7.52 g 277.76 12/31/08 .57 (3.39) (.84)  i,j .58 g .58 g 4.97 g 208.37 12/31/07 .65 .02 (.69)  .57 g .57 g 5.25 g 228.92 12/31/06 .54 .04 (.57)  .57 g .57 g 4.39 g 201.13 Putnam VT Income Fund (Class IB) 12/31/10 .84 .30 (1.41)  .84 f .84 f 7.02 88.25 12/31/09 .76 3.19 (.61)  1.41 g,h .83 g 7.27 g 277.76 12/31/08 .54 (3.36) (.81)  i,j .83 g .83 g 4.75 g 208.37 12/31/07 .62 .02 (.66)  .82 g .82 g 5.00 g 228.92 12/31/06 .50 .04 (.54)  .82 g .82 g 4.09 g 201.13 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Includes amounts paid through expense offset arrangements. e Portfolio turnover excludes dollar roll transactions. f Excludes the impact of a current period reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.23% of average net assets for the period ended December 31, 2010. g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.21% 12/31/08 0.17 12/31/07 0.14 12/31/06 0.16 h Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.58% of average net assets for the period ended December 31, 2009. i Amount represents less than $0.01 per share. j Reflects a non-recurring reimbursal from Putnam Management related to restitution payments in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share base on the weighted average number of shares outstanding for the year ended December 31, 2008. Prospectus of the Trust 61 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments From return of capital Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Putnam VT International Equity Fund (Class IA) 12/31/10 .16 .95 (.40)    .89 1.53 75.13 12/31/09 .20 2.03     .01 e,f .94 2.25 110.31 12/31/08 .43 (7.74) (.37) (2.44) (.04) .01 g .87 h 3.17 h 71.03 12/31/07 .31 1.33 (.66) (2.65)   .84 h 1.56 h 83.16 12/31/06 .38 4.19 (.15)    .93 h 2.08 h 90.26 Putnam VT International Equity Fund (Class IB) 12/31/10 .14 .94 (.38)    1.14 1.28 75.13 12/31/09 .18 2.00     .01 e,f 1.19 2.01 110.31 12/31/08 .39 (7.67) (.32) (2.44) (.04) .01 g 1.12 h 2.91 h 71.03 12/31/07 .26 1.32 (.61) (2.65)   1.09 h 1.31 h 83.16 12/31/06 .32 4.17 (.11)    1.18 h 1.77 h 90.26 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and brokerage/service arrangements. e Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Millennium Partners, L.P., Millennium Management L.L.C. and Millennium International Management, L.L.C., which amounted to $0.01 per share outstanding as of June 23, 2009. f Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and General American Life Insurance Co., which amounted to less than $0.01 per share outstanding as of August 17, 2009. g Reflects a non-recurring reimbursement pursuant to a settlement between The Hartford Financial Services Group and the Attorney Generals of New York State, Illinois and Connecticut, which amounted to $0.01 per share for the year ended December 31, 2008. h Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/08 <0.01% 12/31/07 <0.01 12/31/06 <0.01 62 Prospectus of the Trust Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d,e Ratio of net investment income (loss) to average net assets (%) e Portfolio turnover (%) Putnam VT International Growth Fund (Class IA) 12/31/10 .13 1.80 (.49)  1.23 .84 147.75 12/31/09 .19 4.19 (.23) .02 f 1.14 1.50 184.76 12/31/08 .37 (9.05) (.31) .07 g,h 1.10 2.25 134.88 12/31/07 .21 2.25 (.21)  1.11 1.06 106.90 12/31/06 .15 3.71 (.25)  1.15 .89 94.40 Putnam VT International Growth Fund (Class IB) 12/31/10 .09 1.79 (.44)  1.48 .61 147.75 12/31/09 .13 4.21 (.18) .02 f 1.39 1.08 184.76 12/31/08 .33 (9.01) (.25) .07 g,h 1.35 2.00 134.88 12/31/07 .16 2.24 (.17)  1.36 .82 106.90 12/31/06 .10 3.70 (.21)  1.40 .62 94.40 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Includes amounts paid through expense offset and brokerage/service arrangements. e Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/10 0.01% 12/31/09 0.16 12/31/08 0.08 12/31/07 0.06 12/31/06 0.09 f Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and General American Life Insurance Co., which amounted to $0.02 per share outstanding as of August 17, 2009. g Reflects a non-recurring reimbursement pursuant to a settlement between The Hartford Financial Services Group and the Attorney Generals of New York State, Illinois and Connecticut which amounted to $0.06 of the funds weighted average number of shares outstanding for the year ended December 31, 2008. h Reflects a non-recurring reimbursal from Putnam Management related to restitution payments in connection with a distribution plan approved by the SEC which amounted to $0.01 per share based on weighted average number of shares outstanding for the year ended December 31, 2008. Prospectus of the Trust 63 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments From return of capital Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Putnam VT International Value Fund (Class IA) 12/31/10 .16 .50 (.31)    .91 1.87 51.81 12/31/09 .21 1.69      e .98 f 2.72 f 128.23 12/31/08 .32 (6.74) (.28) (2.63) (.07)  .93 f 2.87 f 70.60 12/31/07 .31 .96 (.39) (3.60)   .92 f 1.74 f 90.31 12/31/06 .35 3.85 (.23)    .93 f 2.04 f 113.24 Putnam VT International Value Fund (Class IB) 12/31/10 .14 .49 (.29)    1.16 1.62 51.81 12/31/09 .19 1.68      e 1.23 f 2.47 f 128.23 12/31/08 .29 (6.71) (.23) (2.63) (.06)  1.18 f 2.62 f 70.60 12/31/07 .26 .96 (.35) (3.60)   1.17 f 1.50 f 90.31 12/31/06 .30 3.83 (.20)    1.18 f 1.75 f 113.24 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and for certain funds, brokerage/service arrangements. e Reflects a non-recurring reimbursement pursuant to a settlement between General American Life Insurance Company and the SEC, which amounted to less than $0.01 per share as of August 17, 2009. f Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.01% 12/31/08 <0.01 12/31/07 0.03 12/31/06 0.10 64 Prospectus of the Trust Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Putnam VT Investors Fund (Class IA) 12/31/10 .12 1.15 (.13) .73 1.28 85.14 12/31/09 .12 2.01 (.11) .79 e 1.58 e 124.52 12/31/08 .10 (4.66) (.05) .77 e 1.06 e 126.94 12/31/07 .05 (.65) (.07) .75 e .39 e 87.61 12/31/06 .06 1.47 (.07) .77 e .55 e 101.46 Putnam VT Investors Fund (Class IB) 12/31/10 .09 1.15 (.11) .98 1.03 85.14 12/31/09 .10 2.01 (.09) 1.04 e 1.33 e 124.52 12/31/08 .08 (4.64) (.02) 1.02 e .87 e 126.94 12/31/07 .02 (.65) (.04) 1.00 e .15 e 87.61 12/31/06 .03 1.47 (.05) 1.02 e .30 e 101.46 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and brokerage/service arrangements. e Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 <0.01% 12/31/08 <0.01 12/31/07 <0.01 12/31/06 <0.01 Prospectus of the Trust 65 Financial highlights (For a common share outstanding throughout the period) RATIOS AND INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: SUPPLEMENTAL DATA: Net asset value, beginning of period Net investment income (loss) Net realized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) a,b Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) a,c Ratio of net investment income (loss) to average net assets (%) Period ended Putnam VT Money Market Fund (Class IA) 12/31/10 .0003 (.0004) (.0004) .26 d .03 d 12/31/09 .0036  e (.0035) .47 d,f .39 d,f 12/31/08 .0279 (.0003) (.0279) .47 f 2.78 f 12/31/07 .0492  e (.0492) .46 f 4.92 f 12/31/06 .0455  (.0455) .52 f 4.56 f Putnam VT Money Market Fund (Class IB) 12/31/10 .0003 (.0004) (.0004) .26 d .03 d 12/31/09 .0022  e (.0021) .62 d,f .24 d,f 12/31/08 .0254 (.0003) (.0254) .72 f 2.54 f 12/31/07 .0467  e (.0467) .71 f 4.67 f 12/31/06 .0430  (.0430) .77 f 4.34 f a The charges and expenses at the insurance company separate account level are not reflected. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset arrangements. d Reflects a voluntary waiver of certain fund expenses in effect during the period relating to the enhancement of certain annualized net yields of the fund. As a result of such waivers, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets: 12/31/10 12/31/09 Class IA 0.19% 0.07% Class IB 0.44 0.17 e Amount represents less than $0.0001 per share. f Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.04% 12/31/08 0.08 12/31/07 0.09 12/31/06 0.05 66 Prospectus of the Trust Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Putnam VT Multi-Cap Growth Fund (Class IA) 12/31/10 .07 3.36 (.10) .75 .38 85.61 12/31/09 .09 4.16 (.10) .81 f .62 f 63.73 12/31/08 .08 (8.39) g,h (.05) (38.62) h .76 f .46 f 78.52 12/31/07 .05 1.17 (.03) .72 f .24 f 139.35 12/31/06 .03 1.62 (.03) .71 f .16 f 84.06 Putnam VT Multi-Cap Growth Fund (Class IB) 12/31/10 .02 3.31 (.06) 1.00 .13 85.61 12/31/09 .05 4.10 (.05) 1.06 f .37 f 63.73 12/31/08 .04 (8.25) g,h   h 1.01 f .21 f 78.52 12/31/07  e 1.15   .97 f (.01) f 139.35 12/31/06 (.02) 1.60   .96 f (.09) f 84.06 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and/or brokerage/service arrangements. e Amount represents less than $0.01 per share. f Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009 certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 <0.01% 12/31/08 <0.01 12/31/07 <0.01 12/31/06 <0.01 g Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (SEC) and Knight Securities, L.P. which amounted to $0.02 per share. h Reflects a non-recurring litigation payment received by the fund from Enron Corporation which amounted to $0.10 per share outstanding as of December 29, 2008. This payment resulted in an increase to total returns of 0.46% for the year ended December 31, 2008. Prospectus of the Trust 67 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Putnam VT Multi-Cap Value Fund (Class IA) 12/31/10 .04 2.49 (.05)   .86 .39 111.20 12/31/09 .05 2.90 (.06)   .92 f .61 f 130.02 12/31/08 .09 (6.06) (.15) (2.78)  e,h .90 f .79 f 79.45 12/31/07 .09 .33 (.30) (1.50)  .87 f .48 f 67.43 12/31/06 .30 g 2.13 (.07) (.76)  .90 f 1.79 f,g 72.94 Putnam VT Multi-Cap Value Fund (Class IB) 12/31/10 .02 2.48 (.03)   1.11 .14 111.20 12/31/09 .03 2.89 (.03)   1.17 f .35 f 130.02 12/31/08 .06 (6.01) (.10) (2.78)  e,h 1.15 f .55 f 79.45 12/31/07 .04 .33 (.26) (1.50)  1.12 f .22 f 67.43 12/31/06 .27 g 2.11 (.04) (.76)  1.15 f 1.61 f,g 72.94 a Per share net investment income (loss) has been determined on the basis of weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and brokerage/service arrangements. e Amount represents less than $0.01 per share. f Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.14% 12/30/08 0.09 12/30/07 <0.01 12/30/06 0.01 g Reflects a special dividend which amounted to $0.19 per share and 1.12% of average net assets. h Reflects a non-recurring reimbursal from Putnam Management related to restitution payments in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share based on the funds weighted average number of shares outstanding for the year ended December 31, 2008. 68 Prospectus of the Trust Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Putnam VT Research Fund (Class IA) 12/31/10 .10 1.64 (.14) .81 .97 100.49 12/31/09 .11 2.52 e (.13) e .82 f 1.28 f 134.28 12/31/08 .12 (5.15) (.15) .80 f 1.08 f 131.45 12/31/07 .13 (.02) (.09) .79 f .93 f 79.54 12/31/06 .08 1.30 (.10) .81 f .62 f 88.33 Putnam VT Research Fund (Class IB) 12/31/10 .08 1.63 (.11) 1.06 .72 100.49 12/31/09 .09 2.52 e (.10) e 1.07 f 1.03 f 134.28 12/31/08 .09 (5.12) (.11) 1.05 f .83 f 131.45 12/31/07 .09 (.02) (.05) 1.04 f .68 f 79.54 12/31/06 .05 1.30 (.07) 1.06 f .37 f 88.33 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and brokerage/service arrangements. e Reflects a non-recurring litigation payment received by the fund from Tyco International, Ltd., which amounted to $0.06 per share outstanding as of March 13, 2009. This payment resulted in an increase to total returns of 0.76% for the year ended December 31, 2009. f Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.09% 12/31/08 0.07 12/31/07 <0.01 12/31/06 <0.01 Prospectus of the Trust 69 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Putnam VT Small Cap Value Fund (Class IA) 12/31/10 .09 2.81 (.06)  .82 .78 69.36 12/31/09 .07 2.56 (.19)  .96 e .75 e 92.61 12/31/08 .21 (6.31) (.34) (3.90) .92 e 1.63 e 57.69 12/31/07 .25 (2.85) (.19) (2.74) .87 e 1.11 e 58.64 12/31/06 .19 3.74 (.13) (2.42) .85 e .82 e 61.25 Putnam VT Small Cap Value Fund (Class IB) 12/31/10 .06 2.79 (.04)  1.07 .53 69.36 12/31/09 .04 2.55 (.15)  1.21 e .50 e 92.61 12/31/08 .18 (6.24) (.27) (3.90) 1.17 e 1.40 e 57.69 12/31/07 .18 (2.81) (.14) (2.74) 1.12 e .78 e 58.64 12/31/06 .14 3.70 (.08) (2.42) 1.10 e .59 e 61.25 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Includes amounts paid through expense offset arrangements and brokerage/service arrangements. e Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.02% 12/31/08 <0.01 12/31/07 <0.01 12/31/06 <0.01 70 Prospectus of the Trust Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Putnam VT Voyager Fund (Class IA) 12/31/10 .18 6.64 (.50)  .72 .51 181.89 12/31/09 .20 12.56 (.29)  .76 .81 202.23 12/31/08 .21 (11.98) g,h (.08)  e,i (36.87) g .72 f .80 f 118.99 12/31/07 .07 1.68 (.01)  .67 f .21 f 52.39 12/31/06 .02 1.62 (.11)  .66 f .08 f 62.27 Putnam VT Voyager Fund (Class IB) 12/31/10 .09 6.60 (.43)  .97 .26 181.89 12/31/09 .14 12.49 (.21)  1.01 .55 202.23 12/31/08 .14 (11.89) g,h    e,i g .97 f .54 f 118.99 12/31/07 (.01) 1.67    .92 f (.04) f 52.39 12/31/06 (.05) 1.60 (.03)  .91 f (.17) f 62.27 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and brokerage/service arrangements. e Amount represents less than $0.01 per share. f Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/08 <0.01% 12/31/07 <0.01 12/31/06 <0.01 g Reflects a non-recurring litigation payment received by the fund from Enron Corporation which amounted to $0.13 per share outstanding as of December 29, 2008. This payment resulted in an increase to total returns of 0.41% for the year ended December 31, 2008. h Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Knight Securities, L.P. which amounted to $0.02 per share. i Reflects a non-recurring reimbursal from Putnam Management related to restitution payments in connection with a distribution plan approved by the SEC, which amounted to less than $0.01 per share based on the weighted average number of shares outstanding for the year ended December 31, 2008. Prospectus of the Trust 71 For more information about the funds of Putnam Variable Trust The funds SAI and annual and semi-annual reports to shareholders include additional information about the funds. The SAI , and the independent registered public accounting firms report and the financial statements included in each funds most recent annual report to shareholders, are incorporated by reference into this prospectus, which means they are part of this prospectus for legal purposes. Each funds annual report discusses the market conditions and investment strategies that significantly affected each funds performance during its last fiscal year. You may get free copies of these materials, request other information about any Putnam fund, or make shareholder inquiries, by contacting your financial representative or by calling Putnam toll-free at 1-800-225-1581. The funds SAI may also be obtained by visiting putnam.com/funddocuments. Shareholder reports are not available on Putnams website because fund shares are not directly offered to the general public. You may review and copy information about a fund, including its SAI, at the Securities and Exchange Commissions Public Reference Room in Washington, D.C. You may call the Commission at 1-202-551-8090 for information about the operation of the Public Reference Room. You may also access reports and other information about each fund on the EDGAR Database on the Commissions website at http://www.sec.gov. You may get copies of this information, with payment of a duplication fee, by electronic request at the following E-mail address: publicinfo@sec.gov, or by writing the Commissions Public Reference Section, Washington, D.C. 20549-1520. You may need to refer to the funds file number. Putnam Investments One Post Office Square Boston, MA 02109 1-800-225-1581 Address correspondence to Putnam Investor Services P.O. Box 8383 Boston, MA 02266-8383 putnam.com File No. 811-05346 267373 4/11 FUND SYMBOLS CLASS IA CLASS IB   Putnam VT Absolute Return 500 Fund Prospectus 4 | 30 | 11 Fund summary 2 What are the funds main investment strategies and related risks? 4 Who oversees and manages the fund? 8 How to buy and sell fund shares 9 How does the fund price its shares? 10 Distribution plan and payments to dealers 10 Policy on excessive short-term trading 11 Fund distributions and taxes 12 This prospectus explains what you should know about Putnam VT Absolute Return 500 Fund, one of the funds of Putnam Variable Trust, which are available for purchase by separate accounts of insurance companies. Please read it carefully. Certain shares of other funds of the Trust are offered through other prospectuses. These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Commission passed upon the accuracy or adequacy of this prospectus. Any statement to the contrary is a crime. Fund summary Goal Putnam VT Absolute Return 500 Fund seeks to earn a positive total return that exceeds the rate of inflation by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. The fees and expenses information does not reflect insurance-related charges or expenses borne by contract holders indirectly investing in the fund. If it did, expenses would be higher. Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment)* Total annual fund operating Distribution Total expenses and service annual fund Expense after expense Manage- (12b-1) Other operating reimburse- reimburse- Share class ment fees fees expenses** expenses ment ment Class IA 0.73% N/A 0.51% 1.24% (0.34)% 0.90% Class IB 0.73% 0.25% 0.51% 1.49% (0.34)% 1.15% * Reflects Putnam Investment Management, LLCs contractual obligation to limit certain fund expenses through 4/30/12. This obligation may be modified or discontinued only with approval of the funds Board of Trustees. **Other expenses are based on estimated amounts for the current fiscal year. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. The example does not reflect insurance-related charges or expenses. If it did, expenses would be higher. It assumes that you invest $10,000 in the fund for the time periods indicated and then redeem or hold all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years Class IA $92 $347 Class IB $117 $425 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds portfolio turnover rate will be available after the fund completes its first fiscal year. Investments, risks, and performance Investments The fund is designed to pursue a consistent absolute return by combining two independent investment strategies  a beta strategy, which provides broad exposure to investment markets, and an alpha strategy, which seeks returns from active trading. The beta strategy seeks to balance risk and to provide positive total return by investing, without limit, in many different asset classes, including U.S., international, and emerging markets equity securities (growth or value stocks or both) and fixed-income securities; mortgage- and asset-backed securities; high yield securities (sometimes referred to as junk bonds); inflation-protected securities; commodities; and real estate investment trusts. The alpha strategy involves the potential use of active trading strategies designed to provide additional total return through active security selection, tactical asset allocation, currency transactions and options transactions. In pursuing a consistent absolute return, the funds strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, balanced portfolios with significant exposure to both stocks and bonds. We may consider, among other factors, a companys valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks when deciding whether to buy or sell fixed income investments. We may also take into account general market conditions when making investment decisions. We may use derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes in implementing the beta and alpha strategies. Accordingly, derivatives may be used to obtain or enhance exposure to the asset classes and strategies mentioned above, and to hedge against risk. Risks It is important to understand that you can lose money by investing in the fund. Our allocation of assets among asset classes may hurt performance. The prices of stocks and bonds in the funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. These risks are generally greater for small and midsize companies. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The market may not favor growth- or value-style investing. The risks associated with 2 Prospectus of the Trust bond investments include interest rate risk, which means the prices of the funds investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuers of the funds investments may default on payment of interest or principal. Interest rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds (junk bonds). Mortgage-backed investments carry the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. We may have to invest the proceeds from prepaid investments, including mortgage-and asset-backed investments, in other investments with less attractive terms and yields. The value of international investments traded in foreign currencies may be adversely impacted by fluctuations in exchange rates. International investments may carry risks associated with potentially less stable economies or governments, such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation. International investments, particularly emerging-market investments, can be illiquid. Our alpha strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Our use of derivatives may increase these risks by, for example, increasing investment exposure or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions. The fund may not achieve its goal, and it is not intended to be a complete investment program. The funds efforts to produce lower volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. In addition, under certain market conditions, the fund may accept greater volatility than would typically be the case, in order to seek its targeted return. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Investor profile The fund is designed for investors seeking positive total return in excess of inflation by 500 basis points on an annualized basis over a reasonable period of time regardless of market conditions. Because the fund seeks performance over a reasonable period of time, investors should be willing to wait out short-term market fluctuations and should generally have an investment horizon of at least three years or more. The fund may be suitable for you if you are considering a balanced fund, or a fund that can manage allocations and risk across global asset classes. Performance Performance information will be available after the fund completes a full calendar year of operation. Your funds management Investment advisor Putnam Investment Management, LLC Portfolio managers Jeffrey Knight, Head of Global Asset Allocation, portfolio manager of the fund since 2011 James Fetch, Portfolio Manager, portfolio manager of the fund since 2011 Robert Kea, Portfolio Manager, portfolio manager of the fund since 2011 Robert Schoen, Portfolio Manager, portfolio manager of the fund since 2011 Jason Vaillancourt, Portfolio Manager, portfolio manager of the fund since 2011 Purchase and sale of fund shares Fund shares are offered to separate accounts of various insurers. The fund requires no minimum investment, but insurers may require minimum investments from those purchasing variable insurance products for which the fund is an underlying investment option. Insurers may purchase or sell shares on behalf of separate accounts by submitting an order to Putnam Retail Management any day the New York Stock Exchange (NYSE) is open. Some restrictions may apply. Tax information Generally, owners of variable insurance contracts are not taxed currently on income or gains realized with respect to such contracts. However, some distributions from such contracts may be taxable at ordinary income tax rates and distributions to contract owners younger than 59½ may be subject to a 10% penalty tax. For more information, please see the prospectus (or other offering document) for your variable insurance contract. Payments to insurance companies The fund is offered as an underlying investment option for variable insurance contracts. The fund and its related companies may make payments to the sponsoring insurance company (or its affiliates) and dealers for distribution and/or other services. These payments may create an incentive for the insurance company to include the fund, rather than another investment, as an option in its products and may create a conflict of interest for dealers in recommending the fund over another investment. The prospectus (or other offering document) for your variable insurance contract may contain additional information about these payments. Prospectus of the Trust 3 What are the funds main investment strategies and related risks? This section contains greater detail on the funds main investment strategies and the related risks you would face as a fund shareholder. It is important to keep in mind that risk and reward generally go hand in hand; the higher the potential reward, the greater the risk. The use of the term absolute return in the funds name is meant to distinguish the funds goal and investment strategies from those of most other mutual funds available in the marketplace. Most mutual funds are generally managed with a goal of outperforming an index of securities or an index of competitive funds. As a result, even if these funds are successful in achieving their goals, their investment returns may be positive or negative and will tend to reflect the general direction of the markets. In addition, these funds can expose investors to significant market volatility and sustained periods of negative performance. Volatility refers to the tendency of investments and markets to fluctuate in price over time. The greater an investments or markets volatility, the more sharply its price may fluctuate. A funds volatility is often measured as the standard deviation of the funds monthly returns and expressed as a percentage. In contrast, an absolute return strategy seeks to earn a positive total return over a reasonable period of time, regardless of market conditions or general market direction. As a result, if this strategy is successful, investors should expect the fund to outperform the general securities markets during periods of flat or negative market performance, to underperform during periods of strong positive market performance, and typically to produce less volatile returns over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. The fund seeks to earn its targeted return over a reasonable period of time  generally at least three years or more  since investment returns will likely fluctuate over shorter periods of time as market conditions vary, even under an absolute return strategy. The fund seeks to earn a positive total return that exceeds the rate of inflation by 500 basis points, as reflected by the return of the BofA Merrill Lynch U.S. Treasury Bill Index. The index tracks the performance of U.S. dollar denominated U.S. Treasury bills, which represent obligations of the U.S. Government having a maturity of one year or less, and is intended as an approximate measure of the rate of inflation. While the fund seeks a return in excess of the BofA Merrill Lynch U.S. Treasury Bill Index, you should be aware that an investment in the fund is not the same as an investment in the BofA Merrill Lynch U.S. Treasury Bill Index. An investment in U.S. Treasury bills, which are supported by the full faith and credit of the U.S. Government, is generally considered a risk free investment. Investing in the fund, however, does involve certain risks, including the risk of loss. The following sections describe the funds main investment strategies. As a general matter, the fund has significant flexibility in its choice of strategies. This flexibility enhances the funds ability to seek its targeted return. This flexibility is also generally expected to result in diversification of the funds portfolio across multiple asset classes, although the fund may focus on particular asset classes from time to time. Diversification generally limits market exposure to any asset class and helps to reduce the volatility of returns. Beta and alpha strategies The beta strategy of allocating assets among many asset classes generally depends upon the direction of the relevant markets for success, while the alpha strategy is generally designed not to depend upon market direction for success. The beta and alpha strategies are intended to be uncorrelated and to operate largely independently, thus improving the funds chances of earning a positive total return regardless of market conditions. Both the beta and alpha strategies are dynamic, permitting us to take advantage of opportunities that arise from different economic conditions. Beta strategy Asset classes. Through the beta strategy, we invest without limit in many asset classes directly or through derivatives. These asset classes include equity and fixed-income securities (including high yield and mortgage- and asset-backed securities) of U.S. and foreign corporate and governmental issuers and currencies. We also allocate the funds assets to less traditional asset classes such as commodities, inflation-protected securities and real estate investment trusts. Allocations to these less traditional asset classes are intended to, in part, protect the funds portfolio from downturns in the equity and fixed income markets and against inflation. However, we cannot assure you that any asset classes will perform as expected. If our assessment of the risk and return potential of asset classes is incorrect, the fund could significantly underperform the markets in general, particular markets, or other funds that make similar investments. Asset allocation. Although we may adjust asset allocations at any time and without constraint, we expect generally to allocate the majority of the funds assets to investments in traditional asset classes. Our asset allocation is intended to reduce risk and volatility in the funds portfolio and to provide protection against a decline in the funds assets. However, we cannot assure you that our asset allocation judgments will achieve these objectives. Within each asset class, we make specific investments on the basis of quantitative analysis, in addition to fundamental research and analysis. Even if our asset allocation decisions are successful, if the particular investments that we make within each asset class do not perform as we expect, the fund may fail to meet its objective or may lose money. 4 Prospectus of the Trust Derivatives and investment exposures; investment leverage. When the fund uses derivatives to increase its exposure to investments, the derivatives may create investment leverage. We expect that the fund will generally use leverage to increase its exposure to investments. The fund expects to employ investment leverage in pursuing its beta strategy. Under normal market conditions, we expect that, on average, investment leverage on a net notional basis will be approximately 50% of the funds net assets, although the amount of leverage may be significantly higher or lower at any given time. Investment leverage of 50% means that, for every $100 invested in the fund, the fund will obtain an exposure to $150 of underlying investments after long and short positions are netted against each other. The funds alpha strategy may also entail leverage. Alpha strategy The funds alpha strategy involves potentially using diverse active trading strategies, including overlay strategies, active security selection, tactical asset allocation, currency transactions and options transactions, to seek enhanced returns. There is no restriction on the type or number of strategies that we may employ in the alpha strategy. Because the alpha strategy is designed to generate a return regardless of market direction, we can use it to generate a positive investment return even in broadly declining markets. Though the funds alpha strategy is intended to earn a positive total return even when the general market declines, the funds beta strategy is unlikely to earn a positive return in those circumstances. However, while we intend the strategies within the alpha strategy to be relatively uncorrelated with one another and with the performance of most asset classes to which the fund is exposed through the beta strategy, it is possible that the performance of various asset classes and strategies within the alpha strategy may be correlated under certain market conditions, which may negatively affect the funds performance. The alpha strategy may involve investment leverage. The alpha strategy may fail to make money in broadly declining markets, and may lose money even in broadly advancing markets.  Common stocks. Common stock represents an ownership interest in a company. The value of a companys stock may fall as a result of factors directly relating to that company, such as decisions made by its management or lower demand for the companys products or services. A stocks value may also fall because of factors affecting not just the company, but also other companies in the same industry or in a number of different industries, such as increases in production costs. From time to time, the fund may invest a significant portion of its assets in companies in one or more related industries or sectors, which would make the fund more vulnerable to adverse developments affecting those industries or sectors. The value of a companys stock may also be affected by changes in financial markets that are relatively unrelated to the company or its industry, such as changes in interest rates or currency exchange rates. In addition, a companys stock generally pays dividends only after the company invests in its own business and makes required payments to holders of its bonds and other debt. For this reason, the value of a companys stock will usually react more strongly than its bonds and other debt to actual or perceived changes in the companys financial condition or prospects. Stocks of smaller companies may be more vulnerable to adverse developments than those of larger companies. Growth stocks  Stocks of companies we believe are fast-growing may trade at a higher multiple of current earnings than other stocks. The values of these stocks may be more sensitive to changes in current or expected earnings than the values of other stocks. If our assessment of the prospects for a companys earnings growth is wrong, or if our judgment of how other investors will value the companys earnings growth is wrong, then the price of the companys stock may fall or may not approach the value that we have placed on it. Value stocks  Companies whose stocks we believe are undervalued by the market may have experienced adverse business developments or may be subject to special risks that have caused their stocks to be out of favor. If our assessment of a companys prospects is wrong, or if other investors do not similarly recognize the value of the company, then the price of the companys stock may fall or may not approach the value that we have placed on it.  Small and midsize companies . These companies, some of which may have a market capitalization of less than $1 billion, are more likely than larger companies to have limited product lines, markets or financial resources, or to depend on a small, inexperienced management group. Stocks of these companies often trade less frequently and in limited volume, and their prices may fluctuate more than stocks of larger companies. Stocks of small and midsize companies may therefore be more vulnerable to adverse developments than those of larger companies. Small companies in foreign countries could be relatively smaller than those in the United States. The fund may invest in small and midsize companies without limit.  Interest rate risk. The values of bonds and other debt instruments usually rise and fall in response to changes in interest rates. Declining interest rates generally increase the value of existing debt instruments, and rising interest rates generally decrease the value of existing debt instruments. Changes in a debt instruments value usually will not affect the amount of interest income paid to the fund, but will affect the value of the funds shares. Interest rate risk is generally greater for investments with longer maturities. Prospectus of the Trust 5 Some investments give the issuer the option to call or redeem an investment before its maturity date. If an issuer calls or redeems an investment during a time of declining interest rates, we might have to reinvest the proceeds in an investment offering a lower yield, and therefore the fund might not benefit from any increase in value as a result of declining interest rates. Inflation-protected securities are debt instruments whose principal and/or interest are adjusted for inflation. The fund may invest in inflation-protected securities issued by the U.S. Department of Treasury, by non-U.S. governments, or by private issuers. Inflation-protected securities issued by the U.S. Treasury pay a fixed rate of interest that is applied to an inflation-adjusted principal amount. The principal amount is adjusted based on changes in the Consumer Price Index, a measure of inflation. The principal due at maturity is typically equal to the inflation-adjusted principal amount, or to the instruments original par value, whichever is greater. Because the principal amount would be adjusted downward during a period of deflation, the fund will be subject to deflation risk with respect to its investments in these securities. In addition, if the fund purchases inflation-adjusted debt instruments in the secondary market whose principal values have been adjusted upward due to inflation since issuance, the fund may experience a loss if there is a subsequent period of deflation.  Credit risk. Investors normally expect to be compensated in proportion to the risk they are assuming. Thus, debt of issuers with poor credit prospects usually offers higher yields than debt of issuers with more secure credit. Higher-rated investments generally have lower credit risk. We may invest without limit in higher-yield, higher-risk debt investments that are below-investment-grade (sometimes referred to as junk bonds). However, we may invest no more than 15% of the funds total assets in debt investments rated below CCC or its equivalent, at the time of purchase, by each agency rating such investments, including investments in the lowest rating category of the rating agency, and in unrated investments that we believe are of comparable quality. We will not necessarily sell an investment if its rating is reduced after we buy it. Investments rated below BBB or its equivalent are below-investment-grade. This rating reflects a greater possibility that the issuers may be unable to make timely payments of interest and principal and thus default. If this happens, or is perceived as likely to happen, the values of those investments will usually be more volatile and are likely to fall. A default or expected default could also make it difficult for us to sell the investments at prices approximating the values we had previously placed on them. Lower-rated debt usually has a more limited market than higher-rated debt, which may at times make it difficult for us to buy or sell certain debt instruments or to establish their fair value. Credit risk is generally greater for zero-coupon bonds and other investments that are issued at less than their face value and that are required to make interest payments only at maturity rather than at intervals during the life of the investment. Credit ratings are based largely on the issuers historical financial condition and the rating agencies investment analysis at the time of rating. The rating assigned to any particular investment does not necessarily reflect the issuers current financial condition, and does not reflect an assessment of an investments volatility or liquidity. Although we consider credit ratings in making investment decisions, we perform our own investment analysis and do not rely only on ratings assigned by the rating agencies. Our success in achieving the funds investment objective may depend more on our own credit analysis when we buy lower-quality bonds than when we buy higher-quality bonds. We may have to participate in legal proceedings involving the issuer. This could increase the funds operating expenses and decrease its net asset value. Although investment-grade investments generally have lower credit risk, they may share some of the risks of lower-rated investments.  Prepayment risk. Traditional debt investments typically pay a fixed rate of interest until maturity, when the entire principal amount is due. By contrast, payments on securitized debt instruments, including mortgage-backed and asset-backed investments, typically include both interest and partial payment of principal. Principal may also be prepaid voluntarily, or as a result of refinancing or foreclosure. We may have to invest the proceeds from prepaid investments in other investments with less attractive terms and yields. Compared to debt that cannot be prepaid, mortgage-backed investments are less likely to increase in value during periods of declining interest rates and have a higher risk of decline in value during periods of rising interest rates. These investments may increase the volatility of the fund. Some mortgage-backed investments receive only the interest portion or the principal portion of payments on the underlying mortgages. The yields and values of these investments are extremely sensitive to changes in interest rates and in the rate of principal payments on the underlying mortgages. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Asset-backed securities are structured like mortgage-backed securities, but instead of mortgage loans or interests in mortgage loans, the underlying assets may include such items as motor vehicle installment sales or installment loan contracts, leases of various types of real and personal property and receivables from credit card agreements. Asset-backed securities are subject to risks similar to those of mortgage-backed securities.  Foreign investments. The fund may invest in securities of foreign issuers. Foreign investments involve certain special risks, including: 6 Prospectus of the Trust  Unfavorable changes in currency exchange rates: Foreign investments are typically issued and traded in foreign currencies. As a result, their values may be affected by changes in exchange rates between foreign currencies and the U.S. dollar.  Political and economic developments: Foreign investments may be subject to the risks of seizure by a foreign government, direct or indirect impact of sovereign debt default, imposition of restrictions on the exchange or export of foreign currency, and tax increases.  Unreliable or untimely information: There may be less information publicly available about a foreign company than about most publicly traded U.S. companies, and foreign companies are usually not subject to accounting, auditing and financial reporting standards and practices as stringent as those in the United States.  Limited legal recourse: Legal remedies for investors may be more limited than the remedies available in the United States.  Limited markets: Certain foreign investments may be less liquid (harder to buy and sell) and more volatile than most U.S. investments, which means we may at times be unable to sell these foreign investments at desirable prices. For the same reason, we may at times find it difficult to value the funds foreign investments.  Trading practices: Brokerage commissions and other fees are generally higher for foreign investments than for U.S. investments. The procedures and rules governing foreign transactions and custody may also involve delays in payment, delivery or recovery of money or investments. The risks of foreign investments are typically increased in less developed countries, which are sometimes referred to as emerging markets. Emerging markets countries may have less developed markets and legal and regulatory systems and may be susceptible to greater political and economic instability than developed markets. These countries are also more likely to experience high levels of inflation, deflation or currency devaluation, and investments in emerging markets countries may be more volatile and less liquid than U.S. investments. For these and other reasons, investments in emerging markets are often considered speculative. Certain of these risks may also apply to some extent to U.S.-traded investments that are denominated in foreign currencies, investments in U.S. companies that are traded in foreign markets or investments in U.S. companies that have significant foreign operations.  Derivatives. We may engage in a variety of transactions involving derivatives, such as futures, options, warrants and swap contracts. As described above, investments in derivatives are an important component of the funds investment strategies. Derivatives are financial instruments whose value depends upon, or is derived from, the value of something else, such as one or more underlying investments, pools of investments, indexes or currencies. We may make use of short derivatives positions, the values of which move in the opposite direction from the price of the underlying investment, pool of investments, index or currency. We may use derivatives both for hedging and non-hedging purposes . For example, we may use foreign currency transactions to increase or decrease the funds exposure to a particular currency or group of currencies. We may also use derivatives as a substitute for a direct investment in the securities of one or more issuers. However, we may also choose not to use derivatives, based on our evaluation of market conditions or the availability of suitable derivatives. Investments in derivatives may be applied toward meeting a requirement to invest in a particular kind of investment if the derivatives have economic characteristics similar to that investment. The funds investment in derivatives may be limited by its intention to qualify as a regulated investment company. Derivatives involve special risks and may result in losses. The successful use of derivatives depends on our ability to manage these sophisticated instruments. Some derivatives are leveraged, which means that they provide the fund with investment exposure greater than the value of the funds investment in the derivatives. As a result, these derivatives may magnify or otherwise increase investment losses to the fund. The risk of loss from certain short derivatives positions is theoretically unlimited. The prices of derivatives may move in unexpected ways due to the use of leverage or other factors, especially in unusual market conditions, and may result in increased volatility. Derivatives may create investment leverage, which involves risks. If our judgments about the performance of various asset classes or investments prove incorrect, and the funds exposure to underperforming asset classes or investments is increased through the use of leverage, a relatively small market movement may result in significant losses to the fund. Our decision to pursue alpha and beta strategies separately may not be successful if we are unable to invest in appropriate derivatives or other instruments or if the derivatives and instruments do not perform as expected. Other risks arise from the potential inability to terminate or sell derivatives positions. A liquid secondary market may not always exist for the funds derivatives positions at any time. In fact, many over-the-counter instruments (investments not traded on an exchange) will not be liquid. Over-the-counter instruments also involve the risk that the other party to the derivatives transaction will not meet its obligations. For further information about the risks of derivatives, see Miscellaneous investments, investment practices and risks in the statement of additional information (SAI). Prospectus of the Trust 7  Real estate investment trusts (REITs). A REIT pools investors funds for investment primarily in income-producing real estate properties or real estate-related loans (such as mortgages). The real estate properties in which REITs invest typically include properties such as office buildings, retail and industrial facilities, hotels, apartment buildings and health-care facilities. We will invest in publicly-traded REITs listed on national securities exchanges. The yields available from investments in REITs depend on the amount of income and capital appreciation generated by the related properties. Investments in REITs are subject to the risks associated with direct ownership in real estate, including economic downturns that have an adverse effect on real estate markets.  Commodity-linked notes. Commodity-linked notes are debt securities whose maturity values or interest rates are determined by reference to a single commodity or to all or a portion of a commodities index. Commodity-linked notes may be positively or negatively indexed, meaning their maturity value may be structured to increase or decrease as commodity values change. Investments in commodity-linked notes are subject to the risks associated with the overall commodities markets and other factors that affect the value of commodities, including weather, disease, political, tax and other regulatory developments. Commodity-linked notes may be more volatile and less liquid than the underlying measures, have substantial risk of loss with respect to both principal and interest and are subject to the credit risks associated with the issuer. The funds investment in commodity-linked notes may be limited by its intention to qualify as a regulated investment company.  Other investments. In addition to the main investment strategies described above, we may make other types of investments, such as investments in preferred stocks, convertible securities and bank loans. The fund may also loan its portfolio securities to earn income. These practices may be subject to other risks, as described under the heading Miscellaneous investments, investment practices and risks in the SAI.  Alternative strategies. At times we may judge that market conditions make pursuing the funds usual investment strategies inconsistent with the best interests of its shareholders. We then may temporarily invest some or all of the funds assets using alternative strategies that are mainly designed to limit losses. However, we may choose not to use these strategies for a variety of reasons, even in very volatile market conditions. These strategies may cause the fund to miss out on investment opportunities, and may prevent the fund from achieving its goal.  Changes in policies. The Trustees may change the funds goal, investment strategies and other policies set forth in this prospectus without shareholder approval.  Portfolio turnover rate. The funds portfolio turnover rate measures how frequently the fund buys and sells investments. A portfolio turnover rate of 100%, for example, would mean that the fund sold and replaced securities valued at 100% of the funds assets within a one-year period. From time to time the fund may engage in frequent trading. High turnover may cause the fund to pay more brokerage commissions and other transaction costs, which may detract from performance. The funds portfolio turnover rate and the amount of brokerage commissions it pays will vary over time based on market conditions.  Portfolio holdings. The SAI includes a description of the funds policies with respect to the disclosure of its portfolio holdings. For more specific information on the funds portfolio, you may visit the Putnam Investments website, putnam.com/individual, and click on Annuities . The funds top 10 holdings and related portfolio information may be viewed monthly beginning approximately 15 days after the end of each month, and full portfolio holdings may be viewed beginning on the last business day of the month after the end of each calendar quarter. This information will remain available on the website until the fund files a Form N-CSR or N-Q with the Securities and Exchange Commission (SEC) for the period that includes the date of the information, after which such information can be found on the SECs website at http://www.sec.gov. Who oversees and manages the fund? The funds Trustees As a shareholder of a mutual fund, you have certain rights and protections, including representation by a Board of Trustees. The Putnam Funds Board of Trustees oversees the general conduct of the funds business and represents the interests of the Putnam fund shareholders. At least 75% of the members of the Putnam Funds Board of Trustees are independent, which means they are not an officer of the fund or affiliated with Putnam Investment Management, LLC (Putnam Management). The Trustees periodically review the funds investment performance and the quality of other services such as administration, custody, and investor services. At least annually, the Trustees review the fees paid to Putnam Management and its affiliates for providing or overseeing these services, as well as the overall level of the funds operating expenses. In carrying out their responsibilities, the Trustees are assisted by an administrative staff, auditors and legal counsel that are selected by the Trustees and are independent of Putnam Management and its affiliates. Contacting the funds Trustees Address correspondence to: The Putnam Funds Trustees One Post Office Square Boston, MA 02109 8 Prospectus of the Trust The funds investment manager The Trustees have retained Putnam Management, which has managed mutual funds since 1937, to be the funds investment manager, responsible for making investment decisions for the fund and managing the funds other affairs and business. The basis for the Trustees approval of the funds management contract and the sub-management and sub-advisory contracts described below will be discussed in the funds initial shareholder report. The fund pays a monthly management fee to Putnam Management. The fee is calculated by applying to the funds average net assets for the month a rate based on the monthly average of the aggregate net assets of all open-end funds sponsored by Putnam Management (excluding fund assets that are invested in other Putnam funds) (Total Open-End Mutual Fund Average Net Assets) as set forth below: 0.880% of the first $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.830% of the next $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.780% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.730% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.680% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.660% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.650% of the next $100 billion of Total Open-End Mutual Fund Average Net Assets; 0.645% of any excess thereafter. The funds management fee in the Annual fund operating expenses table in Fund summary is based on Total Open-End Mutual Fund Average Net Assets of $68.8 billion as of 12/31/10. Putnam Managements address is One Post Office Square, Boston, MA 02109. Putnam Management has retained its affiliate Putnam Investments Limited (PIL) to make investment decisions for such fund assets as may be designated from time to time for its management by Putnam Management. Putnam Management (and not the fund) will pay a quarterly sub-management fee to PIL for its services at the annual rate of 0.35% of the average aggregate net asset value of any fund assets managed by PIL. PIL, which provides a full range of international investment advisory services to institutional clients, is located at Cassini House, 5759 St Jamess Street, London, England, SW1A 1LD. Putnam Management and PIL have retained their affiliate The Putnam Advisory Company, LLC (PAC) to make investment decisions for such fund assets as may be designated from time to time for its management by Putnam Management or PIL, as applicable. Putnam Management or PIL, as applicable (and not the fund), will pay a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average aggregate net asset value of any fund assets managed by PAC. PAC, which provides financial services to institutions and individuals through separately-managed accounts and pooled investment vehicles, has its headquarters at One Post Office Square, Boston, MA 02109, with additional investment management personnel located in Singapore. Pursuant to these arrangements, Putnam investment professionals who are based in foreign jurisdictions may serve as portfolio managers of the fund or provide other investment services, consistent with local regulations.  Portfolio managers. The officers of Putnam Management identified below are primarily responsible for the day-to-day management of the funds portfolio. Joined Positions over past Portfolio managers fund Employer five years Jeffrey Knight 2011 Putnam Head of Global Asset Management Allocation 1993  Present Previously, Deputy Head of Investments and Chief Investment Officer, Global Asset Allocation James Fetch 2011 Putnam Portfolio Manager Management Previously, Investment 1994  Present Strategist; Analyst Robert Kea 2011 Putnam Portfolio Manager Management 1989  Present Robert Schoen 2011 Putnam Portfolio Manager Management Previously, 1997  Present Quantitative Analyst Jason Vaillancourt 2011 Putnam Portfolio Manager Management Previously, Investment 1999  Present Strategist; Analyst The SAI provides information about these individuals compensation, other accounts managed by these individuals and these individuals ownership of securities in the fund. How to buy and sell fund shares The Trust has an underwriting agreement relating to the fund with Putnam Retail Management, One Post Office Square, Boston, Massachusetts 02109. Putnam Retail Management presently offers shares of the fund continuously to separate accounts of various insurers. The underwriting agreement presently provides that Putnam Retail Management accepts orders for shares at net asset value and no sales commission or load is charged. Prospectus of the Trust 9 Shares are sold or redeemed at the net asset value per share next determined after receipt of an order. Orders for purchases or sales of shares of the fund must be received by Putnam Retail Management before the close of regular trading on the NYSE in order to receive that days net asset value. No fee is charged to a separate account when it redeems fund shares. Please check with your insurance company to determine which funds are available under your variable annuity contract or variable life insurance policy. Certain funds may not be available in your state due to various insurance regulations. This prospectus should be read in conjunction with the prospectus of the separate account of the specific insurance product which accompanies this prospectus. The fund currently does not foresee any disadvantages to policyowners arising out of the fact that the fund offers its shares to separate accounts of various insurance companies to serve as the investment medium for their variable products. Nevertheless, the Trustees intend to monitor events in order to identify any material irreconcilable conflicts which may possibly arise, and to determine what action, if any, should be taken in response to such conflicts. If such a conflict were to occur, one or more insurance companies separate accounts might be required to withdraw their investments in the fund and shares of another fund may be substituted. This might force the fund to sell portfolio securities at disadvantageous prices. In addition, the Trustees may refuse to sell shares of the fund to any separate account or may suspend or terminate the offering of shares of the fund if such action is required by law or regulatory authority or is in the best interests of the shareholders of the fund. Under unusual circumstances, the fund may suspend repurchases or postpone payment for up to seven days or longer, as permitted by federal securities law. Redemption proceeds may be paid in securities or other property rather than in cash if Putnam determines it is in the best interest of the fund. How does the fund price its shares? The price of the funds shares is based on its net asset value (NAV). The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the NYSE each day the exchange is open. The fund values its investments for which market quotations are readily available at market value. It values all other investments and assets at their fair value, which may differ from recent market prices. For example, the fund may value a stock traded on a U.S. exchange at its fair value when the exchange closes early or trading in the stock is suspended. It may also value a stock at fair value if recent transactions in the stock have been very limited or if, in the case of a security traded on a market that closes before the NYSE closes, material information about the issuer becomes available after the close of the relevant market. Market quotations are not considered to be readily available for some debt securities. These securities are generally valued at fair value on the basis of valuations provided by an independent pricing service approved by the funds Trustees or dealers selected by Putnam Management. Pricing services and dealers determine valuations for normal institutional-size trading units of such securities using information with respect to transactions in the bond being valued, market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. The fund translates prices for its investments quoted in foreign currencies into U.S. dollars at current exchange rates, which are generally determined as of 3:00 p.m. Eastern time each day the NYSE is open. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect the funds NAV. Because foreign markets may be open at different times than the NYSE, the value of the funds shares may change on days when shareholders are not able to buy or sell them. Many securities markets and exchanges outside the U.S. close before the close of the NYSE, and, therefore, the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the NYSE. As a result, the fund has adopted fair value pricing procedures, which, among other things, require the fund to assess the fair value of foreign equity securities if there has been a movement in the U.S. market that exceeds a specified threshold that may change from time to time. If events materially affecting the values of the funds foreign fixed-income investments occur between the close of foreign markets and the close of regular trading on the NYSE, these investments will also be valued at their fair value. As noted above, the value determined for an investment using the funds fair value pricing procedures may differ from recent market prices for the investment. Distribution plan and payments to dealers The Trust has adopted a Distribution Plan with respect to class IB shares to compensate Putnam Retail Management for services provided and expenses incurred by it as principal underwriter of the class IB shares, including the payments to insurance companies and their affiliated dealers mentioned below. The plan provides for payments by the fund to Putnam Retail Management at the annual rate (expressed as a percentage of average net assets) of up to 0.35% on class IB shares. The Trustees currently limit payments on class IB shares to 0.25% of average net assets. Because these fees are paid out of the funds assets on an ongoing basis, over time these fees will increase the cost 10 Prospectus of the Trust of your investment and may cost you more than paying other types of sales charges. Putnam Retail Management compensates insurance companies (or affiliated broker-dealers) whose separate accounts invest in the Trust through class IB shares for providing services to their contract holders investing in the Trust. Putnam Retail Management makes quarterly payments to dealers at the annual rate of up to 0.25% of the average net asset value of class IB shares. Putnam Retail Management may suspend or modify its payments to dealers. The payments are also subject to the continuation of the Distribution Plan, the terms of service agreements between dealers and Putnam Retail Management, and any applicable limits imposed by the Financial Industry Regulatory Authority (FINRA). In addition to the payments described above with respect to class IB shares, Putnam Retail Management and its affiliates also pay additional compensation to selected insurance companies (or affiliated broker-dealers) to whom shares of the fund are offered (Record Owners) and to dealers that sell variable insurance products (dealers) in recognition of their marketing and/or administrative services support. These payments may create an incentive for a Record Owner firm, dealer firm or their representatives to recommend or offer shares of the fund or other Putnam funds, or insurance products for which the fund serves as an underlying investment, to its customers. These additional payments are made by Putnam Retail Management and its affiliates and do not increase the amount paid by you or the fund as shown under the heading Fund summary  Fees and expenses at the front of this prospectus. These payments to Record Owners and dealers by Putnam Retail Management and its affiliates are generally based on one or more of the following factors: average net assets of the fund attributable to that Record Owner or dealer, sales or net sales of the fund attributable to that Record Owner or dealer, or on the basis of a negotiated lump sum payment for services provided. Payments made by Putnam Retail Management and its affiliates for marketing and/or administrative support services to any one Record Owner or dealer are not expected, with certain limited exceptions, to exceed 0.25% of the average assets of the fund attributable to that Record Owner or dealer on an annual basis. These payments are made for marketing and/or administrative support services provided by Record Owners and dealers, including business planning assistance, educating dealer personnel about the fund and shareholder financial planning needs, placement on the dealers preferred or recommended fund list, access to sales meetings, sales representatives and management representatives of the dealer and administrative services performed by the Record Owner or dealer. Putnam Retail Management and its affiliates may make other payments (including payments in connection with educational seminars or conferences) or allow other promotional incentives to Record Owners and dealers to the extent permitted by SEC and National Association of Security Dealers, Inc. (as adopted by FINRA) rules and by other applicable laws and regulations. You can find a list of all Record Owners and dealers to which Putnam made marketing and/or administrative support services payments in 2010 in the SAI, which is on file with the SEC and is also available on Putnams website at putnam.com. You can also find other details in the SAI about the payments made by Putnam Retail Management and its affi liates and the services provided by your Record Owner or dealer. In addition, you can ask your Record Owner or dealer for information about any payments it receives from Putnam Retail Management and its affiliates and any services provided by your Record Owner or dealer. Policy on excessive short-term trading  Risks of excessive short-term trading. The expected tax advantages associated with the insurance products that invest in the fund (such as tax deferral for gains realized from exchanges among the fund and other funds of the Trust) may make the fund more attractive to excessive short-term traders, although other aspects of these products (such as the penalty tax on some withdrawals) may discourage short-term trading. Excessive short-term trading activity may reduce the funds performance and harm all fund shareholders by interfering with portfolio management, increasing the funds expenses and diluting the funds NAV. Depending on the size and frequency of short-term trades in the funds shares, the fund may experience increased cash volatility, which could require the fund to maintain undesirably large cash positions or buy or sell portfolio securities it would not have bought or sold otherwise. The need to execute additional portfolio transactions due to these cash flows may also increase the funds brokerage and administrative costs. Because the fund invests in foreign securities, its performance may be adversely impacted and the interests of longer-term shareholders may be diluted as a result of time-zone arbitrage, a short-term trading practice that seeks to exploit changes in the value of the funds investments that result from events occurring after the close of the foreign markets on which the investments trade, but prior to the later close of trading on the NYSE, the time as of which the fund determines its net asset value. If an arbitrageur is successful, he or she may dilute the interests of other shareholders by trading shares at prices that do not fully reflect their fair value. Because the fund invests in securities that may trade infrequently or may be more diffi cult to value, such as lower-rated bonds and securities of smaller companies, it may be susceptible to trading by short-term traders who seek to Prospectus of the Trust 11 exploit perceived price inefficiencies in the funds investments. In addition, the market for these securities may at times show market momentum, in which positive or negative performance may continue from one day to the next for reasons unrelated to the fundamentals of the issuer. Short-term traders may seek to capture this momentum by trading frequently in the funds shares, which will reduce the funds performance and may dilute the interests of other shareholders. Because lower-rated debt and securities of smaller companies may be less liquid than higher-rated debt or securities of larger companies, respectively, the fund may also be unable to buy or sell these securities at desirable prices when the need arises (for example, in response to volatile cash flows caused by short-term trading). Similar risks may apply if the fund holds other types of less liquid securities.  Fund policies and limitations. Putnam Management and the funds Trustees have adopted policies and procedures intended to discourage excessive short-term trading. The fund seeks to discourage excessive short-term trading by using fair value pricing procedures to value investments under some circumstances. In addition, Putnam Management monitors aggregate cash flows in each insurance company separate account that invests in the fund. If high cash flows relative to the size of the account or other information indicate that excessive short-term trading may be taking place in a particular separate account, Putnam Management will contact the insurance company that maintains accounts for the underlying contract holders and seek to have the insurance company enforce the separate accounts policies on excessive short-term trading. As noted below, each insurance companys policies on excessive short-term trading will vary, and some insurance companies may not have adopted specific policies on excessive short-term trading. As noted above, the funds shareholders are separate accounts sponsored by various insurance companies. Because Putnam Management currently does not have comprehensive access to trading records of individual contract holders, it is diffi cult (and in some cases impossible) for Putnam Management to determine if a particular contract holder is engaging in excessive short-term trading. In certain circumstances, there currently are also operational or technological constraints on Putnam Managements ability to monitor trading activity. In addition, even in circumstances when Putnam Management has access to sufficient information to permit a review of trading, its detection methods may not capture all excessive short-term trading. As a result of these limitations, the funds ability to monitor and deter excessive short-term trading ultimately depends on the capabilities, policies and cooperation of the insurance companies that sponsor the separate accounts. Some of the separate accounts have adopted transfer fees, limits on exchange activity, or other measures to attempt to address the potential for excessive short-term trading, while other separate accounts currently have not. For more information about any measures applicable to your investment, please see the prospectus of the separate account of the specific insurance product that accompanies this prospectus. The measures used by Putnam Management or a separate account may or may not be effective in deterring excessive short-term trading. In addition, the terms of the particular insurance contract may also limit the ability of the insurance company to address excessive short-term trading. As a result, the fund can give no assurances that market timing and excessive short-term trading will not occur in the fund. In compliance with Rule 22c-2 under the Investment Company Act of 1940, as amended, Putnam Retail Management and Putnam Investor Services, on behalf of the fund, have entered into written agreements with the funds financial intermediaries, under which the intermediary must, upon request, provide the fund with certain shareholder identity and trading information so that the fund can enforce its market timing policies. Fund distributions and taxes The fund will normally distribute any net investment income and any net realized capital gains at least annually. Distributions will be made by reinvestment of distributions in additional shares of the fund, unless an election is made on behalf of a separate account to receive some or all of the distributions in cash. Distributions are reinvested without a sales charge, using the net asset value determined on the ex dividend date. Distributions on each share are determined in the same manner and are paid in the same amount, regardless of class, except for such differences as are attributable to different class expenses. Generally, holders of variable annuity and variable life insurance contracts are not taxed currently on income or gains realized with respect to such contracts. However, some distributions from such contracts may be taxable at ordinary income tax rates. In addition, distributions made to a contract holder who is younger than 59 ½ may be subject to a 10% penalty tax. Investors should ask their own tax advisors for more information on their own tax situation, including possible foreign, state or local taxes. In order for investors to receive the favorable tax treatment available to holders of variable annuity and variable life insurance contracts, the separate accounts underlying such contracts, as well as the funds in which such accounts invest, must meet certain diversification requirements. The fund intends to comply with these requirements. If the fund does not meet such requirements, income allocable to the contracts would be taxable currently to the holders of such contracts. In addition, if the Internal Revenue Service (IRS) finds an impermissible level of investor control over the investment options underlying variable annuity or variable life insurance contracts, the advantageous tax treatment provided with respect to insurance company separate accounts under the 12 Prospectus of the Trust Internal Revenue Code of 1986, as amended, will no longer be available. Please see the SAI for further discussion. The fund intends to qualify as a regulated investment company for federal income tax purposes and to meet all other requirements necessary for it to be relieved of federal income taxes on income and gains it distributes to the separate accounts. For information concerning federal income tax consequences for the holders of variable annuity contracts and variable life insurance policies, contract holders should consult the prospectus of the applicable separate account. The funds investments in certain debt obligations may cause the fund to recognize taxable income in excess of the cash generated by such obligations. Thus, the fund could be required at times to liquidate investments, including when it is not advantageous to do so, in order to satisfy its distribution requirements. The funds investments in foreign securities, if any, may be subject to foreign withholding taxes. In that case, the funds return on those investments would be decreased. Investments in derivative financial instruments, including investments by which the fund seeks exposure to assets other than securities, are subject to numerous special and complex tax rules. The funds use of derivatives may affect the amount and timing of distributions to shareholders, potentially requiring the fund to liquidate investments, including when it is not advantageous to do so, in order to satisfy its distribution requirements. As a result, the funds intention to qualify as a regulated investment company and receive favorable treatment under the federal income tax rules may limit its ability to invest in such instruments. In addition, because the application of these rules may be uncertain under current law, an adverse determination or future IRS guidance with respect to these rules may affect whether the fund has made sufficient distributions and otherwise satisfied the relevant requirements to maintain its qualification as a regulated investment company and avoid a fund-level tax. The foregoing discussion is based on the assumption that the shareholders in the fund will be insurance company separate accounts. For further information, please see Taxes in the SAI. Prospectus of the Trust 13 This page intentionally left blank. 14 Prospectus of the Trust This page intentionally left blank. Prospectus of the Trust 15 For more information about Putnam VT Absolute Return 500 Fund The funds SAI includes additional information about the fund. The SAI is incorporated by reference into this prospectus, which means it is part of this prospectus for legal purposes. You may get free copies of the funds SAI, request other information about any Putnam fund, or make shareholder inquiries, by contacting your financial representative or by calling Putnam toll-free at 1-800-225-1581. The funds SAI may also be obtained by visiting putnam.com/funddocuments. You may review and copy information about the fund, including its SAI, at the Securities and Exchange Commissions Public Reference Room in Washington, D.C. You may call the Commission at 1-202-551-8090 for information about the operation of the Public Reference Room. You may also access reports and other information about the fund on the EDGAR Database on the Commissions website at http://www.sec.gov. You may get copies of this information, with payment of a duplication fee, by electronic request at the following E-mail address: publicinfo@sec.gov, or by writing the Commissions Public Reference Section, Washington, D.C. 20549-1520. You may need to refer to the funds file number. Putnam Investments One Post Office Square Boston, MA 02109 1-800-225-1581 Address correspondence to Putnam Investor Services P.O. Box 8383 Boston, MA 02266-8383 putnam.com File No. 811-05346 267522 4/11 Putnam Variable Trust (the Trust) Class IA and IB Shares Symbols not available Putnam VT Absolute Return 500 Fund Putnam VT High Yield Fund Putnam VT American Government Income Fund Putnam VT Income Fund Putnam VT Capital Opportunities Fund Putnam VT International Equity Fund Putnam VT Diversified Income Fund Putnam VT International Growth Fund Putnam VT Equity Income Fund Putnam VT International Value Fund Putnam VT George Putnam Balanced Fund* Putnam VT Investors Fund Putnam VT Global Asset Allocation Fund Putnam VT Money Market Fund Putnam VT Global Equity Fund Putnam VT Multi-Cap Growth Fund** Putnam VT Global Health Care Fund Putnam VT Multi-Cap Value Fund*** Putnam VT Global Utilities Fund Putnam VT Research Fund Putnam VT Growth and Income Fund Putnam VT Small Cap Value Fund Putnam VT Growth Opportunities Fund Putnam VT Voyager Fund FORM N-1A PART B STATEMENT OF ADDITIONAL INFORMATION ("SAI") April 30, 2011 This SAI is not a prospectus. If the Trust has more than one form of current prospectus, each reference to the prospectus in this SAI includes all of the Trust's prospectuses, unless otherwise noted. The SAI should be read together with the applicable prospectus. For a free copy of the Trust's annual report or a prospectus dated April 30, 2011, as revised from time to time, call Putnam Investor Services at 1-800-225-1581, visit Putnams website at putnam.com or write Putnam Investor Services, P.O. Box 8383, Boston, MA 02266-8383. Part I of this SAI contains specific information about each fund. Part II includes information about all of the funds. * Prior to September 1, 2010, Putnam VT George Putnam Balanced Fund was known as Putnam VT The George Putnam Fund of Boston. ** Prior to September 1, 2010, Putnam VT Multi-Cap Growth Fund was known as Putnam VT New Opportunities Fund. *** Prior to September 1, 2010, Putnam VT Multi-Cap Value Fund was known as Putnam VT Mid Cap Value Fund. I-1 SAI_VT-2011/04 Table of Contents Part I TRUST ORGANIZATION AND CLASSIFICATION I-3 INVESTMENT RESTRICTIONS I-4 CHARGES AND EXPENSES I-6 PORTFOLIO MANAGERS I-41 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND FINANCIAL STATEMENTS I-49 Part II DISTRIBUTION PLAN II-1 MISCELLANEOUS INVESTMENTS, INVESTMENT PRACTICES AND RISKS II-1 TAXES II-34 MANAGEMENT II-37 DETERMINATION OF NET ASSET VALUE II-56 ADDITIONAL PAYMENTS II-58 REDEMPTIONS II-59 SHAREHOLDER LIABILITY II-59 DISCLOSURE OF PORTFOLIO INFORMATION II-60 PROXY VOTING GUIDELINES AND PROCEDURES II-61 SECURITIES RATINGS II-62 CLAIMS-PAYING ABILITY RATINGS II-65 APPENDIX A PROXY VOTING GUIDELINES OF THE PUTNAM FUNDS II-70 I-2 SAI_VT-2011/04 SAI PART I TRUST ORGANIZATION AND CLASSIFICATION Each fund, except for Putnam VT Global Health Care Fund and Putnam VT Global Utilities Fund, is a diversified series of the Trust, a Massachusetts business trust organized on September 24, 1987. A copy of the Agreement and Declaration of Trust, which is governed by Massachusetts law, is on file with the Secretary of The Commonwealth of Massachusetts. Prior to September 1, 2010, Putnam VT George Putnam Balanced Fund was known as Putnam VT The George Putnam Fund of Boston, Putnam VT Multi-Cap Growth Fund was known as Putnam VT New Opportunities Fund and Putnam VT Multi-Cap Value Fund was known as Putnam VT Mid Cap Value Fund. Prior to February 1, 2010, Putnam VT International Growth Fund was known as Putnam VT International New Opportunities Fund and Putnam VT International Value Fund was known as Putnam VT International Growth and Income Fund. Prior to January 2, 2009, Putnam VT Global Health Care Fund was known as Putnam VT Health Sciences Fund and Putnam VT Global Utilities Fund was known as Putnam VT Utilities Growth and Income Fund. The Trust is an open-end management investment company with an unlimited number of authorized shares of beneficial interest. Shares of the Trust may, without shareholder approval, be divided into two or more series of shares representing separate investment portfolios, and are currently divided into twenty-four series of shares, each representing a separate investment portfolio which is being offered to separate accounts of various insurance companies. Any series of shares may be further divided without shareholder approval into two or more classes of shares having such preferences and special or relative rights and privileges as the Trustees may determine. Shares of each series are currently divided into two classes: class IA shares and class IB shares. Class IB shares are subject to fees imposed pursuant to a distribution plan. The funds may also offer other classes of shares with different sales charges and expenses. Because of these different sales charges and expenses, the investment performance of the classes will vary. The two classes of shares are offered under a multiple class distribution system approved by the Trust's Trustees, and are designed to allow promotion of insurance products investing in the Trust through alternative distribution channels. The insurance company issuing a variable contract selects the class of shares in which the separate account funding the contract invests. Each share has one vote, with fractional shares voting proportionately. Shares vote together as a single class without regard to series or classes of shares on all matters except (i) when required by the Investment Company Act of 1940 or when the Trustees have determined that the matter affects one or more series or classes of shares materially differently, shares will be voted by individual series or class; and (ii) when the Trustees have determined that the matter affects only the interests of one or more series or classes, only shareholders of such series or class shall be entitled to vote thereon. Shares are freely transferable, are entitled to dividends as declared by the Trustees, and, if a portfolio were liquidated, would receive the net assets of that portfolio. I-3 SAI_VT-2011/04 The Trust may suspend the sale of shares of any portfolio at any time and may refuse any order to purchase shares. Although the Trust is not required to hold annual meetings of its shareholders, shareholders holding at least 10% of the outstanding shares entitled to vote have the right to call a meeting to elect or remove Trustees, or to take other actions as provided in the Agreement and Declaration of Trust. The Trust has voluntarily undertaken to hold a shareholder meeting at least every five years. The most recent shareholder meeting was in 2009. Shares of the funds may only be purchased by an insurance company separate account. For matters requiring shareholder approval, you may be able to instruct the insurance company separate account how to vote the fund shares attributable to your contract or policy. See the Voting Rights section of your insurance product prospectus. INVESTMENT RESTRICTIONS As fundamental investment restrictions, which may not be changed as to any fund without a vote of a majority of the outstanding voting securities of that fund, the Trust may not and will not take any of the following actions with respect to that fund: (1) Borrow money in excess of 33 1/3% of the value of its total assets (not including the amount borrowed) at the time the borrowing is made. (2) Underwrite securities issued by other persons except to the extent that, in connection with the disposition of its portfolio investments, it may be deemed to be an underwriter under certain federal securities laws. (3) Purchase or sell real estate, although it may purchase securities of issuers which deal in real estate, securities which are secured by interests in real estate, and securities which represent interests in real estate, and it may acquire and dispose of real estate or interests in real estate acquired through the exercise of its rights as a holder of debt obligations secured by real estate or interests therein. (4)(a) (All funds except Putnam VT Absolute Return 500 Fund, Putnam VT Capital Opportunities Fund, Putnam VT Equity Income Fund, Putnam VT Global Asset Allocation Fund, Putnam VT Global Health Care Fund, Putnam VT Multi-Cap Value Fund, Putnam VT Research Fund, and Putnam VT Global Utilities Fund) Purchase or sell commodities or commodity contracts, except that the fund may purchase and sell financial futures contracts and options and may enter into foreign exchange contracts and other financial transactions not involving physical commodities. (4)(b) (Putnam VT Capital Opportunities Fund, Putnam VT Equity Income Fund, Putnam VT Multi-Cap Value Fund and Putnam VT Research Fund) Purchase or sell commodities or commodity contracts, except that the fund may purchase and sell financial futures contracts and options. (4)(c) (Putnam VT Absolute Return 500 Fund, Putnam VT Global Asset Allocation Fund, Putnam VT Global Health Care Fund and Putnam VT Global Utilities Fund) Purchase or sell physical commodities, except as permitted by applicable law. I-4 SAI_VT-2011/04 (5) Make loans, except by purchase of debt obligations in which the fund may invest consistent with its investment policies (including without limitation debt obligations issued by other Putnam funds), by entering into repurchase agreements, or by lending its portfolio securities. (6)(a) (All funds except Putnam VT Global Health Care Fund and Putnam VT Global Utilities Fund) With respect to 75% of its total assets, invest in securities of any issuer if, immediately after such investment, more than 5% of the total assets of the fund (taken at current value) would be invested in the securities of such issuer; provided that this limitation does not apply to obligations issued or guaranteed as to interest or principal by the U.S. government or its agencies or instrumentalities or to securities issued by other investment companies. (6)(b) (Putnam VT Global Health Care Fund and Putnam VT Global Utilities Fund) With respect to 50% of its total assets, invest in securities of any issuer if, immediately after such investment, more than 5% of the total assets of the fund (taken at current value) would be invested in the securities of such issuer; provided that this limitation does not apply to obligations issued or guaranteed as to interest or principal by the U.S. government or its agencies or instrumentalities or to securities issued by other investment companies. (7)(a) (All funds except Putnam VT Absolute Return 500 Fund, Putnam VT Global Health Care Fund and Putnam VT Global Utilities Fund) With respect to 75% of its total assets, acquire more than 10% of the outstanding voting securities of any issuer. (7)(b) (Putnam VT Absolute Return 500 Fund) With respect to 75% of its total assets, acquire more than 10% of the outstanding voting securities of any issuer; provided that this limitation does not apply to obligations issued or guaranteed as to interest or principal by the U.S. government or its agencies or instrumentalities or to securities issued by other investment companies. (7)(c) (Putnam VT Global Health Care Fund and Putnam VT Global Utilities Fund) With respect to 50% of its total assets, acquire more than 10% of the outstanding voting securities of any issuer. (8) Purchase securities (other than securities of the U.S. government, its agencies or instrumentalities) if, as a result of such purchase, more than 25% of the fund's total assets would be invested in any one industry; except that Putnam VT Global Utilities Fund may invest more than 25% of its assets in any of the public utilities industries, and Putnam VT Global Health Care Fund may invest more than 25% of its assets in companies that Putnam Management determines are principally engaged in the health sciences industries; and except that Putnam VT Money Market Fund may invest up to 100% of its assets (i) in the banking industry, (ii) in the personal credit institution or business credit institution industries when in the opinion of management yield differentials make such investments desirable, or (iii) any combination of these. (9) Issue any class of securities which is senior to the fund's shares of beneficial interest, except for permitted borrowings. I-5 SAI_VT-2011/04 The Investment Company Act of 1940 provides that a "vote of a majority of the outstanding voting securities" of a fund or the Trust means the affirmative vote of the lesser of (1) more than 50% of the outstanding shares of a fund or the Trust, as the case may be, or (2) 67% or more of the shares present at a meeting if more than 50% of the outstanding shares are represented at the meeting in person or by proxy. The following non-fundamental policies may be changed by the Trustees without shareholder approval: (1) Each fund will not invest in (a) securities which are not readily marketable, (b) securities restricted as to resale (excluding securities determined by the Trustees of the Trust (or the person designated by the Trustees of the Trust to make such determinations) to be readily marketable), and (c) repurchase agreements maturing in more than seven days, if, as a result, more than 15% (10% for Putnam VT Money Market Fund) of the fund's net assets (taken at current value) would be invested in securities described in (a), (b) and (c). (2) Putnam VT Money Market Fund will not purchase securities (other than securities of the U.S. government, its agencies or instrumentalities) if, as a result of such purchase, more than 25% of the funds total assets would be invested in any one industry, except that the fund may invest up to 100% of its assets in the banking industry. All percentage limitations on investments (other than pursuant to non-fundamental restriction (1)) will apply at the time of the making of an investment and shall not be considered violated unless an excess or deficiency occurs or exists immediately after and as a result of such investment. The Trust has filed an election under Rule 18f-1 under the Investment Company Act of 1940 committing each fund that is a series of the Trust to pay all redemptions of fund shares by a single shareholder during any 90-day period in cash, up to the lesser of (i) $250,000 or (ii) 1% of such funds net assets measured as of the beginning of such 90-day period. CHARGES AND EXPENSES Management fees I-6 SAI_VT-2011/04 Under a management contract effective January 1, 2010 (except September 1, 2010 in the case of Putnam Multi-Cap Value Fund), each fund pays a monthly fee to Putnam Investment Management, LLC (Putnam Management), the funds investment manager, at an annual rate (as a percentage of each funds average net assets for the month) that varies based on the average of the aggregate net assets of all open-end funds sponsored by Putnam Management excluding assets that are invested in other Putnam funds (Total Open-End Mutual Fund Average Net Assets), as determined at the close of each business day during the month, as set forth below: Putnam VT Absolute Return 500 Fund: 0.880% of the first $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.830% of the next $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.780% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.730% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.680% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.660% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.650% of the next $100 billion of Total Open-End Mutual Fund Average Net Assets; 0.645% of any excess thereafter. Putnam VT International Growth Fund: 1.080% of the first $5 billion of Total Open-End Mutual Fund Average Net Assets; 1.030% of the next $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.980% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.930% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.880% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.860% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.850% of the next $100 billion of Total Open-End Mutual Fund Average Net Assets; and 0.845% of any excess thereafter. Putnam VT Global Equity Fund, Putnam VT International Equity Fund, and Putnam VT International Value Fund: 0.850% of the first $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.800% of the next $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.750% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.700% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.650% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.630% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.620% of the next $100 billion of Total Open-End Mutual Fund Average Net Assets; and 0.615% of any excess thereafter. I-7 SAI_VT-2011/04 Putnam VT Capital Opportunities Fund, Putnam VT Global Health Care Fund, Putnam VT Global Utilities Fund, and Putnam VT Small Cap Value Fund: 0.780% of the first $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.730% of the next $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.680% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.630% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.580% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.560% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.550% of the next $100 billion of Total Open-End Mutual Fund Average Net Assets; and 0.545% of any excess thereafter. Putnam VT Global Asset Allocation Fund: 0.750% of the first $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.700% of the next $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.650% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.600% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.550% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.530% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.520% of the next $100 billion of Total Open-End Mutual Fund Average Net Assets; and 0.515% of any excess thereafter. Putnam VT High Yield Fund: 0.720% of the first $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.670% of the next $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.620% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.570% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.520% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.500% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.490% of the next $100 billion of Total Open-End Mutual Fund Average Net Assets; and 0.485% of any excess thereafter. Putnam VT Growth Opportunities Fund, Putnam VT Investors Fund, Putnam VT Multi-Cap Growth Fund, Putnam VT Multi-Cap Value Fund*, Putnam VT Research Fund, and Putnam VT Voyager Fund: 0.710% of the first $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.660% of the next $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.610% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.560% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.510% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.490% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.480% of the next $100 billion of Total Open-End Mutual Fund Average Net Assets; and 0.475% of any excess thereafter. I-8 SAI_VT-2011/04 *The fee schedule in effect from January 1, 2010 through August 31, 2010 for this fund was: 0.740% of the first $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.690% of the next $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.640% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.590% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.540% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.520% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.510% of the next $100 billion of Total Open-End Mutual Fund Average Net Assets; and 0.505% of any excess thereafter. Putnam VT Diversified Income Fund: 0.700% of the first $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.650% of the next $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.600% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.550% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.500% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.480% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.470% of the next $100 billion of Total Open-End Mutual Fund Average Net Assets; and 0.465% of any excess thereafter. Putnam VT George Putnam Balanced Fund: 0.680% of the first $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.630% of the next $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.580% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.530% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.480% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.460% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.450% of the next $100 billion of Total Open-End Mutual Fund Average Net Assets; and 0.445% of any excess thereafter. Putnam VT Equity Income Fund and Putnam VT Growth and Income Fund: 0.630% of the first $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.580% of the next $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.530% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.480% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.430% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.410% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.400% of the next $100 billion of Total Open-End Mutual Fund Average Net Assets; and 0.395% of any excess thereafter. I-9 SAI_VT-2011/04 Putnam VT American Government Income Fund and Putnam VT Income Fund: 0.550% of the first $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.500% of the next $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.450% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.400% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.350% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.330% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.320% of the next $100 billion of Total Open-End Mutual Fund Average Net Assets; and 0.315% of any excess thereafter. Putnam VT Money Market Fund: 0.440% of the first $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.390% of the next $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.340% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.290% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.240% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.220% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.210% of the next $100 billion of Total Open-End Mutual Fund Average Net Assets; and 0.205% of any excess thereafter. Under the funds prior contract dated August 3, 2007, each fund , other than VT Absolute Return 500 Fund, which is newly created, paid a quarterly fee (in the case of Putnam VT Capital Opportunities Fund, Putnam VT Equity Income Fund and Putnam VT Multi-Cap Value Fund, each fund paid a monthly fee) to Putnam Management, based on the average net assets of the fund, as determined at the close of each business day during the period, at the annual rate of: Putnam VT International Growth Fund: 1.00% of the first $500 million of average net assets; 0.90% of the next $500 million; 0.85% of the next $500 million; 0.80% of the next $5 billion; 0.775% of the next $5 billion; 0.755% of the next $5 billion; 0.74% of the next $5 billion; and 0.73% of any excess thereafter. Putnam VT Global Equity Fund, Putnam VT International Equity Fund, Putnam VT International Value Fund, and Putnam VT Small Cap Value Fund: 0.80% of the first $500 million of average net assets; 0.70% of the next $500 million; 0.65% of the next $500 million; 0.60% of the next $5 billion; 0.575% of the next $5 billion; 0.555% of the next $5 billion; 0.54% of the next $5 billion; and I-10 SAI_VT-2011/04 0.53% of any excess thereafter. Putnam VT Growth Opportunities Fund: 0.70% of the first $500 million of average net assets; 0.60% of the next $500 million; 0.55% of the next $500 million; 0.50% of the next $5 billion; 0.475% of the next $5 billion; 0.455% of the next $5 billion; 0.44% of the next $5 billion; 0.43% of the next $5 billion; and 0.42% of any excess thereafter. Putnam VT Diversified Income Fund, Putnam VT Global Asset Allocation Fund, Putnam VT Global Health Care Fund, Putnam VT Global Utilities Fund, Putnam VT High Yield Fund, Putnam VT Multi-Cap Growth Fund, Putnam VT Multi-Cap Value Fund, and Putnam VT Voyager Fund: 0.70% of the first $500 million of average net assets; 0.60% of the next $500 million; 0.55% of the next $500 million; 0.50% of the next $5 billion; 0.475% of the next $5 billion; 0.455% of the next $5 billion; 0.44% of the next $5 billion; and 0.43% of any excess thereafter. Putnam VT American Government Income Fund: 0.65% of the first $500 million of average net assets; 0.55% of the next $500 million; 0.50% of the next $500 million; 0.45% of the next $5 billion; 0.425% of the next $5 billion; 0.405% of the next $5 billion; 0.39% of the next $5 billion; 0.38% of the next $5 billion; 0.37% of the next $5 billion; 0.36% of the next $5 billion; 0.35% of the next $5 billion; and 0.34% of any excess thereafter. I-11 SAI_VT-2011/04 Putnam VT Capital Opportunities Fund, Putnam VT Equity Income Fund, Putnam VT George Putnam Balanced Fund, Putnam VT Growth and Income Fund, Putnam VT Income Fund, Putnam VT Investors Fund, and Putnam VT Research Fund: 0.65% of the first $500 million of average net assets; 0.55% of the next $500 million; 0.50% of the next $500 million; 0.45% of the next $5 billion; 0.425% of the next $5 billion; 0.405% of the next $5 billion; 0.39% of the next $5 billion; and 0.38% of any excess thereafter. Putnam VT Money Market Fund: 0.45% of the first $500 million of average net assets; 0.35% of the next $500 million; 0.30% of the next $500 million; 0.25% of the next $5 billion; 0.225% of the next $5 billion; 0.205% of the next $5 billion; 0.19% of the next $5 billion; and 0.18% of any excess thereafter. For the past three fiscal years, pursuant to the applicable management contract, each fund, other than VT Absolute Return 500 Fund, which is newly created, incurred the following fees: Amount management Amount of fee would have Fiscal Management management been without Fund name Year fee paid fee waived waivers Putnam VT American Government Income 2010 $626,270 $ - $626,270 Fund 2009 $683,883 $308,210 $992,093 2008 $680,054 $325,783 $1,005,837 Putnam VT Capital Opportunities Fund 2010 $184,995 $ - $184,995 2009 $95,607 $44,896 $140,503 2008 $140,495 $49,538 $190,033 Putnam VT Diversified Income Fund 2010 $2,922,470 $ - $ 2,922,470 I-12 SAI_VT-2011/04 Amount management Amount of fee would have Fiscal Management management been without Fund name Year fee paid fee waived waivers 2009 $2,275,107 $523,035 $2,798,142 2008 $2,343,007 $512,860 $2,855,867 Putnam VT Equity Income Fund 2010 $1,859,980 $ - $1,859,980 2009 $2,199,112 $3,125 $2,202,237 2008 $1,273,397 $5,728 $1,279,125 Putnam VT George Putnam Balanced Fund 2010 $1,113,948 $ - $ 1,113,948 2009 $1,272,517 $95,906 $1,368,423 2008 $2,236,898 $161,432 $2,398,330 Putnam VT Global Asset Allocation Fund 2010 $1,400,224 $ - $1,400,224 2009 $ 1,235,758 $217,373 $1,453,131 2008 $1,622,665 $423,424 $2,046,089 Putnam VT Global Equity Fund 2010 $1,624,329 $ - $1,624,329 2009 $1,724,965 $88,408 $1,813,373 2008 $2,902,692 $203,727 $3,106,419 Putnam VT Global Health Care Fund 2010 $787,843 $ - $787,843 2009 $903,939 $ - $ 903,939 2008 $1,121,538 $49,824 $1,171,362 Putnam VT Global Utilities Fund 2010 $1,015,889 $ - $1,015,889 2009 $1,196,348 $31,916 $1,228,264 2008 $2,061,503 $18,189 $2,079,692 Putnam VT Growth and Income Fund 2010 $6,726,995 $ - $6,726,995 2009 $7,656,806 $ - $7,656,806 2008 $11,422,756 $8,017 $11,430,773 Putnam VT Growth Opportunities Fund 2010 $134,282 $18,251 $152,533 2009 $81,219 $87,151 $168,370 I-13 SAI_VT-2011/04 Amount management Amount of fee would have Fiscal Management management been without Fund name Year fee paid fee waived waivers 2008 $100,497 $126,118 $226,615 Putnam VT High Yield Fund 2010 $2,405,519 $ - $2,405,519 2009 $2,221,664 $379,436 $2,601,100 2008 $2,588,696 $421,144 $3,009,840 Putnam VT Income Fund 2010 $1,869,803 $ - $1,869,803 2009 $1,879,066 $875,446 $2,754,512 2008 $2,579,831 $968,360 $3,548,191 Putnam VT International Equity Fund 2010 $3,869,972 $ - $3,869,972 2009 $4,332,540 $ - $4,332,540 2008 $6,753,585 $4,540 $6,758,125 Putnam VT International Growth Fund 2010 $706,848 $8,526 $715,374 2009 $656,088 $125,937 $782,025 2008 $1,841,729 $159,236 $2,000,965 Putnam VT International Value Fund 2010 $1,161,102 $ - $1,161,102 2009 $1,301,025 $24,077 $1,325,102 2008 $2,421,561 $8,581 $2,430,142 Putnam VT Investors Fund 2010 $1,494,779 $ - $1,494,779 2009 $1,624,679 $5,019 $1,629,698 2008 $2,184,190 $2,809 $2,186,999 Putnam VT Money Market Fund 2010 $351,339 $638,413* $989,752 2009 $1,379,605 $464,520* $1,844,125 2008 $1,758,467 $386,775 $2,145,242 Putnam VT Multi-Cap Growth Fund 2010 $3,386,896 $ - $3,386,896 2009 $3,594,931 $2,289 $3,597,220 I-14 SAI_VT-2011/04 Amount management Amount of fee would have Fiscal Management management been without Fund name Year fee paid fee waived waivers 2008 $5,160,111 $835 $5,160,946 Putnam VT Multi-Cap Value Fund 2010 $242,999 $ - $242,999 2009 $188,892 $48,071 $236,963 2008 $337,189 $49,761 $386,950 Putnam VT Research Fund 2010 $379,102 $ - $379,102 2009 $362,647 $54,737 $417,384 2008 $581,442 $69,403 $650,845 Putnam VT Small Cap Value Fund 2010 $1,635,284 $ - $1,635,284 2009 $1,769,640 $49,266 $1,818,906 2008 $2,856,853 $1,851 $2,858,704 Putnam VT Voyager Fund 2010 $5,769,508 $ - $5,769,508 2009 $5,652,587 $ - $5,652,587 2008 $6,954,463 $54,776 $7,009,239 *Putnam Management may from time to time voluntarily waive fees and/or reimburse certain fund expenses in order to enhance the annualized net yield of the Putnam VT Money Market Fund. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. The amount of management fee waived for the most recent fiscal year for Putnam VT Growth Opportunities Fund and Putnam VT International Growth Fund, resulted from arrangements set forth in General expense limitation under Management-The Management Contract in Part II of this SAI. Brokerage commissions The following table shows brokerage commissions paid, other than for VT Absolute Return 500 Fund, which is newly created, during the fiscal years indicated: I-15 SAI_VT-2011/04 Fund name Fiscal Year Brokerage commissions Putnam VT American Government Income Fund 2010 $16,025 2009 $12,610 2008 $47,982 Putnam VT Capital Opportunities Fund 2010 $21,854 2009 $30,905 2008 $65,912 Putnam VT Diversified Income Fund 2010 $120,567 2009 $83,045 2008 $166,715 Putnam VT Equity Income Fund 2010 $469,429 2009 $1,040,152 2008 $362,134 Putnam VT George Putnam Balanced Fund 2010 $88,055 2009 $151,995 2008 $324,008 Putnam VT Global Asset Allocation Fund 2010 $284,097 2009 $288,850 2008 $424,321 Putnam VT Global Equity Fund 2010 $715,202 2009 $919,713 2008 $950,270 Putnam VT Global Health Care Fund 2010 $105,105 2009 $103,409 2008 $94,887 Putnam VT Global Utilities Fund 2010 $170,576 I-16 SAI_VT-2011/04 2009 $291,951 2008 $415,759 Putnam VT Growth and Income Fund 2010 $1,768,797 2009 $2,528,943 2008 $2,360,589 Putnam VT Growth Opportunities Fund 2010 $ 46,271 2009 $93,850 2008 $51,541 Putnam VT High Yield Fund 2010 $ 36,170 2009 $26,690 2008 $15,166 Putnam VT Income Fund 2010 $60,900 2009 $36,863 2008 $153,078 Putnam VT International Equity Fund 2010 $1,137,714 2009 $1,819,901 2008 $1,968,250 Putnam VT International Growth Fund 2010 $314,387 2009 $434,137 2008 $713,988 Putnam VT International Value Fund 2010 $262,794 2009 $643,337 2008 $701,798 Putnam VT Investors Fund 2010 $ 407,002 2009 $782,133 2008 $731,176 Putnam VT Money Market Fund 2010 $- I-17 SAI_VT-2011/04 2009 $ - 2008 $ - Putnam VT Multi-Cap Growth Fund 2010 $983,821 2009 $834,899 2008 $1,365,161 Putnam VT Multi-Cap Value Fund 2010 $150,263 2009 $173,466 2008 $170,811 Putnam VT Research Fund 2010 $117,694 2009 $190,483 2008 $237,951 Putnam VT Small Cap Value Fund 2010 $806,583 2009 $1,055,957 2008 $1,010,561 Putnam VT Voyager Fund 2010 $5,268,768 2009 $5,914,804 2008 $3,029,589 The brokerage commissions and portfolio turnover rate for Putnam VT Equity Income Funds 2010 fiscal year were lower than the brokerage commissions and portfolio turnover rate for the funds 2009 fiscal year due to market conditions . The brokerage commissions and portfolio turnover rate for Putnam VT Growth Opportunities Funds 2010 fiscal year were lower than the brokerage commissions and portfolio turnover rate for the funds 2009 fiscal year due to the portfolio managers realignment of the funds portfolio holdings with a new performance benchmark during 2009. The brokerage commissions for Putnam VT Income Funds 2010 and 2009 fiscal year were lower than the brokerage commissions for the funds 2008 fiscal year due to a change in market conditions. The portfolio turnover rate for funds 2010 fiscal year was lower than the portfolio turnover rate for the funds 2009 fiscal year due to the funds decreased use of dollar roll transactions. The brokerage commissions and portfolio turnover rate for Putnam VT International Value Funds 2010 fiscal year were lower than the brokerage commissions and portfolio turnover rate for the funds 2009 fiscal year due to market conditions. I-18 SAI_VT-2011/04 Please see the Financial Highlights section of each funds most recent shareholder report for further information about a funds portfolio turnover over recent periods. The following table shows transactions placed with brokers and dealers, other than for VT Absolute Return 500 Fund, which is newly created, during the most recent fiscal year to recognize research services received by Putnam Management and its affiliates: Dollar value of Percentage of these total Amount of transactions transactions commissions Putnam VT American Government Income Fund $ - 0.00% $- Putnam VT Capital Opportunities Fund $16,395,594 96.39% $20,216 Putnam VT Diversified Income Fund $765,946 0.01% $463 Putnam VT Equity Income Fund $361,328,754 75.43% $354,737 Putnam VT George Putnam Balanced Fund $102,389,495 89.45% $73,495 Putnam VT Global Asset Allocation Fund $191,173,132 6.18% $197,021 Putnam VT Global Equity Fund $489,834,303 84.02% $567,829 Putnam VT Global Health Care Fund $87,139,238 87.26% $90,857 Putnam VT Global Utilities Fund $106,977,573 81.75% $131,844 Putnam VT Growth and Income Fund $1,173,858,030 80.75% $1,387,213 Putnam VT Growth Opportunities Fund $43,377,159 80.82% $35,964 Putnam VT High Yield Fund $23,622,405 94.57% $33,742 Putnam VT Income Fund $ - 0.00% $ - Putnam VT International Equity Fund $734,213,914 84.95% $941,903 Putnam VT International Growth Fund $178,373,926 77.52% $230,617 Putnam VT International Value Fund $150,405,978 78.91% $210,392 Putnam VT Investors Fund $415,017,972 86.87% $314,637 Putnam VT Money Market Fund $ - 0.00% $ - Putnam VT Multi-Cap Growth Fund $807,224,797 70.15% $717,193 Putnam VT Multi-Cap Value Fund $72,038,324 79.16% $115,750 Putnam VT Research Fund $128,056,824 74.32% $93,674 Putnam VT Small Cap Value Fund $311,462,344 82.21% $650,488 Putnam VT Voyager Fund $3,123,072,023 84.98% $4,380,891 At the end of fiscal 2010, the following funds held the following securities of their regular broker-dealers (or affiliates of such broker-dealers): I-19 SAI_VT-2011/04 Fund Name Broker-dealers or affiliates Value of securities held Putnam VT Diversified Income Fund JPMorgan Chase & Co. $1,425,445 Putnam VT Equity Income Fund JPMorgan Chase & Co. $11,438,553 Morgan Stanley $4,232,516 Bank of America Corp. $2,466,219 JPMorgan Chase & Co. $1,599,398 Goldman Sachs Group, Inc. (The) $1,560,525 Putnam VT George Putnam Balanced Fund Bank of America Corp. $1,532,793 JPMorgan Chase & Co. $ 4,080,804 Citigroup, Inc. $1,032,559 Goldman Sachs Group, Inc. (The) $ 1,896,845 Morgan Stanley $1,233,974 Goldman Sachs Group, Inc. (The) $1,007,146 Morgan Stanley $303,636 Barclays PLC $436,656 Citigroup, Inc. $274,534 JPMorgan Chase & Co. $624,809 Putnam VT Global Asset Allocation Fund JPMorgan Chase & Co. $557,526 Bank of America Corp. $421,597 Barclays PLC $367,520 Citigroup, Inc. $319,227 JPMorgan Chase & Co. $301,521 Citigroup, Inc. $214,122 Citigroup, Inc. $207,146 Goldman Sachs Group, Inc. (The) $199,255 Goldman Sachs Group, Inc. (The) $198,944 Morgan Stanley $185,036 Goldman Sachs Group, Inc. (The) $177,072 Credit Suisse Group $164,491 Citigroup, Inc. $139,655 Putnam VT Global Equity Fund JPMorgan Chase & Co. $3,652,362 Putnam VT Growth and Income Fund Bank of America Corp. $34,508,512 Citigroup, Inc. $21,625,087 JPMorgan Chase & Co. $46,872,318 Barclays PLC $2,269,070 Goldman Sachs Group, Inc. (The) $14,406,099 Morgan Stanley $8,181,067 Putnam VT Growth Opportunities Fund JPMorgan Chase & Co. $165,438 I-20 SAI_VT-2011/04 Putnam VT Income Fund Goldman Sachs Group, Inc. (The) $1,532,592 JPMorgan Chase & Co. $448,968 Morgan Stanley $474,581 Barclays PLC $2,120,322 Citigroup, Inc. $1,902,307 Putnam VT International Equity Fund Barclays PLC $4,997,526 Putnam VT International Growth Fund Barclays PLC $843,293 Putnam VT International Value Fund Barclays PLC $2,072,130 Putnam VT Investors Fund Bank Of America Corp. $3,194,156 Citigroup, Inc. $2,209,856 JPMorgan Chase & Co. $5,710,877 $3,164,771 Goldman Sachs Group, Inc. (The) Morgan Stanley $1,199,961 Putnam VT Money Market Fund Royal Bank of Canada $3,926,115 Putnam VT Multi-Cap Growth Fund JPMorgan Chase & Co. $6,155,142 Putnam VT Multi-Cap Value Fund Bank of America Corp. $694,614 JPMorgan Chase & Co. $951,905 Putnam VT Research Fund Bank Of America Corp. $714,050 Citigroup, Inc. $728,988 JPMorgan Chase & Co. $880,554 Goldman Sachs Group, Inc. (The) $450,332 Morgan Stanley $218,442 Putnam VT Voyager Fund Citigroup, Inc. $1,226,962 Goldman Sachs Group, Inc. (The) $4,510,051 JPMorgan Chase & Co. $2,290,680 Morgan Stanley $916,977 Administrative expense reimbursement Each fund, other than VT Absolute Return 500 Fund, which is newly created, reimbursed Putnam Management for administrative services during fiscal 2010, including compensation of certain Trust officers and contributions to the Putnam Retirement Plan for their benefit, as follows: I-21 SAI_VT-2011/04 Portion of total reimbursement for Total reimbursement compensation and contributions Putnam VT American Government Income Fund $6,936 $5,859 Putnam VT Capital Opportunities Fund $1,237 $1,045 Putnam VT Diversified Income Fund $23,439 $19,800 Putnam VT Equity Income Fund $16,909 $14,284 Putnam VT George Putnam Balanced Fund $9,246 $7,810 Putnam VT Global Asset Allocation Fund $10,230 $8,642 Putnam VT Global Equity Fund $10,130 $8,557 Putnam VT Global Health Care Fund $5,598 $4,729 Putnam VT Global Utilities Fund $7,100 $5,998 Putnam VT Growth and Income Fund $61,427 $51,890 Putnam VT Growth Opportunities Fund $1,192 $1,007 Putnam VT High Yield Fund $18,426 $15,565 Putnam VT Income Fund $20,681 $17,470 Putnam VT International Equity Fund $24,056 $20,321 Putnam VT International Growth Fund $3,375 $2,851 Putnam VT International Value Fund $7,261 $6,134 Putnam VT Investors Fund $11,663 $9,852 Putnam VT Money Market Fund $15,027 $12,694 Putnam VT Multi-Cap Growth Fund $25,229 $21,312 Putnam VT Multi-Cap Value Fund $1,812 $1,531 Putnam VT Research Fund $2,969 $2,508 Putnam VT Small Cap Value Fund $11,240 $9,495 Putnam VT Voyager Fund $44,750 $37,802 Trustee responsibilities and fees The Trustees are responsible for generally overseeing the conduct of the Trusts business. Subject to such policies as the Trustees may determine, Putnam Management furnishes a continuing investment program for the Trust and makes investment decisions on its behalf. Subject to the control of the Trustees, Putnam Management also manages the Trusts other affairs and business. Except for Messrs. Joskow, Patterson, and Putnam, III , as shown below, the Trustees did not own variable annuity contracts or variable life insurance policies that invested in the funds as of December 31, 2010. However, each Trustee owns shares of the retail Putnam mutual funds that are counterparts to the Trusts various portfolios. The funds are offered only to separate accounts of insurance companies. Individual investors may not invest in the funds directly, but only through purchasing variable annuity contracts or variable life insurance policies that include the funds as investment options. I-22 SAI_VT-2011/04 Paul L. Robert E. George PUTNAM VT FUND Joskow Patterson Putnam, III Putnam VT Absolute Return 500 Fund* Putnam VT American Government Income Fund $1-$10,000 Putnam VT Capital Opportunities Fund $1-$10,000 Putnam VT Diversified Income Fund $1-$10,000 Putnam VT Equity Income Fund $1-$10,000 Putnam VT George Putnam Balanced Fund $1-$10,000 Putnam VT Global Asset Allocation Fund $1-$10,000 $10,001-$50,000 Putnam VT Global Equity Fund $1-$10,000 Putnam VT Global Health Care Fund Putnam VT Global Utilities Fund Putnam VT Growth and Income Fund $1-$10,000 Putnam VT Growth Opportunities Fund $1-$10,000 Putnam VT High Yield Fund $1-$10,000 $10,001-$50,000 Putnam VT Income Fund $1-$10,000 Putnam VT International Equity Fund $1-$10,000 Putnam VT International Growth Fund $1-$10,000 Putnam VT International Value Fund $1-$10,000 Putnam VT Investors Fund $1-$10,000 Putnam VT Money Market Fund Putnam VT Multi-Cap Growth Fund $1-$10,000 Putnam VT Multi-Cap Value Fund $1-$10,000 Putnam VT Research Fund $1-$10,000 Putnam VT Small Cap Value Fund $1-$10,000 Putnam VT Voyager Fund $1-$10,000 I-23 SAI_VT-2011/04 *Putnam VT Absolute Return 500 Fund had not commenced operations as of December 31, 2010. The table below shows the value of each Trustees holdings in all of the Putnam funds as of December 31, 2010. Name of Trustee Aggregate dollar range of shares held in all of the Putnam funds overseen by Trustee Ravi Akhoury over $100,000 *Barbara M. Baumann over $100,000 Jameson A. Baxter over $100,000 Charles B. Curtis over $100,000 Robert J. Darretta over $100,000 John A. Hill over $100,000 Paul L. Joskow over $100,000 Kenneth R. Leibler over $100,000 Robert E. Patterson over $100,000 George Putnam, III over $100,000 W. Thomas Stephens over $100,000 **Robert L. Reynolds over $100,000 *Ms. Baumann was elected to the Board of Trustees on July 1, 2010. **Trustee who is an "interested person" (as defined in the Investment Company Act of 1940) of the Trust, Putnam Management and/or Putnam Retail Management. Mr. Reynolds is deemed an interested person by virtue of his positions as an officer of the Trust, Putnam Management and/or Putnam Retail Management. Mr. Reynolds is the President and Chief Executive Officer of Putnam Investments, LLC and President of the Trust and each of the other Putnam funds. None of the other Trustees is an interested person. Each independent Trustee of the Trust receives an annual retainer fee and an additional fee for each Trustees meeting attended. Independent Trustees also are reimbursed for expenses they incur relating to their services as Trustees. All of the current independent Trustees of the Trust are Trustees of all the Putnam funds and receive fees for their services. The Trustees periodically review their fees to ensure that such fees continue to be appropriate in light of their responsibilities as well as in relation to fees paid to trustees of other mutual fund complexes. The Board Policy and Nominating Committee, which consists solely of independent Trustees of the Trust, estimates that committee and Trustee meeting time, together with the appropriate preparation, requires the equivalent of at least four business days per Trustee meeting. The standing committees of the Board of Trustees, and the number of times each committee met during your funds most recently completed fiscal year, are shown in the table below: I-24 SAI_VT-2011/04 Audit and Compliance Committee 12 Board Policy and Nominating Committee 8 Brokerage Committee 5 Communications, Service and Marketing 1 Committee+ Contract Committee 12 Distributions Committee 9 Executive Committee 1 Investment Oversight Committees: Investment Oversight Committee A 8 Investment Oversight Committee B 8 Investment Oversight Committee C+ 5 Investment Oversight Committee D+ 5 Investment Oversight Committee E+ 5 Investment Oversight Coordinating Committee+ 2 Pricing Committee 7 + As of July 1, 2010, the Boards committee structured changed, resulting in the elimination of these committees. The following table shows the year each Trustee was first elected a Trustee of the Putnam funds, the fees paid to each Trustee by each fund for fiscal 2010 (except for Putnam VT Absolute Return 500 Fund, which shows the estimated fees to be paid for its first full fiscal year), and the fees paid to each Trustee by all of the Putnam funds during calendar year 2010: I-25 SAI_VT-2011/04 COMPENSATION TABLE Aggregate compensation from: Putnam VT Putnam VT Putnam VT Putnam VT Putnam VT Putnam VT Putnam VT Putnam VT Absolute American Capital Diversified Equity George Global Asset Global Return 500 Government Opportunities Income Income Fund Putnam Allocation Equity Fund Trustee/Year Fund Income Fund Fund Balanced Fund (estimated) Fund Fund Ravi Akhoury/2009 $205 $667 $118 $2,245 $1,628 $895 $984 $986 Barbara M. Baumann/2010(3) 205 253 45 861 583 325 363 346 Jameson A. Baxter/1994(4) 205 679 120 2,285 1,659 912 1,002 1,005 Charles B. Curtis/2001 205 655 116 2,206 1,598 878 966 967 Robert J. Darretta/2007 205 679 120 2,285 1,659 912 1,002 1,005 Myra R. Drucker/2004(4)(5) N/A 679 120 2,285 1,659 912 1,002 1,005 John A. Hill/1985(4)(6) 266 812 143 2,733 1,980 1,089 1,196 1,199 Paul L. Joskow/1997(4) 205 679 120 2,285 1,659 912 1,002 1,005 Elizabeth T. Kennan/1992(4)(5) N/A 426 75 1,424 1,076 587 639 659 Kenneth R. Leibler/2006 205 679 120 2,285 1,659 912 1,002 1,005 Robert E. Patterson/1984 205 679 120 2,285 1,659 912 1,002 1,005 George Putnam, III/1984 205 679 120 2,285 1,659 912 1,002 1,005 W. Thomas Stephens/1997(7) 205 679 120 2,285 1,659 912 1,002 1,005 Richard B. Worley/2004(5) N/A 655 116 2,206 1,598 878 966 967 Robert L. Reynolds/2008(8) N/A N/A N/A N/A N/A N/A N/A N/A I-26 SAI_VT-2011/04 COMPENSATION TABLE (continued) Aggregate compensation from: Putnam Putnam VT Putnam VT Putnam VT Putnam VT Putnam VT Putnam VT VT Global Growth and Growth High Yield Income International Global Utilities Income Fund Opportunities Fund Fund Equity Fund Trustee/Year Health Fund Fund Care Fund Ravi Akhoury/2009 $541 $696 $5,924 $115 $1,779 $1,989 $2,355 Barbara M. Baumann/2010(3) 188 247 2,091 40 667 747 837 Jameson A. Baxter/1994(4) 552 710 6,037 117 1,812 2,025 2,401 Charles B. Curtis/2001 531 682 5,810 113 1,747 1,953 2,310 Robert J. Darretta/2007 552 710 6,037 117 1,812 2,025 2,401 Myra R. Drucker/2004(4)(5) 552 710 6,037 117 1,812 2,025 2,401 John A. Hill/1985(4)(6) 658 847 7,202 140 2,165 2,420 2,864 Paul L. Joskow/1997(4) 552 710 6,037 117 1,812 2,025 2,401 Elizabeth T. Kennan/1992(4)(5) 363 463 3,946 77 1,144 1,278 1,565 Kenneth R. Leibler/2006 552 710 6,037 117 1,812 2,025 2,401 Robert E. Patterson/1984 552 710 6,037 117 1,812 2,025 2,401 George Putnam, III/1984 552 710 6,037 117 1,812 2,025 2,401 W. Thomas Stephens/1997(7) 552 710 6,037 117 1,812 2,025 2,401 Richard B. Worley/2004(5) 531 682 5,810 113 1,747 1,953 2,310 Robert L. Reynolds/2008(8) N/A N/A N/A N/A N/A N/A N/A I-27 SAI_VT-2011/04 COMPENSATION TABLE (continued) Aggregate compensation from: Putnam VT Putnam VT Putnam VT Putnam VT Putnam VT Putnam VT Putnam VT International International Investors Money Multi-Cap Multi-Cap Research Growth Value Fund Fund Market Growth Value Fund Fund Fund Fund Fund Trustee/Year Ravi Akhoury/2009 $330 $712 $1,127 $1,488 $2,484 $174 $287 Barbara M. Baumann/2010(3) 116 249 401 538 1,001 63 102 Jameson A. Baxter/1994(4) 336 726 1,148 1,516 2,528 177 292 Charles B. Curtis/2001 323 698 1,105 1,459 2,440 171 281 Robert J. Darretta/2007 336 726 1,148 1,516 2,528 177 292 Myra R. Drucker/2004(4)(5) 336 726 1,148 1,516 2,528 177 292 John A. Hill/1985(4)(6) 401 865 1,370 1,811 3,018 211 349 Paul L. Joskow/1997(4) 336 726 1,148 1,516 2,528 177 292 Elizabeth T. Kennan/1992(4)(5) 220 477 747 978 1,526 114 191 Kenneth R. Leibler/2006 336 726 1,148 1,516 2,528 177 292 Robert E. Patterson/1984 336 726 1,148 1,516 2,528 177 292 George Putnam, III/1984 336 726 1,148 1,516 2,528 177 292 W. Thomas Stephens/1997(7) 336 726 1,148 1,516 2,528 177 292 Richard B. Worley/2004(5) 323 698 1,105 1,459 2,440 171 281 Robert L. Reynolds/2008(8) N/A N/A N/A N/A N/A N/A N/A I-28 SAI_VT-2011/04 COMPENSATION TABLE (continued) Aggregate compensation from: Putnam VT Putnam VT Small Cap Voyager Value Fund Fund Trustee/Year Ravi Akhoury/2009 $1,078 $4,291 Barbara M. Baumann/2010(3) 392 1,547 Jameson A. Baxter/1994(4) 1,098 4,371 Charles B. Curtis/2001 1,059 4,212 Robert J. Darretta/2007 1,098 4,371 Myra R. Drucker/2004(4)(5) 1,098 4,371 John A. Hill/1985(4)(6) 1,311 5,216 Paul L. Joskow/1997(4) 1,098 4,371 Elizabeth T. Kennan/1992(4)(5) 706 2,824 Kenneth R. Leibler/2006 1,098 4,371 Robert E. Patterson/1984 1,098 4,371 George Putnam, III/1984 1,098 4,371 W. Thomas Stephens/1997(7) 1,098 4,371 Richard B. Worley/2004(5) 1,059 4,212 Robert L. Reynolds/2008(8) N/A N/A I-29 SAI_VT-2011/04 COMPENSATION TABLE (continued) Pension or retirement benefits accrued as part of fund expenses from: Putnam Putnam Putnam VT Putnam VT Putnam Putnam VT Putnam VT VT VT Capital Diversified VT Equity George Global Absolute American Opportunities Income Income Putnam Asset Return 500 Government Fund Fund Fund Balanced Allocation Trustee/Year Fund Income Fund Fund (estimated) Fund Ravi Akhoury/2009 N/A N/A N/A N/A N/A N/A N/A Barbara M. Baumann/2010(3) N/A N/A N/A N/A N/A N/A N/A Jameson A. Baxter/1994(4) $38 $303 $55 $1,021 $731 $398 $443 Charles B. Curtis/2001 26 209 38 706 506 275 306 Robert J. Darretta/2007 N/A N/A N/A N/A N/A N/A N/A Myra R. Drucker/2004(4)(5) N/A N/A N/A N/A N/A N/A N/A John A. Hill/1985(4)(6) 64 516 94 1,739 1,246 678 755 Paul L. Joskow/1997(4) 25 203 37 683 489 266 297 Elizabeth T. Kennan/1992(4)(5) N/A 405 73 1,365 978 532 592 Kenneth R. Leibler/2006 N/A N/A N/A N/A N/A N/A N/A Robert E. Patterson/1984 36 292 53 984 705 384 427 George Putnam, III/1984 33 268 49 903 647 352 392 W. Thomas Stephens/1997(7) 28 226 41 761 545 297 330 Richard B. Worley/2004(5) N/A N/A N/A N/A N/A N/A N/A Robert L. Reynolds/2008(8) N/A N/A N/A N/A N/A N/A N/A I-30 SAI_VT-2011/04 COMPENSATION TABLE (continued) Pension or retirement benefits accrued as part of fund expenses from: Putnam VT Putnam VT Putnam VT Putnam VT Putnam VT Putnam Putnam Putnam VT Global Global Global Growth and Growth VT High VT International Equity Health Utilities Income Opportunities Yield Income Equity Fund Fund Care Fund Fund Fund Fund Fund Fund Trustee/Year Ravi Akhoury/2009 N/A N/A N/A N/A N/A N/A N/A N/A Barbara M. Baumann/2010(3) N/A N/A N/A N/A N/A N/A N/A N/A Jameson A. Baxter/1994(4) $437 $238 $310 $2,623 $51 $813 $891 $1,064 Charles B. Curtis/2001 302 164 214 1,813 35 562 616 736 Robert J. Darretta/2007 N/A N/A N/A N/A N/A N/A N/A N/A Myra R. Drucker/2004(4)(5) N/A N/A N/A N/A N/A N/A N/A N/A John A. Hill/1985(4)(6) 744 405 528 4,467 87 1,385 1,518 1,813 Paul L. Joskow/1997(4) 292 159 207 1,755 34 544 596 712 Elizabeth T. Kennan/1992(4)(5) 584 318 414 3,505 68 1,086 1,191 1,422 Kenneth R. Leibler/2006 N/A N/A N/A N/A N/A N/A N/A N/A Robert E. Patterson/1984 421 229 299 2,528 49 784 859 1,026 George Putnam, III/1984 386 210 274 2,319 45 719 788 941 W. Thomas Stephens/1997(7) 325 177 231 1,954 38 606 664 793 Richard B. Worley/2004(5) N/A N/A N/A N/A N/A N/A N/A N/A Robert L. Reynolds/2008(8) N/A N/A N/A N/A N/A N/A N/A N/A I-31 SAI_VT-2011/04 COMPENSATION TABLE (continued) Pension or retirement benefits accrued as part of fund expenses from: Putnam VT Putnam VT Putnam VT Putnam VT Putnam VT Putnam VT International International Investors Money Multi-Cap Multi-Cap Growth Fund Value Fund Fund Market Fund Growth Fund Value Fund Trustee/Year Ravi Akhoury/2009 N/A N/A N/A N/A N/A N/A Barbara M. Baumann/2010(3) N/A N/A N/A N/A N/A N/A Jameson A. Baxter/1994(4) $148 $318 $502 $640 $1,301 $78 Charles B. Curtis/2001 102 220 347 442 899 54 Robert J. Darretta/2007 N/A N/A N/A N/A N/A N/A Myra R. Drucker/2004(4)(5) N/A N/A N/A N/A N/A N/A John A. Hill/1985(4)(6) 252 541 856 1,090 2,216 133 Paul L. Joskow/1997(4) 99 213 336 428 870 52 Elizabeth T. Kennan/1992(4)(5) 198 425 671 855 1,739 104 Kenneth R. Leibler/2006 N/A N/A N/A N/A N/A N/A Robert E. Patterson/1984 143 306 484 617 1,254 75 George Putnam, III/1984 131 281 444 566 1,150 69 W. Thomas Stephens/1997(7) 110 237 374 477 969 58 Richard B. Worley/2004(5) N/A N/A N/A N/A N/A N/A Robert L. Reynolds/2008(8) N/A N/A N/A N/A N/A N/A I-32 SAI_VT-2011/04 COMPENSATION TABLE (continued) Pension or retirement benefits accrued as part of fund expenses from: Putnam VT Putnam VT Small Putnam VT Research Fund Cap Value Fund Voyager Fund Trustee/Year Ravi Akhoury/2009 N/A N/A N/A Barbara M. Baumann/2010(3) N/A N/A N/A Jameson A. Baxter/1994(4) $127 $485 $1,946 Charles B. Curtis/2001 88 336 1,346 Robert J. Darretta/2007 N/A N/A N/A Myra R. Drucker/2004(4)(5) N/A N/A N/A John A. Hill/1985(4)(6) 217 827 3,315 Paul L. Joskow/1997(4) 85 325 1,302 Elizabeth T. Kennan/1992(4)(5) 170 649 2,601 Kenneth R. Leibler/2006 N/A N/A N/A Robert E. Patterson/1984 123 468 1,876 George Putnam, III/1984 113 429 1,721 W. Thomas Stephens/1997(7) 95 362 1,450 Richard B. Worley/2004(5) N/A N/A N/A Robert L. Reynolds/2008(8) N/A N/A N/A I-33 SAI_VT-2011/04 Estimated annual Total benefits from all compensation Putnam funds from all upon Putnam funds Trustee/Year retirement Ravi Akhoury/2009 N/A $284,500 Barbara M. Baumann/2010(3) N/A $109,500 Jameson A. Baxter/199 $110,500 $289,500 Charles B. Curtis/2001 $113,900 $279,500 Robert J. Darretta/2007 N/A $289,500 Myra R. Drucker/2004(4)(5) N/A $289,500 John A. Hill/1985(4)(6) $161,700 $346,063 Paul L. Joskow/1997(4) $113,400 $289,500 Elizabeth T. $108,000 Kennan/1992(4)(5) $180,000 Kenneth R. Leibler/2006 N/A $289,500 Robert E. Patterson/1984 $106,500 $289,500 George Putnam, III/1984 $130,300 $289,500 W. Thomas Stephens/1997(7) $107,100 $289,500 Richard B. Worley/2004(5) N/A $279,500 Robert L. Reynolds/2008(8) N/A N/A (1) Estimated benefits for each Trustee are based on Trustee fee rates for calendar years 2003, 2004 and 2005. (2) As of December 31, 2010, there were 104 funds in the Putnam family. (3) Ms. Baumann was elected to the Board of Trustees of the Putnam funds effective July 1, 2010. (4) Certain Trustees are also owed compensation deferred pursuant to a Trustee Compensation Deferral Plan. As of December 31, 2010, the total amounts of deferred compensation payable by the funds, other than VT Absolute Return 500 Fund , which is newly created, including income earned on such amounts, to these Trustees were: I-34 SAI_VT-2011/04 Ms. Baxter Ms. Drucker Mr. Hill Dr. Joskow Dr. Kennan VT American Government Income Fund $2,965.14 $1,027.84 $10,767.59 $2,651.65 $350.61 VT Capital Opportunities Fund $1,490.09 $516.52 $5,411.08 $1,332.54 $176.19 VT Diversified Income Fund $4,033.04 $1,398.01 $14,645.55 $3,606.65 $476.88 VT Equity Income Fund $5,838.20 $2,023.75 $21,200.76 $5,220.95 $690.32 VT George Putnam Balanced Fund $4,076.98 $1,413.24 $14,805.08 $3,645.93 $482.07 VT Global Asset Allocation Fund $6,857.34 $2,377.03 $24,901.66 $6,132.34 $810.83 VT Global Equity Fund $12,697.37 $4,401.41 $46,109.08 $11,354.93 $1,501.37 VT Global Health Care Fund $3,020.56 $1,047.05 $10,968.82 $2,701.21 $357.16 VT Global Utilities Fund $7,685.62 $2,664.14 $27,909.47 $6,873.05 $908.77 VT Growth and Income Fund $34,213.64 $11,859.81 $124,242.99 $30,596.36 $4,045.50 VT Growth Opportunities Fund $2,470.07 $856.23 $8,969.80 $2,208.92 $292.07 VT High Yield Fund $9,139.87 $3,168.24 $33,190.41 $8,173.54 $1,080.72 VT Income Fund $9,429.03 $3,268.47 $34,240.44 $8,432.13 $1,114.91 VT International Equity Fund $5,358.27 $1,857.39 $19,457.97 $4,791.76 $633.57 VT International Growth Fund $3,120.55 $1,081.71 $11,331.94 $2,790.63 $368.98 VT International Value Fund $3,333.76 $1,155.61 $12,106.17 $2,981.29 $394.19 VT Investors Fund $5,877.90 $2,037.51 $21,344.95 $5,256.45 $695.02 VT Money Market Fund $3,761.86 $1,304.01 $13,660.78 $3,364.13 $444.81 VT Multi-Cap Growth Fund $26,879.89 $9,317.64 $97,611.28 $24,037.97 $3,178.34 VT Multi-Cap Value Fund $1,731.66 $600.26 $6,288.32 $1,548.58 $204.76 VT Research Fund $2,938.14 $1,018.48 $10,669.54 $2,627.50 $347.41 VT Small Cap Value Fund $3,835.84 $1,329.65 $13,929.41 $3,430.29 $453.56 VT Voyager Fund $27,058.73 $9,379.63 $98,260.72 $24,197.91 $3,199.49 I-35 SAI_VT-2011/04 (5) Dr. Kennan, Mr. Worley, and Ms. Drucker retired from the Board of Trustees of the Putnam funds on June 30, 2010, December 14, 2010, and Januuary 30, 2011, respectively. Upon Dr. Kennans retirement, she became eligible to receive annual retirement benefit payments from the funds commencing on January 15, 2011. (6) Includes additional compensation to Mr. Hill for service as Chairman of the Trustees of the Putnam funds. (7) Mr. Stephens, who retired from the Board of Trustees of the Putnam funds on March 31, 2008, was re-elected to the Board of Trustees on May 14, 2009. Upon his retirement, Mr. Stephens became entitled to receive annual retirement benefit payments from the funds commencing on January 15, 2009. In connection with his re-election to the Board of Trustees, Mr. Stephens has agreed to suspend the balance of his retirement benefit payments for the duration of his service as a Trustee. (8) Mr. Reynolds is an interested person of the Trust, Putnam Management and/or Putnam Retail Management. Under a Retirement Plan for Trustees of the Putnam funds (the Plan), each Trustee who retires with at least five years of service as a Trustee of the funds is entitled to receive an annual retirement benefit equal to one-half of the average annual attendance and retainer fees paid to such Trustee for calendar years 2003, 2004 and 2005. This retirement benefit is payable during a Trustee's lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. A death benefit, also available under the Plan, ensures that the Trustee and his or her beneficiaries will receive benefit payments for the lesser of an aggregate period of (i) ten years, or (ii) such Trustee's total years of service. The Plan Administrator (currently the Board Policy and Nominating Committee) may terminate or amend the Plan at any time, but no termination or amendment will result in a reduction in the amount of benefits (i) currently being paid to a Trustee at the time of such termination or amendment, or (ii) to which a current Trustee would have been entitled had he or she retired immediately prior to such termination or amendment. The Trustees have terminated the Plan with respect to any Trustee first elected to the board after 2003. For additional information concerning the Trustees, see "Management" in Part II of this SAI. Share ownership As of the commencement of operation of Putnam VT Absolute Return 500 Fund on April 28, 2011, Putnam Investment Holdings, LLC owned of record and beneficially 100% of the shares of the fund and therefore may be deemed to control the fund. Putnam Investment Holdings, LLC, a Delaware limited liability company, is owned through a series of subsidiaries by Great-West Lifeco Inc., a Canadian corporation. The address of Putnam Investment Holdings is One Post Office Square, Boston, MA 02109. At March 31, 2011, the officers and Trustees as a group owned directly no shares of the Trust or any fund thereof. As of that date, less than 1% of the value of the accumulation units with respect to any fund was attributable to the officers and Trustees of the Trust, as a group, owning variable annuity contracts or variable life insurance policies issued by the insurers listed in the following tables or by other insurers that may hold shares of a fund. Except as noted below, no person owned of record or to the knowledge of the Trust beneficially 5% or more of the shares of any fund of the Trust. I-36 SAI_VT-2011/04 Fund and Class Shareholder name and address Percentage Owned PUTNAM VT AMERICAN GOVERNMENT 56.01% INCOME IA HARTFORD LIFE & ANNUITY(5)* PUTNAM VT AMERICAN GOVERNMENT 43.99% INCOME IA HARTFORD LIFE(7)* PUTNAM VT AMERICAN GOVERNMENT ALLSTATE LIFE INSURANCE CO(1)* 69.51% INCOME IB PUTNAM VT AMERICAN GOVERNMENT HARTFORD LIFE & ANNUITY(5) 15.22% INCOME IB PUTNAM VT AMERICAN GOVERNMENT ALLSTATE LIFE OF NEW YORK (2) 5.83% INCOME IB PUTNAM VT AMERICAN GOVERNMENT HARTFORD LIFE (7) 5.60% INCOME IB PUTNAM VT CAPITAL OPPORTUNITIES IA HARTFORD LIFE & ANNUITY(5)* 53.44% PUTNAM VT CAPITAL OPPORTUNITIES IA HARTFORD LIFE INS CO(6)* 46.56% PUTNAM VT CAPITAL OPPORTUNITIES IB HARTFORD LIFE & ANNUITY(5)* 55.17% PUTNAM VT CAPITAL OPPORTUNITIES IB ALLSTATE LIFE INSURANCE CO(1)* 32.24% PUTNAM VT CAPITAL OPPORTUNITIES IB HARTFORD LIFE INS CO(6) 9.90% PUTNAM VT DIVERSIFIED INCOME IA HARTFORD LIFE & ANNUITY(5)* 51.31% PUTNAM VT DIVERSIFIED INCOME IA HARTFORD LIFE(7)* 47.45% PUTNAM VT DIVERSIFIED INCOME IB HARTFORD LIFE & ANNUITY(5)* 62.22% PUTNAM VT DIVERSIFIED INCOME IB ALLSTATE LIFE INSURANCE CO(1) 10.85% PUTNAM VT DIVERSIFIED INCOME IB HARTFORD LIFE(7) 22.23% PUTNAM VT EQUITY INCOME IA HARTFORD LIFE & ANNUITY(5)* 62.92% PUTNAM VT EQUITY INCOME IA HARTFORD LIFE INSURANCE CO(6)* 32.55% PUTNAM VT EQUITY INCOME IB ALLSTATE LIFE INSURANCE CO(1)* 46.85% PUTNAM VT EQUITY INCOME IB HARTFORD LIFE & ANNUITY(5) 21.77% METLIFE INVESTORS VA/VL ACCT 14.32% PUTNAM VT EQUITY INCOME IB 1(10) PUTNAM VT EQUITY INCOME IB HARTFORD LIFE INSURANCE CO(6) 7.47% PUTNAM VT GEORGE PUTNAM BALANCED IA HARTFORD LIFE & ANNUITY(5)* 62.45% PUTNAM VT GEORGE PUTNAM BALANCED IA HARTFORD LIFE(7)* 36.53% PUTNAM VT GEORGE PUTNAM BALANCED IB ALLSTATE LIFE INSURANCE CO(1)* 67.89% PUTNAM VT GEORGE PUTNAM BALANCED IB HARTFORD LIFE & ANNUITY(5) 19.57% PUTNAM VT GEORGE PUTNAM BALANCED IB HARTFORD LIFE(7) 6.18% PUTNAM VT GEORGE PUTNAM BALANCED IB ALLSTATE LIFE OF NEW YORK(2) 5.36% PUTNAM VT GLOBAL ASSET ALLOCATION IA HARTFORD LIFE & ANNUITY(5)* 50.75% PUTNAM VT GLOBAL ASSET ALLOCATION IA HARTFORD LIFE(7)* 45.67% PUTNAM VT GLOBAL ASSET ALLOCATION IB ALLSTATE LIFE INSURANCE CO(1)* 40.17% PUTNAM VT GLOBAL ASSET ALLOCATION IB HARTFORD LIFE & ANNUITY(5)* 40.01% PUTNAM VT GLOBAL ASSET ALLOCATION IB HARTFORD LIFE(7) 13.00% I-37 SAI_VT-2011/04 Fund and Class Shareholder name and address Percentage Owned PUTNAM VT GLOBAL ASSET ALLOCATION IB ALLSTATE LIFE OF NEW YORK(2) 6.68% PUTNAM VT GLOBAL EQUITY IA HARTFORD LIFE & ANNUITY(5)* 51.66% PUTNAM VT GLOBAL EQUITY IA HARTFORD LIFE(7)* 48.02% PUTNAM VT GLOBAL EQUITY IB ALLSTATE LIFE INSURANCE CO(1)* 73.36% PUTNAM VT GLOBAL EQUITY IB HARTFORD LIFE & ANNUITY(5) 9.07% PUTNAM VT GLOBAL EQUITY IB ALLSTATE LIFE OF NEW YORK(2) 7.56% PUTNAM VT GLOBAL EQUITY IB AGEON PFL FIRST UNION(13) 6.05% PUTNAM VT GLOBAL HEALTH CARE IA HARTFORD LIFE & ANNUITY(5)* 54.11% PUTNAM VT GLOBAL HEALTH CARE IA HARTFORD LIFE(7)* 45.70% PUTNAM VT GLOBAL HEALTH CARE IB ALLSTATE LIFE INSURANCE CO(1)* 42.26% RIVERSOURCE LIFE INSURANCE 35.75% PUTNAM VT GLOBAL HEALTH CARE IB COMPANY(12)* PUTNAM VT GLOBAL HEALTH CARE IB LINCOLN NATIONAL VARIABLE(9) 7.80% PUTNAM VT GLOBAL UTILITIES FUND IA HARTFORD LIFE(7)* 53.72% PUTNAM VT GLOBAL UTILITIES FUND IA HARTFORD LIFE & ANNUITY(5)* 46.27% PUTNAM VT GLOBAL UTILITIES FUND IB ALLSTATE LIFE INSURANCE CO(1)* 78.79% PUTNAM VT GLOBAL UTILITIES FUND IB ALLSTATE LIFE OF NY(2) 8.85% PUTNAM VT GLOBAL UTILITIES FUND IB HARTFORD LIFE & ANNUITY(5) 8.46% PUTNAM VT GROWTH AND INCOME IA HARTFORD LIFE(7)* 50.44% PUTNAM VT GROWTH AND INCOME IA HARTFORD LIFE & ANNUITY(5)* 48.23% PUTNAM VT GROWTH AND INCOME IB ALLSTATE LIFE INSURANCE CO(1)* 62.70% PUTNAM VT GROWTH AND INCOME IB HARTFORD LIFE & ANNUITY(5) 11.24% PUTNAM VT GROWTH AND INCOME IB ALLSTATE LIFE OF NY(2) 5.69% PUTNAM VT GROWTH AND INCOME IB HARTFORD LIFE(7) 5.09% PUTNAM VT GROWTH OPPORTUNITIES IA HARTFORD LIFE & ANNUITY(5)* 58.82% PUTNAM VT GROWTH OPPORTUNITIES IA HARTFORD LIFE(7)* 41.18% PUTNAM VT GROWTH OPPORTUNITIES IB ALLSTATE LIFE INSURANCE CO(1)* 71.77% PUTNAM VT GROWTH OPPORTUNITIES IB HARTFORD LIFE & ANNUITY(5) 8.92% PUTNAM VT GROWTH OPPORTUNITIES IB HARTFORD LIFE(7) 7.26% PUTNAM VT GROWTH OPPORTUNITIES IB ALLSTATE LIFE OF NY(2) 6.95% CUNA MUTUAL LIFE INSURANCE 35.33% PUTNAM VT HIGH YIELD IA CO(4)* PUTNAM VT HIGH YIELD IA HARTFORD LIFE & ANNUITY(5)* 33.73% PUTNAM VT HIGH YIELD IA HARTFORD LIFE(7)* 28.04% PUTNAM VT HIGH YIELD IB ALLSTATE LIFE INSURANCE CO(1)* 44.92% PUTNAM VT HIGH YIELD IB HARTFORD LIFE & ANNUITY(5) 18.54% PUTNAM VT HIGH YIELD IB JEFFERSON NATIONAL LIFE(14) 13.08% RIVERSOURCE LIFE INSURANCE 8.54% PUTNAM VT HIGH YIELD IB COMPANY(12) PUTNAM VT HIGH YIELD IB ALLSTATE LIFE OF NY(2) 5.45% I-38 SAI_VT-2011/04 Fund and Class Shareholder name and address Percentage Owned PUTNAM VT INCOME IA HARTFORD LIFE(7)* 50.73% PUTNAM VT INCOME IA HARTFORD LIFE & ANNUITY(5)* 44.69% PUTNAM VT INCOME IB ALLSTATE LIFE INSURANCE CO(1)* 67.67% PUTNAM VT INCOME IB HARTFORD LIFE & ANNUITY(5) 16.18% PUTNAM VT INCOME IB ALLSTATE LIFE OF NY(2) 9.74% PUTNAM VT INCOME IB HARTFORD LIFE(7) 6.16% PUTNAM VT INTERNATIONAL EQUITY IA HARTFORD LIFE & ANNUITY(5)* 57.88% PUTNAM VT INTERNATIONAL EQUITY IA HARTFORD LIFE(7)* 35.04% PUTNAM VT INTERNATIONAL EQUITY IA HARTFORD LIFE INSURANCE CO. 6.85% PUTNAM VT INTERNATIONAL EQUITY IB HARTFORD LIFE & ANNUITY(5)* 32.37% PUTNAM VT INTERNATIONAL EQUITY IB ALLSTATE LIFE INSURANCE CO(1)* 25.23% PUTNAM VT INTERNATIONAL EQUITY IB HARTFORD LIFE(7) 14.72% PUTNAM VT INTERNATIONAL EQUITY IB RIVERSOURCE LIFE INSURANCE 8.64% COMPANY (12) PUTNAM VT INTERNATIONAL EQUITY IB ALLSTATE NORTHBROOK LIFE(3) 7.43% PUTNAM VT INTERNATIONAL GROWTH IA HARTFORD LIFE & ANNUITY(5)* 54.89% PUTNAM VT INTERNATIONAL GROWTH IA HARTFORD LIFE(7)* 44.92% PUTNAM VT INTERNATIONAL GROWTH IB ALLSTATE LIFE INSURANCE CO(1)* 78.19% PUTNAM VT INTERNATIONAL GROWTH IB HARTFORD LIFE & ANNUITY(5) 8.43% PUTNAM VT INTERNATIONAL GROWTH IB ALLSTATE LIFE OF NY(2) 5.68% PUTNAM VT INTERNATIONAL VALUE IA HARTFORD LIFE & ANNUITY(5)* 55.26% PUTNAM VT INTERNATIONAL VALUE IA HARTFORD LIFE(7)* 32.57% PUTNAM VT INTERNATIONAL VALUE IA AM GEN SIGNATURE II A(8) 10.73% PUTNAM VT INTERNATIONAL VALUE IB ALLSTATE LIFE INSURANCE CO(1)* 43.94% PUTNAM VT INTERNATIONAL VALUE IB HARTFORD LIFE & ANNUITY(5) 17.44% PUTNAM VT INTERNATIONAL VALUE IB LINCOLN BENEFIT LIFE CO(8) 8.77% PUTNAM VT INTERNATIONAL VALUE IB LINCOLN BENEFIT LIFE CO(8) 7.78% PUTNAM VT INTERNATIONAL VALUE IB HARTFORD LIFE(7) 6.76% PUTNAM VT INVESTORS IA HARTFORD LIFE & ANNUITY(5)* 50.32% PUTNAM VT INVESTORS IA HARTFORD LIFE(7)* 49.66% PUTNAM VT INVESTORS IB HARTFORD LIFE & ANNUITY(5)* 42.32% PUTNAM VT INVESTORS IB ALLSTATE LIFE INSURANCE CO(1)* 35.20% PUTNAM VT INVESTORS IB HARTFORD LIFE(7) 19.03% PUTNAM VT MONEY MARKET IA HARTFORD LIFE & ANNUITY(5)* 50.51% PUTNAM VT MONEY MARKET IA HARTFORD LIFE(7)* 46.45% PUTNAM VT MONEY MARKET IB ALLSTATE LIFE INSURANCE CO(1)* 69.99% PUTNAM VT MONEY MARKET IB ALLSTATE LIFE OF NY(2) 15.60% PUTNAM VT MONEY MARKET IB AEGON PFL FIRST UNION(13) 6.03% PUTNAM VT MULTI-CAP GROWTH IA HARTFORD LIFE & ANNUITY(5)* 35.86% I-39 SAI_VT-2011/04 Fund and Class Shareholder name and address Percentage Owned PUTNAM VT MULTI-CAP GROWTH IA HARTFORD LIFE(7)* 32.48% PUTNAM VT MULTI-CAP GROWTH IA RIVERSOURCE LIFE INSURANCE 27.32% COMPANY (12)* PUTNAM VT MULTI-CAP GROWTH IB ALLSTATE LIFE INSURANCE CO(1)* 52.36% PUTNAM VT MULTI-CAP GROWTH IB RIVERSOURCE LIFE INSURANCE 21.12% COMPANY (12) PUTNAM VT MULTI-CAP GROWTH IB HARTFORD LIFE & ANNUITY(5) 8.93% PUTNAM VT MULTI-CAP VALUE IA HARTFORD LIFE & ANNUITY(5)* 53.57% PUTNAM VT MULTI-CAP VALUE IA HARTFORD LIFE INSURANCE CO(6)* 46.43% PUTNAM VT MULTI-CAP VALUE IB ALLSTATE LIFE INSURANCE CO(1)* 57.78% PUTNAM VT MULTI-CAP VALUE IB HARTFORD LIFE & ANNUITY(5)* 25.78% PUTNAM VT MULTI-CAP VALUE IB HARTFORD LIFE INSURANCE CO(6)* 10.67% PUTNAM VT MULTI-CAP VALUE IB ALLSTATE LIFE OF NY(2) 5.33% PUTNAM VT RESEARCH IA HARTFORD LIFE & ANNUITY(5)* 54.02% PUTNAM VT RESEARCH IA HARTFORD LIFE(7) 45.98% PUTNAM VT RESEARCH IB ALLSTATE LIFE INSURANCE CO(1)* 80.44% PUTNAM VT RESEARCH IB HARTFORD LIFE & ANNUITY(5) 8.89% PUTNAM VT RESEARCH IB ALLSTATE LIFE OF NY(2) 5.92% PUTNAM VT SMALL CAP VALUE IA HARTFORD LIFE & ANNUITY(5)* 52.93% PUTNAM VT SMALL CAP VALUE IA HARTFORD LIFE(7)* 46.31% PUTNAM VT SMALL CAP VALUE IB HARTFORD LIFE & ANNUITY(5)* 46.41% PUTNAM VT SMALL CAP VALUE IB HARTFORD LIFE(7) 22.14% PUTNAM VT SMALL CAP VALUE IB ALLSTATE LIFE INSURANCE CO(1) 18.33% PUTNAM VT SMALL CAP VALUE IB NORTHBROOK LIFE INSURANCE(3) 9.96% PUTNAM VT VOYAGER IA HARTFORD LIFE(7)* 50.49% PUTNAM VT VOYAGER IA HARTFORD LIFE & ANNUITY(5)* 47.89% PUTNAM VT VOYAGER IB ALLSTATE LIFE INSURANCE CO(1)* 53.33% PUTNAM VT VOYAGER IB HARTFORD LIFE & ANNUITY(5) 14.22% PRINCIPAL FINANCIAL GROUP 8.24% PUTNAM VT VOYAGER IB PFLX(11) PUTNAM VT VOYAGER IB ALLSTATE NORTHBROOK LIFE(3) 5.70% I-40 SAI_VT-2011/04 * Shareholder may be deemed to control the indicated fund. The addresses for the shareholders listed above are: (1) Allstate Life Insurance Co., 3100 Sanders Road, Northbrook, IL 60062 (2) Allstate Life of New York, 3100 Sanders Road, Northbrook, IL 60062 (3) Allstate Northbrook Life, 3100 Sanders Road, Northbrook, IL 60062 (4) CUNA Mutual Insurance Society, 2000 Heritage Way, Waverly, IA 50677 (5) Hartford Life & Annuity, 1 Griffin Rd. N., Windsor, CT 06095 (6) Hartford Life Insurance Co., 1 Griffin Rd. N., Windsor, CT 06095 (7) Hartford Life, 1 Griffin Rd. N., Windsor, CT 06095 (8) Am Gen Signature II A, 2727 Allen PKWY, Suite A, Houston, Texas 77019-2116 (9) Lincoln National Variable, Universal Life, 1300 S. Clinton St., Fort Wayne, IN 46802 (10) MetLife Investors VA/VL Acct 1, 501 Boylston St., Boston, MA 02116 (11) Principal Financial Group PFLX, 711 High St, Des Moines, IA 50392 (12) Riversource Life Insurance Company, 70100 Ameriprise Financial Center, Minneapolis, MN 55474 (13) Aegon PFL First Union, 4333 Edgwood Rd NE, Cedar Rapids IA 52499 (14) Jefferson National Life, 9920 Corporate Campus Dr Ste 1000,Louisville KY 40223 Distribution fees During fiscal 2010, class IB shares of the funds, other than VT Absolute Return 500 Fund, which is newly created, paid the following 12b-1 fees to Putnam Retail Management: Putnam VT American Government Income Fund $142,813 Putnam VT Capital Opportunities Fund $38,292 Putnam VT Diversified Income Fund $903,060 Putnam VT Equity Income Fund $488,094 Putnam VT George Putnam Balanced Fund $283,834 Putnam VT Global Asset Allocation Fund $189,015 Putnam VT Global Equity Fund $73,744 Putnam VT Global Health Care Fund $187,280 Putnam VT Global Utilities Fund $62,764 Putnam VT Growth and Income Fund $684,915 Putnam VT Growth Opportunities Fund $38,456 Putnam VT High Yield Fund $279,959 Putnam VT Income Fund $482,000 Putnam VT International Equity Fund $984,638 Putnam VT International Growth Fund $62,058 Putnam VT International Value Fund $133,167 Putnam VT Investors Fund $446,163 Putnam VT Money Market Fund *$446,986 Putnam VT Multi-Cap Growth Fund $257,497 Putnam VT Multi-Cap Value Fund $34,894 Putnam VT Research Fund $102,959 Putnam VT Small Cap Value Fund $479,932 Putnam VT Voyager Fund $617,327 I-41 SAI_VT-2011/04 * This amount was waived by Putnam Retail Management during the 2010 fiscal year. Investor servicing fees During the 2010 fiscal year, each fund, other than VT Absolute Return 500 Fund, which is newly created, incurred the following fees for investor servicing provided by Putnam Investor Services, Inc. Fund name Investor servicing fees Putnam VT American Government Income Fund $155,644 Putnam VT Capital Opportunities Fund $28,822 Putnam VT Diversified Income Fund $528,000 Putnam VT Equity Income Fund $380,092 Putnam VT George Putnam Balanced Fund $207,618 Putnam VT Global Asset Allocation Fund $230,356 Putnam VT Global Equity Fund $227,694 Putnam VT Global Health Care Fund $123,305 Putnam VT Global Utilities Fund $159,156 Putnam VT Growth and Income Fund $1,375,094 Putnam VT Growth Opportunities Fund $26,733 Putnam VT High Yield Fund $419,045 Putnam VT Income Fund $464,609 Putnam VT International Equity Fund $542,198 Putnam VT International Growth Fund $75,684 Putnam VT International Value Fund $162,883 Putnam VT Investors Fund $262,135 Putnam VT Money Market Fund $338,399 Putnam VT Multi-Cap Growth Fund $593,038 Putnam VT Multi-Cap Value Fund $41,086 Putnam VT Research Fund $66,495 Putnam VT Small Cap Value Fund $255,315 Putnam VT Voyager Fund $1,008,440 PORTFOLIO MANAGERS Other accounts managed I-42 SAI_VT-2011/04 The following tables show the number and approximate assets of other investment accounts (or portions of investment accounts) that each funds portfolio manager managed as of the funds most recent fiscal year-end. The other accounts may include accounts for which the individuals were not designated as a portfolio manager. Unless noted, none of the other accounts pays a fee based on the accounts performance. Other accounts (including PUTNAM VT separate accounts, managed ABSOLUTE RETURN Other accounts that pool account programs, and 500 FUND Other SEC-registered open- assets from more than one single-sponsor defined end and closed-end funds client contribution plan offerings) Portfolio managers Number of Number of Number of accounts Assets accounts Assets accounts Assets Jeffrey Knight 90* $6,488,400,000 9 $2,494,600,000 1 $700,000 James Fetch 78* $5,927,500,000 1 $1,478,700,000 2** $454,900,000 Robert Kea 19* $6,399,700,000 7 $2,167,600,000 0 0 Robert Schoen 19* $6,399,700,000 9 $2,494,600,000 1 $400,000 Jason Vaillancourt 7 $5,838,800,000 1 $1,478,700,000 1 $100,000 * 2 accounts, with total assets of $1,259,800,000, pay an advisory fee based on account performance. ** 1 account, with total assets of $454,700,000, pays an advisory fee based on account performance. Other accounts (including PUTNAM VT separate accounts, managed AMERICAN Other accounts that pool account programs, and single- GOVERNMENT Other SEC-registered open- assets from more than one sponsor defined contribution INCOME FUND end and closed-end funds client plan offerings) Portfolio managers Number of Number of Number of accounts Assets accounts Assets accounts Assets Michael Salm 13* $6,920,500,000 9 $3,858,300,000 10 $3,815,900,000 Daniel Choquette 2 $2,308,000,000 0 0 1 $100,000 · 2 accounts, with total assets of $1,447,300,000, pay an advisory fee based on account performance. Other accounts (including PUTNAM VT separate accounts, managed CAPITAL Other accounts that pool account programs, and OPPORTUNITIES Other SEC-registered open- assets from more than one single-sponsor defined FUND end and closed-end funds client contribution plan offerings) Portfolio managers Number of Number of Number of accounts Assets accounts Assets accounts Assets Joseph Joseph 2 $1,629,000,000 1 $600,000 6 $859,900,000 Randy Farina 2 $1,629,000,000 0 0 6 $859,400,000 John McLanahan 2 $1,629,000,000 0 0 6 $868,200,000 I-43 SAI_VT-2011/04 Other accounts (including PUTNAM VT separate accounts, managed DIVERSIFIED Other accounts that pool account programs, and INCOME FUND Other SEC-registered open-end assets from more than one single-sponsor defined and closed-end funds client contribution plan offerings) Portfolio managers Number of Number of Number of accounts Assets accounts Assets accounts Assets D. William Kohli 25* $7,865,700,000 8 $2,218,700,000 8 $4,101,000,000 Michael Atkin 5 $6,418,500,000 4 $1,368,000,000 2 $1,461,200,000 Kevin Murphy 14** $11,159,300,000 17 $7,821,100,000 12 $3,889,500,000 Michael Salm+ 17++ $14,125,200,000 8 $2,708,400,000 9 $4,812,900,000 Paul Scanlon 20* $11,414,400,000 17 $2,514,300,000 5 $575,600,000 * 2 accounts, with total assets of $1,447,300,000, pay an advisory fee based on account performance. ** 4 accounts, with total assets of $2,014,100,000, pay an advisory fee based on account performance. + Information for Mr. Salm, who joined the fund after the funds fiscal year end, is as of March 31, 2011. ++ 2 accounts, with total assets of $1,751,300,000, pay an advisory fee based on account performance. Other accounts (including PUTNAM VT separate accounts, managed EQUITY INCOME Other accounts that pool account programs, and single- FUND Other SEC-registered open- assets from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio manager Number of Number of Number of accounts Assets accounts Assets accounts Assets Bartlett Geer 1 $3,306,700,000 0 0 2 $268,500,000 Other accounts (including PUTNAM VT separate accounts, managed GEORGE PUTNAM Other accounts that pool account programs, and single- BALANCED FUND Other SEC-registered open- assets from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio managers Number of Number of Number of accounts Assets accounts Assets accounts Assets David Calabro 1 $844,200,000 0 0 1 $200,000 Raman Srivastava 17* $6,021,100,000 18 $6,692,100,000 14 $5,350,700,000 * 4 accounts, with total assets of $2,014,100,000, pay an advisory fee based on account performance. Other accounts (including PUTNAM VT separate accounts, managed GLOBAL ASSET Other accounts that pool account programs, and single- ALLOCATION Other SEC-registered open- assets from more than one sponsor defined contribution FUND end and closed-end funds client plan offerings) Portfolio managers Number of Number of Number of accounts Assets accounts Assets accounts Assets Jeffrey Knight 98* $6,249,000,000 9 $2,494,600,000 1 $700,000 James Fetch 77* $5,688,200,000 1 $1,478,700,000 2** $454,900,000 Robert Kea 25* $6,160,300,000 7 $2,167,600,000 0 0 Robert Schoen 27* $6,160,300,000 9 $2,494,600,000 1 $400,000 Jason Vaillancourt 6* $5,599,400,000 1 $1,478,700,000 1 $100,000 * 2 accounts, with total assets of $1,259,800,000, pay an advisory fee based on account performance. I-44 SAI_VT-2011/04 ** 1 account, with total assets of $454,700,000, pays an advisory fee based on account performance. Other accounts (including PUTNAM VT separate accounts, managed GLOBAL EQUITY Other accounts that pool account programs, and single- FUND Other SEC-registered open- assets from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio manager Number of Number of Number of accounts Assets accounts Assets accounts Assets Darren Jaroch 9 $1,833,700,000 7 $934,400,000 1 $96,800,000 Other accounts (including PUTNAM VT separate accounts, managed GLOBAL HEALTH Other accounts that pool account programs, and single- CARE FUND Other SEC-registered open- assets from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio managers Number of Number of Number of accounts Assets accounts Assets accounts Assets Kelsey Chen 4 $1,193,600,000 0 0 1 $200,000 Christopher Stevo 2 $1,111,100,000 0 0 1 $100,000 Other accounts (including separate accounts, managed PUTNAM VT Other accounts that pool account programs, and single- GLOBAL UTILITIES Other SEC-registered open- assets from more than one sponsor defined contribution FUND end and closed-end funds client plan offerings) Portfolio manager Number Number Number of of of accounts Assets accounts Assets accounts Assets Michael Yogg 4 $364,700,000 0 0 1 3,200,000 Other accounts (including PUTNAM VT separate accounts, managed GROWTH AND Other accounts that pool account programs, and single- INCOME FUND Other SEC-registered open-end assets from more than one sponsor defined contribution and closed-end funds client plan offerings) Portfolio manager Number of Number of Number of accounts Assets accounts Assets accounts Assets Robert Ewing 2 $5,200,500,000 0 0 1 $500,000 Other accounts (including PUTNAM VT separate accounts, managed GROWTH Other accounts that pool account programs, and single- OPPORTUNITIES Other SEC-registered open-end assets from more than one sponsor defined contribution FUND and closed-end funds client plan offerings) Portfolio manager Number of Number of Number of accounts Assets accounts Assets accounts Assets Robert Brookby 3 $4,930,200,000 2 $28,200,000 2 $85,300,000 I-45 SAI_VT-2011/04 Other accounts (including separate accounts, managed PUTNAM VT HIGH Other accounts that pool account programs, single- YIELD FUND Other SEC-registered open- assets from more than one sponsor defined contribution Portfolio managers end and closed-end funds client plan offerings) Number of Number of Number of accounts Assets accounts Assets accounts Assets Paul Scanlon 20* $11,501,100,000 17 $2,514,300,000 5 $575,600,000 Norman Boucher 7 $2,856,600,000 4 $565,400,000 5 $575,100,000 Robert Salvin 8 $3,635,400,000 5 $573,900,000 6 $767,100,000 * 2 accounts, with total assets of $1,447,300,000, pay an advisory fee based on account performance. Other accounts (including separate accounts, managed PUTNAM VT Other accounts that pool account programs, and single- INCOME FUND Other SEC-registered open- assets from more than one sponsor defined contribution Portfolio managers end and closed-end funds client plan offerings) Number of Number of Number of accounts Assets accounts Assets accounts Assets Michael Salm 13* $6,618,500,000 9 $3,858,300,000 10 $3,815,900,000 Carl Bell 3* $2,817,700,000 6 $2,082,400,000 5 $569,900,000 Kevin Murphy 14** $11,236,700,000 17 $7,821,100,000 12 $3,889,500,000 Raman Srivastava 17** $5,645,900,000 18 $6,692,100,000 14 * 2 accounts, with total assets of $1,447,300,000, pay an advisory fee based on account performance. ** 4 accounts, with total assets of $2,014,100,000, pay an advisory fee based on account performance. Other accounts (including PUTNAM VT separate accounts, managed INTERNATIONAL Other accounts that pool account programs, and single- EQUITY FUND Other SEC-registered open- assets from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio manager Number of Number of Number of accounts Assets accounts Assets accounts Assets Simon Davis 2 $1,687,600,000 2 $45,000,000 2* $557,500,000 * 1 account, with total assets of $477,900,000, pays an advisory fee based on account performance. Other accounts (including PUTNAM VT separate accounts, managed INTERNATIONAL Other accounts that pool account programs, and single- GROWTH FUND Other SEC-registered open-end assets from more than one sponsor defined contribution and closed-end funds client plan offerings) Portfolio manager Number of Number of Number of accounts Assets accounts Assets accounts Assets Jeff Sacknowitz 6 $572,000,000 2 $149,400,000 1 $1,000,000 I-46 SAI_VT-2011/04 Other accounts (including PUTNAM VT separate accounts, managed INTERNATIONAL Other accounts that pool account programs, and single- VALUE FUND Other SEC-registered open- assets from more than one sponsor defined contribution end and closed-end funds client plan offerings) Portfolio manager Number of Number of Number of accounts Assets accounts Assets accounts Assets Darren Jaroch 9 $1,901,400,000 7 $934,400,000 1 $96,800,000 Other accounts (including separate accounts, managed PUTNAM VT Other accounts that pool account programs, and single- INVESTORS FUND Other SEC-registered open-end assets from more than one sponsor defined contribution Portfolio manager and closed-end funds client plan offerings) Number of Number of Number of accounts Assets accounts Assets accounts Assets Gerard Sullivan 2 $1,533,500,000 0 0 0 0 Other accounts (including separate PUTNAM VT accounts, managed account MULTI-CAP Other accounts that pool programs, and single-sponsor GROWTH FUND Other SEC-registered open- assets from more than one defined contribution plan end and closed-end funds client offerings) Portfolio manager Number of Number of Number of accounts Assets accounts Assets accounts Assets Robert Brookby 3 $4,164,100,000 2 $28,200,000 2 $85,300,000 Other accounts (including separate PUTNAM VT accounts, managed account MULTI-CAP Other accounts that pool programs, and single-sponsor VALUE FUND Other SEC-registered open- assets from more than one defined contribution plan end and closed-end funds client offerings) Portfolio manager Number of Number of Number of accounts Assets accounts Assets accounts Assets James Polk 1 $535,800,000 0 0 1 $3,300,000 I-47 SAI_VT-2011/04 Other accounts (including separate accounts, managed PUTNAM VT Other accounts that pool account programs, and single- RESEARCH FUND Other SEC-registered open-end assets from more than one sponsor defined contribution Portfolio managers and closed-end funds client plan offerings) Number of Number of Number of accounts Assets accounts Assets accounts Assets Kelsey Chen 4 $1,242,000,000 0 0 1 $200,000 Steven Curbow 4 $481,100,000 0 0 0 0 George Gianarikas 3 $34,000,000 0 0 1 $400,000 Ferat Ongoren 3 $33,000,000 0 0 0 0 Walter Skully 3 $25,600,000 0 0 1 $400,000 Michael Yogg 4 $449,800,000 0 0 1 $3,200,000 Other accounts (including PUTNAM VT separate accounts, managed SMALL CAP Other accounts that pool account programs, and single- VALUE FUND Other SEC-registered open-end assets from more than one sponsor defined contribution and closed-end funds client plan offerings) Portfolio manager Number of Number of Number of accounts Assets accounts Assets accounts Assets Eric Harthun 5 $1,091,400,000 2 $8,500,000 3 $429,000,000 Other accounts (including separate accounts, managed PUTNAM VT Other accounts that pool account programs, and single- VOYAGER FUND Other SEC-registered open-end assets from more than one sponsor defined contribution Portfolio manager and closed-end funds client plan offerings) Number of Number of Number of accounts Assets accounts Assets accounts Assets Nick Thakore 1 $4,502,800,000 0 0 1 9,100,000 See ManagementPortfolio TransactionsPotential conflicts of interest in managing multiple accounts in Part II of this SAI for information on how Putnam Management addresses potential conflicts of interest resulting from an individuals management of more than one account. Compensation of portfolio managers Putnams goal for our products and investors is to deliver strong performance versus peers or performance ahead of the applicable benchmark, depending on the product, over a rolling 3-year period. Portfolio managers are evaluated and compensated, in part, based on their performance relative to this goal across the products they manage. In addition to their individual performance, evaluations take into account the performance of their group and a subjective component. Each portfolio manager is assigned an industry competitive incentive compensation target consistent with this goal and evaluation framework. Actual incentive compensation may be higher or lower than the target, based on individual, group, and subjective performance, and may also reflect the performance of Putnam as a firm. Typically, performance is measured over the lesser of three years or the length of time a portfolio I-48 SAI_VT-2011/04 manager has managed a product. Incentive compensation includes a cash bonus and may also include grants of deferred cash, stock or options. In addition to incentive compensation, portfolio managers receive fixed annual salaries typically based on level of responsibility and experience. For all funds, except Putnam VT Absolute Return 500 Fund, Putnam VT Global Health Care Fund and Putnam VT Global Utilities Fund , Putnam evaluates performance based on each fund's peer ranking in the applicable Lipper VP (Underlying Funds) Category, which is based on pre-tax performance: FUNDS LIPPER VP (Underlying Funds) Category Putnam VT American Government General U.S. Income Fund Government Funds Putnam VT Capital Opportunities Fund Small-Cap Core Funds Putnam VT Diversified Income Fund General Bond Funds Putnam VT Equity Income Fund Equity Income Funds Putnam VT George Putnam Balanced Balanced Funds Fund Putnam VT Global Asset Allocation Fund Mixed-Asset Target Allocation Growth Funds Putnam VT Global Equity Fund Global Core Funds Putnam VT Growth and Income Fund Large-Cap Value Funds Putnam VT Growth Opportunities Fund Large-Cap Growth Funds Putnam VT High Yield Fund High Current Yield Funds Putnam VT Income Fund Corporate Debt Funds A-Rated Putnam VT International Equity Fund International Core Funds Putnam VT International Growth Fund International Growth Funds Putnam VT International Value Fund International Value Funds Putnam VT Investors Fund Large-Cap Core Funds Putnam VT Money Market Fund Money Market Funds I-49 SAI_VT-2011/04 Putnam VT Multi-Cap Growth Fund Multi-Cap Growth Funds Putnam VT Multi-Cap Value Fund Multi-Cap Value Funds Putnam VT Research Fund Large-Cap Core Funds Putnam VT Small Cap Value Fund Small-Cap Value Funds Putnam VT Voyager Fund Large-Cap Growth Funds For Putnam VT Absolute Return 500 Fund, VT Global Health Care Fund and Putnam VT Global Utilities Fund , Putnam evaluates performance based on each fund's pre-tax return relative to the following benchmarks: FUNDS BENCHMARK Putnam VT Absolute Return 500 Fund BofA Merrill Lynch U.S. Treasury Bill Index Putnam VT Global Health Care Fund MSCI World Health Care Index (ND)* Putnam VT Global Utilities Fund MSCI World Utilities Index (ND)* *MSCI, Inc. publishes two versions of these indices reflecting the reinvestment of dividends using two different methodologies: gross dividends and net dividends. While both versions reflect reinvested dividends, they differ with respect to the manner in which taxes associated with dividend payments are treated. In calculating the net dividends version, MSCI incorporates reinvested dividends applying the withholding tax rate applicable to foreign non-resident institutional investors that do not benefit from double taxation treaties. Putnam Management believes that the net dividends version better reflects the returns U.S. investors might expect were they to invest directly in the component securities of each index. Ownership of Securities As of December 31, 2010, except as noted below, none of the portfolio managers identified in the prospectus, or their immediate family members, beneficially owned equity securities in the funds of the Trust that he or she managed. The funds are offered only to separate accounts of insurance companies. Individual investors may not invest in the funds directly, but only through purchasing variable annuity contracts or variable life insurance policies that include the funds as investment options. Fund Portfolio manager(s) Dollar range of shares owned Putnam VT Diversified Income Fund Kevin Murphy $10,001 - $50,000 Putnam VT Income Fund Kevin Murphy $10,001 - $50,000 I-50 SAI_VT-2011/04 Putnam VT International Equity Fund Simon Davis $1-10,000 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND FINANCIAL STATEMENTS PricewaterhouseCoopers LLP, 125 High Street, Boston, Massachusetts 02110, is the Trust's independent registered public accounting firm providing audit services, tax return review and other tax consulting services and assistance and consultation in connection with the review of various Securities and Exchange Commission filings. The Report of Independent Registered Public Accounting Firm, financial highlights and financial statements included in the Trust's Annual Report for the fiscal year ended December 31, 2010, filed electronically on February 28, 2011 (File No. 811-05346), are incorporated by reference into this SAI. The financial highlights included in the prospectuses and incorporated by reference into this SAI and the financial statements incorporated by reference into the prospectus and this SAI have been so included and incorporated in reliance upon the report of the independent registered public accounting firm, given on their authority as experts in auditing and accounting. I-51 SAI_VT-2011/04 PUTNAM VARIABLE TRUST STATEMENT OF ADDITIONAL INFORMATION (SAI) PART II DISTRIBUTION PLAN The Trust has adopted a distribution plan (12b-1) with respect to class IB shares, the principal features of which are described in the prospectus. This SAI contains additional information which may be of interest to investors. Continuance of the plan is subject to annual approval by a vote of the Trustees, including a majority of the Trustees who are not interested persons of a fund and who have no direct or indirect interest in the plan or related arrangements (the Qualified Trustees), cast in person at a meeting called for that purpose. All material amendments to the plan must be likewise approved by the Trustees and the Qualified Trustees. The plan may not be amended in order to increase materially the costs which a fund may bear for distribution pursuant to such plan without also being approved by a majority of the outstanding voting securities of a fund or relevant class of the fund, as the case may be. The plan terminates automatically in the event of its assignment and may be terminated without penalty, at any time, by a vote of a majority of the Qualified Trustees or by a vote of a majority of the outstanding voting securities of the fund or the relevant class of the fund, as the case may be. Putnam Retail Management pays service fees to insurance companies and their affiliated dealers at the rates set forth in the Prospectus. Service fees are paid quarterly (or in certain cases monthly) to the insurance company or dealer of record for that quarter. Financial institutions receiving payments from Putnam Retail Management may be required to comply with various state and federal regulatory requirements, including among others those regulating the activities of insurance companies and securities brokers or dealers. Except as otherwise agreed between Putnam Retail Management and a dealer, for purposes of determining the amounts payable to insurance companies or their affiliates, "average net asset value" means the product of (i) the average daily share balance in such account(s) and (ii) the average daily net asset value of the relevant class of shares over the quarter. MISCELLANEOUS INVESTMENTS, INVESTMENT PRACTICES AND RISKS As noted in the prospectus, in addition to the main investment strategies and the principal risks described in the prospectus, the Trust may employ other investment practices and may be subject to other risks, which are described below. Because the following is a combined description of investment strategies of all of the Putnam funds, certain matters described herein may not apply to your fund. Unless a strategy or policy described below is specifically prohibited or limited by the investment restrictions discussed in the funds prospectus or in this SAI, or by applicable law, the funds may engage in each of the practices described below without limit. This section contains information on the investments and investment practices listed below. With respect to funds for which Putnam Investments Limited (PIL) and/or The Putnam Advisory Company, LLC (PAC) serves as sub-investment manager (as described in the funds prospectus), references to Putnam Investment Management, LLC (Putnam Management) in this section include PIL and/or PAC, as appropriate. II-1 VT_SAI 2010/04 Alternative Investment Strategies Money Market Instruments Bank Loans Mortgage-backed and Asset-backed Securities Borrowing and Other Forms of Leverage Options on Securities Derivatives Preferred Stocks and Convertible Securities Exchange-Traded Notes Private Placements and Restricted Securities Floating Rate and Variable Rate Demand Notes Real Estate Investment Trusts (REITs) Foreign Currency Transactions Redeemable Securities Foreign Investments and Related Risks Repurchase Agreements Forward Commitments and Dollar Rolls Securities Loans Futures Contracts and Related Options Securities of Other Investment Companies Hybrid Instruments Short-term Trading Industry and Sector Groups Special Purpose Acquisition Companies Inflation-Protected Securities Structured Investments Initial Public Offerings (IPOs) Swap Agreements Interfund Borrowing and Lending Tax-exempt Securities Inverse Floaters Warrants Lower-rated Securities Zero-coupon and Payment-in-kind Bonds Alternative Investment Strategies Under normal market conditions, the fund seeks to remain fully invested and to minimize its cash holdings. However, at times, Putnam Management may judge that market conditions may make pursuing a funds investment strategies inconsistent with the best interests of its shareholders. Putnam Management then may temporarily use alternative strategies that are mainly designed to limit the funds losses. In implementing these strategies, the fund may invest primarily in, among other things, debt securities, preferred stocks, U.S. Government and agency obligations, cash or money market instruments (including, to the extent permitted by law or applicable exemptive relief, money market funds), or any other securities Putnam Management considers consistent with such defensive strategies. Bank Loans The fund may invest in bank loans. By purchasing a loan, the fund acquires some or all of the interest of a bank or other lending institution in a loan to a particular borrower. The fund may act as part of a lending syndicate, and in such cases would be purchasing a participation in the loan. The fund may also purchase loans by assignment from another lender. Many loans are secured by the assets of the borrower, and most impose restrictive covenants which must be met by the borrower. These loans are typically made by a syndicate of banks, represented by an agent bank which has negotiated and structured the loan and which is responsible generally for collecting interest, principal, and other amounts from the borrower on its own behalf and on behalf of the other lending institutions in the syndicate, and for enforcing its and their other rights against the borrower. Each of the lending institutions, including the agent bank, lends to the borrower a portion of the total amount of the loan, and retains the corresponding interest in the loan. The funds ability to receive payments of principal and interest and other amounts in connection with loan participations held by it will depend primarily on the financial condition of the borrower (and, in some cases, the lending institution from which it purchases the loan). The value of collateral, if any, securing a loan can decline, or may be insufficient to meet the borrowers obligations or difficult to liquidate. In addition, the funds access to collateral may be limited by bankruptcy or other insolvency laws. The failure by the fund to receive scheduled interest or principal payments on a loan would adversely affect the income of the fund and would likely reduce the value of its assets, which would be reflected in a reduction in the funds net asset value. Banks and other lending institutions generally perform a credit analysis of the borrower before originating a II-2 VT_SAI 2010/04 loan or participating in a lending syndicate. In selecting the loans in which the fund will invest, however, Putnam Management will not rely solely on that credit analysis, but will perform its own investment analysis of the borrowers. Putnam Managements analysis may include consideration of the borrowers financial strength and managerial experience, debt coverage, additional borrowing requirements or debt maturity schedules, changing financial conditions, and responsiveness to changes in business conditions and interest rates. Putnam Management will generally not have access to non-public information to which other investors in syndicated loans may have access. Because loans in which the fund may invest are not generally rated by independent credit rating agencies, a decision by the fund to invest in a particular loan will depend almost exclusively on Putnam Managements, and the original lending institutions, credit analysis of the borrower. Investments in loans may be of any quality, including distressed loans, and will be subject to the funds credit quality policy. The loans in which the fund may invest include those that pay fixed rates of interest and those that pay floating rates  i.e. , rates that adjust periodically based on a known lending rate, such as a banks prime rate. Loans may be structured in different forms, including novations, assignments and participating interests. In a novation, the fund assumes all of the rights of a lending institution in a loan, including the right to receive payments of principal and interest and other amounts directly from the borrower and to enforce its rights as a lender directly against the borrower. The fund assumes the position of a co-lender with other syndicate members. As an alternative, the fund may purchase an assignment of a portion of a lenders interest in a loan. In this case, the fund may be required generally to rely upon the assigning bank to demand payment and enforce its rights against the borrower, but would otherwise be entitled to all of such banks rights in the loan. The fund may also purchase a participating interest in a portion of the rights of a lending institution in a loan. In such case, it will be entitled to receive payments of principal, interest and premium, if any, but will not generally be entitled to enforce its rights directly against the agent bank or the borrower, and must rely for that purpose on the lending institution. The fund may also acquire a loan interest directly by acting as a member of the original lending syndicate. The fund will in many cases be required to rely upon the lending institution from which it purchases the loan to collect and pass on to the fund such payments and to enforce the funds rights under the loan. As a result, an insolvency, bankruptcy or reorganization of the lending institution may delay or prevent the fund from receiving principal, interest and other amounts with respect to the underlying loan. When the fund is required to rely upon a lending institution to pay to the fund principal, interest and other amounts received by it, Putnam Management will also evaluate the creditworthiness of the lending institution. The borrower of a loan in which the fund holds an interest may, either at its own election or pursuant to terms of the loan documentation, prepay amounts of the loan from time to time. There is no assurance that the fund will be able to reinvest the proceeds of any loan prepayment at the same interest rate or on the same terms as those of the original loan. Corporate loans in which the fund may invest are generally made to finance internal growth, mergers, acquisitions, stock repurchases, leveraged buy-outs and other corporate activities. A significant portion of the corporate loans purchased by the fund may represent interests in loans made to finance highly leveraged corporate acquisitions, known as "leveraged buy-out" transactions, leveraged recapitalization loans and other types of acquisition financing. The highly leveraged capital structure of the borrowers in such transactions may make such loans especially vulnerable to adverse changes in economic or market conditions. In addition, loans generally are subject to restrictions on transfer, and only limited opportunities may exist to sell such participations in secondary markets. As a result, the fund may be unable to sell loans at a time when it may otherwise be desirable to do so or may be able to sell them only at a price that is less than their fair market value. The fund may hold investments in loans for a very short period of time when opportunities to resell the investments that Putnam Management believes are attractive arise. II-3 VT_SAI 2010/04 Certain of the loans acquired by the fund may involve revolving credit facilities under which a borrower may from time to time borrow and repay amounts up to the maximum amount of the facility. In such cases, the fund would have an obligation to advance its portion of such additional borrowings upon the terms specified in the loan participation. To the extent that the fund is committed to make additional loans under such a participation, it will at all times set aside on its books liquid assets in an amount sufficient to meet such commitments. Certain of the loan participations acquired by the fund may also involve loans made in foreign ( i.e ., non-U.S.) currencies. The funds investment in such participations would involve the risks of currency fluctuations described above with respect to investments in the foreign securities. With respect to its management of investments in bank loans, Putnam Management will normally seek to avoid receiving material, non-public information (Confidential Information) about the issuers of bank loans being considered for acquisition by the fund or held in the funds portfolio. In many instances, borrowers may offer to furnish Confidential Information to prospective investors, and to holders, of the issuers loans. Putnam Managements decision not to receive Confidential Information may place Putnam Management at a disadvantage relative to other investors in loans (which could have an adverse effect on the price the fund pays or receives when buying or selling loans). Also, in instances where holders of loans are asked to grant amendments, waivers or consent, Putnam Managements ability to assess their significance or desirability may be adversely affected. For these and other reasons, it is possible that Putnam Managements decision not to receive Confidential Information under normal circumstances could adversely affect the funds investment performance. Notwithstanding its intention generally not to receive material, non-public information with respect to its management of investments in loans, Putnam Management may from time to time come into possession of material, non-public information about the issuers of loans that may be held in the funds portfolio. Possession of such information may in some instances occur despite Putnam Managements efforts to avoid such possession, but in other instances Putnam Management may choose to receive such information (for example, in connection with participation in a creditors committee with respect to a financially distressed issuer). As, and to the extent, required by applicable law, Putnam Managements ability to trade in these loans for the account of the fund could potentially be limited by its possession of such information. Such limitations on Putnam Managements ability to trade could have an adverse effect on the fund by, for example, preventing the fund from selling a loan that is experiencing a material decline in value. In some instances, these trading restrictions could continue in effect for a substantial period of time. In some instances, other accounts managed by Putnam Management or an affiliate may hold other securities issued by borrowers whose loans may be held in the funds portfolio. These other securities may include, for example, debt securities that are subordinate to the loans held in the funds portfolio, convertible debt or common or preferred equity securities. In certain circumstances, such as if the credit quality of the issuer deteriorates, the interests of holders of these other securities may conflict with the interests of the holders of the issuers loans. In such cases, Putnam Management may owe conflicting fiduciary duties to the fund and other client accounts. Putnam Management will endeavor to carry out its obligations to all of its clients to the fullest extent possible, recognizing that in some cases certain clients may achieve a lower economic return, as a result of these conflicting client interests, than if Putnam Managements client accounts collectively held only a single category of the issuers securities. Borrowing and Other Forms of Leverage The fund may borrow money to the extent permitted by its investment policies and restrictions and applicable law. When the fund borrows money or otherwise leverages its portfolio, the value of an investment in the fund will be more volatile and other investment risks will tend to be compounded. This is because leverage tends to exaggerate the effect of any increase or decrease in the value of the funds holdings. In addition to borrowing money from banks, the fund may engage in certain other investment transactions that may be viewed as forms of financial leverage  for example, using dollar rolls, investing collateral from loans of portfolio securities, II-4 VT_SAI 2010/04 entering into when-issued, delayed-delivery or forward commitment transactions or using derivatives such as swaps, futures, forwards, and options. Because the fund either (1) sets aside cash (or other assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees) on its books in respect of such transactions during the period in which the transactions are open or (2) otherwise covers its obligations under the transactions, such as by holding offsetting investments, the fund does not consider these transactions to be borrowings for purposes of its investment restrictions or senior securities for purposes of the 1940 Act. In some cases (e.g., with respect to futures and forwards that are contractually required to cash-settle), the fund is permitted under relevant guidance from the Securities and Exchange Commission (the SEC) or SEC staff to set aside assets with respect to an investment transaction in the amount of its net (marked-to-market) obligations thereunder, rather than the full notional amount of the transaction. By setting aside assets equal only to its net obligations, the fund will have the ability to employ leverage to a greater extent than if it set aside assets equal to the notional amount of the transaction, which may increase the risk associated with such investments. Each fund of the Trust participates in committed and uncommitted lines of credit with State Street Bank and Trust Company. These lines of credit are intended to provide a temporary source of cash in extraordinary or emergency circumstances, such as unexpected shareholder redemption requests. A fund may pay a commitment or other fee to maintain a line of credit, in addition to the stated interest rate. Derivatives Certain of the instruments in which the fund may invest, such as futures contracts, options, hybrid instruments, forward contracts, swap agreements and structured investments, are considered to be "derivatives." Derivatives are financial instruments whose value depends upon, or is derived from, the value or other attributes of an underlying asset, such as a security or an index. Further information about these instruments and the risks involved in their use is included elsewhere in the prospectus and in this SAI. The funds use of derivatives may cause the fund to recognize higher amounts of short-term capital gains, which are generally taxed to shareholders at ordinary income tax rates. The funds use of commodity-linked derivatives can bear on or be limited by the funds intention to qualify as a regulated investment company under the Internal Revenue Code of 1986, as amended, as discussed in Taxes below. Investments in derivatives may be applied toward meeting a requirement to invest in a particular kind of investment if the derivatives have economic characteristics similar to that investment. The funds use of certain derivatives may in some cases involve forms of financial leverage, which involves risk and may increase the volatility of the funds net asset value. See  Borrowing and Other Forms of Leverage . In its use of derivatives, the fund may take both long positions (the values of which move in the same direction as the prices of the underlying investments, pools of investments, indexes or currencies), and short positions (the values of which move in the opposite direction from the prices of the underlying investments, pools of investments indexes or currencies). Short positions may involve greater risks than long positions, as the risk of loss may be theoretically unlimited (unlike a long position, in which the risk of loss may be limited to the amount invested). The fund may use derivatives that combine long and short positions in order to capture the difference between underlying investments, pools of investments, indices or currencies. Exchange Traded Notes II-5 VT_SAI 2010/04 The fund may invest in exchange traded notes (ETNs). ETNs are typically senior, unsecured, unsubordinated debt securities whose returns are linked to the performance of a particular market index less applicable fees and expenses. ETNs are listed on an exchange and traded in the secondary market. The fund may hold the ETN until maturity, at which time the issuer is obligated to pay a return linked to the performance of the relevant market index. ETNs do not make periodic interest payments and principal is not protected. The market value of an ETN may be influenced by, among other things, time to maturity, level of supply and demand of the ETN, volatility and lack of liquidity in the underlying assets, changes in the applicable interest rates, the current performance of the market index to which the ETN is linked, and the credit rating of the ETN issuer. The market value of an ETN may differ from the performance of the applicable market index and there may be times when an ETN trades at a premium or discount. This difference in price may be due to the fact that the supply and demand in the market for ETNs at any point in time is not always identical to the supply and demand in the market for the securities underlying the market index that the ETN seeks to track. A change in the issuers credit rating may also impact the value of an ETN despite the underlying market index remaining unchanged. ETNs are also subject to tax risk. No assurance can be given that the Internal Revenue Service (the IRS) will accept, or a court will uphold, how the fund characterizes and treats ETNs for tax purposes. An ETN that is tied to a specific market index may not be able to replicate and maintain exactly the composition and relative weighting of securities, commodities or other components in the applicable market index. ETNs also incur certain expenses not incurred by their applicable market index, and the fund would bear a proportionate share of any fees and expenses borne by the ETN in which it invests. The funds decision to sell its ETN holdings may be limited by the availability of a secondary market. In addition, although an ETN may be listed on an exchange, the issuer may not be required to maintain the listing and there can be no assurance that a secondary market will exist for an ETN. Some ETNs that use leverage in an effort to amplify the returns of an underlying market index can, at times, be relatively illiquid and may therefore be difficult to purchase or sell at a fair price. Leveraged ETNs may offer the potential for greater return, but the potential for loss and speed at which losses can be realized also are greater. ETNs are generally similar to structured investments and hybrid instruments. For discussion of these investments and the risks generally associated with them, see Hybrid Instruments and Structured Investments in this SAI. Floating Rate and Variable Rate Demand Notes The fund may purchase taxable or tax-exempt floating rate and variable rate demand notes for short-term cash management or other investment purposes. Floating rate and variable rate demand notes and bonds may have a stated maturity in excess of one year, but may have features that permit a holder to demand payment of principal plus accrued interest upon a specified number of days notice. Frequently, such obligations are secured by letters of credit or other credit support arrangements provided by banks. The issuer has a corresponding right, after a given period, to prepay in its discretion the outstanding principal of the obligation plus accrued interest upon a specific number of days notice to the holders. The interest rate of a floating rate instrument may be based on a known lending rate, such as a banks prime rate, and is reset whenever such rate is adjusted. The interest rate on a variable rate demand note is reset at specified intervals at a market rate. Foreign Currency Transactions II-6 VT_SAI 2010/04 To manage its exposure to foreign currencies, the fund may engage in foreign currency exchange transactions, including purchasing and selling foreign currency, foreign currency options, foreign currency forward contracts and foreign currency futures contracts and related options. In addition, the fund may engage in these transactions for the purpose of increasing its return. Foreign currency transactions involve costs, and, if unsuccessful, may reduce the funds return. Generally, the fund may engage in both "transaction hedging" and "position hedging." The fund may also engage in foreign currency transactions for non-hedging purposes, subject to applicable law. When it engages in transaction hedging, the fund enters into foreign currency transactions with respect to specific receivables or payables, generally arising in connection with the purchase or sale of portfolio securities. The fund will engage in transaction hedging when it desires to "lock in" the U.S. dollar price of a security it has agreed to purchase or sell, or the U.S. dollar equivalent of a dividend or interest payment in a foreign currency. By transaction hedging the fund will attempt to protect itself against a possible loss resulting from an adverse change in the relationship between the U.S. dollar and the applicable foreign currency during the period between the date on which the security is purchased or sold, or on which the dividend or interest payment is earned, and the date on which such payments are made or received. The fund may also engage in position hedging to protect against a decline in the value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of the currency in which securities the fund intends to buy are denominated or quoted). The fund may purchase or sell a foreign currency on a spot (or cash) basis at the prevailing spot rate in connection with the settlement of transactions in portfolio securities denominated in that foreign currency or for other hedging or non-hedging purposes. If conditions warrant, for hedging or non-hedging purposes, the fund may also enter into contracts to purchase or sell foreign currencies at a future date ("forward contracts") and purchase and sell foreign currency futures contracts. The fund may also purchase or sell exchange-listed and over-the-counter call and put options on foreign currency futures contracts and on foreign currencies. A foreign currency futures contract is a standardized exchange-traded contract for the future delivery of a specified amount of a foreign currency at a price set at the time of the contract. Foreign currency futures contracts traded in the United States are designed by and traded on exchanges regulated by the Commodity Futures Trading Commission (the CFTC), such as the New York Mercantile Exchange, and have margin requirements. A foreign currency forward contract is a negotiated agreement to exchange currency at a future time, which may be any fixed number of days from the date of the contract as agreed by the parties, at a price set at the time of the contract. The contract price may be higher or lower than the current spot rate. In the case of a cancelable forward contract, the holder has the unilateral right to cancel the contract at maturity by paying a specified fee. Forward foreign currency exchange contracts differ from foreign currency futures contracts in certain respects. For example, the maturity date of a forward contract may be any fixed number of days from the date of the contract agreed upon by the parties, rather than a predetermined date in a given month. Forward contracts may be in any amount agreed upon by the parties rather than predetermined amounts. In addition, forward contracts are traded in the interbank market conducted directly between currency traders (usually large commercial banks) and their customers, so that no intermediary is required. A forward contract generally has no deposit requirement, and no commissions are charged at any stage for trades. At the maturity of a forward or futures contract, the fund either may accept or make delivery of the currency specified in the contract, or at or prior to maturity enter into a closing transaction involving the purchase or sale of an offsetting contract. Closing transactions with respect to forward contracts are usually effected with the currency trader who is a party to the original forward contract. Closing transactions with respect to futures contracts may be effected only on a commodities exchange or board of trade which provides a secondary market in such contracts; a clearing corporation associated with the exchange assumes responsibility for closing out such contracts. II-7 VT_SAI 2010/04 Although the fund intends to purchase or sell foreign currency futures contracts only on exchanges or boards of trade where there appears to be an active secondary market, there is no assurance that a secondary market on an exchange or board of trade will exist for any particular contract or at any particular time. In such event, it may not be possible to close a futures position and, in the event of adverse price movements, the fund would continue to be required to make daily cash payments of variation margin. It is impossible to forecast with precision the market value of portfolio securities at the expiration or maturity of a forward or futures contract. Accordingly, it may be necessary for the fund to purchase additional foreign currency on the spot market (and bear the expense of such purchase) if the market value of the security or securities being hedged is less than the amount of foreign currency the fund is obligated to deliver and a decision is made to sell the security or securities and make delivery of the foreign currency. Conversely, it may be necessary to sell on the spot market some of the foreign currency received upon the sale of the portfolio security or securities if the market value of such security or securities exceeds the amount of foreign currency the fund is obligated to deliver. As noted above, the fund may purchase or sell exchange-listed and over-the-counter call and put options on foreign currency futures contracts and on foreign currencies. A put option on a futures contract gives the fund the right to assume a short position in the futures contract until the expiration of the option. A put option on a currency gives the fund the right to sell the currency at an exercise price until the expiration of the option. A call option on a futures contract gives the fund the right to assume a long position in the futures contract until the expiration of the option. A call option on a currency gives the fund the right to purchase the currency at the exercise price until the expiration of the option. Foreign currency options are traded primarily in the over-the-counter market, although options on foreign currencies are also listed on several exchanges. Options are traded not only on the currencies of individual nations, but also on the euro, the joint currency of most countries in the European Union. The fund will only purchase or write foreign currency options when Putnam Management believes that a liquid secondary market exists for such options. There can be no assurance that a liquid secondary market will exist for a particular option at any specific time. Options on foreign currencies may be affected by all of those factors which influence foreign exchange rates and investments generally. The funds currency hedging transactions may call for the delivery of one foreign currency in exchange for another foreign currency and may at times not involve currencies in which its portfolio securities are then denominated. Putnam Management will engage in such "cross hedging" activities when it believes that such transactions provide significant hedging opportunities for the fund. Cross hedging transactions by the fund involve the risk of imperfect correlation between changes in the values of the currencies to which such transactions relate and changes in the value of the currency or other asset or liability which is the subject of the hedge. Transaction and position hedging do not eliminate fluctuations in the underlying prices of the securities that the fund owns or intends to purchase or sell. They simply establish a rate of exchange which one can achieve at some future point in time. Additionally, although these techniques tend to minimize the risk of loss due to a decline in the value of the hedged currency, they involve costs to the fund and tend to limit any potential gain which might result from the increase in value of such currency. The fund may also engage in non-hedging currency transactions. For example, Putnam Management may believe that exposure to a currency is in the funds best interest but that securities denominated in that currency are unattractive. In this situation, the fund may purchase a currency forward contract or option in order to increase its exposure to the currency. In accordance with SEC regulations, the fund will set aside liquid assets on its books to cover forward contracts used for non-hedging purposes. II-8 VT_SAI 2010/04 In addition, the fund may seek to increase its current return or to offset some of the costs of hedging against fluctuations in current exchange rates by writing covered call options and covered put options on foreign currencies. The fund receives a premium from writing a call or put option, which increases the funds current return if the option expires unexercised or is closed out at a net profit. The fund may terminate an option that it has written prior to its expiration by entering into a closing purchase transaction in which it purchases an option having the same terms as the option written. The value of any currency, including U.S. dollars and foreign currencies, may be affected by complex political and economic factors applicable to the issuing country. In addition, the exchange rates of foreign currencies (and therefore the values of foreign currency options, forward contracts and futures contracts) may be affected significantly, fixed, or supported directly or indirectly by U.S. and foreign government actions. Government intervention may increase risks involved in purchasing or selling foreign currency options, forward contracts and futures contracts, since exchange rates may not be free to fluctuate in response to other market forces. The value of a foreign currency option, forward contract or futures contract reflects the value of an exchange rate, which in turn reflects relative values of two currencies the U.S. dollar and the foreign currency in question. Although foreign exchange dealers do not charge a fee for currency conversion, they do realize a profit based on the difference (the spread) between prices at which they are buying and selling various currencies. Thus, a dealer may offer to sell a foreign currency to the fund at one rate, while offering a lesser rate of exchange should the fund desire to resell that currency to the dealer. Because foreign currency transactions occurring in the interbank market involve substantially larger amounts than those that may be involved in the exercise of foreign currency options, forward contracts and futures contracts, investors may be disadvantaged by having to deal in an odd-lot market for the underlying foreign currencies in connection with options at prices that are less favorable than for round lots. Foreign governmental restrictions or taxes could result in adverse changes in the cost of acquiring or disposing of foreign currencies. There is no systematic reporting of last sale information for foreign currencies and there is no regulatory requirement that quotations available through dealers or other market sources be firm or revised on a timely basis. Available quotation information is generally representative of very large round-lot transactions in the interbank market and thus may not reflect exchange rates for smaller odd-lot transactions (less than $1 million) where rates may be less favorable. The interbank market in foreign currencies is a global, around-the-clock market. To the extent that options markets are closed while the markets for the underlying currencies remain open, significant price and rate movements may take place in the underlying markets that cannot be reflected in the options markets. The decision as to whether and to what extent the fund will engage in foreign currency exchange transactions will depend on a number of factors, including prevailing market conditions, the composition of the funds portfolio and the availability of suitable transactions. Accordingly, there can be no assurance that the fund will engage in foreign currency exchange transactions at any given time or from time to time. Foreign Investments and Related Risks Foreign securities are normally denominated and traded in foreign currencies. As a result, the value of the funds foreign investments and the value of its shares may be affected favorably or unfavorably by changes in currency exchange rates relative to the U.S. dollar. In addition, the fund is required to compute and distribute its income in U.S. dollars. Therefore, if the exchange rate for a foreign currency declines after a funds income has been earned and translated into U.S. dollars (but before payment), the fund could be required to liquidate portfolio securities to make such distributions. Similarly, if an exchange rate declines between the time a fund incurs expenses in U.S. dollars and the time such expenses are paid, the amount of such currency required to be converted into U.S. dollars in order to pay such expenses in U.S. dollars will be greater than the equivalent amount in any such currency of such expenses at the time they were incurred. II-9 VT_SAI 2010/04 There may be less information publicly available about a foreign issuer than about a U.S. issuer, and foreign issuers may not be subject to accounting, auditing and financial reporting standards and practices comparable to those in the United States. In addition, there may be less (or less effective) regulation of exchanges, brokers and listed companies in some foreign countries. The securities of some foreign issuers are less liquid and at times more volatile than securities of comparable U.S. issuers. Foreign brokerage commissions, custodial expenses and other fees are also generally higher than in the United States. Foreign settlement procedures and trade regulations may be more complex and involve certain risks (such as delay in payment or delivery of securities or in the recovery of the funds assets held abroad) and expenses not present in the settlement of investments in U.S. markets. For example, settlement of transactions involving foreign securities or foreign currencies (see below) may occur within a foreign country, and the fund may accept or make delivery of the underlying securities or currency in conformity with any applicable U.S. or foreign restrictions or regulations, and may pay fees, taxes or charges associated with such delivery. Such investments may also involve the risk that an entity involved in the settlement may not meet its obligations. In addition, foreign securities may be subject to the risk of nationalization or expropriation of assets, imposition of currency exchange controls, foreign withholding taxes or restrictions on the repatriation of foreign currency, confiscatory taxation, political, social or financial instability and diplomatic developments which could affect the value of the funds investments in certain foreign countries. Dividends or interest on, or proceeds from the sale of, foreign securities may be subject to foreign withholding taxes, and special U.S. tax considerations may appl y. Note on MSCI indices. MSCI, Inc. (MSCI) publishes two versions of its indices reflecting the reinvestment of dividends using two different methodologies: gross dividends and net dividends. While both versions reflect reinvested dividends, they differ with respect to the manner in which taxes associated with dividend payments are treated. In calculating the net dividends version, MSCI incorporates reinvested dividends applying the withholding tax rate applicable to foreign non-resident institutional investors that do not benefit from double taxation treaties. Putnam Management believes that the net dividends version of MSCI indices better reflects the returns U.S. investors might expect were they to invest directly in the component securities of an MSCI index. Legal remedies available to investors in certain foreign countries may be more limited than those available with respect to investments in the United States or in other foreign countries. The laws of some foreign countries may limit the funds ability to invest in securities of certain issuers organized under the laws of those foreign countries. The risks described above, including the risks of nationalization or expropriation of assets, typically are increased in connection with investments in developing countries, also known as "emerging markets." For example, political and economic structures in these countries may be in their infancy and developing rapidly, and such countries may lack the social, political and economic stability characteristic of more developed countries. Certain of these countries have in the past failed to recognize private property rights and have at times nationalized and expropriated the assets of private companies. High rates of inflation or currency devaluations may adversely affect the economies and securities markets of such countries. Investments in emerging markets may be considered speculative. The currencies of certain emerging market countries have experienced devaluations relative to the U.S. dollar, and future devaluations may adversely affect the value of assets denominated in such currencies. Many emerging market countries have experienced substantial, and in some periods extremely high, rates of inflation or deflation for many years, and future inflation may adversely affect the economies and securities markets of such countries. II-10 VT_SAI 2010/04 In addition, unanticipated political or social developments may affect the value of investments in emerging markets and the availability of additional investments in these markets. The small size, limited trading volume and relative inexperience of the securities markets in these countries may make investments in securities traded in emerging markets illiquid and more volatile than investments in securities traded in more developed countries, and the fund may be required to establish special custodial or other arrangements before making investments in securities traded in emerging markets. There may be little financial or accounting information available with respect to issuers of emerging market securities, and it may be difficult as a result to assess the value or prospects of an investment in such securities. American Depositary Receipts (ADRs) as well as other hybrid forms of ADRs, including European Depositary Receipts (EDRs) and Global Depositary Receipts (GDRs), are certificates evidencing ownership of shares of a foreign issuer. These certificates are issued by depository banks and generally trade on an established market in the United States or elsewhere. The underlying shares are held in trust by a custodian bank or similar financial institution in the issuers home country. The depository bank may not have physical custody of the underlying securities at all times and may charge fees for various services, including forwarding dividends and interest and corporate actions. ADRs are alternatives to directly purchasing the underlying foreign securities in their national markets and currencies. However, ADRs continue to be subject to many of the risks associated with investing in foreign securities. Certain of the foregoing risks may also apply to some extent to securities of U.S. issuers that are denominated in foreign currencies or that are traded in foreign markets, or securities of U.S. issuers having significant foreign operations. Forward Commitments and Dollar Rolls The fund may enter into contracts to purchase securities for a fixed price at a future date beyond customary settlement time ("forward commitments") if the fund sets aside on its books liquid assets in an amount sufficient to meet the purchase price, or if the fund enters into offsetting contracts for the forward sale of other securities it owns. In the case of to-be-announced ("TBA") purchase commitments, the unit price and the estimated principal amount are established when the fund enters into a contract, with the actual principal amount being within a specified range of the estimate. Forward commitments may be considered securities in themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Where such purchases are made through dealers, the fund relies on the dealer to consummate the sale. The dealers failure to do so may result in the loss to the fund of an advantageous yield or price. Although the fund will generally enter into forward commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. The fund may realize short-term profits or losses upon the sale of forward commitments. The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as "cover" for the transaction. Unsettled TBA sale commitments are valued at current market value of the underlying securities. If the TBA sale commitment is closed through the acquisition of an offsetting purchase commitment, the fund realizes a gain or loss on the commitment without regard to any unrealized gain or loss on the underlying security. If the fund delivers securities under the commitment, the fund realizes a gain or loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. II-11 VT_SAI 2010/04 The fund may enter into dollar roll transactions (generally using TBAs) in which it sells a fixed income security for delivery in the current month and simultaneously contracts to purchase similar securities (for example, same type, coupon and maturity) at an agreed upon future time. By engaging in a dollar roll transaction, the fund foregoes principal and interest paid on the security that is sold, but receives the difference between the current sales price and the forward price for the future purchase. The fund would also be able to earn interest on the proceeds of the sale before they are reinvested. The fund accounts for dollar rolls as purchases and sales. Because cash (or other assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees) in the amount of the funds commitment under a dollar roll is set aside on the funds books, the fund does not consider these transactions to be borrowings for purposes of its investment restrictions. The obligation to purchase securities on a specified future date involves the risk that the market value of the securities that the fund is obligated to purchase may decline below the purchase price. In addition, in the event the other party to the transaction files for bankruptcy, becomes insolvent or defaults on its obligation, the fund may be adversely affected. Futures Contracts and Related Options Subject to applicable law, the fund may invest without limit in futures contracts and related options for hedging and non-hedging purposes, such as to manage the effective duration of the funds portfolio or as a substitute for direct investment. A financial futures contract sale creates an obligation by the seller to deliver the type of financial instrument called for in the contract in a specified delivery month for a stated price. A financial futures contract purchase creates an obligation by the purchaser to take delivery of the type of financial instrument called for in the contract in a specified delivery month at a stated price. The specific instruments delivered or taken, respectively, at settlement date are not determined until on or near that date. The determination is made in accordance with the rules of the exchange on which the futures contract sale or purchase was made. Futures contracts are traded in the United States only on commodity exchanges or boards of trade known as "contract markets" approved for such trading by the CFTC, and must be executed through a futures commission merchant or brokerage firm which is a member of the relevant contract market. Examples of futures contracts that the fund may use (which may include single-security futures) include, without limitation, U.S. Treasury security futures, index futures, corporate or municipal bond futures, Government National Mortgage Association certificate futures, interest rate swap futures, and Eurodollar futures. In addition, as described elsewhere in this SAI, the fund may use foreign currency futures. Although futures contracts (other than index futures and futures based on the volatility or variance experienced by an index) by their terms call for actual delivery or acceptance of commodities or securities, in most cases the contracts are closed out before the settlement date without the making or taking of delivery. Index futures and futures based on the volatility or variance experienced by an index do not call for actual delivery or acceptance of commodities or securities, but instead require cash settlement of the futures contract on the settlement date specified in the contract. Such contracts may also be closed out before the settlement date. Closing out a futures contract sale is effected by purchasing a futures contract for the same aggregate amount of the specific type of financial instrument or commodity with the same delivery date. If the price of the initial sale of the futures contract exceeds the price of the offsetting purchase, the seller is paid the difference and realizes a gain. Conversely, if the price of the offsetting purchase exceeds the price of the initial sale, the seller realizes a loss. If the fund is unable to enter into a closing transaction, the amount of the funds potential loss is unlimited. The closing out of a futures contract purchase is effected by the purchasers entering into a futures contract sale. If the offsetting sale price exceeds the purchase price, the purchaser realizes a gain, and if the purchase price exceeds the offsetting sale price, he realizes a loss. II-12 VT_SAI 2010/04 Unlike when the fund purchases or sells a security, no price is paid or received by the fund upon the purchase or sale of a futures contract. Instead, upon entering into a contract, the fund is required to deliver to the futures broker an amount of liquid assets. This amount is known as "initial margin." The nature of initial margin in futures transactions is different from that of margin in security transactions in that futures contract margin does not involve the borrowing of funds to finance the transactions. Rather, initial margin is similar to a performance bond or good faith deposit which is returned to the fund upon termination of the futures contract, assuming all contractual obligations have been satisfied. Futures contracts also involve brokerage costs. Subsequent payments, called "variation margin" or "maintenance margin," to and from the broker are made on a daily basis as the price of the underlying security or commodity fluctuates, making the long and short positions in the futures contract more or less valuable, a process known as "marking to the market." For example, when the fund has purchased a futures contract on a security and the price of the underlying security has risen, that position will have increased in value and the fund will receive from the broker a variation margin payment based on that increase in value. Conversely, when the fund has purchased a security futures contract and the price of the underlying security has declined, the position would be less valuable and the fund would be required to make a variation margin payment to the broker. The fund may elect to close some or all of its futures positions at any time prior to their expiration in order to reduce or eliminate a position then currently held by the fund. The fund may close its positions by taking opposite positions which will operate to terminate the funds position in the futures contracts. Final determinations of variation margin are then made, additional cash is required to be paid by or released to the fund, and the fund realizes a loss or a gain. Such closing transactions involve additional commission costs. The fund does not intend to purchase or sell futures or related options for other than hedging purposes, if, as a result, the sum of the initial margin deposits on the funds existing futures and related options positions and premiums paid for outstanding options on futures contracts would exceed 5% of the funds net assets. The fund has claimed an exclusion from the definition of the term "commodity pool operator" under the Commodity Exchange Act (the CEA), and therefore, is not subject to registration or regulation as a pool operator under the CEA. Index futures. An index futures contract is a contract to buy or sell units of an index at a specified future date at a price agreed upon when the contract is made. Entering into a contract to buy units of an index is commonly referred to as buying or purchasing a contract or holding a long position in the index. Entering into a contract to sell units of an index is commonly referred to as selling a contract or holding a short position. A unit is the current value of the index. The fund may enter into stock index futures contracts, debt index futures contracts, or other index futures contracts appropriate to its objective(s). The fund may also purchase and sell options on index futures contracts. For example, the Standard & Poors 500 Composite Stock Price Index ("S&P 500") is composed of 500 selected U.S. common stocks. The S&P 500 assigns relative weightings to the common stocks included in the Index, and the value fluctuates with changes in the market values of those common stocks. In the case of the S&P 500, contracts are currently to buy or sell 250 units. Thus, if the value of the S&P 500 were $150, one contract would be worth $37,500 (250 units x $150). The stock index futures contract specifies that no delivery of the actual stocks making up the index will take place. Instead, settlement in cash must occur upon the termination of the contract, with the settlement being the difference between the contract price and the actual level of the stock index at the expiration of the contract. For example, if the fund enters into a futures contract to buy 250 units of the S&P 500 at a specified future date at a contract price of $150 and the S&P 500 is at $154 on that future date, the fund will gain $1,000 (250 units x gain of $4). If the fund enters into a futures contract to sell 250 units of the stock index at a specified future date at a contract price of $150 and the S&P 500 is at $152 on that future date, the fund will lose $500 (250 units x loss of $2). II-13 VT_SAI 2010/04 Options on futures contracts. The fund may purchase and write call and put options on futures contracts it may buy or sell and enter into closing transactions with respect to such options to terminate existing positions. In return for the premium paid, options on futures contracts give the purchaser the right to assume a position in a futures contract at the specified option exercise price at any time during the period of the option. Upon exercise of the option, the delivery of the futures position by the writer of the option to the holder of the option will be accompanied by delivery of the accumulated balance in the writers futures margin account which represents the amount by which the market price of the futures contract, at exercise, exceeds (in the case of a call) or is less than (in the case of a put) the exercise price of the option on the future. If an option is exercised on the last trading day prior to its expiration date, the settlement will be made entirely in cash equal to the difference between the exercise price of the option and the closing level of the underlying asset on which the future is based on the expiration date. Purchasers of options who fail to exercise their options prior to the exercise date suffer a loss of the premium paid. The fund may use options on futures contracts in lieu of writing or buying options directly on the underlying securities or indices or purchasing and selling the underlying futures contracts. For example, to hedge against a possible decrease in the value of its portfolio securities, the fund may purchase put options or write call options on futures contracts rather than selling futures contracts. Similarly, the fund may purchase call options or write put options on futures contracts as a substitute for the purchase of futures contracts to hedge against a possible increase in the price of securities which the fund expects to purchase. Such options generally operate in the same manner, and involve the same risks, as options purchased or written directly on the underlying investments. In addition, the fund will be required to deposit initial margin and maintenance margin with respect to put and call options on futures contracts written by it pursuant to brokers requirements similar to those described above in connection with the discussion of futures contracts. The writing of an option on a futures contract involves risks similar to those relating to the sale of futures contracts. Compared to the purchase or sale of futures contracts, the purchase of call or put options on futures contracts generally involves less potential risk to the fund because the maximum amount at risk is the premium paid for the options (plus transaction costs). However, there may be circumstances when the purchase of a call or put option on a futures contract would result in a loss to the fund when the purchase or sale of a futures contract would not, such as when there is no movement in the prices of the hedged investments. As an alternative to purchasing call and put options on index futures, the fund may purchase and sell call and put options on the underlying indices themselves. Such options would be used in a manner identical to the use of options on index futures. Risks of transactions in futures contracts and related options. Successful use of futures contracts by the fund is subject to Putnam Managements ability to predict movements in various factors affecting securities markets, including interest rates and market movements, and, in the case of index futures and futures based on the volatility or variance experienced by an index, Putnam Managements ability to predict the future level of the index or the future volatility or variance experienced by an index. For example, it is possible that, where the fund has sold futures to hedge its portfolio against a decline in the market, the index on which the futures are written may advance and the value of securities held in the funds portfolio may decline. If this occurred, the fund would lose money on the futures and also experience a decline in value in its portfolio securities. It is also possible that, if the fund has hedged against the possibility of a decline in the market adversely affecting securities held in its portfolio and securities prices increase instead, the fund will lose part or all of the benefit of the increased value of those securities it has hedged because it will have offsetting losses in its futures positions. In addition, in such situations, if the fund has insufficient cash, it may have to sell securities to meet daily variation margin requirements at a time when it is disadvantageous to do so. II-14 VT_SAI 2010/04 The use of options and futures strategies also involves the risk of imperfect correlation among movements in the prices of the securities or other assets underlying the futures and options purchased and sold by the fund, of the options and futures contracts themselves, and, in the case of hedging transactions, of the securities which are the subject of a hedge. In addition to the possibility that there may be an imperfect correlation, or no correlation at all, between movements in the futures used by the fund and the portion of the portfolio being hedged, the prices of futures may not correlate perfectly with movements in the underlying asset due to certain market distortions. First, all participants in the futures market are subject to margin deposit and maintenance requirements. Rather than meeting additional margin deposit requirements, investors may close futures contracts through offsetting transactions which could distort the normal relationship between the underlying asset and futures markets. Second, margin requirements in the futures market are less onerous than margin requirements in the securities market, and as a result the futures market may attract more speculators than the securities market does. Increased participation by speculators in the futures market may also cause temporary price distortions. Due to the possibility of price distortions in the futures market and also because of the imperfect correlation between movements in the underlying asset and movements in the prices of related futures, even a correct forecast of general market trends by Putnam Management may still not result in a profitable position. There is no assurance that higher than anticipated trading activity or other unforeseen events might not, at times, render certain market clearing facilities inadequate, and thereby result in the institution by exchanges of special procedures which may interfere with the timely execution of customer orders. To reduce or eliminate a position held by the fund, the fund may seek to close out such position. The ability to establish and close out positions will be subject to the development and maintenance of a liquid secondary market. It is not certain that this market will develop or continue to exist for a particular futures contract or option. Reasons for the absence of a liquid secondary market on an exchange include the following: (i) there may be insufficient trading interest in certain contracts or options; (ii) restrictions may be imposed by an exchange on opening transactions or closing transactions or both; (iii) trading halts, suspensions or other restrictions may be imposed with respect to particular classes or series of contracts or options, or underlying securities; (iv) unusual or unforeseen circumstances may interrupt normal operations on an exchange; (v) the facilities of an exchange or a clearing corporation may not at all times be adequate to handle current trading volume; or (vi) one or more exchanges could, for economic or other reasons, decide or be compelled at some future date to discontinue the trading of contracts or options (or a particular class or series of contracts or options), in which event the secondary market on that exchange for such contracts or options (or in the class or series of contracts or options) would cease to exist, although outstanding contracts or options on the exchange that had been issued by a clearing corporation as a result of trades on that exchange would continue to be exercisable in accordance with their terms. Hybrid Instruments These instruments are generally considered derivatives and include indexed or structured securities, and combine the elements of futures contracts or options with those of debt, preferred equity or a depository instrument. A hybrid instrument may be a debt security, preferred stock, warrant, convertible security, certificate of deposit or other evidence of indebtedness on which a portion of or all interest payments, and/or the principal or stated amount payable at maturity, redemption or retirement, is determined by reference to prices, changes in prices, or differences between prices, of securities, currencies, intangibles, goods, articles or commodities (collectively, underlying assets), or by another objective index, economic factor or other measure, including interest rates, currency exchange rates, or commodities or securities indices (collectively, benchmarks). Hybrid instruments may take a number of forms, including, but not limited to, debt instruments with interest or principal payments or redemption terms determined by reference to the value of an index at a future time, preferred stock with dividend rates determined by reference to the value of a currency, or convertible securities with the conversion terms related to a particular commodity. II-15 VT_SAI 2010/04 The risks of investing in hybrid instruments reflect a combination of the risks of investing in securities, options, futures and currencies. An investment in a hybrid instrument may entail significant risks that are not associated with a similar investment in a traditional debt instrument that has a fixed principal amount, is denominated in U.S. dollars or bears interest either at a fixed rate or a floating rate determined by reference to a common, nationally published benchmark. The risks of a particular hybrid instrument will depend upon the terms of the instrument, but may include the possibility of significant changes in the benchmark(s) or the prices of the underlying assets to which the instrument is linked. Such risks generally depend upon factors unrelated to the operations or credit quality of the issuer of the hybrid instrument, which may not be foreseen by the purchaser, such as economic and political events, the supply and demand of the underlying assets and interest rate movements. Hybrid instruments may be highly volatile and their use by the fund may not be successful. Hybrid instruments may bear interest or pay preferred dividends at below market (or even relatively nominal) rates. Alternatively, hybrid instruments may bear interest at above market rates but bear an increased risk of principal loss (or gain). The latter scenario may result if leverage is used to structure the hybrid instrument. Leverage risk occurs when the hybrid instrument is structured so that a given change in a benchmark or underlying asset is multiplied to produce a greater value change in the hybrid instrument, thereby magnifying the risk of loss as well as the potential for gain. Hybrid instruments can be an efficient means of creating exposure to a particular market, or segment of a market, with the objective of enhancing total return. For example, a fund may wish to take advantage of expected declines in interest rates in several European countries, but avoid the transaction costs associated with buying and currency-hedging the foreign bond positions. One solution would be to purchase a U.S. dollar-denominated hybrid instrument whose redemption price is linked to the average three year interest rate in a designated group of countries. The redemption price formula would provide for payoffs of less than par if rates were above the specified level. Furthermore, a fund could limit the downside risk of the security by establishing a minimum redemption price so that the principal paid at maturity could not be below a predetermined minimum level if interest rates were to rise significantly. The purpose of this arrangement, known as a structured security with an embedded put option, would be to give the fund the desired European bond exposure while avoiding currency risk, limiting downside market risk, and lowering transaction costs. Of course, there is no guarantee that the strategy will be successful and the fund could lose money if, for example, interest rates do not move as anticipated or credit problems develop with the issuer of the hybrid instrument. Hybrid instruments are potentially more volatile and carry greater market risks than traditional debt instruments. Depending on the structure of the particular hybrid instrument, changes in a benchmark may be magnified by the terms of the hybrid instrument and have an even more dramatic and substantial effect upon the value of the hybrid instrument. Also, the prices of the hybrid instrument and the benchmark or underlying asset may not move in the same direction or at the same time. Hybrid instruments may also carry liquidity risk since the instruments are often customized to meet the portfolio needs of a particular investor, and therefore, the number of investors that are willing and able to buy such instruments in the secondary market may be smaller than that for more traditional debt securities. Under certain conditions, the redemption value of such an investment could be zero. In addition, because the purchase and sale of hybrid investments could take place in an over-the-counter market without the guarantee of a central clearing organization, or in a transaction between the fund and the issuer of the hybrid instrument, the creditworthiness of the counterparty of the issuer of the hybrid instrument would be an additional risk factor the fund would have to consider and monitor. In addition, uncertainty regarding the tax treatment of hybrid instruments may reduce demand for such instruments. Hybrid instruments also may not be subject to regulation by the CFTC, which generally regulates the trading of commodity futures by U.S. persons, the SEC, which regulates the offer and sale of securities by and to U.S. persons, or any other governmental regulatory authority. II-16 VT_SAI 2010/04 Industry and Sector Groups Putnam Management uses a customized set of industry and sector groups for classifying securities ("Putnam Industry Codes"). The Putnam Industry Codes are based on an expanded Standard & Poors industry classification model, modified to be more representative of global investing and more applicable to both large and small capitalization securities. For presentation purposes, the fund may apply the Putnam Industry Codes differently in reporting industry groups in the funds shareholder reports or other communications. Inflation-Protected Securities The fund may invest in U.S. Treasury Inflation Protected Securities (U.S. TIPS), which are fixed income securities issued by the U.S. Department of Treasury, the principal amounts of which are adjusted daily based upon changes in the rate of inflation. The fund may also invest in other inflation-protected securities issued by non-U.S. governments or by private issuers. U.S. TIPS pay interest on a semi-annual basis, equal to a fixed percentage of the inflation-adjusted principal amount. The interest rate on these bonds is fixed at issuance, but over the life of the bond this interest may be paid on an increasing or decreasing principal value that has been adjusted for inflation. Repayment of the original bond principal upon maturity (as adjusted for inflation) is guaranteed for U.S. TIPS, even during a period of deflation. However, because the principal amount of U.S. TIPS would be adjusted downward during a period of deflation, the fund will be subject to deflation risk with respect to its investments in these securities. In addition, the current market value of the bonds is not guaranteed, and will fluctuate. If the fund purchases U.S. TIPS in the secondary market whose principal values have been adjusted upward due to inflation since issuance, the fund may experience a loss if there is a subsequent period of deflation. The fund may also invest in other inflation-related bonds which may or may not provide a guarantee of principal. If a guarantee of principal is not provided, the adjusted principal value of the bond repaid at maturity may be less than the original principal amount. The periodic adjustment of U.S. TIPS is currently tied to the CPI-U, which is calculated by the U.S. Department of Treasury. The CPI-U is a measurement of changes in the cost of living, made up of components such as housing, food, transportation and energy. Inflation-protected bonds issued by a non-U.S. government are generally adjusted to reflect a comparable inflation index, calculated by that government. There can no assurance that the CPI-U or any non-U.S. inflation index will accurately measure the real rate of inflation in the prices of goods and services. If interest rates rise due to reasons other than inflation (for example, due to changes in currency exchange rates), investors in these securities may not be protected to the extent that the increase is not reflected in the bonds inflation measure. In addition, there can be no assurance that the rate of inflation in a non-U.S. country will be correlated to the rate of inflation in the United States. In general, the value of inflation-protected bonds is expected to fluctuate in response to changes in real interest rates, which are in turn tied to the relationship between nominal interest rates and the rate of inflation. Therefore, if inflation were to rise at a faster rate than nominal interest rates, real interest rates might decline, leading to an increase in value of inflation-protected bonds. In contrast, if nominal interest rates increased at a faster rate than inflation, real interest rates might rise, leading to a decrease in value of inflation-protected bonds. If inflation is lower than expected during the period the fund holds the security, the fund may earn less on the security than on a conventional bond. Any increase in principal value is taxable in the year the increase occurs, even though holders do not receive cash representing the increase at that time. As a result, when the fund invests in inflation-protected securities, it could be required at times to liquidate investments, including when it is not advantageous to do so, in order to satisfy its distribution requirements as a regulated investment company and to eliminate any fund-level income tax liability under the Internal Revenue Code of 1986, as amended (the Code). II-17 VT_SAI 2010/04 The U.S. Treasury began issuing inflation-protected bonds in 1997. Certain non-U.S. governments, such as the United Kingdom, Canada and Australia, have a longer history of issuing inflation-protected bonds, and there may be a more liquid market in certain of these countries for these securities. Initial Public Offerings The fund may purchase debt or equity securities in initial public offerings (IPOs). These securities, which are often issued by unseasoned companies, may be subject to many of the same risks of investing in companies with smaller market capitalizations. Securities issued in IPOs have no trading history, and information about the companies may be available for very limited periods. Securities issued in an IPO frequently are very volatile in price, and the fund may hold securities purchased in an IPO for a very short period of time. As a result, the funds investments in IPOs may increase portfolio turnover, which increases brokerage and administrative costs and may result in taxable distributions to shareholders. At any particular time or from time to time the fund may not be able to invest in securities issued in IPOs, or invest to the extent desired because, for example, only a small portion (if any) of the securities being offered in an IPO may be made available to the fund. In addition, under certain market conditions a relatively small number of companies may issue securities in IPOs. Similarly, as the number of Putnam funds to which IPO securities are allocated increases, the number of securities issued to any one fund may decrease. The investment performance of the fund during periods when it is unable to invest significantly or at all in IPOs may be lower than during periods when the fund is able to do so. In addition, as the fund increases in size, the impact of IPOs on the funds performance will generally decrease. Interfund Borrowing and Lending To satisfy redemption requests or to cover unanticipated cash shortfalls, the fund has entered into a Master Interfund Lending Agreement by and among each Putnam fund and Putnam Management (the Interfund Lending Agreement) under which the fund would lend or borrow money for temporary purposes directly to or from another Putnam fund (an Interfund Loan), subject to meeting the conditions of an SEC exemptive order granted to the fund permitting such Interfund Loans. All Interfund Loans would consist only of uninvested cash reserves that the lending fund otherwise would invest in short-term repurchase agreements or other short-term instruments. At this time, Putnam Money Market Liquidity Fund is the only Putnam fund expected to make its uninvested cash reserves available for Interfund Loans. If the fund has outstanding borrowings, any Interfund Loans to the fund (a) would be at an interest rate equal to or lower than that of any outstanding bank loan, (b) would be secured at least on an equal priority basis with at least an equivalent percentage of collateral to loan value as any outstanding bank loan that requires collateral, and (c) would have a maturity no longer than any outstanding bank loan (and in any event not over seven days). In addition, if an event of default were to occur under any agreement evidencing an outstanding bank loan to the fund, the event of default would automatically (without need for action or notice by the lending fund) constitute an immediate event of default under the Interfund Lending Agreement entitling the lending fund to call the Interfund Loan (and exercise all rights with respect to any collateral) and such a call would be deemed made if the lending bank exercises its right to call its loan under its agreement with the borrowing fund. II-18 VT_SAI 2010/04 The fund may make an unsecured borrowing under the Interfund Lending Agreement if its outstanding borrowings from all sources immediately after the interfund borrowing total 10% or less of its total assets; provided, that if the fund has a secured loan outstanding from any other lender, including but not limited to another Putnam fund, the funds Interfund Loan would be secured on at least an equal priority basis with at least an equivalent percentage of collateral to loan value as any outstanding loan secured by collateral. If the funds total outstanding borrowings immediately after an interfund borrowing would be greater than 10% of its total assets, the fund may borrow through the credit facility on a secured basis only. All secured Interfund Loans would be secured by the pledge of segregated collateral with a market value equal to at least 102% of the outstanding principal value of the Interfund Loan. The fund may not borrow from any source if its total outstanding borrowings immediately after the borrowing would exceed the limits imposed by Section 18 of the 1940 Act or the funds fundamental investment restrictions. The fund may not lend to another Putnam fund under the Interfund Lending Agreement if the Interfund Loan would cause its aggregate outstanding Interfund Loans to exceed 15% of the funds current net assets at the time of the Interfund Loan. The funds Interfund Loans to any one fund may not exceed 5% of the lending funds net assets. The duration of Interfund Loans would be limited to the time required to receive payment for securities sold, but in no event may the duration exceed seven days. Interfund Loans effected within seven days of each other would be treated as separate loan transactions for purposes of this condition. Each Interfund Loan may be called on one business days notice by a lending fund and may be repaid on any day by a borrowing fund. The limitations detailed above and the other conditions of the SEC exemptive order permitting interfund lending are designed to minimize the risks associated with interfund lending for both the lending fund and the borrowing fund. However, no borrowing or lending activity is without risk. If the fund borrows money from another fund, there is a risk that the Interfund Loan could be called on one days notice or not renewed, in which case the fund may have to borrow from a bank at higher rates if an Interfund Loan were not available from another fund. A delay in repayment to a lending fund could result in a lost opportunity or additional lending costs, and interfund loans are subject to the risk that the borrowing fund could be unable to repay the loan when due. Inverse Floaters These securities have variable interest rates that typically move in the opposite direction from movements in prevailing short-term interest rate levels  rising when prevailing short-term interest rate fall, and vice versa. The prices of inverse floaters can be considerably more volatile than the prices of bonds with comparable maturities. The fund currently does not intend to invest more than 15% of its assets in inverse floating obligations. Investment Ratings The securities in which money market funds invest must be rated in one of the two highest short-term rating categories (without regard for gradations or subcategories) by one or more Nationally Recognized Statistical Rating Organizations (NRSROs) or be deemed by Putnam Management to be of comparable quality to securities having such ratings. Money market funds will rely on the two highest ratings given to a security by the NRSROs for purposes of complying with this requirement. If one or both of the two highest ratings are in the second highest short-term rating category, the security is treated as a Second Tier Security. Generally, Rule 2a-7 of the 1940 Act prohibits a money market fund from investing more than 3% of its assets in Second Tier Securities. Money market funds comply with these rating requirements at the time a security is acquired. If a security is downgraded to Second Tier after its acquisition, the money market funds may continue to hold the security even if the portfolio exceeds Rule 2a-7s limits on Second Tier Securities. Other factors, such as substantial redemptions, may cause a money market funds portfolio to exceed Rule 2a-7 limits on the II-19 VT_SAI 2010/04 acquisition of securities. A money market fund may continue to hold securities in excess of these limits, even if the fund has the right to tender the security for purchase for its amortized cost value. Lower-rated Securities The fund may invest in lower-rated fixed-income securities (commonly known as "junk bonds"). The lower ratings reflect a greater possibility that adverse changes in the financial condition of the issuer or in general economic conditions, or both, or an unanticipated rise in interest rates, may impair the ability of the issuer to make payments of interest and principal. The inability (or perceived inability) of issuers to make timely payment of interest and principal would likely make the values of securities held by the fund more volatile and could limit the funds ability to sell its securities at prices approximating the values the fund had placed on such securities. In the absence of a liquid trading market for securities held by it, the fund at times may be unable to establish the fair value of such securities. Securities ratings are based largely on the issuers historical financial condition and the rating agencies analysis at the time of rating. Consequently, the rating assigned to any particular security is not necessarily a reflection of the issuers current financial condition, which may be better or worse than the rating would indicate. In addition, the rating assigned to a security by Moodys Investors Service, Inc. or Standard & Poors (or by any other nationally recognized securities rating agency) does not reflect an assessment of the volatility of the securitys market value or the liquidity of an investment in the security. See  SECURITIES RATINGS. Like those of other fixed-income securities, the values of lower-rated securities fluctuate in response to changes in interest rates. A decrease in interest rates will generally result in an increase in the value of the funds fixed-income assets. Conversely, during periods of rising interest rates, the value of the funds fixed-income assets will generally decline. The values of lower-rated securities may often be affected to a greater extent by changes in general economic conditions and business conditions affecting the issuers of such securities and their industries. Negative publicity or investor perceptions may also adversely affect the values of lower-rated securities. Changes by nationally recognized securities rating agencies in their ratings of any fixed-income security and changes in the ability of an issuer to make payments of interest and principal may also affect the value of these investments. Changes in the value of portfolio securities generally will not affect income derived from these securities, but will affect the funds net asset value. The fund will not necessarily dispose of a security when its rating is reduced below its rating at the time of purchase. However, Putnam Management will monitor the investment to determine whether its retention will assist in meeting the funds investment objective(s). Issuers of lower-rated securities are often highly leveraged, so that their ability to service their debt obligations during an economic downturn or during sustained periods of rising interest rates may be impaired. Such issuers may not have more traditional methods of financing available to them and may be unable to repay outstanding obligations at maturity by refinancing. The risk of loss due to default in payment of interest or repayment of principal by such issuers is significantly greater because such securities frequently are unsecured and subordinated to the prior payment of senior indebtedness. At times, a substantial portion of the funds assets may be invested in an issue of which the fund, by itself or together with other funds and accounts managed by Putnam Management or its affiliates, holds all or a major portion. Although Putnam Management generally considers such securities to be liquid because of the availability of an institutional market for such securities, it is possible that, under adverse market or economic conditions or in the event of adverse changes in the financial condition of the issuer, the fund could find it more difficult to sell these securities when Putnam Management believes it advisable to do so or may be able to sell the securities only at prices lower than if they were more widely held. Under these circumstances, it may also be more difficult to determine the fair value of such securities for purposes of computing the funds net asset value. In order to enforce its rights in the event of a default, the fund may be required to participate in various legal proceedings or take possession of and manage assets securing the issuers obligations on such II-20 VT_SAI 2010/04 securities. This could increase the funds operating expenses and adversely affect the funds net asset value. In the case of tax-exempt funds, any income derived from the funds ownership or operation of such assets would not be tax-exempt. The ability of a holder of a tax-exempt security to enforce the terms of that security in a bankruptcy proceeding may be more limited than would be the case with respect to securities of private issuers. In addition, the funds intention to qualify as a "regulated investment company" under the Code may limit the extent to which the fund may exercise its rights by taking possession of such assets. To the extent the fund invests in securities in the lower rating categories, the achievement of the funds goals is more dependent on Putnam Managements investment analysis than would be the case if the fund were investing in securities in the higher rating categories. Money Market Instruments Money market instruments, or short-term debt instruments, consist of obligations such as commercial paper, bank obligations ( i.e. , certificates of deposit and bankers acceptances), repurchase agreements and various government obligations, such as Treasury bills. These instruments have a remaining maturity of one year or less and are generally of high credit quality. Money market instruments may be structured to be, or may employ a trust or other form so that they are, eligible investments for money market funds. For example, put features can be used to modify the maturity of a security or interest rate adjustment features can be used to enhance price stability. If a structure fails to function as intended, adverse tax or investment consequences may result. Neither the Internal Revenue Service (IRS) nor any other regulatory authority has ruled definitively on certain legal issues presented by certain structured securities. Future tax or other regulatory determinations could adversely affect the value, liquidity, or tax treatment of the income received from these securities or the nature and timing of distributions made by the funds. Commercial paper is a money market instrument issued by banks or companies to raise money for short-term purposes. Unlike some other debt obligations, commercial paper is typically unsecured. Commercial paper may be issued as an asset-backed security (that is, backed by a pool of assets representing the obligations of a number of different issuers), in which case certain of the risks discussed in Mortgage-backed and Asset-backed securities would apply. Commercial paper is traded primarily among institutions. For Putnam VT Money Market Fund , we invest in bankers acceptances issued by banks with deposits in excess of $2 billion (or the foreign currency equivalent) at the close of the last calendar year. If the Trustees change this minimum deposit requirement, shareholders would be notified. Other Putnam funds may invest in bankers acceptances without regard to this requirement. In accordance with rules issued by the SEC, the fund may from time to time invest all or a portion of its cash balances in money market and/or short-term bond funds advised by Putnam Management. In connection with such investments, Putnam Management may waive a portion of the advisory fees otherwise payable by the fund. See Charges and expenses in Part I of this SAI for the amount, if any, waived by Putnam Management in connection with such investments . Mortgage-backed and Asset-backed Securities Mortgage-backed securities, including collateralized mortgage obligations ("CMOs") and certain stripped mortgage-backed securities, represent a participation in, or are secured by, mortgage loans. Asset-backed securities are structured like mortgage-backed securities, but instead of mortgage loans or interests in mortgage loans, the underlying assets may include such items as motor vehicle installment sales or installment loan contracts, leases of various types of real and personal property and receivables from credit card agreements. II-21 VT_SAI 2010/04 Mortgage-backed securities have yield and maturity characteristics corresponding to the underlying assets. Unlike traditional debt securities, which may pay a fixed rate of interest until maturity, when the entire principal amount comes due, payments on certain mortgage-backed securities include both interest and a partial repayment of principal. Besides the scheduled repayment of principal, repayments of principal may result from the voluntary prepayment, refinancing or foreclosure of the underlying mortgage loans. If property owners make unscheduled prepayments of their mortgage loans, these prepayments will result in early payment of the applicable mortgage-backed securities. In that event the fund may be unable to invest the proceeds from the early payment of the mortgage-backed securities in an investment that provides as high a yield as the mortgage-backed securities. Consequently, early payment associated with mortgage-backed securities may cause these securities to experience significantly greater price and yield volatility than that experienced by traditional fixed-income securities. The occurrence of mortgage prepayments is affected by factors including the level of interest rates, general economic conditions, the location and age of the mortgage and other social and demographic conditions. During periods of falling interest rates, the rate of mortgage prepayments tends to increase, thereby tending to decrease the life of mortgage-backed securities. During periods of rising interest rates, the rate of mortgage prepayments usually decreases, thereby tending to increase the life of mortgage-backed securities. If the life of a mortgage-backed security is inaccurately predicted, the fund may not be able to realize the rate of return it expected. Adjustable rate mortgage securities (ARMs), like traditional mortgage-backed securities, are interests in pools of mortgage loans that provide investors with payments consisting of both principal and interest as mortgage loans in the underlying mortgage pool are paid off by the borrowers. Unlike fixed-rate mortgage-backed securities, ARMs are collateralized by or represent interests in mortgage loans with variable rates of interest. These interest rates are reset at periodic intervals, usually by reference to an interest rate index or market interest rate. Although the rate adjustment feature may act as a buffer to reduce sharp changes in the value of adjustable rate securities, these securities are still subject to changes in value based on, among other things, changes in market interest rates or changes in the issuers creditworthiness. Because the interest rates are reset only periodically, changes in the interest rate on ARMs may lag changes in prevailing market interest rates. Also, some ARMs (or the underlying mortgages) are subject to caps or floors that limit the maximum change in the interest rate during a specified period or over the life of the security. As a result, changes in the interest rate on an ARM may not fully reflect changes in prevailing market interest rates during certain periods. The fund may also invest in hybrid ARMs, whose underlying mortgages combine fixed-rate and adjustable rate features. Mortgage-backed and asset-backed securities are less effective than other types of securities as a means of "locking in" attractive long-term interest rates. One reason is the need to reinvest prepayments of principal; another is the possibility of significant unscheduled prepayments resulting from declines in interest rates. These prepayments would have to be reinvested at lower rates. The automatic interest rate adjustment feature of mortgages underlying ARMs likewise reduces the ability to lock-in attractive rates. As a result, mortgage-backed and asset-backed securities may have less potential for capital appreciation during periods of declining interest rates than other securities of comparable maturities, although they may have a similar risk of decline in market value during periods of rising interest rates. Prepayments may also significantly shorten the effective maturities of these securities, especially during periods of declining interest rates. Conversely, during periods of rising interest rates, a reduction in prepayments may increase the effective maturities of these securities, subjecting them to a greater risk of decline in market value in response to rising interest rates than traditional debt securities, and, therefore, potentially increasing the volatility of the fund. At times, some mortgage-backed and asset-backed securities will have higher than market interest rates and therefore will be purchased at a premium above their par value. Prepayments may cause losses on securities purchased at a premium. II-22 VT_SAI 2010/04 CMOs may be issued by a U.S. government agency or instrumentality or by a private issuer. Although payment of the principal of, and interest on, the underlying collateral securing privately issued CMOs may be guaranteed by the U.S. government or its agencies or instrumentalities, these CMOs represent obligations solely of the private issuer and are not insured or guaranteed by the U.S. government, its agencies or instrumentalities or any other person or entity. Prepayments could cause early retirement of CMOs. CMOs are designed to reduce the risk of prepayment for investors by issuing multiple classes of securities, each having different maturities, interest rates and payment schedules, and with the principal and interest on the underlying mortgages allocated among the several classes in various ways. Payment of interest or principal on some classes or series of CMOs may be subject to contingencies or some classes or series may bear some or all of the risk of default on the underlying mortgages. CMOs of different classes or series are generally retired in sequence as the underlying mortgage loans in the mortgage pool are repaid. If enough mortgages are repaid ahead of schedule, the classes or series of a CMO with the earliest maturities generally will be retired prior to their maturities. Thus, the early retirement of particular classes or series of a CMO would have the same effect as the prepayment of mortgages underlying other mortgage-backed securities. Conversely, slower than anticipated prepayments can extend the effective maturities of CMOs, subjecting them to a greater risk of decline in market value in response to rising interest rates than traditional debt securities, and, therefore, potentially increasing their volatility. Prepayments could result in losses on stripped mortgage-backed securities. Stripped mortgage-backed securities are usually structured with two classes that receive different portions of the interest and principal distributions on a pool of mortgage loans. The yield to maturity on an interest only or IO class of stripped mortgage-backed securities is extremely sensitive not only to changes in prevailing interest rates but also to the rate of principal payments (including prepayments) on the underlying assets. A rapid rate of principal prepayments may have a measurable adverse effect on the funds yield to maturity to the extent it invests in IOs. If the assets underlying the IO experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal only or POs tend to increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The secondary market for stripped mortgage-backed securities may be more volatile and less liquid than that for other mortgage-backed securities, potentially limiting the funds ability to buy or sell those securities at any particular time. The fund currently does not intend to invest more than 35% of its assets in IOs and POs under normal market conditions. The risks associated with other asset-backed securities (including in particular the risks of issuer default and of early prepayment) are generally similar to those described above for CMOs. In addition, because asset-backed securities generally do not have the benefit of a security interest in the underlying assets that is comparable to a mortgage, asset-backed securities present certain additional risks that are not present with mortgage-backed securities. The ability of an issuer of asset-backed securities to enforce its security interest in the underlying assets may be limited. For example, revolving credit receivables are generally unsecured and the debtors on such receivables are entitled to the protection of a number of state and federal consumer credit laws, many of which give debtors the right to set-off certain amounts owed, thereby reducing the balance due. Automobile receivables generally are secured, but by automobiles, rather than by real property. Asset-backed securities may be collateralized by the fees earned by service providers. The value of asset-backed securities may be substantially dependent on the servicing of the underlying asset and are therefore subject to risks associated with negligence by, or defalcation of, their servicers. In certain circumstances, the mishandling of related documentation may also affect the rights of the security holders in and to the underlying collateral. The insolvency of entities that generate receivables or that utilize the assets may result in added costs and delays in addition to losses associated with a decline in the value of the underlying assets. Options on Securities II-23 VT_SAI 2010/04 Writing covered options. The fund may write covered call options and covered put options on optionable securities held in its portfolio or that it has an absolute and immediate right to acquire without additional cash consideration (or, if additional cash consideration is required, cash or other assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees, in such amount as are set aside on the funds books), when in the opinion of Putnam Management such transactions are consistent with the funds investment objective(s) and policies. Call options written by the fund give the purchaser the right to buy the underlying securities from the fund at a stated exercise price; put options give the purchaser the right to sell the underlying securities to the fund at a stated price. The fund may write only covered options, which means that, so long as the fund is obligated as the writer of a call option, it will own the underlying securities subject to the option (or comparable securities satisfying the cover requirements of securities exchanges) or have an absolute and immediate right to acquire without additional cash consideration (or, if additional cash consideration is required, cash or other assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees, in such amount as are set aside on the funds books). In the case of put options, the fund will set aside on its books assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees and equal in value to the price to be paid if the option is exercised. In addition, the fund will be considered to have covered a put or call option if and to the extent that it holds an option that offsets some or all of the risk of the option it has written. The fund may write combinations of covered puts and calls on the same underlying security. The fund will receive a premium from writing a put or call option, which increases the funds return in the event the option expires unexercised or is closed out at a profit. The amount of the premium reflects, among other things, the relationship between the exercise price and the current market value of the underlying security, the volatility of the underlying security, the amount of time remaining until expiration, current interest rates, and the effect of supply and demand in the options market and in the market for the underlying security. By writing a call option, if the fund holds the security, the fund limits its opportunity to profit from any increase in the market value of the underlying security above the exercise price of the option but continues to bear the risk of a decline in the value of the underlying security. If the fund does not hold the underlying security, the fund bears the risk that, if the market price exceeds the option strike price, the fund will suffer a loss equal to the difference at the time of exercise. By writing a put option, the fund assumes the risk that it may be required to purchase the underlying security for an exercise price higher than its then-current market value, resulting in a potential capital loss unless the security subsequently appreciates in value. The fund may terminate an option that it has written prior to its expiration by entering into a closing purchase transaction, in which it purchases an offsetting option. The fund realizes a profit or loss from a closing transaction if the cost of the transaction (option premium plus transaction costs) is less or more than the premium received from writing the option. If the fund writes a call option but does not own the underlying security, and when it writes a put option, the fund may be required to deposit cash or securities with its broker as "margin," or collateral, for its obligation to buy or sell the underlying security. As the value of the underlying security varies, the fund may have to deposit additional margin with the broker. Margin requirements are complex and are fixed by individual brokers, subject to minimum requirements currently imposed by the Federal Reserve Board and by stock exchanges and other self-regulatory organizations. II-24 VT_SAI 2010/04 Purchasing put options. The fund may purchase put options to protect its portfolio holdings in an underlying security against a decline in market value. Such protection is provided during the life of the put option since the fund, as holder of the option, is able to sell the underlying security at the put exercise price regardless of any decline in the underlying securitys market price. In order for a put option to be profitable, the market price of the underlying security must decline sufficiently below the exercise price to cover the premium and transaction costs. By using put options in this manner, the fund will reduce any profit it might otherwise have realized from appreciation of the underlying security by the premium paid for the put option and by transaction costs. The fund may also purchase put options for other investment purposes, including to take a short position in the security underlying the put option. Purchasing call options. The fund may purchase call options to hedge against an increase in the price of securities that the fund wants ultimately to buy. Such hedge protection is provided during the life of the call option since the fund, as holder of the call option, is able to buy the underlying security at the exercise price regardless of any increase in the underlying securitys market price. In order for a call option to be profitable, the market price of the underlying security must rise sufficiently above the exercise price to cover the premium and transaction costs. The fund may also purchase call options for other investment purposes. Risk factors in options transactions . The successful use of the funds options strategies depends on the ability of Putnam Management to forecast correctly interest rate and market movements. For example, if the fund were to write a call option based on Putnam Managements expectation that the price of the underlying security would fall, but the price were to rise instead, the fund could be required to sell the security upon exercise at a price below the current market price. Similarly, if the fund were to write a put option based on Putnam Managements expectation that the price of the underlying security would rise, but the price were to fall instead, the fund could be required to purchase the security upon exercise at a price higher than the current market price. When the fund purchases an option, it runs the risk that it will lose its entire investment in the option in a relatively short period of time, unless the fund exercises the option or enters into a closing sale transaction before the options expiration. If the price of the underlying security does not rise (in the case of a call) or fall (in the case of a put) to an extent sufficient to cover the option premium and transaction costs, the fund will lose part or all of its investment in the option. This contrasts with an investment by the fund in the underlying security, since the fund will not realize a loss if the securitys price does not change. The effective use of options also depends on the funds ability to terminate option positions at times when Putnam Management deems it desirable to do so. There is no assurance that the fund will be able to effect closing transactions at any particular time or at an acceptable price. If a secondary market in options were to become unavailable, the fund could no longer engage in closing transactions. Lack of investor interest might adversely affect the liquidity of the market for particular options or series of options. A market may discontinue trading of a particular option or options generally. In addition, a market could become temporarily unavailable if unusual events such as volume in excess of trading or clearing capability were to interrupt its normal operations. A market may at times find it necessary to impose restrictions on particular types of options transactions, such as opening transactions. For example, if an underlying security ceases to meet qualifications imposed by the market or the Options Clearing Corporation, new series of options on that security will no longer be opened to replace expiring series, and opening transactions in existing series may be prohibited. If an options market were to become unavailable, the fund as a holder of an option would be able to realize profits or limit losses only by exercising the option, and the fund, as option writer, would remain obligated under the option until expiration or exercise. II-25 VT_SAI 2010/04 Disruptions in the markets for the securities underlying options purchased or sold by the fund could result in losses on the options. For example, if a fund is unable to purchase a security underlying a put option it had purchased, the fund may be unable to exercise the put option. If trading is interrupted in an underlying security, the trading of options on that security is normally halted as well. As a result, the fund as purchaser or writer of an option will be unable to close out its positions until options trading resumes, and it may be faced with considerable losses if trading in the security reopens at a substantially different price. In addition, the Options Clearing Corporation or other options markets may impose exercise restrictions. If a prohibition on exercise is imposed at the time when trading in the option has also been halted, the fund as purchaser or writer of an option will be locked into its position until one of the two restrictions has been lifted. If the Options Clearing Corporation were to determine that the available supply of an underlying security appears insufficient to permit delivery by the writers of all outstanding calls in the event of exercise, it may prohibit indefinitely the exercise of put options. The fund, as holder of such a put option, could lose its entire investment if it is unable to exercise the put option prior to its expiration. Foreign-traded options are subject to many of the same risks presented by internationally-traded securities. In addition, because of time differences between the United States and various foreign countries, and because different holidays are observed in different countries, foreign options markets may be open for trading during hours or on days when U.S. markets are closed. As a result, option premiums may not reflect the current prices of the underlying interest in the United States. Over-the-counter ("OTC") options purchased by the fund and assets held to cover OTC options written by the fund may, under certain circumstances, be considered illiquid securities for purposes of any limitation on the funds ability to invest in illiquid securities. The fund may use both European-style options, which are only exercisable immediately prior to their expiration, and American-style options, which are exercisable at any time prior to the expiration date. In addition to options on securities and futures, the fund may also enter into options on futures, swaps, or other instruments as described elsewhere in this SAI. Preferred Stocks and Convertible Securities The fund may invest in preferred stocks or convertible securities. A preferred stock generally pays dividends at a specified rate and has preference over common stock in the payment of dividends and the liquidation of an issuers assets but is junior to the debt securities of the issuer in those same respects. The market prices of preferred stocks are subject to changes in interest rates and are more sensitive to changes in an issuers creditworthiness than are the prices of debt securities. Shareholders of preferred stock may suffer a loss of value if dividends are not paid. Under ordinary circumstances, preferred stock does not carry voting rights. In addition, many preferred stocks may be called or redeemed prior to their maturity by the issuer under certain conditions. Convertible securities include bonds, debentures, notes, preferred stocks and other securities that may be converted into or exchanged for, at a specific price or formula within a particular period of time, a prescribed amount of common stock or other equity securities of the same or a different issuer. Convertible securities entitle the holder to receive interest paid or accrued on debt or dividends paid or accrued on preferred stock until the security matures or is redeemed, converted or exchanged. The market value of a convertible security is a function of its "investment value" and its "conversion value." A securitys "investment value" represents the value of the security without its conversion feature ( i.e. , a nonconvertible fixed income security). The investment value may be determined by reference to its credit quality and the current value of its yield to maturity or probable call date. At any given time, investment value is dependent upon such factors as the general level of interest rates, the yield of similar nonconvertible II-26 VT_SAI 2010/04 securities, the financial strength of the issuer and the seniority of the security in the issuers capital structure. A securitys "conversion value" is determined by multiplying the number of shares the holder is entitled to receive upon conversion or exchange by the current price of the underlying security. If the conversion value of a convertible security is significantly below its investment value, the convertible security will trade like nonconvertible debt or preferred stock and its market value will not be influenced greatly by fluctuations in the market price of the underlying security. Conversely, if the conversion value of a convertible security is near or above its investment value, the market value of the convertible security will be more heavily influenced by fluctuations in the market price of the underlying security. Convertible securities generally have less potential for gain than common stocks. The funds investments in convertible securities may at times include securities that have a mandatory conversion feature, pursuant to which the securities convert automatically into common stock or other equity securities at a specified date and a specified conversion ratio, or that are convertible at the option of the issuer. Because conversion of the security is not at the option of the holder, the fund may be required to convert the security into the underlying common stock even at times when the value of the underlying common stock or other equity security has declined substantially. The funds investments in preferred stocks and convertible securities, particularly securities that are convertible into securities of an issuer other than the issuer of the convertible security, may be illiquid. The fund may not be able to dispose of such securities in a timely fashion or for a fair price, which could result in losses to the fund. Private Placements and Restricted Securities The fund may invest in securities that are purchased in private placements and, accordingly, are subject to restrictions on resale as a matter of contract or under federal securities laws. Because there may be relatively few potential purchasers for such investments, especially under adverse market or economic conditions or in the event of adverse changes in the financial condition of the issuer, the fund could find it more difficult to sell such securities when Putnam Management believes it advisable to do so or may be able to sell such securities only at prices lower than if such securities were more widely held. At times, it may also be more difficult to determine the fair value of such securities for purposes of computing the funds net asset value. While such private placements may offer attractive opportunities for investment not otherwise available on the open market, the securities so purchased are often "restricted securities," i.e. , securities which cannot be sold to the public without registration under the Securities Act of 1933 (the Securities Act) or the availability of an exemption from registration (such as Rules 144 or 144A), or which are "not readily marketable" because they are subject to other legal or contractual delays in or restrictions on resale. The absence of a trading market can make it difficult to ascertain a market value for illiquid investments. Disposing of illiquid investments may involve time-consuming negotiation and legal expenses, and it may be difficult or impossible for the fund to sell them promptly at an acceptable price. The fund may have to bear the extra expense of registering such securities for resale and the risk of substantial delay in effecting such registration. In addition, market quotations are less readily available. The judgment of Putnam Management may at times play a greater role in valuing these securities than in the case of publicly traded securities. Generally speaking, restricted securities may be sold only to qualified institutional buyers, or in a privately negotiated transaction to a limited number of purchasers, or in limited quantities after they have been held for a specified period of time and other conditions are met pursuant to an exemption from registration, or in a public offering for which a registration statement is in effect under the Securities Act. The fund may be deemed to be an "underwriter" for purposes of the Securities Act when selling restricted securities to the public, and in such event the fund may be liable to purchasers of such securities if the registration statement prepared by the II-27 VT_SAI 2010/04 issuer, or the prospectus forming a part of it, is materially inaccurate or misleading. The SEC Staff currently takes the view that any delegation by the Trustees of the authority to determine that a restricted security is readily marketable (as described in the investment restrictions of the funds) must be pursuant to written procedures established by the Trustees and the Trustees have delegated such authority to Putnam Management. Real Estate Investment Trusts (REITs) The fund may invest in REITs. REITs are pooled investment vehicles that invest primarily in either real estate or real estate related loans. Like regulated investment companies such as the fund, REITs are not taxed on income distributed to shareholders provided that they comply with certain requirements under the Code. The fund will indirectly bear its proportionate share of any expenses paid by REITs in which it invests in addition to the funds own expenses. REITs involve certain unique risks in addition to those risks associated with investing in the real estate industry in general (such as possible declines in the value of real estate, lack of availability of mortgage funds, or extended vacancies of property). REITs are generally classified as equity REITs, mortgage REITs or a combination of equity and mortgage REITs. Equity REITs invest the majority of their assets directly in real property and derive income primarily from the collection of rents. Equity REITs can also realize capital gains by selling properties that have appreciated in value. Mortgage REITs invest the majority of their assets in real estate mortgages and derive income from the collection of interest payments. Equity REITs may be affected by changes in the value of the underlying property owned by the REITs, while mortgage REITs may be affected by the risk of borrower default, the likelihood of which is increased for mortgage REITs that invest in sub-prime mortgages. REITs, and mortgage REITs in particular, are also subject to interest rate risk. REITs are dependent upon their operators management skills, are generally not diversified (except to the extent the Code requires), and are subject to heavy cash flow dependency and the risk of default by borrowers. REITs are also subject to the possibility of failing to qualify for tax-free pass-through of income under the Code or failing to maintain their exemptions from registration under the 1940 Act. REITs may have limited financial resources, may trade less frequently and in a limited volume, and may be subject to more abrupt or erratic price movements than more widely held securities. The funds investment in a REIT may result in the fund making distributions that constitute a return of capital to fund shareholders for federal income tax purposes or may require the fund to accrue and distribute income not yet received. In addition, distributions by a fund from REITs will not qualify for the corporate dividends-received deduction, or, generally, for treatment as qualified dividend income. Redeemable Securities Certain securities held by the fund may permit the issuer at its option to "call" or redeem its securities. If an issuer were to redeem securities held by the fund during a time of declining interest rates, the fund may not be able to reinvest the proceeds in securities providing the same investment return as the securities redeemed. Repurchase Agreements The fund, unless it is a money market fund, may enter into repurchase agreements amounting to not more than 25% of its total assets, except that this 25% limitation does not apply to repurchase agreements entered into in connection with short sales. Money market funds may invest without limit in repurchase agreements. A repurchase agreement is a contract under which the fund, the buyer under the contract, acquires a security subject to the obligation of the seller (or repurchase agreement counterparty) to repurchase, and the fund to resell, the security at a fixed time and price, which represents the funds cost plus interest (or, for repurchase II-28 VT_SAI 2010/04 agreements under which the fund acquires security and then sells it short, the funds cost of borrowing the security). A repurchase agreement with a stated maturity of longer than one week is considered an illiquid investment. It is the funds present intention to enter into repurchase agreements only with banks and registered broker-dealers. The fund may enter into repurchase agreements, including with respect to securities it wishes to sell short. See Short Sales in this SAI. Certain of the repurchase agreements related to securities sold short may provide that, at the option of the fund, settlement may be made by delivery of cash equal to the difference between (a) the sum of (i) the market value of the securities sold short at the time the repurchase agreement is closed out and (ii) transaction costs associated with the acquisition in the market by the repurchase agreement counterparty of the securities sold short and (b) the repurchase price specified in the repurchase agreement. The fund may be exposed to the credit risk of the repurchase agreement counterparty (or seller) in the event that the counterparty is unable to close out the repurchase agreement in accordance with its terms. If the seller defaults, the fund could realize a loss on the sale of the underlying security to the extent that the proceeds of the sale including accrued interest are less than the resale price provided in the agreement including interest. In addition, if the seller should be involved in bankruptcy or insolvency proceedings, the fund may incur delay and costs in selling the underlying security or may suffer a loss of principal and interest if the fund is treated as an unsecured creditor and required to return the underlying collateral to the sellers estate. Pursuant to an exemptive order issued by the SEC, the fund may transfer uninvested cash balances into a joint account, along with cash of other Putnam funds and certain other accounts. These balances may be invested in one or more repurchase agreements and/or short-term money market instruments. Securities Loans The fund may make secured loans of its portfolio securities, on either a short-term or long-term basis, amounting to not more than 25% of its total assets, thereby realizing additional income. The risks in lending portfolio securities, as with other extensions of credit, consist of possible delay in recovery of the securities or possible loss of rights in the collateral should the borrower fail financially. If a borrower defaults, the value of the collateral may decline before the fund can dispose of it. As a matter of policy, securities loans are made to broker-dealers pursuant to agreements requiring that the loans be continuously secured by collateral consisting of cash or short-term debt obligations at least equal at all times to the value of the securities on loan, "marked-to-market" daily. The borrower pays to the fund an amount equal to any dividends or interest received on securities lent. The fund retains all or a portion of the interest received on investment of the cash collateral or receives a fee from the borrower. Although voting rights, or rights to consent, with respect to the loaned securities may pass to the borrower, the fund retains the right to call the loans at any time on reasonable notice, and it will do so to enable the fund to exercise voting rights on any matters materially affecting the investment. The fund may also call such loans in order to sell the securities. The fund may pay fees in connection with arranging loans of its portfolio securities. Securities of Other Investment Companies Securities of other investment companies, including shares of open- and closed-end investment companies and unit investment trusts (which may include exchange-traded funds (ETFs)), represent interests in collective investment portfolios that, in turn, invest directly in underlying instruments. The fund may invest in other investment companies when it has more uninvested cash than Putnam Management believes is advisable, when it receives cash collateral from securities lending arrangements, when there is a shortage of direct investments available, or when Putnam Management believes that investment companies offer attractive values. II-29 VT_SAI 2010/04 Investment companies may be structured to perform in a similar fashion to a broad-based securities index or may focus on a particular strategy or class of assets. ETFs typically seek to track the performance or dividend yield of specific indexes or companies in related industries. These indexes may be broad-based, sector-based or international. Investing in investment companies involves substantially the same risks as investing directly in the underlying instruments, but also involves expenses at the investment company-level, such as portfolio management fees and operating expenses. These expenses are in addition to the fees and expenses of the fund itself, which may lead to duplication of expenses while the fund owns another investment companys shares. In addition, investing in investment companies involves the risk that they will not perform in exactly the same fashion, or in response to the same factors, as the underlying instruments or index. To the extent the fund invests in other investment companies that are professionally managed, its performance will also depend on the investment and research abilities of investment managers other than Putnam Management. Open-end investment companies typically offer their shares continuously at net asset value plus any applicable sales charge and stand ready to redeem shares upon shareholder request. The shares of certain other types of investment companies, such as ETFs and closed-end investment companies, typically trade on a stock exchange or over-the-counter at a premium or a discount to their net asset value. In the case of closed-end investment companies, the number of shares is typically fixed. The securities of closed-end investment companies and ETFs carry the risk that the price the fund pays or receives may be higher or lower than the investment companys net asset value. ETFs and closed-end investment companies are also subject to certain additional risks, including the risks of illiquidity and of possible trading halts due to market conditions or other reasons, based on the policies of the relevant exchange. The shares of investment companies, particularly closed-end investment companies, may also be leveraged, which would increase the volatility of the funds net asset value. The extent to which the fund can invest in securities of other investment companies, including ETFs, is generally limited by federal securities laws. Short Sales The fund may engage in short sales of securities either as a hedge against potential declines in value of a portfolio security or to realize appreciation when a security that the fund does not own declines in value. Short sales are transactions in which the fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the short position. The fund may also engage in short sales by entering into a repurchase agreement with respect to the security it wishes to sell short. See  Repurchase Agreements in this SAI. The fund will incur a gain if the price of the security declines between the date of the short sale and the date on which the fund replaces the borrowed security (or closes out the related repurchase agreement); and the fund will incur a loss if the price of the security increases between those dates. Such a loss is theoretically unlimited since the potential increase in the market price of the security sold short is not limited. Until the security is replaced, the fund must pay the lender (or repurchase agreement counterparty) any dividends or interest that accrues during the period of the loan (or repurchase agreement). To borrow (or enter into a repurchase agreement with respect to) the security, the fund also may be required to pay a premium, which would increase the cost of the security sold. The funds successful use of short sales is subject to Putnam Managements ability to accurately predict movements in the market price of the security sold short. Short selling may involve financial leverage because the fund is exposed both to changes in the market price of the security sold short and to changes in the value of securities purchased with the proceeds of the short sale, effectively leveraging its assets. Under adverse market conditions, a fund may have difficulty purchasing securities to meet its short sale delivery obligations, and may be required to close out its short position at a time when the fund would not choose to do so, and may therefore have to sell portfolio securities to raise the capital necessary to meet its short sale obligations at a time when fundamental investment considerations may not favor such sales. While the fund has an open short position, it will segregate, by appropriate notation on its books or the books of its custodian, cash or liquid assets at least equal in value to the market value of the securities sold short. The segregated amount will be marked-to- II-30 VT_SAI 2010/04 market daily. Because of this segregation, the fund does not consider these transactions to be senior securities for purposes of the 1940 Act. In connection with short sale transactions, the fund may be required to pledge certain additional assets for the benefit of the securities lender (or repurchase agreement counterparty) and the fund may, while such assets remain pledged, be limited in its ability to invest those assets in accordance with the funds investment strategies. Certain of the repurchase agreements related to securities sold short may provide that, at the option of the fund, in lieu of delivering the securities sold short, settlement may be made by delivery of cash equal to the difference between (a) the sum of (i) the market value of the securities sold short at the time the repurchase agreement is closed out and (ii) transaction costs associated with the acquisition in the market by the repurchase agreement counterparty of the securities sold short and (b) the repurchase price specified in the repurchase agreement. Because that cash amount represents the funds maximum loss in the event of the insolvency of the counterparty, the fund will, except where the local market practice for foreign securities to be sold short requires payment prior to delivery of such securities, treat such amount, rather than the full notional amount of the repurchase agreement, as its investment in securities of the counterparty for purposes of all applicable investment restrictions, including its fundamental policy with respect to diversification. Short-term Trading In seeking the funds objective(s), Putnam Management will buy or sell portfolio securities whenever Putnam Management believes it appropriate to do so. From time to time the fund will buy securities intending to seek short-term trading profits. A change in the securities held by the fund is known as "portfolio turnover" and generally involves some expense to the fund. This expense may include brokerage commissions or dealer markups and other transaction costs on both the sale of securities and the reinvestment of the proceeds in other securities. If sales of portfolio securities cause the fund to realize net short-term capital gains, such gains will be taxable as ordinary income. As a result of the funds investment policies, under certain market conditions the funds portfolio turnover rate may be higher than that of other mutual funds. Portfolio turnover rate for a fiscal year is the ratio of the lesser of purchases or sales of portfolio securities to the monthly average of the value of portfolio securities excluding securities whose maturities at acquisition were one year or less. The funds portfolio turnover rate is not a limiting factor when Putnam Management considers a change in the funds portfolio. Special Purpose Acquisition Companies The fund may invest in stock, warrants, and other securities of special purpose acquisition companies (SPACs) or similar special purpose entities that pool funds to seek potential acquisition opportunities. Unless and until an acquisition is completed, a SPAC generally invests its assets (less a portion retained to cover expenses) in U.S. Government securities, money market securities and cash; if an acquisition that meets the requirements for the SPAC is not completed within a pre-established period of time, the invested funds are returned to the entitys shareholders. Because SPACs and similar entities are in essence blank check companies without an operating history or ongoing business other than seeking acquisitions, the value of their securities is particularly dependent on the ability of the entitys management to identify and complete a profitable acquisition. Some SPACs may pursue acquisitions only within certain industries or regions, which may increase the volatility of their prices. In addition, these securities, which are typically traded in the over-the-counter market, may be considered illiquid and/or be subject to restrictions on resale. Structured investments II-31 VT_SAI 2010/04 A structured investment is a security having a return tied to an underlying index or other security or asset class. Structured investments generally are individually negotiated agreements and may be traded over-the-counter. Structured investments are organized and operated to restructure the investment characteristics of the underlying security. This restructuring involves the deposit with or purchase by an entity, such as a corporation or trust, or specified instruments (such as commercial bank loans) and the issuance by that entity or one or more classes of securities (structured securities) backed by, or representing interests in, the underlying instruments. The cash flow on the underlying instruments may be apportioned among the newly issued structured securities to create securities with different investment characteristics, such as varying maturities, payment priorities and interest rate provisions, and the extent of such payments made with respect to structured securities is dependent on the extent of the cash flow on the underlying instruments. Because structured securities typically involve no credit enhancement, their credit risk generally will be equivalent to that of the underlying instruments. Investments in structured securities are generally of a class of structured securities that is either subordinated or unsubordinated to the right of payment of another class. Subordinated structured securities typically have higher yields and present greater risks than unsubordinated structured securities. Structured securities are typically sold in private placement transactions, and there currently is no active trading market for structured securities. Investments in government and government-related and restructured debt instruments are subject to special risks, including the inability or unwillingness to repay principal and interest, requests to reschedule or restructure outstanding debt and requests to extend additional loan amounts. Swap Agreements The fund may enter into swap agreements and other types of over-the-counter transactions such as caps, floors and collars with broker-dealers or other financial institutions for hedging or investment purposes. A swap involves the exchange by the fund with another party of their respective commitments to pay or receive cash flows, e.g. , an exchange of floating rate payments for fixed-rate payments. The purchase of a cap entitles the purchaser, to the extent that a specified index or other underlying financial measure exceeds a predetermined value on a predetermined date or dates, to receive payments on a notional principal amount from the party selling the cap. The purchase of a floor entitles the purchaser, to the extent that a specified index or other underlying financial measure falls or other underlying measure below a predetermined value on a predetermined date or dates, to receive payments on a notional principal amount from the party selling the floor. A collar combines elements of a cap and a floor. Swap agreements and similar transactions can be individually negotiated and structured to include exposure to a variety of different types of investments or market factors. Depending on their structures, swap agreements may increase or decrease the funds exposure to long-or short-term interest rates (in the United States or abroad), foreign currency values, mortgage securities, mortgage rates, corporate borrowing rates, or other factors such as security prices, inflation rates or the volatility of an index or one or more securities. For example, if the fund agrees to exchange payments in U.S. dollars for payments in a non-U.S. currency, the swap agreement would tend to decrease the funds exposure to U.S. interest rates and increase its exposure to that non-U.S. currency and interest rates. The fund may also engage in total return swaps, in which payments made by the fund or the counterparty are based on the total return of a particular reference asset or assets (such as an equity or fixed-income security, a combination of such securities, or an index). The value of the funds swap positions would increase or decrease depending on the changes in value of the underlying rates, currency values, volatility or other indices or measures. Caps and floors have an effect similar to buying or writing options. Depending on how they are used, swap agreements may increase or decrease the overall volatility of a funds investments and its share price. The funds ability to engage in certain swap transactions may be limited by tax considerations. II-32 VT_SAI 2010/04 The funds ability to realize a profit from such transactions will depend on the ability of the financial institutions with which it enters into the transactions to meet their obligations to the fund. If a counterpartys creditworthiness declines, the value of the agreement would be likely to decline, potentially resulting in losses. If a default occurs by the other party to such transaction, the fund will have contractual remedies pursuant to the agreements related to the transaction, which may be limited by applicable law in the case of a counterpartys insolvency. Under certain circumstances, suitable transactions may not be available to the fund, or the fund may be unable to close out its position under such transactions at the same time, or at the same price, as if it had purchased comparable publicly traded securities. The fund may also enter into options on swap agreements ("swaptions"). A swaption is a contract that gives a counterparty the right (but not the obligation) to enter into a new swap agreement or to shorten, extend, cancel or otherwise modify an existing swap agreement, at some designated future time on specified terms. The fund may write (sell) and purchase put and call swaptions to the same extent it may make use of standard options on securities or other instruments. Swaptions are generally subject to the same risks involved in the funds use of options. See  Options on Securities. A credit default swap is an agreement between the fund and a counterparty that enables the fund to buy or sell protection against a credit event related to a particular issuer. One party, acting as a protection buyer, makes periodic payments to the other party, a protection seller, in exchange for a promise by the protection seller to make a payment to the protection buyer if a negative credit event (such as a delinquent payment or default) occurs with respect to a referenced bond or group of bonds. Credit default swaps may also be structured based on the debt of a basket of issuers, rather than a single issuer, and may be customized with respect to the default event that triggers purchase or other factors (for example, the Nth default within a basket, or defaults by a particular combination of issuers within the basket, may trigger a payment obligation). The fund may enter into credit default swap contracts for investment purposes. As a credit protection seller in a credit default swap contract, the fund would be required to pay the par (or other agreed-upon) value of a referenced debt obligation to the counterparty in the event of a default by a third party, such as a U.S. or non-U.S. corporate issuer, on the debt obligation. In return for its obligation, the fund would receive from the counterparty a periodic stream of payments over the term of the contract provided that no event of default has occurred. If no default occurs, the fund would keep the stream of payments and would have no payment obligations. As the seller, the fund would be subject to investment exposure on the notional amount of the swap. The fund may also purchase credit default swap contracts in order to hedge against the risk of default of the debt of a particular issuer or basket of issuers or profit from changes in the creditworthiness of the particular issuer(s) (also known as buying credit protection). In these cases, the fund would function as the counterparty referenced in the preceding paragraph. This would involve the risk that the investment may expire worthless and would only generate income in the event of an actual default by the issuer(s) of the underlying obligation(s) (or, as applicable, a credit downgrade or other indication of financial instability). It would also involve the risk that the seller may fail to satisfy its payment obligations to the fund in the event of a default. The purchase of credit default swaps involves costs, which will reduce the funds return. Warrants II-33 VT_SAI 2010/04 The fund may invest in warrants, which are instruments that give the fund the right to purchase certain securities from an issuer at a specific price (the strike price) for a limited period of time. The strike price of warrants typically is much lower than the current market price of the underlying securities, yet they are subject to similar price fluctuations. As a result, warrants may be more volatile investments than the underlying securities and may offer greater potential for capital appreciation as well as capital loss. Warrants do not entitle a holder to dividends or voting rights with respect to the underlying securities and do not represent any rights in the assets of the issuing company. Also, the value of the warrant does not necessarily change with the value of the underlying securities and a warrant ceases to have value if it is not exercised prior to the expiration date. These factors can make warrants more speculative than other types of investments. In addition to warrants on securities, the fund may purchase put warrants and call warrants whose values vary depending on the change in the value of one or more specified securities indices ("index warrants"). Index warrants are generally issued by banks or other financial institutions and give the holder the right, at any time during the term of the warrant, to receive upon exercise of the warrant a cash payment from the issuer based on the value of the underlying index at the time of exercise. In general, if the value of the underlying index rises above the exercise price of the index warrant, the holder of a call warrant will be entitled to receive a cash payment from the issuer upon exercise based on the difference between the value of the index and the exercise price of the warrant; if the value of the underlying index falls, the holder of a put warrant will be entitled to receive a cash payment from the issuer upon exercise based on the difference between the exercise price of the warrant and the value of the index. The holder of a warrant would not be entitled to any payments from the issuer at any time when, in the case of a call warrant, the exercise price is greater than the value of the underlying index, or, in the case of a put warrant, the exercise price is less than the value of the underlying index. If the fund were not to exercise an index warrant prior to its expiration, then the fund would lose the amount of the purchase price paid by it for the warrant. The fund will normally use index warrants in a manner similar to its use of options on securities indices. The risks of the funds use of index warrants are generally similar to those relating to its use of index options. Unlike most index options, however, index warrants are issued in limited amounts and are not obligations of a regulated clearing agency, but are backed only by the credit of the bank or other institution which issues the warrant. Also, index warrants generally have longer terms than index options. Index warrants are not likely to be as liquid as certain index options backed by a recognized clearing agency. In addition, the terms of index warrants may limit the funds ability to exercise the warrants at such time, or in such quantities, as the fund would otherwise wish to do. Zero-coupon and Payment-in-kind Bonds The fund may invest without limit in so-called "zero-coupon" bonds and "payment-in-kind" bonds. Zero-coupon bonds are issued at a significant discount from their principal amount in lieu of paying interest periodically. Payment-in-kind bonds allow the issuer, at its option, to make current interest payments on the bonds either in cash or in additional bonds. Because zero-coupon and payment-in-kind bonds do not pay current interest in cash, their value is subject to greater fluctuation in response to changes in market interest rates than bonds that pay interest currently. Both zero-coupon and payment-in-kind bonds allow an issuer to avoid the need to generate cash to meet current interest payments. Accordingly, such bonds may involve greater credit risks than bonds paying interest currently in cash. The fund is required to accrue interest income on such investments and to distribute such amounts at least annually to shareholders even though such bonds do not pay current interest in cash. Thus, it may be necessary at times for the fund to liquidate investments, including when it is not advantageous to do so, in order to satisfy its distribution requirements under the Code. II-34 VT_SAI 2010/04 TAXES The following discussion of the U.S. federal income tax consequences of an investment in the fund is based on the Code, U.S. Treasury regulations, and other applicable authority, as of the date of this SAI. These authorities are subject to change by legislative or administrative action, possibly with retroactive effect. This discussion does not purport to be complete or to deal with all aspects of federal income taxation of an investment in the fund. The discussion below is generally based on the assumption that the shares of each fund will be respected as owned by insurance company separate accounts. If this is not the case, the person or persons determined to own the fund shares will be currently taxed on fund distributions, and on the proceeds of any redemption of fund shares, under the Code rules. For information concerning the federal income tax consequences to a holder of a variable contract, refer to the prospectus for the particular contract. Because insurance companies will be the only shareholders of the fund, no attempt is made here to describe the tax aspects of an investment in these funds in particular. Tax requirements for variable annuity and variable life insurance separate accounts. The fund intends to comply with the separate diversification requirements imposed by Section 817(h) of the Code and the regulations thereunder on certain insurance company separate accounts. These requirements, which are in addition to the diversification requirements imposed on the fund by the 1940 Act and Subchapter M of the Code (discussed below), place certain limitations on assets of each insurance company separate account used to fund variable contracts. Because Section 817(h) and those regulations treat the assets of a fund owned exclusively by insurance company separate accounts and certain other permitted investors as assets of the related separate account, these regulations are imposed on the assets of the fund. To the extent the fund invests in underlying funds that are themselves owned exclusively by insurance company separate accounts and certain other permitted investors, the assets of those underlying funds can generally be treated as assets of the separate accounts investing in the fund. Specifically, the regulations provide that, after a one year start-up period or, except as permitted by the safe harbor described below, as of the end of each calendar quarter or within 30 days thereafter no more than 55% of the total assets of a separate account may be represented by any one investment, no more than 70% by any two investments, no more than 80% by any three investments, and no more than 90% by any four investments. For this purpose, all securities of the same issuer are generally considered a single investment, and each U.S. Government agency and instrumentality is considered a separate issuer. Section 817(h) provides, as a safe harbor, that a separate account will be treated as being adequately diversified if the diversification requirements under Subchapter M are satisfied and no more than 55% of the value of the accounts total assets is attributable to cash and cash items (including receivables), U.S. Government securities and securities of other regulated investment companies. Failure by a fund to satisfy the Section 817(h) requirements would generally cause the variable contracts to lose their favorable tax status and require a contract holder to include in ordinary income any income accrued under the contracts for the current and all prior taxable years. Under certain circumstances described in the applicable Treasury regulations, inadvertent failure to satisfy the applicable diversification requirements may be corrected, but such a correction could require a payment to the IRS with respect to the period or periods during which the investments of the account did not meet the diversification requirements. The amount of any such payment could be based on what the tax contract holders would have incurred if they were treated as receiving the income on the contract for the period during which the diversification requirements were not satisfied. Any such failure could also result in adverse tax consequences for the insurance company issuing the contracts. Taxation of the fund. The fund intends to qualify each year as a regulated investment company under Subchapter M of the Code. In order to qualify for the special tax treatment accorded regulated investment companies and their shareholders, the fund must, among other things: II-35 VT_SAI 2010/04 (a) derive at least 90% of its gross income for each taxable year from (i) dividends, interest, payments with respect to certain securities loans, and gains from the sale or other disposition of stock, securities or foreign currencies, or other income (including but not limited to gains from options, futures, or forward contracts) derived with respect to its business of investing in such stock, securities or currencies, and (ii) net income from interests in qualified publicly traded partnerships (as defined below); (b) diversify its holdings so that, at the end of each quarter of the funds taxable year, (i) at least 50% of the market value of the funds total assets is represented by cash and cash items, U.S. Government securities, securities of other regulated investment companies, and other securities limited in respect of any one issuer to a value not greater than 5% of the value of the funds total assets and not more than 10% of the outstanding voting securities of such issuer, and (ii) not more than 25% of the value of the funds total assets is invested (x) in the securities (other than those of the U.S. Government or other regulated investment companies) of any one issuer or of two or more issuers which the fund controls and which are engaged in the same, similar, or related trades or businesses, or (y) in the securities of one or more qualified publicly traded partnerships (as defined below); and (c) distribute with respect to each taxable year at least 90% of the sum of its investment company taxable income (as that term is defined in the Code without regard to the deduction for dividends paidgenerally, taxable ordinary income and the excess, if any, of net short-term capital gains over net long-term capital losses) and net tax-exempt interest income, for such year. In general, for purposes of the 90% gross income requirement described in paragraph (a) above, income derived from a partnership will be treated as qualifying income only to the extent such income is attributable to items of income of the partnership which would be qualifying income if realized directly by the regulated investment company. However, 100% of the net income of a regulated investment company derived from an interest in a qualified publicly traded partnership (generally defined as a partnership (i) interests in which are traded on an established securities market or readily tradable on a secondary market or the substantial equivalent thereof, (ii) that derives at least 90% of its income from the passive income sources described in Code section 7704(d), and (iii) that derives less than 90% of its income from the qualifying income described in paragraph (a)(i) above) will be treated as qualifying income. In addition, although in general the passive loss rules of the Code do not apply to regulated investment companies, such rules do apply to a regulated investment company with respect to items attributable to an interest in a qualified publicly traded partnership. For purposes of the diversification test in paragraph (b) above, identification of the issuer (or, in some cases, issuers) of a particular fund investment can depend on the terms and conditions of that investment. In some cases, identification of the issuer (or issuers) is uncertain under current law, and an adverse determination or future guidance by the IRS with respect to issuer identification for a particular type of investment may adversely affect the funds ability to meet the diversification test in (b) above. Also, for the purposes of the diversification test in paragraph (b) above, the term outstanding voting securities of such issuer will include the equity securities of a qualified publicly traded partnership. If the fund qualifies as a regulated investment company that is accorded special tax treatment, the fund will not be subject to federal income tax on income distributed in a timely manner to its shareholders in the form of dividends (including capital gain dividends, defined as distributions of net capital gains from the sale of investments that the fund owned for more than one year and that are properly reported by the fund as capital gain dividends). II-36 VT_SAI 2010/04 If the fund were to fail to meet the income or diversification test described above, the fund could in some cases cure such failure, including by paying a fund-level tax and, in the case of a diversification test failure, disposing of certain assets. If the fund were ineligible to or otherwise did not cure such failure for any year, or if the fund were otherwise to fail to qualify as a regulated investment company accorded special tax treatment for such year, (1) the fund would be subject to tax on its taxable income at corporate rates and (2) each insurance company separate account invested in the fund would fail to satisfy the separate diversification requirements described above, with the result that the contracts supported by that account would no longer be eligible for tax deferral. All distributions from earnings and profits, including any distributions of net tax-exempt income and net long-term capital gains, would be taxable to shareholders as ordinary income. Some portions of such distributions may be eligible for the dividends received deduction in the case of corporate shareholders. In addition, the fund could be required to recognize unrealized gains, pay substantial taxes and interest and make substantial distributions before requalifying for treatment as a regulated investment company. The fund intends to distribute at least annually to its shareholders all or substantially all of its investment company taxable income (computed without regard to the dividends-paid deduction), its net tax-exempt income (if any) and its net capital gain. Amounts not distributed on a timely basis by regulated investment companies in accordance with a calendar year distribution requirement are subject to a nondeductible 4% excise tax at the fund level. This excise tax, however, is inapplicable to any regulated investment company whose sole shareholders are either tax-exempt pension trusts, separate accounts of life insurance companies funding variable contracts, certain other permitted tax-exempt investors, or other regulated investment companies that are also exempt from the excise tax. In determining whether these investors are the sole shareholders of a regulated investment company for purposes of this exception to the excise tax, shares attributable to an investment in the regulated investment company (not exceeding $250,000) made in connection with the organization of the regulated investment company are not taken into account. If the fund is subject to the excise tax and it fails to distribute by December 31 of each calendar year at least an amount generally equal to the sum of 98% of its ordinary income for that year and 98.2% of its capital gain net income for the one-year period ending on October 31 of that year (or December 31 of that year if the fund so elects), plus any such amounts retained from the prior year, the fund will pay a 4% excise tax on the undistributed amounts. For purposes of the required excise tax distribution, ordinary gains and losses from the sale, exchange or other taxable disposition of property that would be taken into account after October 31 of a calendar year are treated as arising on January 1 of the following calendar year. Also, for these purposes, the fund will be treated as having distributed any amount on which it is subject to corporate income tax for the taxable year ending within the calendar year. The funds transactions in derivative instruments (e.g., forward contractors and swap agreements), as well as any of its other hedging, short sale or similar transactions, may be subject to one or more special tax rules (e.g,. notional principal contract, straddle, constructive sale, wash sale and short sale rules). Because these and other tax rules applicable to these types of transactions are in some cases uncertain under current law, an adverse determination or future guidance by the IRS with respect to these rules (which determination or guidance could be retroactive) may affect whether the fund has made sufficient distributions, and otherwise satisfied the relevant requirements, to maintain its qualification as a regulated investment company and avoid a fund-level tax. The funds use of commodity-linked derivatives can bear on or be limited by the funds intention to qualify as a regulated investment company. Income and gains from certain commodity-linked derivatives does not constitute qualifying income to a regulated investment company for purposes of the 90% gross income test described above. The tax treatment of certain other commodity-linked derivative instruments in which the fund might invest is not certain, in particular with respect to whether income or gains from such instruments II-37 VT_SAI 2010/04 constitute qualifying income to a regulated investment company. If the fund were to treat income or gain from a particular instrument as qualifying income and the income or gain were later determined not to constitute qualifying income and, together with any other nonqualifying income, caused the funds nonqualifying income to exceed 10% of its gross income in any taxable year, the fund would fail to qualify as a regulated investment company unless it is eligible to and does pay a tax at the fund level. Taxation of the shareholders. Pursuant to the requirements of Section 817 of the Code, the only shareholders of the fund will be participating insurance companies and their separate accounts that fund variable annuity contracts, variable life insurance policies or other variable insurance contracts, qualified pension or retirement plans, qualified tuition programs as described in section 529 of the Code, or certain qualified Puerto Rican segregated asset accounts (all of which are Variable Contracts). The prospectus that describes the particular Variable Contract discusses the taxation of both separate accounts and the owner of such contract or policy. Under current law, since the shareholders are life insurance company segregated asset accounts, they will not be subject to income tax currently on this income to the extent such income is applied to increase the values of Variable Contracts. The IRS has indicated that a degree of investor control over the investment options underlying Variable Contracts may interfere with their tax-deferred treatment. Based on the rulings and other guidance the Treasury Department has issued to date, Putnam believes that tax-deferred treatment for variable contracts funded through investments in the fund will be respected. However, the IRS and the Treasury Department may in the future provide further guidance as to what they deem to constitute an impermissible level of investor control, and such guidance could affect the treatment of the fund, including retroactively. In the event that additional rules, regulations, or other guidance are adopted, there can be no assurance that the fund will be able to operate as currently described, or that the fund will not have to change its investment objective or investment policies. A fund may be required to modify its investment objective and investment policies in order to prevent any such prospective rules, regulations and other guidance from causing variable contract owners to be considered the owners of the shares of the fund. This discussion provides only a general overview of the tax implications of investing in the fund. Contract owners are advised to consult the prospectus of their Variable Contracts and their own tax advisors regarding specific questions relating to federal, state and local tax consequences of investing in the fund through such vehicles. MANAGEMENT Trustees II-38 VT_SAI 2010/04 Name, Address 1 , Year of Principal Other Directorships Held by Trustee Birth, Position(s) Held with Occupation(s) During Fund and Length of Service Past 5 Years as a Putnam Fund Trustee 2 Ravi Akhoury (Born 1947), Advisor to New York Director of Jacob Ballas Capital India (a non- Trustee since 2009 Life Insurance banking finance company focused on private equity Company. Served as advisory services) and a member of its Chairman and CEO of Compensation Committee. Mr. Akhoury also serves MacKay Shields (a as a Director of RAGE Frameworks, Inc. (a private multi-product software company). Mr. Akhoury previously served investment management as Director and on the Compensation Committee of firm with AUM over $40 MaxIndia/New York Life Insurance Company in billion) from 1992 to India. Mr. Akhoury is also a Trustee of the Rubin 2007. Museum, serving on the Investment Committee, and of American India Foundation. Mr. Akhoury is a former Vice President and Investment Policy Committee member of Fischer, Francis, Trees and Watts (a fixed-income portfolio management firm). He previously served on the Board of Bharti Telecom (an Indian telecommunications company) and was a member of its Audit and Compensation Committees. He also served on the Board of Thompson Press (a publishing company) and was a member of its Audit Committee. Mr. Akhoury graduated from the Indian Institute of Technology with a BS in Engineering and obtained an MS in Quantitative Methods from SUNY at Stony Brook. Barbara M. Baumann (Born President of Cross Creek Director of SM Energy Company (a publicly held 1955), Trustee since 2010 Energy Corporation, a U.S. exploration and production company), strategic consultant to UniSource Energy Corporation (a publicly held domestic energy firms electric utility in Arizona), and Cody Resources and direct investor in Management, LLP (a privately held energy, energy projects. ranching and commercial real estate company). She is a Trustee of Mount Holyoke College. She is a former Chair of the Board, and a current Board member, of Girls Inc. of Metro Denver, and serves on the Finance Committee of The Childrens Hospital of Denver. Prior to 2003, Ms. Baumann was Executive Vice President of Associated Energy Managers, LLC, (a domestic private equity firm). From 1981 until 2000 she held a variety of financial and operational management positions with the global energy company Amoco Corporation and its successor, BP Amoco. Ms. Baumann holds a B.A. from Mount Holyoke College and an MBA from The Wharton School of the University of Pennsylvania. Jameson A. Baxter (Born President of Baxter Chairman of the Mutual Fund Directors Forum. 1943), Trustee since 1994 and Associates, Inc., (a Until 2011, Ms. Baxter was a Director of ASHTA Vice Chairman since 2005 private investment firm). Chemicals Inc. Until 2007, Ms. Baxter was a II-39 VT_SAI 2010/04 Name, Address 1 , Year of Principal Other Directorships Held by Trustee Birth, Position(s) Held with Occupation(s) During Fund and Length of Service Past 5 Years as a Putnam Fund Trustee 2 Director of Banta Corporation (a printing and supply chain management company), Ryerson, Inc. (a metals service company) and Advocate Health Care. She has also served as a director on a number of other boards including BoardSource (formerly the National Center for Nonprofit Boards), Intermatic Corporation (a manufacturer of energy control products) and MB Financial. She is Chairman Emeritus of the Board of Trustees, Mount Holyoke College. Ms. Baxter is also a graduate of Mount Holyoke College. Charles B. Curtis (Born Senior Advisor to the Member of the Council on Foreign Relations. Mr. 1940), Trustee since 2001 Center for Strategic and Curtis also serves as a Director of Edison International Studies. International and Southern California Edison. Until Previously, President 2006, Mr. Curtis served as a member of the Trustee and Chief Operating Advisory Council of the Applied Physics Officer, Nuclear Threat Laboratory, Johns Hopkins University. Mr. Curtis is Initiative (a private an attorney with over 15 years in private practice foundation dealing with and 19 years in various positions in public service, national security issues). including service at the Department of Treasury, the U.S. House of Representatives, the Securities and Exchange Commission, the Federal Energy Regulatory Commission and the Department of Energy. Robert J. Darretta (Born Mr. Darretta serves as a Until April, 2007, Mr. Darretta was Vice Chairman 1946), Trustee since 2007 director of the United of the Board of Directors of Johnson & Johnson (a Health Group and as the diversified health care conglomerate). Mr. Darretta Health Care Industry received a B.S. in Economics from Villanova Advisor to Permira, (a University. global private equity firm). Prior to 2007, Mr. Darretta was the Chief Financial Officer of Johnson & Johnson. John A. Hill (Born 1942), Vice Chairman, First Director of Devon Energy Corporation and various Trustee since 1985 and Reserve Corporation (a private companies owned by First Reserve Chairman since 2000 private equity buyout Corporation. He is also Chairman of The Board of firm that specializes in Trustees of Sarah Lawrence College and a member energy investments in of the Advisory Board of the Millstein Center for the diversified world- Corporate Governance and Performance at the Yale wide energy industry). School of Management. Mr. Hill received a B.A in Economics from Southern Methodist University and pursued graduate studies as a Woodrow Wilson Fellow. II-40 VT_SAI 2010/04 Name, Address 1 , Year of Principal Other Directorships Held by Trustee Birth, Position(s) Held with Occupation(s) During Fund and Length of Service Past 5 Years as a Putnam Fund Trustee 2 Paul L. Joskow (Born 1947), President of the Alfred Trustee of Yale University; a Director of Trustee since 1997 P. Sloan Foundation (a TransCanada Corporation (an energy company philanthropic institution focused on natural gas transmission and power focused primarily on services) and of Exelon Corporation (an energy research and education company focused on power services); and a Member on issues related to of the Board of Overseers of the Boston Symphony science, technology and Orchestra. Prior to August 2007, he served as a economic performance). Director of National Grid (a U.K.-based holding He is the Elizabeth and company with interests in electric and gas James Killian Professor transmission and distribution and of Economics Emeritus telecommunications infrastructure). Prior to July, at the Massachusetts 2006, he served as President of the Yale University Institute of Technology Council. Prior to February 2005, he served on the (MIT). board of the Whitehead Institute for Biomedical Prior to 2007, he was the Research (a non-profit research institution). Prior to Director of the Center February 2002, he was a Director of State Farm for Energy and Indemnity Company (an automobile insurance Environmental Policy company), and prior to March 2000, he was a Research at MIT. Director of New England Electric System (a public utility holding company). Dr. Joskow holds a Ph.D. and a M.Phil. From Yale University and a B.A. from Cornell University. Kenneth R. Leibler (Born A founder and former Until November 2010, Mr. Leibler was a Director of 1949), Trustee since 2006 Chairman of the Boston Ruder Finn Group (a global communications and Options Exchange (an advertising firm). Prior to December 2006, Mr. electronic market place Leibler served as a Director of the Optimum Funds for the trading of listed Group. Prior to October 2006, he served as a derivatives securities). Director of ISO New England (the organization He currently serves as responsible for the operation of the electric Vice Chairman of the generation system in the New England states). Prior Board of Trustees of to 2000, he was a Director of the Investment Beth Israel Deaconess Company Institute in Washington, D.C. Prior to Hospital in Boston and January, 2005 Mr. Leibler served as Chairman and as a Director of Chief Executive Officer of the Boston Stock Northeast Utilities, Exchange. Prior to January 2000, he served as which operates New President and Chief Executive Officer of Liberty Englands largest energy Financial Companies (a publicly traded diversified delivery system. asset management organization). Prior to June 1990, he served as President and Chief Operating Officer of the American Stock Exchange (AMEX). Prior to serving as AMEX President, he held the position of Chief Financial Officer, and headed its management and marketing operations. Mr. Leibler graduated with a B.A in Economics from Syracuse University. II-41 VT_SAI 2010/04 Name, Address 1 , Year of Principal Other Directorships Held by Trustee Birth, Position(s) Held with Occupation(s) During Fund and Length of Service Past 5 Years as a Putnam Fund Trustee 2 Robert E. Patterson (Born Senior Partner of Cabot Mr. Patterson is past Chairman and served as a 1945), Trustee since 1984 Properties, L.P. and Co- Trustee of the Joslin Diabetes Center. Prior to Chairman of Cabot December 2001, Mr. Patterson served as the Properties, Inc. (a President and as a Trustee of Cabot Industrial Trust private equity firm (a publicly-traded real estate investment trust). He investing in commercial has also served as a Trustee of the Sea Education real estate Association. Prior to 1998, he was Executive Vice President and Director of Acquisitions of Cabot Partners Limited Partnership (a registered investment adviser involved in institutional real estate investments). Prior to 1990, he served as Executive Vice President of Cabot & Forbes Realty Advisers, Inc. (the predecessor company of Cabot Partners). Mr. Patterson practiced law and held various positions in state government, and was the founding Executive Director of the Massachusetts Industrial Finance Agency. Mr. Patterson is a graduate of Harvard College and Harvard Law School. George Putnam, III (Born Chairman of New Director of The Boston Family Office, LLC (a 1951), Trustee since 1984 Generation Research, registered investment advisor), a Trustee of Inc. (a publisher of Epiphany School and a Trustee of the Marine financial advisory and Biological Laboratory. Until 2010, Mr. Putnam was other research services) a Trustee of St. Marks School. Until 2006, Mr. and President of New Putnam was a Trustee of Shore Country Day School. Generation Advisors, Until 2002, he was a Trustee of the Sea Education LLC (a registered Association. Mr. Putnam is a graduate of Harvard investment adviser to College, Harvard Business School and Harvard Law private funds), which are School. firms he founded in 1986. Prior to June 2007, Mr. Putnam was President of the Putnam Funds. W. Thomas Stephens (Born Prior to 2009, Mr. Director of TransCanadaPipelines Ltd (an energy 1942), Trustee from 1997- Stephens was Chairman infrastructure company). Until 2010, Mr. Stephens 2008, and since 2009 and Chief Executive was a Director of Boise Inc. (a manufacturer of Officer of Boise paper and packaging products). Until 2004, Mr. Cascade, LLC (a paper, Stephens was a Director of Xcel Energy forest product and Incorporated (a public utility company), Qwest timberland assets Communications and Norske Canada, Inc. (a paper company). manufacturer). Until 2003, Mr. Stephens was a Director of Mail-Well, Inc. (a diversified printing company). Prior to July 2001, Mr. Stephens was Chairman of Mail-Well. Mr. Stephens holds a B.S. and M.S. degrees from the University of Arkansas. II-42 VT_SAI 2010/04 Name, Address 1 , Year of Principal Other Directorships Held by Trustee Birth, Position(s) Held with Occupation(s) During Fund and Length of Service Past 5 Years as a Putnam Fund Trustee 2 Interested Trustees *Robert L. Reynolds (Born President and Chief Director of several not-for-profit boards, including 1952), Trustee since 2008 Executive Officer of West Virginia University Foundation, the Concord Putnam Investments. Museum, Dana-Farber Cancer Institute, Lahey Member of Putnam Clinic, and the Initiative for a Competitive Inner Investments Executive City, in Boston. He is a member of the Chief Board of Directors. Executives Club of Boston, the National Prior to joining Putnam Innovation Initiative, and the Council on Investments in 2008, Mr. Competitiveness, and he is a former President of the Reynolds was Vice Commercial Club of Boston. Prior to 2008, he Chairman and Chief served as a Director of FMR Corporation, Fidelity Operating Officer of Investments Insurance Ltd., Fidelity Investments Fidelity Investments Canada Ltd., and Fidelity Management Trust from 2000 to 2007. Company and as a Trustee of the Fidelity Family of Funds. Mr. Reynolds received a B.S. in Administration & Finance from West Virginia University. 1 The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2010, there were 104 Putnam Funds. 2 Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, death or removal. * Trustee who is an interested person (as defined in the Investment Company Act of 1940, as amended) of the fund, Putnam Management and/or Putnam Retail Management. Mr. Reynolds is deemed an interested person by virtue of his positions as an officer of the fund, Putnam Management and/or Putnam Retail Management. Mr. Reynolds is the President and Chief Executive Officer of Putnam Investments, LLC and President of your fund and each of the other Putnam funds. II-43 VT_SAI 2010/04 Trustee Qualifications Each of the funds Trustees, with the exception of Ms. Baumann, was most recently elected by shareholders of the fund during 2009, although most of the Trustees have served on the board for many years. Ms. Baumann was elected to the Board of Trustees by the Independent Trustees effective July 1, 2010. The Board Policy and Nominating Committee is responsible for recommending proposed nominees for election to the full Board of Trustees for its approval. As part of its deliberative process, the Committee considers the experience, qualifications, attributes and skills that it determines would benefit the Putnam funds at the time. In recommending the election of the current board members as Trustees, the Committee generally considered the educational, business and professional experience of each Trustee in determining his or her qualifications to serve as a Trustee of the fund, including the Trustees record of service as a director or trustee of public and private organizations. (This included, but was not limited to, consideration of the specific experience noted in the preceding table.) In the case of most members of the board, the Committee considered his or her previous service as a member of the Board of Trustees of the Putnam funds, which demonstrated a high level of diligence and commitment to the interests of fund shareholders and an ability to work effectively and collegially with other members of the board. The Committee also considered, among other factors, the particular attributes described below with respect to the various individual Trustees and considered the attributes as indicative of the persons ability to deal effectively with the types of financial, regulatory, and/or investment matters that typically arise in the course of a Trustees work: Ravi Akhoury Mr. Akhourys experience as chairman and chief executive officer of a major investment management organization. Barbara M. Baumann Ms. Baumanns experience in the energy industry as a consultant, an investor, and in both financial and operational management positions at a global energy company, and her service as a director of two NYSE companies. Jameson A. Baxter Ms. Baxters experience in corporate finance acquired in the course of her career at a major investment bank, her experience as a director and audit committee chair of two NYSE companies and her role as Chairman of the Mutual Fund Directors Forum. Charles B. Curtis Mr. Curtis experience in public and regulatory policy matters relating to energy and finance acquired in the course of his service in various senior positions in government and on numerous boards of public and private organizations. Robert J. Darretta Mr. Darrettas experience as the Chief Financial Officer and Vice Chairman of the Board of a major NYSE health products company. John A. Hill Mr. Hills experience as founder and chairman of a major open-end mutual fund and as a founder and lead managing partner of one of the largest private equity firms in the U.S. Paul L. Joskow Dr. Joskows education and experience as a professional economist familiar with financial economics and related issues and his service on multiple for-profit boards. Kenneth R. Leibler Mr. Leiblers extensive experience in the financial services industry, including as CEO of a major asset management organization, and his service as a director of various public and private companies. II-44 VT_SAI 2010/04 Robert E. Patterson Mr. Pattersons training and experience as an attorney and his experience as president of a NYSE company. George Putnam, III Mr. Putnams training and experience as an attorney, his experience as the founder and chief executive officer of an investment management firm and his experience as an author of various publications on the subject of investments. W. Thomas Stephens Mr. Stephens extensive business experience, including his service as Chief Executive Officer of four public companies, as non-executive chairman of two public companies and as a director of numerous other public companies. Interested Trustee Robert L. Reynolds Mr. Reynolds extensive experience as a senior executive of one of the largest mutual fund organizations in the U.S. and his current role as the Chief Executive Officer of Putnam Investments. Officers In addition to Robert L. Reynolds, the funds President, the other officers of the fund are shown below. All of the officers of your fund are employees of Putnam Management or its affiliates or are members of the Trustees independent administrative staff. Name, Address 1 , Year of Length of Service with Principal Occupation(s) During Past 5 Years and Birth, Position(s) Held with the Putnam Funds 2 Position(s) with Funds Investment Adviser and Fund Distributor 3 Jonathan S. Horwitz 4 Since 2004 Senior Vice President and Treasurer, The Putnam (Born 1955), Executive Vice Funds. President, Principal Executive Officer, Treasurer and Compliance Liaison Steven D. Krichmar Since 2002 Senior Managing Director, Putnam Investments and (Born 1958), Vice President Putnam Management. and Principal Financial Officer Janet C. Smith Since 2007 Managing Director, Putnam Investments and (Born 1965), Vice President, Putnam Management. Assistant Treasurer and Principal Accounting Officer Beth S. Mazor Since 2002 Managing Director, Putnam Investments and (Born 1958), Vice President Putnam Management. Robert R. Leveille Since 2007 Managing Director, Putnam Investments, Putnam (Born 1969), Vice President Management and Putnam Retail Management and Chief Compliance Officer Mark C. Trenchard Since 2002 Managing Director, Putnam Investments, Putnam (Born 1962), Vice President Retail Management and BSA Compliance Officer Francis J. McNamara, III Since 2004 Senior Managing Director, Putnam Investments and (Born 1955), Vice President Putnam Management. and Chief Legal Officer James P. Pappas Since 2004 Managing Director, Putnam Investments and (Born 1953), Vice President Putnam Management. II-45 VT_SAI 2010/04 Name, Address 1 , Year of Length of Service with Principal Occupation(s) During Past 5 Years and Birth, Position(s) Held with the Putnam Funds 2 Position(s) with Funds Investment Adviser and Fund Distributor 3 Judith Cohen 4 Since 1993 Vice President, Clerk and Assistant Treasurer, The (Born 1945), Vice President, Putnam Funds. Clerk and Assistant Treasurer Michael Higgins 4 Since 2010 Manager of Finance, Dunkin Brands (2008-2010); (Born 1976), Vice President, Senior Financial Analyst, Old Mutual Asset Senior Associate Treasurer, Management (2007-2008); Senior Financial Analyst, Assistant Clerk Putnam Investments (1999-2007). Nancy E. Florek 4 Since 2000 Vice President, Assistant Clerk, Assistant Treasurer (Born 1957), Vice President, and Proxy Manager, The Putnam Funds. Assistant Clerk, Assistant Treasurer and Proxy Manager Susan G. Malloy Since 2007 Managing Director, Putnam Management. (Born 1957),Vice President and Assistant Treasurer 1 The address of each Officer is One Post Office Square, Boston, MA 02109. 2 Each officer serves for an indefinite term, until his or her resignation, retirement, death or removal. 3 Prior positions and/or officer appointments with the fund or the funds investment adviser and distributor have been omitted. 4 Officers of the fund indicated are members of the Trustees independent administrative staff. Compensation for these individuals is fixed by the Trustees and reimbursed to Putnam Management by the funds. Except as stated above, the principal occupations of the officers and Trustees for the last five years have been with the employers as shown above, although in some cases they have held different positions with such employers. Leadership Structure and Standing Committees of the Board of Trustees For details regarding the number of times the standing committees of the Board of Trustees met during a funds last fiscal year, see Trustee responsibilities and fees in Part I of this SAI. Board Leadership Structure. Currently, 11 of the 12 Trustees of your fund are Independent Trustees, meaning that they are not considered interested persons of your fund or its investment manager. These Independent Trustees must vote separately to approve all financial arrangements and other agreements with your funds investment manager and other affiliated parties. The role of the Independent Trustees has been characterized as that of a watchdog charged with oversight to protect shareholders interests against overreaching and abuse by those who are in a position to control or influence a fund. Your funds Independent Trustees meet regularly as a group in executive session. Independent Trustees currently serve as chair and vice-chair of the Board. Taking into account the number, the diversity and the complexity of the funds overseen by the Board and the aggregate amount of assets under management, your funds Trustees have determined that the efficient conduct of the Boards affairs makes it desirable to delegate responsibility for certain specific matters to committees of the Board. Certain committees (the Executive Committee, Distributions Committee, and Audit and Compliance Committee) are authorized to act for the Trustees as specified in their charters. The other committees review and evaluate matters specified in their charters and make recommendations to the Trustees as they deem appropriate. Each committee may utilize the resources of your funds independent staff, counsel and auditors as well as other experts. The committees meet as often as necessary, either in conjunction with II-46 VT_SAI 2010/04 regular meetings of the Trustees or otherwise. The membership and chair of each committee are appointed by the Trustees upon recommendation of the Board Policy and Nominating Committee. Each Committee is chaired by an Independent Trustee and, except as noted below, the membership and chairs of each committee consist exclusively of Independent Trustees. The Trustees have determined that this committee structure also allows the Board to focus more effectively on the oversight of risk as part of its broader oversight of the funds affairs. While risk management is the primary responsibility of the funds investment manager, the Trustees regularly receive reports regarding investment risks and compliance risks. The Boards committee structure allows separate committees to focus on different aspects of these risks and their potential impact on some or all of the funds and to discuss with the funds investment manager how it monitors and controls such risks. Audit and Compliance Committee. The Audit and Compliance Committee provides oversight on matters relating to the preparation of the funds financial statements, compliance matters, internal audit functions, and Codes of Ethics issues. This oversight is discharged by regularly meeting with management and the funds independent auditors and keeping current on industry developments. Duties of this Committee also include the review and evaluation of all matters and relationships pertaining to the funds independent auditors, including their independence. The members of the Committee include only Trustees who are not interested persons of the funds or Putnam Management. Each member of the Committee also is independent, as that term is interpreted for purposes of Rule 10A-3(b)(1) of the Securities Exchange Act of 1934, as amended (the Exchange Act) and the listing standards of the New York Stock Exchange. The Board of Trustees has adopted a written charter for the Committee, a current copy of which is available at Putnam.com/individual. The Committee currently consists of Messrs. Patterson (Chairperson), Darretta, Hill and Leibler, and Ms. Baumann. Board Policy and Nominating Committee. The Board Policy and Nominating Committee reviews matters pertaining to the operations of the Board of Trustees and its Committees, the compensation of the Trustees and their staff, and the conduct of legal affairs for the funds. The Committee evaluates and recommends all candidates for election as Trustees and recommends the appointment of members and chairs of each board committee. The Committee will consider nominees for Trustee recommended by shareholders of a fund provided that such recommendations are submitted by the date disclosed in the funds proxy statement and otherwise comply with applicable securities laws, including Rule 14a-8 under the Exchange Act. The Committee also reviews policy matters affecting the operation of the Board and its independent staff. In addition, the Committee oversees the voting of proxies associated with portfolio investments of the funds with the goal of ensuring that these proxies are voted in the best interest of the funds shareholders. The Committee reports to the Trustees and makes recommendations to the Trustees regarding these matters. The Committee generally believes that the Board benefits from diversity of background, experience and views among its members, and considers this as a factor in evaluating the composition of the Board, but has not adopted any specific policy in this regard. The Committee is composed entirely of Trustees who are not interested persons of the funds or Putnam Management and currently consists of Messrs. Hill (Chairperson), Patterson, and Putnam, and Ms. Baxter. Brokerage Committee. The Brokerage Committee reviews the funds policies regarding the execution of portfolio trades and Putnam Managements practices and procedures relating to the implementation of those policies. The Committee reviews periodic reports on the cost and quality of execution of portfolio transactions and the extent to which brokerage commissions have been used (i) by Putnam Management to obtain brokerage and research services generally useful to it in managing the portfolios of the funds and of its other clients, and (ii) by the funds to pay for certain fund expenses. The Committee reports to the Trustees and makes recommendations to the Trustees regarding these matters. The Committee currently consists of Dr. Joskow (Chairperson), Ms. Baxter, and Messrs. Akhoury, Curtis, Putnam, and Stephens. II-47 VT_SAI 2010/04 Contract Committee. The Contract Committee reviews and evaluates at least annually all arrangements pertaining to (i) the engagement of Putnam Management and its affiliates to provide services to the funds, (ii) the expenditure of the funds assets for distribution purposes pursuant to Distribution Plans of the funds, and (iii) the engagement of other persons to provide material services to the funds, including in particular those instances where the cost of services is shared between the funds and Putnam Management and its affiliates or where Putnam Management or its affiliates have a material interest. The Committee also reviews the proposed organization of new fund products, proposed structural changes to existing funds and matters relating to closed-end funds. The Committee reports and makes recommendations to the Trustees regarding these matters. The Committee currently consists of Ms. Baxter (Chairperson), Dr. Joskow, and Messrs. Akhoury, Curtis, Putnam and Stephens. Distributions Committee. The Distributions Committee oversees all dividends and distributions by the funds. The Committee makes recommendations to the Trustees of the funds regarding the amount and timing of distributions paid by the funds, and determines such matters when the Trustees are not in session. The Committee also oversees the policies and procedures pursuant to which Putnam Management prepares recommendations for distributions, and meets regularly with representatives of Putnam Management to review the implementation of these policies and procedures. The Committee reports to the Trustees and makes recommendations to the Trustees regarding these matters. The Committee currently consists of Ms. Baumann (Chairperson), and Messrs. Darretta, Hill, Leibler and Patterson. Executive Committee. The functions of the Executive Committee are twofold. The first is to ensure that the funds business may be conducted at times when it is not feasible to convene a meeting of the Trustees or for the Trustees to act by written consent. The Committee may exercise any or all of the power and authority of the Trustees when the Trustees are not in session. The second is to establish annual and ongoing goals, objectives and priorities for the Board of Trustees and to ensure coordination of all efforts between the Trustees and Putnam Management on behalf of the shareholders of the funds. The Committee currently consists of Messrs. Hill (Chairperson), Patterson and Putnam, and Ms. Baxter. Investment Oversight Committees. The Investment Oversight Committees regularly meet with investment personnel of Putnam Management to review the investment performance and strategies of the funds in light of their stated investment objectives and policies. The Committees seek to identify any compliance issues that are unique to the applicable categories of funds and work with the appropriate Board committees to ensure that any such issues are properly addressed. Investment Oversight Committee A currently consists of Messrs. Akhoury (Chairperson), Darretta, Hill, Patterson and Reynolds, and Ms. Baxter. Investment Oversight Committee B currently consists of Messrs. Putnam (Chairperson), Curtis, Leibler and Stephens, Dr. Joskow, and Ms. Baumann. Pricing Committee. The Pricing Committee oversees the valuation of assets of the Putnam funds and reviews the funds policies and procedures for achieving accurate and timely pricing of fund shares. The Committee also oversees implementation of these policies, including fair value determinations of individual securities made by Putnam Management or other designated agents of the funds. The Committee also oversees compliance by money market funds with Rule 2a-7 of the 1940 Act and the correction of occasional pricing errors. The Committee also reviews matters related to the liquidity of portfolio holdings. The Committee reports to the Trustees and makes recommendations to the Trustees regarding these matters. The Committee currently consists of Messrs. Leibler (Chairperson), Darretta, Hill and Patterson, and Ms. Baumann. Indemnification of Trustees II-48 VT_SAI 2010/04 The Agreement and Declaration of Trust of the fund provides that the fund will indemnify its Trustees and officers against liabilities and expenses incurred in connection with litigation in which they may be involved because of their offices with the fund, except if it is determined in the manner specified in the Agreement and Declaration of Trust that they have not acted in good faith in the reasonable belief that their actions were in the best interests of the fund or that such indemnification would relieve any officer or Trustee of any liability to the fund or its shareholders by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of his or her duties. The fund, at its expense, provides liability insurance for the benefit of its Trustees and officers. For details of Trustees fees paid by the fund and information concerning retirement guidelines for the Trustees, see  Charges and expenses in Part I of this SAI. Putnam Management and its affiliates Putnam Management is one of Americas oldest and largest money management firms. Putnam Managements staff of experienced portfolio managers and research analysts selects securities and constantly supervises the funds portfolio. By pooling an investors money with that of other investors, a greater variety of securities can be purchased than would be the case individually; the resulting diversification helps reduce investment risk. Putnam Management has been managing mutual funds since 1937. Putnam Management is a subsidiary of Putnam Investments, of which a majority is owned through a series of subsidiaries by Great-West Lifeco Inc., which is a financial services holding company with operations in Canada, the United States and Europe and is a member of the Power Financial Corporation group of companies. Power Financial Corporation, a global company with interests in the financial services industry, is a subsidiary of Power Corporation of Canada, a financial, industrial, and communications holding company, of which the Honorable Paul Desmarais, Sr., through a group of private holding companies which he controls, has voting control. Trustees and officers of the fund who are also officers of Putnam Management or its affiliates or who are stockholders of Putnam Investments or its parent companies will benefit from the advisory fees, sales commissions, distribution fees and transfer agency fees paid or allowed by the fund. The Management Contract Under a Management Contract between the fund and Putnam Management, subject to such policies as the Trustees may determine, Putnam Management, at its expense, furnishes continuously an investment program for the fund and makes investment decisions on behalf of the fund. Subject to the control of the Trustees, Putnam Management also manages, supervises and conducts the other affairs and business of the fund, furnishes office space and equipment, provides bookkeeping and clerical services (including determination of the funds net asset value, but excluding shareholder accounting services) and places all orders for the purchase and sale of the funds portfolio securities. Putnam Management may place fund portfolio transactions with broker-dealers that furnish Putnam Management, without cost to it, certain research, statistical and quotation services of value to Putnam Management and its affiliates in advising the fund and other clients. In so doing, Putnam Management may cause the fund to pay greater brokerage commissions than it might otherwise pay. For details of Putnam Managements compensation under the Management Contract, see C harges and expenses in Part I of this SAI. Putnam Managements compensation under the Management Contract may be reduced in any year if the funds expenses exceed the limits on investment company expenses imposed by any statute or regulatory authority of any jurisdiction in which shares of the fund are qualified for offer or sale. The term expenses is defined in the statutes or regulations of such jurisdictions, and generally excludes brokerage commissions, taxes, interest, extraordinary expenses and, if the fund has a distribution plan, payments made under such plan. II-49 VT_SAI 2010/04 Fund-specific expense limitation. Under the Management Contract, Putnam Management may reduce its compensation to the extent that the funds expenses exceed such lower expense limitation as Putnam Management may, by notice to the fund, declare to be effective. For the purpose of determining any such limitation on Putnam Managements compensation, expenses of the fund shall not reflect the application of commissions or cash management credits that may reduce designated fund expenses. The terms of any such expense limitation specific to a particular fund are described in the prospectus and/or Part I of this SAI. General expense limitation. For all funds, through at least June 30, 2011, Putnam Management will reimburse expenses of the fund to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis (or from August 1, 2009 through the funds next fiscal year end, as applicable), to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. In addition to the fee paid to Putnam Management, the fund reimburses Putnam Management for the compensation and related expenses of certain officers of the fund and their assistants who provide certain administrative services for the fund and the other Putnam funds, each of which bears an allocated share of the foregoing costs. The aggregate amount of all such payments and reimbursements is determined annually by the Trustees. The amount of this reimbursement for the funds most recent fiscal year is included in  Charges and expenses in Part I of this SAI. Putnam Management pays all other salaries of officers of the fund. The fund pays all expenses not assumed by Putnam Management including, without limitation, auditing, legal, custodial, investor servicing and shareholder reporting expenses. The fund pays the cost of typesetting for its prospectuses and the cost of printing and mailing any prospectuses sent to its shareholders. Putnam Retail Management pays the cost of printing and distributing all other prospectuses. The Management Contract provides that Putnam Management shall not be subject to any liability to the fund or to any shareholder of the fund for any act or omission in the course of or connected with rendering services to the fund in the absence of willful misfeasance, bad faith, gross negligence or reckless disregard of its duties on the part of Putnam Management. The Management Contract may be terminated without penalty by vote of the Trustees or the shareholders of the fund, or by Putnam Management, on 30 days written notice. It may be amended only by a vote of the shareholders of the fund. The Management Contract also terminates without payment of any penalty in the event of its assignment. The Management Contract provides that it will continue in effect only so long as such continuance is approved at least annually by vote of either the Trustees or the shareholders, and, in either case, by a majority of the Trustees who are not interested persons of Putnam Management or the fund. In each of the foregoing cases, the vote of the shareholders is the affirmative vote of a majority of the outstanding voting securities as defined in the 1940 Act. Effective January 1, 2007, Putnam Management has entered into a Master Sub-Accounting Services Agreement with State Street Bank and Trust Company ("State Street"), under which Putnam Management has delegated to State Street responsibility for providing certain administrative, pricing, and bookkeeping services for the fund. Putnam Management pays State Street a fee, monthly, based on a combination of fixed annual charges and charges based on the funds assets and the number and types of securities held by the fund, and reimburses State Street for certain out-of-pocket expenses. The Sub-Manager II-50 VT_SAI 2010/04 If so disclosed in the funds prospectus, PIL, an affiliate of Putnam Management, has been retained as the sub-manager for a portion of the assets of the fund, as determined by Putnam Management from time to time, pursuant to a sub-management agreement between Putnam Management and PIL. Under the terms of the sub-management contract, PIL, at its own expense, furnishes continuously an investment program for that portion of each such fund that is allocated to PIL from time to time by Putnam Management and makes investment decisions on behalf of such portion of the fund, subject to the supervision of Putnam Management. Putnam Management may also, at its discretion, request PIL to provide assistance with purchasing and selling securities for the fund, including placement of orders with certain broker-dealers. PIL, at its expense, furnishes all necessary investment and management facilities, including salaries of personnel, required for it to execute its duties. The sub-management contract provides that PIL shall not be subject to any liability to Putnam Management, the fund or any shareholder of the fund for any act or omission in the course of or connected with rendering services to the fund in the absence of willful misfeasance, bad faith, gross negligence or reckless disregard of its obligations and duties on the part of PIL. The sub-management contract may be terminated with respect to a fund without penalty by vote of the Trustees or the shareholders of the fund, or by PIL or Putnam Management, on 30 days written notice. The sub-management contract also terminates without payment of any penalty in the event of its assignment. Subject to applicable law, it may be amended by a majority of the Trustees who are not interested persons of Putnam Management or the fund. The sub-management contract provides that it will continue in effect only so long as such continuance is approved at least annually by vote of either the Trustees or the shareholders, and, in either case, by a majority of the Trustees who are not interested persons of Putnam Management or the fund. In each of the foregoing cases, the vote of the shareholders is the affirmative vote of a majority of the outstanding voting securities as defined in the 1940 Act. The Sub-Adviser If so disclosed in the funds prospectus, The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, has been retained as a sub-adviser for a portion of the assets of the fund, as determined from time to time by Putnam Management or, with respect to portions of a funds assets for which PIL acts as sub-manager as described above, PIL pursuant to a sub-advisory agreement among Putnam Management, PIL and PAC. Under certain terms of the sub-advisory contract, PAC, at its own expense, furnishes continuously an investment program for that portion of each such fund that is allocated to PAC from time to time by Putnam Management or PIL, as applicable and makes investment decisions on behalf of such portion of the fund, subject to the supervision of Putnam Management or PIL, as the case may be. Putnam Management or PIL, as the case may be, may also, at its discretion, request PAC to provide assistance with purchasing and selling securities for the fund, including placement of orders with certain broker-dealers. PAC, at its expense, furnishes all necessary investment and management facilities, including salaries of personnel, required for it to execute its duties. The sub-advisory contract provides that PAC shall not be subject to any liability to Putnam Management, PIL, the fund or any shareholder of the fund for any act or omission in the course of or connected with rendering services to the fund in the absence of willful misfeasance, bad faith, gross negligence or reckless disregard of its obligations and duties on the part of PAC. The sub-advisory contract may be terminated with respect to a fund without penalty by vote of the Trustees or the shareholders of the fund, or by PAC, PIL or Putnam Management, on 30 days written notice. The sub-advisory contract also terminates without payment of any penalty in the event of its assignment. Subject to applicable law, it may be amended by a majority of the Trustees who are not interested persons of Putnam Management or the fund. The sub-advisory contract provides that it will continue in effect only so long as such continuance is approved at least annually by vote of either the Trustees or the shareholders, and, in either case, by a majority of the Trustees who are not interested persons of Putnam Management or the fund. In II-51 VT_SAI 2010/04 each of the foregoing cases, the vote of the shareholders is the affirmative vote of a majority of the outstanding voting securities as defined in the 1940 Act. Portfolio Transactions Potential conflicts of interest in managing multiple accounts. Like other investment professionals with multiple clients, the funds Portfolio Manager(s) may face certain potential conflicts of interest in connection with managing both the fund and the other accounts listed under PORTFOLIO MANAGERS Other accounts managed at the same time. The paragraphs below describe some of these potential conflicts, which Putnam Management believes are faced by investment professionals at most major financial firms. As described below, Putnam Management and the Trustees of the Putnam funds have adopted compliance policies and procedures that attempt to address certain of these potential conflicts. The management of accounts with different advisory fee rates and/or fee structures, including accounts that pay advisory fees based on account performance (performance fee accounts), may raise potential conflicts of interest by creating an incentive to favor higher-fee accounts. These potential conflicts may include, among others:  The most attractive investments could be allocated to higher-fee accounts or performance fee accounts.  The trading of higher-fee accounts could be favored as to timing and/or execution price. For example, higher-fee accounts could be permitted to sell securities earlier than other accounts when a prompt sale is desirable or to buy securities at an earlier and more opportune time.  The trading of other accounts could be used to benefit higher-fee accounts (front- running).  The investment management team could focus their time and efforts primarily on higher-fee accounts due to a personal stake in compensation. Putnam Management attempts to address these potential conflicts of interest relating to higher-fee accounts through various compliance policies that are generally intended to place all accounts, regardless of fee structure, on the same footing for investment management purposes. For example, under Putnam Managements policies:  Performance fee accounts must be included in all standard trading and allocation procedures with all other accounts.  All accounts must be allocated to a specific category of account and trade in parallel with allocations of similar accounts based on the procedures generally applicable to all accounts in those groups (e.g., based on relative risk budgets of accounts).  All trading must be effected through Putnams trading desks and normal queues and procedures must be followed ( i.e. , no special treatment is permitted for performance fee accounts or higher-fee accounts based on account fee structure).  Front running is strictly prohibited.  The funds Portfolio Manager(s) may not be guaranteed or specifically allocated any portion of a performance fee. As part of these policies, Putnam Management has also implemented trade oversight and review procedures in order to monitor whether particular accounts (including higher-fee accounts or performance fee accounts) are being favored over time. Potential conflicts of interest may also arise when the Portfolio Manager(s) have personal investments in other accounts that may create an incentive to favor those accounts. As a general matter and subject to limited exceptions, Putnam Managements investment professionals do not have the opportunity to invest in client II-52 VT_SAI 2010/04 accounts, other than the Putnam funds. However, in the ordinary course of business, Putnam Management or related persons may from time to time establish pilot or incubator funds for the purpose of testing proposed investment strategies and products prior to offering them to clients. These pilot accounts may be in the form of registered investment companies, private funds such as partnerships or separate accounts established by Putnam Management or an affiliate. Putnam Management or an affiliate supplies the funding for these accounts. Putnam employees, including the funds Portfolio Manager(s), may also invest in certain pilot accounts. Putnam Management, and to the extent applicable, the Portfolio Manager(s) will benefit from the favorable investment performance of those funds and accounts. Pilot funds and accounts may, and frequently do, invest in the same securities as the client accounts. Putnam Managements policy is to treat pilot accounts in the same manner as client accounts for purposes of trading allocation  neither favoring nor disfavoring them except as is legally required. For example, pilot accounts are normally included in Putnam Managements daily block trades to the same extent as client accounts (except that pilot accounts do not participate in initial public offerings). A potential conflict of interest may arise when the fund and other accounts purchase or sell the same securities. On occasions when the Portfolio Manager(s) consider the purchase or sale of a security to be in the best interests of the fund as well as other accounts, Putnam Managements trading desk may, to the extent permitted by applicable laws and regulations, aggregate the securities to be sold or purchased in order to obtain the best execution and lower brokerage commissions, if any. Aggregation of trades may create the potential for unfairness to the fund or another account if one account is favored over another in allocating the securities purchased or sold  for example, by allocating a disproportionate amount of a security that is likely to increase in value to a favored account. Putnam Managements trade allocation policies generally provide that each days transactions in securities that are purchased or sold by multiple accounts are, insofar as possible, averaged as to price and allocated between such accounts (including the fund) in a manner which in Putnam Managements opinion is equitable to each account and in accordance with the amount being purchased or sold by each account. Certain exceptions exist for specialty, regional or sector accounts. Trade allocations are reviewed on a periodic basis as part of Putnam Managements trade oversight procedures in an attempt to ensure fairness over time across accounts. Cross trades, in which one Putnam account sells a particular security to another account (potentially saving transaction costs for both accounts), may also pose a potential conflict of interest. Cross trades may be seen to involve a potential conflict of interest if, for example, one account is permitted to sell a security to another account at a higher price than an independent third party would pay, or if such trades result in more attractive investments being allocated to higher-fee accounts. Putnam Management and the funds Trustees have adopted compliance procedures that provide that any transactions between the fund and another Putnam-advised account are to be made at an independent current market price, as required by law. Another potential conflict of interest may arise based on the different investment objectives and strategies of the fund and other accounts. For example, another account may have a shorter-term investment horizon or different investment objectives, policies or restrictions than the fund. Depending on another accounts objectives or other factors, the Portfolio Manager(s) may give advice and make decisions that may differ from advice given, or the timing or nature of decisions made, with respect to the fund. In addition, investment decisions are the product of many factors in addition to basic suitability for the particular account involved. Thus, a particular security may be bought or sold for certain accounts even though it could have been bought or sold for other accounts at the same time. More rarely, a particular security may be bought for one or more accounts managed by the Portfolio Manager(s) when one or more other accounts are selling the security (including short sales). There may be circumstances when purchases or sales of portfolio securities for one or more accounts may have an adverse effect on other accounts. As noted above, Putnam Management has implemented trade oversight and review procedures to monitor whether any account is systematically favored over time. II-53 VT_SAI 2010/04 The funds Portfolio Manager(s) may also face other potential conflicts of interest in managing the fund, and the description above is not a complete description of every conflict that could be deemed to exist in managing both the fund and other accounts. For information on restrictions imposed on personal securities transactions of the funds Portfolio Manager(s), please see  Personal Investments by Employees of Putnam Management and Putnam Retail Management and Officers and Trustees of the Fund. For information about other funds and accounts managed by the funds Portfolio Manager(s), please refer to  Who oversees and manages the fund(s)?  in the prospectus and PORTFOLIO MANAGERS Other accounts managed in Part I of the SAI. Brokerage and research services. Transactions on stock exchanges, commodities markets and futures markets and other agency transactions involve the payment by the fund of negotiated brokerage commissions. Such commissions may vary among different brokers. A particular broker may charge different commissions according to such factors as execution venue and exchange. Although the fund does not typically pay commissions for principal transactions in the over-the-counter markets, such as the markets for most fixed income securities and certain derivatives, an undisclosed amount of profit or mark-up is included in the price the fund pays. In underwritten offerings, the price paid by the fund includes a disclosed, fixed commission or discount retained by the underwriter or dealer. See Charges and expenses in Part I of this SAI for information concerning commissions paid by the fund. It has for many years been a common practice in the investment advisory business for broker-dealers that execute portfolio transactions for the clients of advisers of investment companies and other institutional investors to provide those advisers with brokerage and research services, as defined in Section 28(e) of the Exchange Act. Consistent with this practice, Putnam Management receives brokerage and research services from broker-dealers with which Putnam Management places the funds portfolio transactions. The services that broker-dealers may provide to Putnam Managements managers and analysts include, among others, brokerage and trading systems, economic analysis, investment research, industry and company reviews, statistical information, market data, evaluations of investments, recommendations as to the purchase and sale of investments and performance measurement services. Some of these services are of value to Putnam Management and its affiliates in advising various of their clients (including the fund), although not all of these services are necessarily useful and of value in managing the fund. Research services provided by broker-dealers are supplemental to Putnam Managements own research efforts and relieve Putnam Management of expenses it might otherwise have borne in generating such research. The management fee paid by the fund is not reduced because Putnam Management and its affiliates receive brokerage and research services even though Putnam Management might otherwise be required to purchase some of these services for cash. Putnam Management may also use portfolio transactions to generate soft dollar credits to pay for mixed-use services ( i.e. , products or services that may be used both for investment- and non-investment-related purposes), but in such instances Putnam Management uses its own resources to pay for that portion of the mixed-use product or service that in its good-faith judgment does not relate to investment or brokerage purposes. Putnam Management may also allocate trades to generate soft dollar credits for third-party investment research reports and related fundamental research. Putnam Management places all orders for the purchase and sale of portfolio investments for the funds, and buys and sells investments for the funds, through a substantial number of brokers and dealers. In selecting broker-dealers to execute the funds portfolio transactions, Putnam Management uses its best efforts to obtain for each fund the most favorable price and execution reasonably available under the circumstances, except to the extent it may be permitted to pay higher brokerage commissions as described below. In seeking the most favorable price and execution and in considering the overall reasonableness of the brokerage commissions paid, Putnam Management, having in mind the funds best interests, considers all factors it deems relevant, including, in no particular order of importance, and by way of illustration, price, the size and type of the II-54 VT_SAI 2010/04 transaction, the nature of the market for the security or other investment, the amount of the commission, the timing of the transaction taking into account market prices and trends, the reputation, experience and financial stability of the broker-dealer involved and the quality of service rendered by the broker-dealer in other transactions. Putnam Management may cause the fund to pay a broker-dealer that provides "brokerage and research services" (as defined in the Exchange Act and as described above) to Putnam Management an amount of disclosed commission for effecting securities transactions on stock exchanges and other transactions for the fund on an agency basis in excess of the commission another broker-dealer would have charged for effecting that transaction. Putnam Management may also instruct an executing broker to step out a portion of the trades placed with a broker to other brokers that provide brokerage and research services to Putnam Management. Putnam Managements authority to cause the fund to pay any such greater commissions or to instruct a broker to step out a portion of a trade is subject to the requirements of applicable law and such policies as the Trustees may adopt from time to time. It is the position of the staff of the Securities and Exchange Commission that Section 28(e) of the Exchange Act does not apply to the payment of such greater commissions in "principal" transactions. Accordingly, Putnam Management will use its best effort to obtain the most favorable price and execution available with respect to such transactions, as described above. The Trustees of the funds have directed Putnam, subject to seeking most favorable pricing and execution, to use its best efforts to allocate a portion of overall fund trades to trading programs which generate commission credits to pay fund expenses such as shareholder servicing and custody charges. The extent of any commission credits generated for this purpose may vary significantly from time to time and from fund to fund depending on, among other things, the nature of each funds trading activities and market conditions. The Management Contract provides that commissions, fees, brokerage or similar payments received by Putnam Management or an affiliate in connection with the purchase and sale of portfolio investments of the fund, less any direct expenses approved by the Trustees, shall be recaptured by the fund through a reduction of the fee payable by the fund under the Management Contract. Putnam Management seeks to recapture for the fund soliciting dealer fees on the tender of the funds portfolio securities in tender or exchange offers. Any such fees which may be recaptured are likely to be minor in amount. Principal Underwriter Putnam Retail Management, located at One Post Office Square, Boston, MA 02109, is the principal underwriter of shares of the fund and the other continuously offered Putnam funds. Putnam Retail Management is not obligated to sell any specific amount of shares of the fund and will purchase shares for resale only against orders for shares. See Charges and expenses in Part I of this SAI for information on sales charges and other payments received by Putnam Retail Management. Personal Investments by Employees of Putnam Management and Putnam Retail Management and Officers and Trustees of the Fund Employees of Putnam Management, PIL, PAC and Putnam Retail Management and officers and Trustees of the fund are subject to significant restrictions on engaging in personal securities transactions. These restrictions are set forth in the Codes of Ethics adopted by Putnam Management, PIL, PAC and Putnam Retail Management (the Putnam Investments Code of Ethics) and by the fund (the Putnam Funds Code of Ethics). The Putnam Investments Code of Ethics and the Putnam Funds Code of Ethics, in accordance with Rule 17j-1 of the 1940 Act, contain provisions and requirements designed to identify and address certain conflicts of interest between personal investment activities and the interests of the fund. II-55 VT_SAI 2010/04 The Putnam Investments Code of Ethics does not prohibit personnel from investing in securities that may be purchased or held by the fund. However, the Putnam Investments Code of Ethics, consistent with standards recommended by the Investment Company Institutes Advisory Group on Personal Investing and requirements established by Rule 17j-1 and rules adopted under the Investment Advisers Act of 1940, among other things, prohibits personal securities investments without pre-clearance, imposes time periods during which personal transactions may not be made in certain securities by employees with access to investment information, and requires the timely submission of broker confirmations and quarterly reporting of personal securities transactions. Additional restrictions apply to portfolio managers, traders, research analysts and others involved in the investment advisory process. The Putnam Funds Code of Ethics incorporates and applies the restrictions of the Putnam Investments Code of Ethics to officers and Trustees of the fund who are affiliated with Putnam Investments. The Putnam Funds Code of Ethics does not prohibit unaffiliated officers and Trustees from investing in securities that may be held by the fund; however, the Putnam Funds Code of Ethics regulates the personal securities transactions of unaffiliated Trustees of the fund, including limiting the time periods during which they may personally buy and sell certain securities and requiring them to submit reports of personal securities transactions under certain circumstances. The funds Trustees, in compliance with Rule 17j-1, approved the Putnam Investments and the Putnam Funds Codes of Ethics and are required to approve any material changes to these Codes. The Trustees also provide continued oversight of personal investment policies and annually evaluate the implementation and effectiveness of the Codes of Ethics. Investor Servicing Agent Putnam Investor Services, Inc., located at One Post Office Square, Boston, MA 02109, is the funds investor servicing agent (transfer, plan and dividend disbursing agent), for which it receives fees that are paid monthly by the fund as an expense of all its shareholders. The fee paid to Putnam Investor Services, subject to certain limitations, is based on a funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Through at least June 30, 2011, investor servicing fees for the fund will not exceed an annual rate of 0.375% of the funds average assets. Custodian State Street Bank and Trust Company, located at 2 Avenue de Lafayette, Boston, Massachusetts 02111, is the funds custodian. State Street is responsible for safeguarding and controlling the funds cash and securities, handling the receipt and delivery of securities, collecting interest and dividends on the funds investments, serving as the funds foreign custody manager, providing reports on foreign securities depositaries, making payments covering the expenses of the fund and performing other administrative duties. State Street does not determine the investment policies of the fund or decide which securities the fund will buy or sell. State Street has a lien on the funds assets to secure charges and advances made by it. The fund may from time to time enter into brokerage arrangements that reduce or recapture fund expenses, including custody expenses. The fund also has an offset arrangement that may reduce the funds custody fee based on the amount of cash maintained by its custodian. Counsel to the Trust and the Independent Trustees Ropes & Gray LLP serves as counsel to the Trust and the independent Trustees, and is located at Prudential Tower, 800 Boylston Street, Boston, Massachusetts 02199. II-56 VT_SAI 2010/04 DETERMINATION OF NET ASSET VALUE The fund determines the net asset value per share of each class of shares once each day the New York Stock Exchange (the Exchange) is open. Currently, the Exchange is closed Saturdays, Sundays and the following holidays: New Years Day, Rev. Dr. Martin Luther King, Jr. Day, Presidents Day, Good Friday, Memorial Day, the Fourth of July, Labor Day, Thanksgiving Day and Christmas Day. The fund determines net asset value as of the close of regular trading on the Exchange, normally 4:00 p.m. Eastern time. The net asset value per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Assets of money market funds are valued at amortized cost pursuant to Rule 2a-7 of the 1940 Act. For other funds, securities and other assets (Securities) for which market quotations are readily available are valued at prices which, in the opinion of Putnam Management, most nearly represent the market values of such Securities. Currently, prices for these Securities are determined using the last reported sale price (or official closing price for Securities listed on certain markets) or, if no sales are reported (as in the case of some Securities traded over-the-counter), the last reported bid price, except that certain Securities are valued at the mean between the last reported bid and ask prices. All other Securities are valued by Putnam Management or other parties at their fair value following procedures approved by the Trustees. Reliable market quotations are not considered to be readily available for, among other Securities, long-term corporate bonds and notes, certain preferred stocks, tax-exempt securities, and certain foreign securities. These investments are valued at fair value, generally on the basis of valuations furnished by approved pricing services, which determine valuations for normal, institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships between securities that are generally recognized by institutional traders. Other Securities, such as various types of options, are valued at fair value on the basis of valuations furnished by broker-dealers or other market intermediaries. Putnam Management values all other Securities at fair value using its internal resources. The valuation procedures applied in any specific instance are likely to vary from case to case. However, consideration is generally given to the financial position of the issuer and other fundamental analytical data relating to the investment and to the nature of the restrictions on disposition of the Securities (including any registration expenses that might be borne by the fund in connection with such disposition). In addition, specific factors are also generally considered, such as the cost of the investment, the market value of any unrestricted Securities of the same class, the size of the holding, the prices of any recent transactions or offers with respect to such Securities and any available analysts reports regarding the issuer. In the case of Securities that are restricted as to resale, Putnam Management determines fair value based on the inherent worth of the Security without regard to the restrictive feature, adjusted for any diminution in value resulting from the restrictive feature. Generally, trading in certain Securities (such as foreign securities) is substantially completed each day at various times before the close of the Exchange. The closing prices for these Securities in markets or on exchanges outside the U.S. that close before the close of the Exchange may not fully reflect events that occur after such close but before the close of the Exchange. As a result, the fund has adopted fair value pricing procedures, which, among other things, require the fund to fair value foreign equity securities if there has been a movement in the U.S. market that exceeds a specified threshold. Although the threshold may be revised from time to time and the number of days on which fair value prices will be used will vary, it is possible that fair value prices will be used by the fund to a significant extent. In addition, Securities held by some of the funds may be traded in foreign markets that are open for business on days that the fund is not, and the trading of such Securities on those days may have an impact on the value of a shareholders investment at a time when the shareholder cannot buy and sell shares of the fund. II-57 VT_SAI 2010/04 Currency exchange rates used in valuing Securities are normally determined as of 3:00 p.m. Eastern time. Occasionally, events affecting such exchange rates may occur between the time of the determination of exchange rates and the close of the Exchange, which, in the absence of fair valuation, would not be reflected in the computation of the funds net asset value. If events materially affecting the currency exchange rates occur during such period, then the exchange rates used in valuing affected Securities will be valued by Putnam Management at their fair value following procedures approved by the Trustees. In addition, because of the amount of time required to collect and process trading information as to large numbers of securities issues, the values of certain Securities (such as convertible bonds, U.S. government securities and tax-exempt securities) are determined based on market quotations collected before the close of the Exchange. Occasionally, events affecting the value of such Securities may occur between the time of the determination of value and the close of the Exchange, which, in the absence of fair value prices, would not be reflected in the computation of the funds net asset value. If events materially affecting the value of such Securities occur during such period, then these Securities will be valued by Putnam Management at their fair value following procedures approved by the Trustees. It is expected that any such instance would be very rare. The fair value of Securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such Securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a Security at a given point in time and does not reflect an actual market price. The fund may also value its Securities at fair value under other circumstances pursuant to procedures approved by the Trustees. Money Market Funds Money market funds generally value their portfolio securities at amortized cost according to Rule 2a-7 under the 1940 Act. Since the net income of a money market fund is declared as a dividend each time it is determined, the net asset value per share of a money market fund typically remains at $1.00 per share immediately after such determination and dividend declaration. Any increase in the value of a shareholders investment in a money market fund representing the reinvestment of dividend income is reflected by an increase in the number of shares of that fund in the shareholders account on the last business day of each month. It is expected that a money market funds net income will normally be positive each time it is determined. However, if because of realized losses on sales of portfolio investments, a sudden rise in interest rates, or for any other reason the net income of a fund determined at any time is a negative amount, a money market fund may offset such amount allocable to each then shareholders account from dividends accrued during the month with respect to such account. If, at the time of payment of a dividend, such negative amount exceeds a shareholders accrued dividends, a money market fund may reduce the number of outstanding shares by treating the shareholder as having contributed to the capital of the fund that number of full and fractional shares which represent the amount of the excess. Each shareholder is deemed to have agreed to such contribution in these circumstances by his or her investment in a money market fund. ADDITIONAL PAYMENTS In addition to the ongoing payments described under Distribution Plan, Putnam Retail Management and its affiliates also pay additional compensation to selected insurance companies (or affiliated broker-dealers) to whom shares of the funds are offered (Record Owners) and to dealers that sell variable insurance products (dealers) as described below. These payments may create an incentive for a Record Owner firm, dealer firm or their representatives to recommend or offer shares of the fund or other Putnam funds, or insurance products for which the funds serve as underlying investments, to its customers. These additional payments are made II-58 VT_SAI 2010/04 pursuant to agreements with Record Owners and dealers and do not change the price paid by investors for the purchase of a share or the amount a fund will receive as proceeds from such sales or the distribution (12b-1) fees and other expenses paid by the fund as shown under the heading Fees and Expenses in the prospectus. Marketing and/or Administrative Services Support Payments Putnam Retail Management and its affiliates will make payments to certain Record Owners and dealers for their marketing and/or administrative support services, including business planning assistance, educating dealer personnel about the funds and shareholder financial planning needs, placement on the dealers preferred or recommended fund list, access to sales meetings, sales representatives and management representatives of the dealer and administrative services performed by the Record Owner or dealer. These payments are generally based on one or more of the following factors: average assets of a fund attributable to that dealer, gross or net sales of the funds attributable to that dealer or a negotiated lump sum payment for services rendered. Putnam Retail Management and its affiliates compensate Record Owners and dealers differently depending upon, among other factors, the level and/or type of marketing and/or administrative support servicing provided by the Record Owner or dealer. Marketing and/or administrative support payments to any one Record Owner or dealer are not expected, with certain limited exceptions, to exceed 0.25% of the average assets of the funds attributable to that Record Owner or dealer on an annual basis. The following Record Owners and dealers (and such Record Owners and dealers affiliates) received marketing and/or administrative support payments from Putnam Retail Management and its affiliates during calendar year ended December 31, 2010: Allstate Life Insurance Company HD Vest Investment Securities, Inc. Allstate Life Insurance Company of New York Metlife Insurance Company of Connecticut American General Life Insurance Company MetLife Investors Insurance Company Cadaret, Grant & Co. Inc Minnesota Life Insurance Company CUNA Mutual Insurance Society Nationwide Financial Services Inc. First Great-West Life & Annuity Insurance Company Riversource Distributors, Inc. First MetLife Investors Insurance Company Riversource Life Insurance Company FSC Securities Corporation Riversource Life Insurance Company of New York Great-West Life & Annuity Insurance Company Royal Alliance Associates Hartford Life Insurance Company SagePoint Financial, Inc. Hartford Life and Annuity Insurance Company Wells Fargo Investments, LLC Additional Record Owners and dealers may receive marketing and/or administrative support payments in 2011 and in future years. Any additions, modifications or deletions to the list of Record Owners and dealers identified above that have occurred since December 31, 2010 are not reflected. You can ask your Record Owner or dealer about any payments it receives from Putnam Retail Management and its affiliates. II-59 VT_SAI 2010/04 Other Payments From time to time, Putnam Retail Management, at its expense, may provide additional compensation to Record Owners or dealers which sell or arrange for the sale of shares of the fund or variable insurance products to the extent not prohibited by laws or the rules of any self-regulatory agency, such as FINRA. Such compensation provided by Putnam Retail Management may include financial assistance to Record Owners or dealers that enable Putnam Retail Management to participate in and/or present at Record Owner or dealer-sponsored educational conferences or seminars, sales or training programs for invited registered representatives and other Record Owner or dealer employees, Record Owner or dealer entertainment, and other Record Owner or dealer-sponsored events, and travel expenses, including lodging incurred by registered representatives and other employees in connection with prospecting, retention and due diligence trips. Putnam Retail Management makes payments for entertainment events it deems appropriate, subject to Putnam Retail Managements internal guidelines and applicable law. These payments may vary upon the nature of the event. Putnam Investor Services makes payments to certain dealers that distribute the insurance products for which the funds serve as underlying funding vehicles for subaccounting and similar recordkeeping services provided to shareholders of other Putnam funds. You can ask your Record Owner or dealer for information about payments it receives from Putnam Retail Management and its affiliates and the services it provides for those payments. REDEMPTIONS Suspension of redemptions. The fund may not suspend shareholders right of redemption, or postpone payment for more than seven days, unless the Exchange is closed for other than customary weekends or holidays, or if permitted by the rules of the SEC during periods when trading on the Exchange is restricted or during any emergency which makes it impracticable for the fund to dispose of its securities or to determine fairly the value of its net assets, or during any other period permitted by order of the Commission for protection of investors. In-kind redemptions. In Putnams discretion, the fund will consider satisfying all or a portion of a redemption request by distributing securities or other property in lieu of cash (in-kind redemptions). Any transaction costs or other expenses involved in liquidating securities received in an in-kind redemption will be borne by the redeeming investor. For information regarding procedures for in-kind redemptions, please contact Putnam Retail Management. SHAREHOLDER LIABILITY Under Massachusetts law, shareholders could, under certain circumstances, be held personally liable for the obligations of the fund. However, the Agreement and Declaration of Trust disclaims shareholder liability for acts or obligations of the fund and requires that notice of such disclaimer be given in each agreement, obligation, or instrument entered into or executed by the fund or the Trustees. The Agreement and Declaration of Trust provides for indemnification out of fund property for all loss and expense of any shareholder held personally liable for the obligations of the fund. Thus, the risk of a shareholder incurring financial loss on account of shareholder liability is limited to circumstances in which the fund would be unable to meet its obligations. The likelihood of such circumstances appears to be remote. DISCLOSURE OF PORTFOLIO INFORMATION II-60 VT_SAI 2010/04 The Trustees of the Putnam funds have adopted policies with respect to the disclosure of the funds portfolio holdings by the fund, Putnam Management, or their affiliates. These policies provide that information about the funds portfolio generally may not be released to any party prior to (i) the day after the posting of such information on the Putnam Investments website, (ii) the filing of the information with the SEC in a required filing, or (iii) the dissemination of such information to all shareholders simultaneously. Certain limited exceptions pursuant to the funds policies are described below. The Trustees will periodically receive reports from the funds Chief Compliance Officer regarding the operation of these policies and procedures, including any arrangements to make non-public disclosures of the funds portfolio information to third parties. Putnam Management and its affiliates are not permitted to receive compensation or other consideration in connection with disclosing information about the funds portfolio holdings to third parties. Public Disclosures The funds portfolio holdings are currently disclosed to the public through filings with the SEC and postings on the Putnam Investments website. The fund files its portfolio holdings with the SEC for each fiscal quarter on Form N-CSR (with respect to each annual period and semi-annual period) and Form N-Q (with respect to the first and third quarters of the funds fiscal year). In addition, money market funds file monthly reports of portfolio holdings on form N-MFP (with respect to the prior month). Shareholders may obtain the Form N-CSR, N-MFP and N-Q filings on the SECs website at http://www.sec.gov. In addition, Form N-CSR and N-Q filings may be reviewed and copied at the SECs public reference room in Washington, D.C. Form N-CSR and N-Q filings are available upon filing and form N-MFP filings are available 60 days after each calendar month end. You may call the SEC at 1-800-SEC-0330 for information about the SECs website or the operation of the public reference room. For Putnam VT Money Market Fund, the following information is publicly available on the Putnam Investments website, putnam.com/individual, as disclosed in the following table. This information will remain available on the website for six months thereafter, after which the information can be found on the SECs website. Information Frequency of Disclosure Date of Web Posting Full Portfolio Holdings Monthly 5 business days after the end of each month. For all other funds, Putnam Management also currently makes the funds portfolio information publicly available on the Putnam Investments website, putnam.com/individual, as disclosed in the following table: Information Frequency of Disclosure Date of Web Posting Full Portfolio Holdings Quarterly Last business day of the month following the end of each calendar quarter Top 10 Portfolio Holdings and Monthly Approximately 15 days after the other portfolio statistics end of each month II-61 VT_SAI 2010/04 The scope of the information relating to the funds portfolio that is made available on the website may change from time to time without notice. In addition, the posting of fund holdings may be delayed in some instances for technical reasons. Putnam Management or its affiliates may include fund portfolio information that has already been made public through a Web posting or SEC filing in marketing literature and other communications to shareholders, advisors or other parties, provided that, in the case of information made public through the Web, the information is disclosed no earlier than the day after the date of posting to the website. Other Disclosures In order to address potential conflicts between the interest of fund shareholders, on the one hand, and those of Putnam Management, Putnam Retail Management or any affiliated person of those entities or of the fund, on the other hand, the funds policies require that non-public disclosures of information regarding the funds portfolio may be made only if there is a legitimate business purpose consistent with fiduciary duties to all shareholders of the fund. In addition, the party receiving the non-public information must sign a non-disclosure agreement unless otherwise approved by the Chief Compliance Officer of the fund. Arrangements to make non-public disclosures of the funds portfolio information must be approved by the Chief Compliance Officer of the fund. The Chief Compliance Officer will report on an ongoing basis to a committee of the funds Board of Trustees consisting only of Trustees who are not interested persons of the fund or Putnam Management regarding any such arrangement that the fund may enter into with third parties other than service providers to the fund. The fund periodically discloses its portfolio information on a confidential basis to various service providers that require such information in order to assist the fund with its day-to-day business affairs. In addition to Putnam Management and its affiliates, including PFTC and PRM, these service providers include the funds custodian (State Street Bank and Trust Company) and any sub-custodians, pricing services, independent registered public accounting firm, legal counsel (Ropes & Gray LLP), financial printer (McMunn Associates, Inc.), and proxy voting service (Glass, Lewis & Co). These service providers are required to keep such information confidential, and are prohibited from trading based on the information or otherwise using the information except as necessary in providing services to the fund. The fund may also periodically provide non-public information about its portfolio holdings to rating and ranking organizations, such as Lipper Inc. and Morningstar Inc., in connection with those firms research on and classification of the fund and in order to gather information about how the funds attributes (such as volatility, turnover, and expenses) compare with those of peer funds. The fund may also periodically provide non-public information about its portfolio holdings to consultants that provide portfolio analysis services or other investment research. Any such rating, ranking, or consulting firm would be required to keep the funds portfolio information confidential and would be prohibited from trading based on the information or otherwise using the information except as necessary in providing services to the fund. PROXY VOTING GUIDELINES AND PROCEDURES The Trustees of the Putnam funds have established proxy voting guidelines and procedures that govern the voting of proxies for the securities held in the funds portfolios. The proxy voting guidelines summarize the funds positions on various issues of concern to investors, and provide direction to the proxy voting service used by the funds as to how fund portfolio securities should be voted on proposals dealing with particular issues. The proxy voting procedures explain the role of the Trustees, Putnam Management, the proxy voting service and the funds proxy manager in the proxy voting process, describe the procedures for referring matters involving investment considerations to the investment personnel of Putnam Management and describe the II-62 VT_SAI 2010/04 procedures for handling potential conflicts of interest. The Putnam funds proxy voting guidelines and procedures are included in this SAI as Appendix A. Information regarding how the funds voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010 is available on the Putnam Individual Investor website, www.putnam.com/individual, and on the SECs website at www.sec.gov. If you have questions about finding forms on the SECs website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures by calling Putnams Shareholder Services at 1-800-225-1581. SECURITIES RATINGS The ratings of securities in which the fund may invest will be measured at the time of purchase and, to the extent a security is assigned a different rating by one or more of the various rating agencies, Putnam Management may use the highest rating assigned by any agency. Putnam Management will not necessarily sell an investment if its rating is reduced. The following rating services describe rated securities as follows: Moodys Investors Service, Inc. Bonds Aaa Bonds which are rated Aaa are judged to be of the best quality. They carry the smallest degree of investment risk and are generally referred to as gilt edged. Interest payments are protected by a large or by an exceptionally stable margin and principal is secure. While the various protective elements are likely to change, such changes as can be visualized are most unlikely to impair the fundamentally strong position of such issues. Aa Bonds which are rated Aa are judged to be of high quality by all standards. Together with the Aaa group they comprise what are generally known as high grade bonds. They are rated lower than the best bonds because margins of protection may not be as large as in Aaa securities or fluctuation of protective elements may be of greater amplitude or there may be other elements present which make the long-term risk appear somewhat larger than the Aaa securities. A Bonds which are rated A possess many favorable investment attributes and are to be considered as upper-medium-grade obligations. Factors giving security to principal and interest are considered adequate, but elements may be present which suggest a susceptibility to impairment sometime in the future. Baa Bonds which are rated Baa are considered as medium grade obligations, ( i.e. , they are neither highly protected nor poorly secured). Interest payments and principal security appear adequate for the present but certain protective elements may be lacking or may be characteristically unreliable over any great length of time. Such bonds lack outstanding investment characteristics and in fact have speculative characteristics as well. Ba Bonds which are rated Ba are judged to have speculative elements; their future cannot be considered as well-assured. Often the protection of interest and principal payments may be very moderate, and thereby not well safeguarded during both good and bad times over the future. Uncertainty of position characterizes bonds in this class. B Bonds which are rated B generally lack characteristics of the desirable investment. Assurance of interest and principal payments or of maintenance of other terms of the contract over any long period of time may be small. II-63 VT_SAI 2010/04 Caa Bonds which are rated Caa are of poor standing. Such issues may be in default or there may be present elements of danger with respect to principal or interest. Ca Bonds which are rated Ca represent obligations which are speculative in a high degree. Such issues are often in default or have other marked shortcomings. C Bonds which are rated C are the lowest rated class of bonds, and issues so rated can be regarded as having extremely poor prospects of ever attaining any real investment standing. Notes MIG 1/VMIG 1 This designation denotes best quality. There is present strong protection by established cash flows, superior liquidity support or demonstrated broad-based access to the market for refinancing. MIG 2/VMIG 2 This designation denotes high quality. Margins of protection are ample although not so large as in the preceding group. Commercial paper Issuers rated Prime-1 (or supporting institutions) have a superior ability for repayment of senior short-term debt obligations. Prime-1 repayment ability will often be evidenced by the following characteristics: Leading market positions in well established industries. High rates of return on funds employed. Conservative capitalization structure with moderate reliance on debt and ample asset protection. Broad margins in earnings coverage of fixed financial charges and high internal cash generation. Well established access to a range of financial markets and assured sources of alternate liquidity. Issuers rated Prime-2 (or supporting institutions) have a strong ability for repayment of senior short-term debt obligations. This will normally be evidenced by many of the characteristics cited above to a lesser degree. Earnings trends and coverage ratios, while sound, may be more subject to variation. Capitalization characteristics, while still appropriate, may be more affected by external conditions. Ample alternate liquidity is maintained. Standard & Poors Bonds AAA An obligation rated AAA has the highest rating assigned by Standard & Poors. The obligors capacity to meet its financial commitment on the obligation is extremely strong. AA An obligation rated AA differs from the highest-rated obligations only in small degree. The obligors capacity to meet its financial commitment on the obligation is very strong. A An obligation rated A is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher-rated categories. However, the obligors capacity to meet its financial commitment on the obligation is still strong. BBB An obligation rated BBB exhibits adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. II-64 VT_SAI 2010/04 Obligations rated BB , B , CCC , CC and C are regarded as having significant speculative characteristics. BB indicates the lowest degree of speculation and C the highest. While such obligations will likely have some quality and protective characteristics, these are outweighed by large uncertainties or major exposures to adverse conditions. BB An obligation rated BB is less vulnerable to nonpayment than other speculative issues. However, it faces major ongoing uncertainties or exposure to adverse business, financial, or economic conditions which could lead to the obligors inadequate capacity to meet its financial commitment on the obligation. B An obligation rated B is more vulnerable to nonpayment than obligations rated BB , but the obligor currently has the capacity to meet its financial commitment on the obligations. Adverse business, financial, or economic conditions will likely impair the obligors capacity or willingness to meet its financial commitment on the obligation. CCC An obligation rated CCC is currently vulnerable to nonpayment, and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation. In the event of adverse business, financial, or economic conditions, the obligor is not likely to have the capacity to meet its financial commitment on the obligation. CC An obligation rated CC is currently highly vulnerable to nonpayment. C The C rating may be used to cover a situation where a bankruptcy petition has been filed, or similar action has been taken, but payments on this obligation are being continued. D An obligation rated D is in payment default. The D rating category is used when interest payments or principal payments are not made on the date due even if the applicable grace period has not expired, unless Standard & Poors believes that such payments will be made during such grace period. The D rating also will be used upon the filing of a bankruptcy petition, or the taking of a similar action if payments on an obligation are jeopardized. Notes SP-1 Strong capacity to pay principal and interest. Those issues determined to possess overwhelming safety characteristics are given a plus (+) designation. SP-2 Satisfactory capacity to pay principal and interest. SP-3 Speculative capacity to pay principal and interest. Commercial paper A-1 This highest category indicates that the degree of safety regarding timely payment is strong. Those issues determined to possess extremely strong safety characteristics are denoted with a plus sign (+) designation. A-2 Capacity for timely payment on issues with this designation is satisfactory. However, the relative degree of safety is not as high as for issues designated  A-1 . A-3 Issues carrying this designation have adequate capacity for timely payment. They are, however, more vulnerable to the adverse effects of changes in circumstances than obligations carrying the higher designations. II-65 VT_SAI 2010/04 Fitch Investors Service, Inc. AAA Bonds considered to be investment grade and of the highest credit quality. The obligor has an exceptionally strong ability to pay interest and repay principal, which is unlikely to be affected by reasonably foreseeable events. AA Bonds considered to be investment grade and of very high credit quality. The obligors ability to pay interest and repay principal is very strong, although not quite as strong as bonds rated AAA . A Bonds considered to be investment grade and of high credit quality. The obligors ability to pay interest and repay principal is considered to be strong, but may be more vulnerable to adverse changes in economic conditions and circumstances than bonds with higher ratings. BBB Bonds considered to be investment grade and of satisfactory credit quality. The obligors ability to pay interest and repay principal is considered to be adequate. Adverse changes in economic conditions and circumstances, however, are more likely to have adverse impact on these bonds, and therefore impair timely payment. The likelihood that the ratings of these bonds will fall below investment grade is higher than for bonds with higher ratings. BB Bonds considered to be speculative. The obligors ability to pay interest and repay principal may be affected over time by adverse economic changes. However, business and financial alternatives can be identified which could assist the obligor in satisfying its debt service requirements. B Bonds are considered highly speculative. Bonds in this class are lightly protected as to the obligors ability to pay interest over the life of the issue and repay principal when due. CCC Bonds have certain characteristics which, with passing of time, could lead to the possibility of default on either principal or interest payments. CC Bonds are minimally protected. Default in payment of interest and/or principal seems probable. C Bonds are in actual or imminent default in payment of interest or principal. DDD Bonds are in default and in arrears in interest and/or principal payments. Such bonds are extremely speculative and should be valued only on the basis of their value in liquidation or reorganization of the obligor. CLAIMS-PAYING ABILITY RATINGS The fund may invest in securities insured at the time of purchase as to the payment of principal and interest in the event of default. The fund may buy investments insured by (or insurance from) insurance companies whose claims-paying ability is rated by rating agencies. An insurance claims-paying ability rating does not constitute an opinion on any specific contract. Furthermore, an insurance claims-paying ability rating does not take in account deductibles, surrender or cancellation penalties or the timeliness of payment; nor does it address the ability of a company to meet non-policy obligations (i.e., debt contracts). The assignment of ratings to debt issues that are fully or partially supported by insurance policies, contracts, or guarantees is a separate process from the determination of claims-paying ability ratings. The likelihood of a timely flow of funds from the insurer to the trustee for the bondholders is a key element in the rating determination of such debt issues. II-66 VT_SAI 2010/04 Listed below are rating agencies and their corresponding claims-paying ability ratings. Standard & Poors Insurance Claims-Paying Ability Ratings An S&P insurance claims-paying ability rating is an assessment of an operating insurance companys financial capacity to meet its obligations under an insurance policy in accordance with its terms. For example, an insurer with an insurance claims-paying ability rating of AAA by S&P has the highest rating assigned by S&P, which means its capacity to honor insurance contracts is deemed by S&P to be extremely strong and highly likely to remain so over a long period of time. Secure claims-paying ability  AAA to BBB Vulnerable claims-paying ability  BB to CCC AAA Superior financial security on an absolute and relative basis. Capacity to meet policyholder obligations is overwhelming under a variety of economic and underwriting conditions. AA Excellent financial security. Capacity to meet policyholder obligations is strong under a variety of economic and underwriting conditions. A Good financial security, but capacity to meet policyholder obligations is somewhat susceptible to adverse economic and underwriting conditions. BBB Adequate financial security, but capacity to meet policyholder obligations is susceptible to adverse economic and underwriting conditions. BB Financial security may be adequate, but capacity to meet policyholder obligations, particularly with respect to long-term or "long-tail" policies, is vulnerable to adverse economic and underwriting conditions. B Vulnerable financial security. Currently able to meet policyholder obligations, but capacity to meet policyholder obligations is particularly vulnerable to adverse economic and underwriting conditions. CCC, CC, C Extremely vulnerable financial security. Continued capacity to meet policyholder obligations is highly questionable unless favorable economic and underwriting conditions prevail. R Regulatory action As of the date indicated, the insurer is under supervision of insurance regulators following rehabilitation, receivership, liquidation, or any other action that reflects regulatory concern about the insurers financial condition. Information on this status is provided by the National Association of Insurance Commissioners and other regulatory bodies. Although believed to be accurate, this information is not guaranteed. The R rating does not apply to insurers subject only to non-financial actions such as market conduct violations. Notes: NR Not Rated. The insurer is not rated by Standard & Poors. The issue has not yet been evaluated by the respective credit rating agency. It is no indication as to the merits of the issue. Plus (+) or minus (-): The ratings from AA to B may be modified by the addition of a plus or minus sign to show relative standing within the major rating categories. II-67 VT_SAI 2010/04 Moodys Investors Service, Inc. Insurance Claims-Paying Ability Ratings A Moodys insurance claims-paying ability rating is an opinion by Moodys about the ability of an insurance company to repay punctually senior policyholder obligations and claims. For example, an insurer with an insurance claims-paying ability rating of Aaa by Moodys is deemed by Moodys to be of the best quality. In the opinion of Moodys, the policy obligations of an insurance company with an insurance claims-paying ability rating of Aaa carries the smallest degree of credit risk and, while the financial strength of these companies is likely to change, such changes as can be visualized are most unlikely to impair the companys fundamentally strong position. Moodys claims-paying ability ratings are as follows: Long-Term Insurance Financial Strength Ratings Moodys rating symbols for Insurance Financial Strength Ratings are identical to those used to indicate the credit quality of long-term obligations. These rating gradations provide investors with a system for measuring an insurance companys ability to meet its senior policyholder claims and obligations. Aaa - Insurance companies rated A aa offer exceptional financial security. While the credit profile of these companies is likely to change, such changes as can be visualized are most unlikely to impair their fundamentally strong position. Aa - Insurance companies rated Aa offer excellent financial security. Together with the Aaa group, they constitute what are generally known as high-grade companies. They are rated lower than Aaa companies because long-term risks appear somewhat larger. A - Insurance companies rated A offer good financial security. However, elements may be present which suggest a susceptibility to impairment sometime in the future. Baa - Insurance companies rated Baa offer adequate financial security. However, certain protective elements may be lacking or may be characteristically unreliable over any great length of time. Ba - Insurance companies rated Ba offer questionable financial security. Often the ability of these companies to meet policyholder obligations may be very moderate and thereby not well safeguarded in the future. B - Insurance companies rated B offer poor financial security. Assurance of punctual payment of policyholder obligations over any long period of time is small. Caa - Insurance companies rated Caa offer very poor financial security. They may be in default on their policyholder obligations or there may be present elements of danger with respect to punctual payment of policyholder obligations and claims. Ca - Insurance companies rated Ca offer extremely poor financial security. Such companies are often in default on their policyholder obligations or have other marked shortcomings. C - Insurance companies rated C are the lowest-rated class of insurance company and can be regarded as having extremely poor prospects of ever offering financial security. II-68 VT_SAI 2010/04 Note: Moodys appends numerical modifiers 1, 2, and 3 to each generic rating classification from Aa through Caa . Numeric modifiers are used to refer to the ranking within a group with 1 being the highest and 3 being the lowest. However, the financial strength of companies within a generic rating symbol ( Aa , for example) is broadly the same. Fitch IBCA / International Insurance Claims-Paying Ability Ratings Fitch IBCA credit ratings are an opinion on the ability of an entity or of a securities issue to meet financial commitments, such as interest, preferred dividends, or repayment of principal, on a timely basis. Fitch IBCA credit ratings apply to a variety of entities and issues, including but not limited to sovereigns, governments, structured financings, and corporations; debt, preferred/preference stock, bank loans, and counterparties; as well as the claims-paying ability of insurance companies and financial guarantors. AAA Exceptionally strong claims-paying ability. Insurers assigned this highest rating have an exceptionally strong capacity to meet policyholder obligations and provide policyholder benefits. The impact of any adverse business and economic factors on the claims-paying ability of these insurers is expected to be minimal. AA Very strong claims-paying ability. Insurers rated AA have a very strong capacity to meet policyholder obligations and provide policyholder benefits. The impact of any adverse business and economic factors on the claims-paying ability of these insurers is expected to be very small. A Strong claims-paying ability. Insurers rated A have a strong capacity to meet policyholder obligations and provide policyholder benefits. Although adverse business and economic factors may have an impact on the claims-paying ability of these insurers, the effect of such factors is expected to be small. BBB Good claims-paying ability. Insurers rated BBB have a good capacity to meet policyholder obligations and provide policyholder benefits. However, their claims-paying ability may be more susceptible than that of higher rated insurers to the impact of adverse business and economic factors. BB Speculative claims-paying ability. Insurers rated BB have a capacity to meet policyholder obligations and provide policyholder benefits which is regarded as speculative. The impact of adverse business and economic factors on their claims-paying ability is considered likely to be more problematic than in the case of higher rated insurers. B Vulnerable claims-paying ability. Insurers rated B have a vulnerable capacity to meet policyholder obligations and provide policyholder benefits. The impact of adverse business and economic factors on their claims-paying ability is considered likely to be significant. CCC, CC, C Highly vulnerable claims-paying ability. Insurance companies assigned one of these ratings are considered very weak with respect to their capacity to meet policyholder obligations and provide policyholder benefits. The insurer may be under the supervision of an insurance regulator and already may not be making all payments in a timely fashion. D Insurers which have been placed in liquidation by insurance regulators and for which policy or claims payments are being controlled, delayed, or reduced. II-69 VT_SAI 2010/04 Notes: "+" or "-" may be appended to a rating to indicate the relative position of a credit within the rating category. Such suffixes are not added to the AAA and D categories. IQ ratings - Fitch IBCA Qualified: Provided for issuers based solely on information in the public domain. These ratings include significant analytical input. Because of the reduced information presented in this process, compared with the full claims-paying ability rating approach, these ratings tend to be conservative and do not employ "+" or "-" qualifiers. II-70 VT_SAI 2010/04 Appendix A Proxy voting guidelines of the Putnam funds The proxy voting guidelines below summarize the funds  positions on various issues of concern to investors, and give a general indication of how fund portfolio securities will be voted on proposals dealing with particular issues. The funds  proxy voting service is instructed to vote all proxies relating to fund portfolio securities in accordance with these guidelines, except as otherwise instructed by the Proxy Manager, a member of the Office of the Trustees who is appointed to assist in the coordination and voting of the funds  proxies. The proxy voting guidelines are just that  guidelines. The guidelines are not exhaustive and do not address all potential voting issues. Because the circumstances of individual companies are so varied, there may be instances when the funds do not vote in strict adherence to these guidelines. For example, the proxy voting service is expected to bring to the Proxy Manager
